Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 1 of 168 PageID: 1



UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY

                                                          )
CONVATEC INC.,                                            )
                                                          )
                                      Plaintiff,          )
                                                              No. 19 - _____
                         v.                               )
                                                          )
                                                              COMPLAINT
SCAPA GROUP PLC d/b/a SCAPA TAPES                         )
NORTH AMERICA LLC, and WEBTEC                             )
CONVERTING LLC,                                           )
                                                          )
                                      Defendants.

               Plaintiff ConvaTec Inc. (“CVT”), by and through its attorneys Patterson Belknap

Webb & Tyler LLP, for its complaint against Defendants Scapa Group plc d/b/a Scapa Tapes

North America LLC (“Scapa”), and WEBTEC Converting LLC (“WEBTEC”) allege as follows:

                                  NATURE OF THE ACTION

               1.      This is a straight-forward case of breach of contract. The parties are three

manufacturers of wound care products, including adhesive bandages and dressings. CVT entered

into a manufacturing agreement with WEBTEC in 2011, whereby CVT supplies raw materials

that are used by WEBTEC to create CVT’s branded products. WEBTEC was acquired by Scapa

in December 2011. Scapa, which produces adhesive tapes, now uses CVT’s raw materials to

manufacture CVT’s products.

               2.      The controlling agreement between the parties prohibits Scapa, as

WEBTEC’s successor, from acquiring a competitor of CVT’s, or Scapa’s acquisition by a

competitor of CVT’s. Even a similar transaction between Scapa and a CVT competitor is

prohibited under the agreement, and by the agreement’s terms, such a transaction constitutes a

non-curable material breach. In the event of a non-curable material breach, CVT has the

unilateral right to immediately terminate the contract.
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 2 of 168 PageID: 2



               3.      After seven years of working together, in October 2018, Scapa acquired

another manufacturer of bandages and wound care products, Systagenix, a direct competitor of

CVT’s. Scapa announced the acquisition publicly: “Scapa Healthcare, a trusted strategic

outsource partner of skin friendly turn-key solutions, has successfully completed the acquisition

of Systagenix manufacturing facility.”

               4.      On March 6, 2019, CVT triggered the dispute resolution clause in the

agreement, allowing the parties to discuss a resolution to Scapa’s breach, despite CVT’S right to

unilaterally terminate the contract.

               5.      Despite CVT’s efforts to avoid litigation, Scapa refused to negotiate an

amicable resolution to this dispute. Thus, CVT seeks a declaratory judgment that Scapa and

WEBTEC have materially breached the underlying agreement, allowing CVT to terminate it.

                                            PARTIES

               6.      Defendant Scapa is a UK-based supplier and manufacturer of adhesive-

based products. Its global headquarters is located in Greater Manchester, United Kingdom.

Scapa has several global outposts and locations.

               7.      Defendant WEBTEC is a Tennessee-based manufacturer of adhesive-

backed medical devices with a principal place of business in Knoxville, Tennessee.

               8.      Plaintiff CVT develops and manufactures therapies for chronic medical

conditions including bandages and dressings. CVT is a Delaware corporation with its principal

place of business in Bridgewater, New Jersey.

                                 JURISDICTION AND VENUE

               9.      This is an action for declaratory judgment pursuant to 28 U.S.C. §§ 2201

and 2202. This Court has jurisdiction pursuant to 28 U.S.C. § 1332(a) because there is complete




                                                   2
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 3 of 168 PageID: 3



diversity of citizenship between the parties and the amount in controversy, exclusive of interest

and costs, exceeds $75,000.

               10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(b) because a

substantial part of the events and omissions giving rise to the claims asserted occurred in this

District, including negotiations over the initial Agreement and its amendments. CVT executed

both the Agreement and the amendments in this District.

                                  FACTUAL ALLEGATIONS

               11.     On March 10, 2011, CVT signed a Master Manufacturing Agreement (the

“Agreement”) with WEBTEC a Tennessee-based manufacturer of adhesive-backed medical

devices.1 WEBTEC was named the “SUPPLIER” under the Agreement.

               12.     According to the Agreement, CVT delivered raw materials to WEBTEC,

and WEBTEC produced CVT’s branded wound care products for sale using the materials

provided by CVT.

               13.     In December 2011, Scapa acquired WEBTEC, and in the later

amendments to the Agreement, Scapa is referred to as a “sub-contractor” of WEBTEC’s for

purposes of the ongoing relationship between CVT and WEBTEC under the Agreement.

               14.     Section 13.2 of the Agreement, “Termination for Breach” states in part:

               (c) In the event a Competitor of CVT acquires all or
               substantially all of SUPPLIER’S business, or in the event of a
               merger or consolidation or similar transaction between a
               Competitor of CVT and SUPPLIER, said event shall constitute an
               immediate non-curable breach of this Agreement and CVT shall
               have the absolute right in its sole discretion to terminate this
               Agreement upon notice to SUPPLIER.

               15.     Section 15 of the Agreement, “Non-Compete” states:

1
 The Agreement and its two subsequent amendments are annexed to this Complaint as Exhibit A
and are incorporated by reference.



                                                 3
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 4 of 168 PageID: 4



               15.1     During the Term of this Agreement for a period of five (5)
               years thereafter, SUPPLIER shall not directly compete with CVT
               in the sale, manufacture, distribution and/or supply of any of the
               Products anywhere in the world.

               15.2     During the Term of this Agreement and for a period of five
               (5) years thereafter, SUPPLIER shall not manufacture, sell,
               distribute and/or supply any of the Products or directly competitive
               products on behalf of any Competitor of CVT.

               15.3      During the Term of this Agreement and for a period of
               five (5) years thereafter, SUPPLIER shall manufacture and supply
               Products exclusively and solely on behalf of CVT.

               16.    Pursuant to subsequent amendments, the current term of the Agreement

will terminate on March 31, 2022.

               17.    Pursuant to Section17.15 of the Agreement, New York law governs the

interpretation of the Agreement and its amendments.

               18.    On or about October 2, 2018, Scapa purchased Systagenix, a UK-based

manufacturer of wound care products. Scapa announced the acquisition publicly, and sent an

email announcing the planned acquisition to CVT in September 2018.

               19.    Systagenix is a direct competitor of CVT’s in wound care manufacturing

and development, including adhesive bandages, dressings, and more complex therapeutic

solutions.

               20.    In November 2018, CVT discussed the acquisition of Systagenix and the

likely breach of the Agreement with Scapa’s general counsel.

               21.    On March 6, 2019, CVT wrote to Scapa notifying Scapa that it was in

breach of the Agreement because of its acquisition of Systagenix. Instead of terminating the

agreement, CVT triggered the thirty day good-faith negotiation provision under Section 17.16 of

the Agreement, in the hopes that the parties could reach an amicable resolution without

unilaterally terminating the Agreement.



                                                4
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 5 of 168 PageID: 5



                22.    Thereafter, the parties engaged in negotiations and in late March 2019,

CVT requested that the negotiation period be extended beyond April 5, 2019, again hoping that

continued negotiations would lead to a resolution.

                23.    On April 18, 2019, Scapa demanded that the negotiations be escalated to

an executive level, while maintaining that their acquisition of Systagenix did not violate the clear

terms of the Agreement. CVT agreed to continue negotiations at the executive level.

                24.    CVT sand Scapa had their final negotiation in London on May 21, 2019.

The parties were unable to negotiate a resolution of their dispute, and CVT was left with no

choice but to exercise its right to terminate the Agreement.

                                  FIRST CAUSE OF ACTION
                                    (Declaratory Judgment)

                25.    CVT re-alleges and incorporates by reference paragraphs 1 through 23 of

this Complaint.

                26.    Scapa and WEBTEC violated the plain terms of the Agreement when

Scapa acquired Systagenix, a competitor of CVT’s. Scapa’s own press release announced “the

acquisition of the share capital of Systagenix Wound Management Manufacturing Limited . . . a

global leader in advanced wound care, developing and marketing therapeutic solutions.” Scapa

itself described CVT as “a world leading wound therapeutics company” in a May 2016 investor

presentation.

                27.    CVT notified Scapa under the terms of the Agreement and pursuant to the

New York law applicable to the Agreement of this non-curable material breach on March 6,

2019.




                                                 5
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 6 of 168 PageID: 6



               28.    A real and justiciable controversy exists over whether Scapa’s acquisition

of Systagenix constitutes a material, non-curable breach under the Agreement, such that CVT is

within its rights to terminate the Agreement.

               29.    Accordingly, CVT requests a declaration that (i) ) Systagenix is a

competitor of Systagenix’s under the Agreement; (ii) Scapa’s acquisition of Systagenx is a

“related transaction” pursuant to Section 13.2(c) of the Agreement; (iii) Scapa’s acquisition of

Systagenix also violates Section 15 of the Agreement; and (iv) Scapa and WEBTEC have

materially breached the Agreement, allowing CVT to terminate the Agreement.

                                        JURY DEMAND

               30.    CVT demands a trial by jury pursuant to Federal Rule of Civil Procedure

38 and the Seventh Amendment to the United States Constitution.

                                    PRAYER FOR RELIEF

               WHEREFORE, CVT respectfully prays for the following relief:

       A.      A declaration that (i) ) Systagenix is a competitor of Systagenix’s under the

               Agreement; (ii) Scapa’s acquisition of Systagenx is a “related transaction”

               pursuant to Section 13.2(c) of the Agreement; (iii) Scapa’s acquisition of

               Systagenix also violates Section 15 of the Agreement; and (iv) Scapa and

               WEBTEC have materially breached the Agreement, allowing CVT to terminate

               the Agreement;

       B.      Award CVT its attorneys’ fees, costs, and any other relief that the Court deems

               just and proper.




                                                 6
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 7 of 168 PageID: 7



Dated:     New York, New York
           May 31, 2019
                                   PATTERSON BELKNAP WEBB & TYLER LLP




                                   Peter C. Harvey
                                   John D. Winter
                                   1133 Avenue of the Americas
                                   New York, New York 10036-6710
                                   Telephone: (212) 336-2000
                                   Fax: (212) 336-2222
                                   pharvey@pbwt.com
                                   jwinter@pbwt.com

                                   Attorneys for Plaintiff ConvaTec, Inc.




                                     7
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 8 of 168 PageID: 8




                           EXHIBIT A
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 9 of 168 PageID: 9




                                                                               This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 10 of 168 PageID: 10




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 11 of 168 PageID: 11




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 12 of 168 PageID: 12




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 13 of 168 PageID: 13




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 14 of 168 PageID: 14




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 15 of 168 PageID: 15




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 16 of 168 PageID: 16




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 17 of 168 PageID: 17




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 18 of 168 PageID: 18




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 19 of 168 PageID: 19




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 20 of 168 PageID: 20




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 21 of 168 PageID: 21




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 22 of 168 PageID: 22




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 23 of 168 PageID: 23




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 24 of 168 PageID: 24




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 25 of 168 PageID: 25




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 26 of 168 PageID: 26




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 27 of 168 PageID: 27




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 28 of 168 PageID: 28




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 29 of 168 PageID: 29




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 30 of 168 PageID: 30




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 31 of 168 PageID: 31




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 32 of 168 PageID: 32




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 33 of 168 PageID: 33




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 34 of 168 PageID: 34




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 35 of 168 PageID: 35




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 36 of 168 PageID: 36




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 37 of 168 PageID: 37




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 38 of 168 PageID: 38




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 39 of 168 PageID: 39




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 40 of 168 PageID: 40




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 41 of 168 PageID: 41




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 42 of 168 PageID: 42




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 43 of 168 PageID: 43




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 44 of 168 PageID: 44




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 45 of 168 PageID: 45




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 46 of 168 PageID: 46




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 47 of 168 PageID: 47




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 48 of 168 PageID: 48




                                                                                 This Document is Confidential and Proprietary. CO-002630
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 49 of 168 PageID: 49




                                                                                 This Document is Confidential and Proprietary. CO-004567
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 50 of 168 PageID: 50




                                                                                 This Document is Confidential and Proprietary. CO-004567
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 51 of 168 PageID: 51




                                                                                 This Document is Confidential and Proprietary. CO-004567
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 52 of 168 PageID: 52




                                                                                 This Document is Confidential and Proprietary. CO-004567
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 53 of 168 PageID: 53




                                                                                 This Document is Confidential and Proprietary. CO-004567
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 54 of 168 PageID: 54




                                                                                 This Document is Confidential and Proprietary. CO-004567
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 55 of 168 PageID: 55




                                                                                 This Document is Confidential and Proprietary. CO-004567
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 56 of 168 PageID: 56




                                                                                 This Document is Confidential and Proprietary. CO-004567
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 57 of 168 PageID: 57




                                                                                 This Document is Confidential and Proprietary. CO-004567
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 58 of 168 PageID: 58




                                                                                 This Document is Confidential and Proprietary. CO-004567
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 59 of 168 PageID: 59




                                                                                 This Document is Confidential and Proprietary. CO-004567
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 60 of 168 PageID: 60




                                                                                 This Document is Confidential and Proprietary. CO-004567
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 61 of 168 PageID: 61




                                                                                 This Document is Confidential and Proprietary. CO-006546
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 62 of 168 PageID: 62




                                                                                 This Document is Confidential and Proprietary. CO-006546
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 63 of 168 PageID: 63
 EXECUTION VERSION

          1.47 “Minimum Revenue” shall mean the minimum revenue to be paid by CVT to
          the Supplier in each Contract Year, calculated in accordance with Section 3.1(c).

          1.48 “Nominal Average Price” shall mean the nominal average price per Product as
          set out in Section 4.12.”

          1.49 “Price” shall mean the price payable by CVT for each dressing supplied by
          Supplier, as set out in Supplier’s cost model in Part 2 of Schedule 1 (as may be updated
          from time to time in accordance with this Agreement).




                                                                                                     This Document is Confidential and Proprietary. CO-006546
          1.50 “PU film Comparators” shall have the meaning given in Section 4.9.

          1.51 “Reference Average Price” shall mean the average price per Product calculated
          and adjusted from time to time in accordance with Section 3.1(c)(i).

          1.52 “Reference Mix” shall mean that mix of twenty million (20,000,000) Products
          as set out in Part 1B of Schedule 1.

          1.53 “Scapa Pattern Coated PU Film” shall mean the pattern coated PU film
          developed by Supplier or any Affiliate of Supplier.

          1.54 “Silicone Comparators” shall have the meaning given in Section 4.7.

          1.55 “Qualify” shall have the meaning given in Section 4.9 and “Qualification” and
          “Qualified” shall be construed accordingly.

          1.56 “Second Renewal Term” shall have the meaning given in Section 13.

          1.57 “Validation” shall mean the process of establishing documentary evidence
          demonstrating that a procedure, process, material, or activity maintains the desired
          level of compliance required for commercialized products and “Validate” and
          “Validated” shall be construed accordingly. Without limiting the foregoing,
          equipment qualification and change management are part of the Validation process.

 4. Amendment to Section 3.1(a). Section 3.1(a) of the Agreement is hereby deleted and
    replaced with the following:

       “3.1(a) Prior to the commencement of each month during the Term, CVT shall submit
       to Supplier with respect to each Plant a good faith, estimated rolling forecast of the
       quantity of Products CVT expects to order for production on a month-to-month basis and
       covering the next twelve-month period. Each forecast shall be non-binding, with the
       exception of the forecast for the first three months reflected therein, which shall be
       considered a firm commitment by CVT to order from each Plant the total quantity set
       forth in the forecast for such Plant with respect to such three-month period. Production
       orders will be issued by CVT for specific quantities and delivery dates pursuant to
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 64 of 168 PageID: 64
 EXECUTION VERSION

        Section 3.2. CVT’s first forecast shall be provided to Supplier as soon as practicable
        after the Effective Date.

        From April 1, 2016 Supplier shall provide a report of actual quantity of Products ordered
        and produced each Quarter and following the end of each Contract Year, Supplier shall
        provide a report of actual quantity and value of Products shipped and invoiced during
        that Contract Year.”

 5. Amendment to Section 3.1(c). With effect from April 1, 2016 Section 3.1(c) shall be deleted




                                                                                                    This Document is Confidential and Proprietary. CO-006546
    and replaced in its entirety as follows:

              “3.1(c)(i) In each Contract Year, CVT shall pay to the Supplier not less than the
          Minimum Revenue, calculated in accordance with the following provisions.

               (A) The Reference Average Price set out in the table below (marked Table 3.1(c))
                   has been calculated on the basis of the Reference Mix.
               (B) The Minimum Revenue in the Contract Year commencing April 1, 2016 shall
                   be not less than USD$34,800,000.
               (C) From April 1, 2017 the Reference Average Price will be reduced at the
                   beginning of each Contract Year to reflect the additional benefits to which
                   CVT is entitled from any Improvement pursuant to Section 5.11 that has been
                   implemented during the prior Contract Year in respect of Products purchased
                   in the then current Contract Year and PROVIDED THAT the cumulative
                   reductions in the Reference Average Price over the period of the Second
                   Renewal Term shall never reduce the Reference Average Price to a figure less
                   than USD$1.479 and the Minimum Revenue in each Contract Year shall
                   never be less than USD$29,580,000.
               (D) The Minimum Revenue in each Contract Year shall be the USD dollar sum
                   of (BB x 20,000,000) where BB is the Reference Average Price, as calculated
                   in (C) above, for the then current Contract Year.

                             [rest of page intentionally left blank]
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 65 of 168 PageID: 65
 EXECUTION VERSION


             Table 3.1(c)
         AA                     BB                   CC
           Contract Year            Reference             Minimum Revenue
                                   Average Price        (USD $) if no change to
                                     (USD $)            Reference Average Price

         1 April 2016-          1.74                 34,800,000
         31 March 2017
         1 April 2017-          1.69                 33,800,000




                                                                                              This Document is Confidential and Proprietary. CO-006546
         31 March 2018
         1 April 2018-          1.66                 33,200,000
         31 March 2019
         1 April 2019-          1.63                 32,600,000
         31 March 2020
         1 April 2020-          1.61                 32,200,000
         31 March 2021
         1 April 2021-          1.61                 32,200,000
         31 March 2022

             By way of example, an Improvement to Material Costs made in the Contract Year
        commencing April 1, 2016 that creates a total benefit of USD$0.10 (“Improvement 1”)
        would reduce the Reference Average Price and Minimum Revenue as follows by USD
        $0.05 (being CVT’s entitlement to 50% of the benefit from the Improvement):

          Contract Year        Original          Reference          Minimum
                              Reference        Average Price      Revenue (USD$)
                               Average          (USD$) post-
                            Price (USD$)      Improvement 1
         1 April 2016-      1.74            n/a                   34,800,000
         March 31, 2017
         1 April 2017-31    1.69            1.64                  32,800,000
         March 2018
         1 April 2018-31    1.66            1.61                  32,200,000
         March 2019
         1 April 2019-31    1.63            1.58                  31,600,000
         March 2020
         1 April 2020-31    1.61            1.56                  31,200,000
         March 2021
         1 April 2021-31    1.61            1.56                  31,200,000
         March 2022


             A further Improvement to Material Costs or Product Specification made in
        Contract Year commencing April 1, 2017 that creates a total benefit of USD$0.60
        (“Improvement 2”) would be taken together with Improvement 1 and be subject to the
        maximum cumulative reduction to the Reference Average Price of USD$0.261 such
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 66 of 168 PageID: 66
 EXECUTION VERSION

         that the aggregate reduction to the Reference Average Price and Minimum Revenue
         would be as follows:

           Contract Year         Original           Reference           Minimum
                                Reference         Average Price       Revenue (USD$)
                                 Average           (USD$) post-
                               Price (USD$)      Improvement 1
                                                      and 2
          1 April 2016-        1.74            n/a                   34,800,000




                                                                                                  This Document is Confidential and Proprietary. CO-006546
          31 March, 2017
          1 April 2017-        1.69            1.64                  32,800,000
          31 March 2018
          1 April 2018-        1.66            1.479                 29,580,000
          31 March 2019
          1 April 2019-        1.63            1.479                 29,580,000
          31 March 2020
          1 April 2020-        1.61            1.479                 29,580,000
          31 March 2021
          1 April 2021-        1.61            1.479                 29,580,000
          31 March 2022

               “3.1.(c)(ii) If in any Contract Year, CVT does not pay the Supplier the Minimum
         Revenue, CVT will pay the Supplier an amount equal to the difference between (A) the
         Minimum Revenue for that Contract Year and (B) the aggregate revenue actually
         received by the Supplier for Products delivered during that Contract Year. CVT shall
         make such payment within 60 days of the end of the Contract Year.”

                “3.1(c)(iii) In the year ending March 31, 2016 CVT shall purchase from Supplier
         not less than nineteen million eight hundred thousand (19,800,000) Products.”

               “3.1(c)(iv) Subject to Section 5.8 (Inability to Supply), CVT shall not purchase
         or procure any Products from any third party during the period April 1, 2016 to March
         31, 2019.”

 6. Amendments to Section 4.

      a. With effect from April 1, 2016 Section 4.4 shall be amended to read as follows:

         “The Prices for the Products during the Second Renewal Term shall be as set out in
         Schedule 1, unless modified in writing and signed by both parties.”

      b. With effect from April 1, 2016 Sections 4.5 and 4.6 shall be deleted.

      c. With effect from April 1, 2016 Section 4.7 shall be amended to read as follows:
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 67 of 168 PageID: 67
 EXECUTION VERSION

               “4.7.1 Supplier shall, at its discretion, use Scapa silicone trilaminate to fulfill
         eighty per cent (80%) of all silicone trilaminate material requirements for the
         production of Products. In the event that, after April 1, 2018, CVT disputes that Scapa
         silicone trilaminate is cost competitive, CVT shall provide Supplier with bona fide third
         party evidence of then current silicone trilaminate costs of comparative construction
         silicone trilaminate on the Dow Chemical Company platform on a fully landed basis
         (“Silicone Comparators”). For the purposes of this Section 4.7.1, “fully landed” shall
         mean total cost of a landed shipment including purchase price, freight, insurance,
         customs duties, taxes and other costs up to the port of destination. In the event that




                                                                                                       This Document is Confidential and Proprietary. CO-006546
         Scapa silicone trilaminate prices exceed Silicone Comparator by five per cent (5%) or
         greater, then Supplier shall reduce the price of the Products for future orders to reflect
         the proportion of the price attributable to the competitive silicone trilaminate price.

               4.7.2 The Price per dressing at April 1, 2016 reflects that the Supplier and CVT
         each bear 50% of the cost of the inherent trim waste in the silicone trilaminate used to
         produce the Products. The parties agree that the inherent waste cost is 3% of the cost
         of silicone trilaminate from both suppliers. In the event that notwithstanding the
         parties’ efforts to optimize usage of silicone trilaminate from both suppliers the mix of
         Products ordered by CVT results in the level of trim waste or unuseable widths of
         silicone trilaminate exceeding 3% of the cost of silicone trilaminate over a period of
         not less than six months, the Supplier shall be entitled to increase the Price per dressing
         to reflect 50% (fifty per cent.) of the increase in waste costs.”


 7. Amendment to Section 4. With effect from April 1, 2016 Sections 4.9 and 4.10 shall be
    deleted in their entirety and replaced with the following:

               “4.9.1 CVT shall use all reasonable efforts to qualify Scapa Pattern Coated PU
         Film in accordance with the CVT approval process for use in the Products (“Qualify”)
         by June 30, 2016 and Supplier shall provide such assistance as CVT may reasonably
         require in respect of the approval process.

               Once Scapa Pattern Coated PU Film is Qualified, Supplier shall, at its discretion,
         use Scapa Pattern Coated PU Film to fulfill fifty per cent (50%) of all PU film
         requirements for the production of Products. If CVT disputes that the price of Scapa
         Pattern Coated PU Film is cost competitive with existing and any future suppliers’
         prices of comparable pattern coated PU film, CVT will provide Supplier with bona fide
         third party evidence of the then current costs of comparative pattern coated PU film
         (“PU Film Comparators”). In the event that the price of Scapa Pattern Coated PU Film
         exceeds PU Film Comparators by five per cent (5%) or greater, then Supplier shall
         reduce the price of the Products for future orders to reflect the proportion of the price
         attributable to the competitive Pattern Coated PU Film.

              The Parties agree that the pink film component of the Scapa Pattern Coated PU
         Film is currently under Validation and Supplier’s price for Scapa Pattern Coated PU
         Film will reflect the lower pink film cost once it is fully Validated and used in the
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 68 of 168 PageID: 68
 EXECUTION VERSION

        Products. For the avoidance of doubt, Supplier shall be entitled to 50% of the benefit
        of any cost reductions from current prices paid by Supplier for pink film used in Scapa
        Pattern Coated PU Film, which shall constitute an Improvement to Material Costs in
        accordance with Section 5.11.

        4.9.2 The Price per dressing at April 1, 2016 reflects that the Supplier and CVT each
        bear 50% of the cost of the inherent trim waste in the PU film used to produce the
        Products. The parties agree that the inherent waste cost is 4% of the cost of PU film
        from both suppliers. In the event that notwithstanding the parties’ efforts to optimize




                                                                                                     This Document is Confidential and Proprietary. CO-006546
        usage of PU film from both suppliers the mix of Products ordered by CVT results in
        the level of trim waste or unuseable widths of PU film exceeding 4% of the cost of PU
        film over a period of not less than six months, the Supplier shall be entitled to increase
        the Price per dressing to reflect 50% (fifty per cent.) of the increase in waste costs.

              4.10 Volume Related Credits.

              (a)     Subject to Section 4.10 (d), in the event CVT purchases at least twenty-
        four million (24 million) but fewer than twenty-eight million (28 million) Products in
        any Contract Year, CVT shall be entitled to a credit equal to $0.015 (one and a half
        cents) multiplied by the number of Products purchased in that Contract Year.

              (b)     Subject to Section 4.10 (d), in the event CVT purchases at least twenty-
        eight million (28 million) Products in any Contract Year, CVT shall be entitled to a
        further credit equal to $0.015 (one and a half cents) multiplied by the number of
        Products purchased in that Contract Year.

              (c)     Credits payable under this Section 4.10 shall be applied to the Contract
        Year in which the purchases take place and shall be paid by the Supplier 60 days after
        the end of the Contract Year. All credits shall reduce the revenue received by the
        Supplier for the Contact Year in respect of which the credit is applied.

               (d)     Where a credit under this Section 4.10 would reduce revenue received by
        the Supplier to an amount which is less than the Minimum Revenue for that Contract
        Year, the credit shall be reduced accordingly such that the Supplier’s revenue net of the
        credit shall not be less than the Minimum Revenue for that Contract Year.”

 8.    Amendment to Section 4. With effect from April 1, 2016 Section 4 shall be
       amended by the insertion of new Sections 4.11 and 4.12 as follows:

               “4.11 CVT Deeside materials supply. In each calendar month that CVT
        purchases the following volumes of Scapa silicone trilaminate and/or Scapa PU Pattern
        Coated Film from Supplier or an Affiliate of Supplier for production at CVT’s Deeside
        facility, CVT shall be entitled to the following credit in respect of each Product
        delivered under this Agreement during that calendar month:

                            [rest of page intentionally left blank]
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 69 of 168 PageID: 69
 EXECUTION VERSION




            Material /          Material Price      Minimum volume    Per Product
          manufacturing          per square         to be purchased      credit
              site              metre (sq m)          per calendar
                                                         month
         Scapa silicone         USD$21.61          20,000 sq m      USD$0.01
         trilaminate/
         Dunstable, UK




                                                                                                   This Document is Confidential and Proprietary. CO-006546
         Scapa PU Pattern       USD$6.54           20,000 sq m             USD$0.01
         Coated Film /
         Windsor CT

        Credits payable under this Section 4.11 shall be paid by the Supplier 60 days after the
        calendar month end in arrears.

        4.12          Year on year cost down. With effect from April 1, 2017 through 31
        March, 2021 the Supplier shall reduce the Price of the Products in each Contract Year
        by the percentage shown in column D in the table below. The reduction shall be
        calculated as a percentage of the Price of each Product and shall be applied to the LOHP
        element of the Price.

         A                  B                      C                      D
         Contract Year       Nominal Average         Reduction from        Reduction in the
                              Price (USD $) in       prior Contract       Price per dressing
                               prior Contract        Year’s Nominal           from prior
                                    Year              Average Price        Contract Year’s
                                                        (USD $)            Price (per cent.)
         April 1, 2017-     1.74                   0.05                   2.87%
         March 31,2018
         April 1, 2018 to   1.69                   0.03                   1.78%
         March 31, 2019
         April 1, 2019 to   1.66                   0.03                   1.80%
         March 31, 2020

         April 1, 2020 to   1.63                   0.025                  1.53%
         March 31, 2021
         April 1, 2021 to   1.61                   0                      0%
         March 31, 2022

        The new Price shall take effect from the beginning of the Contract Year.”
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 70 of 168 PageID: 70
 EXECUTION VERSION


    9. Amendments to Sections 5.11, 5.12 and 5.13.

    Sections 5.11, 5.12 and 5.13 are hereby deleted and replaced in their entirety as follows:

          “5.11 Improvements.

                 a)     From time to time during the Term, either Party may submit to the other
     written proposals for the adoption, implementation or development of any Improvement to
     the Process Specifications, Products Specifications or Material Costs. CVT shall provide




                                                                                                        This Document is Confidential and Proprietary. CO-006546
     Supplier a CVT change control procedure and Supplier shall follow the steps in this
     procedure as it relates to notification and approval. The Parties shall modify the relevant
     Process Specifications, Product Specifications or Materials to reflect the Improvement and
     shall revise the Purchase Price as hereinafter provided in this Section 5.11. In the event of
     the implementation of any Improvement, CVT shall establish an appropriate qualification
     protocol, and CVT and Supplier shall determine an appropriate inventory level for the
     Products in order to cover on-going requirements during the qualification process for the
     amended Process, Product or Material. With respect to any proposal by one Party for the
     adoption, implementation or development of any Improvement, to the extent reasonably
     practical, the other party shall provide a response to such proposal within thirty (30) business
     days after receipt of such Party’s written proposal. Neither Party will unreasonably withhold
     acceptance of a proposal received from the other Party.

                b)      Each party’s responsibility for the costs of implementing an
     Improvement proposed by either party, whether in respect of Process Specifications,
     Product Specifications or Material Costs, and each party’s entitlement to the benefits
     derived from implementing an Improvement shall be as set out in the table below, unless
     the parties agree otherwise in writing. In the absence of agreement on sharing of costs of
     any Improvement, neither Supplier nor CVT shall be under any obligation to implement
     the Improvement. Supplier’s Validation and regulatory costs incurred in connection with
     any Improvement will be invoiced by Supplier (other than Supplier’s in factory costs as set
     out in the Quality Agreement) and paid by CVT within 60 days of the date of Supplier’s
     invoice.

                              [rest of page intentionally left blank]
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 71 of 168 PageID: 71
 EXECUTION VERSION


         Category of         Material Costs            Process               Process
        Improvement:          or Product         Specification that    Specification that
                             Specification       has no fit form or     has a fit form or
                                                  function impact       function impact
                                                   on the Product        on the Product

      Benefit:              CVT: 50%             CVT: 0%              CVT: 50%
                            Supplier: 50%        Supplier: 100%       Supplier: 50%




                                                                                                     This Document is Confidential and Proprietary. CO-006546
      Validation costs:     CVT: 50%             CVT: 0%              CVT: 50%
                            Supplier: 50%        Supplier: 100%       Supplier: 50%


      Regulatory costs      CVT: 100%            CVT: 0%              CVT: 100%
      (excluding            Supplier: 0%         Supplier: 100%       Supplier: 0%
      Supplier in factory
      regulatory costs
      per Quality
      Agreement):

      Supplier in factory   CVT: 50%             CVT: 0%              CVT: 50%
      regulatory costs      Supplier: 50%        Supplier: 100%       Supplier: 50%
      per Quality
      Agreement:

        c)     The benefits of any Improvement accruing to CVT shall be in the form of
     reduced Prices. Benefits shall only take effect once the Improvement has been
     implemented.

                 5.12 Schedule 2 sets out a list of operational efficiency initiatives that
 underpin Supplier’s ability to sell the Products at the Prices. CVT shall use all reasonable
 efforts to Validate the operational efficiency initiatives proposed by Supplier to enable
 implementation thereof by the dates set out in Schedule 2, together with any future operational
 efficiency initiatives proposed by Supplier from time to time. Supplier shall pay for all of
 Supplier’s internal Validation costs of all operational efficiency initiatives in Schedule 2.
 CVT will pay 100% of external regulatory costs associated with the operational efficiency
 initiatives in Schedule 2.

               5.13(a) Supplier shall make no changes to the Process Specifications, Products
 Specifications or to Material Specifications without the prior written approval of CVT as per the
 CVT change control procedure (such approval not to be unreasonably withheld or delayed). In
 addition, any changes to the Material Specifications which may require the submission of any
 amendment, filing or other documentation with any Regulatory Authority shall be identified,
 reviewed and approved in written form by CVT.
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 72 of 168 PageID: 72




                                                                                 This Document is Confidential and Proprietary. CO-006546
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 73 of 168 PageID: 73
 EXECUTION VERSION



                           Schedule 1 – Products, Prices

 Part 1A – Products




                                                                                 This Document is Confidential and Proprietary. CO-006546
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 74 of 168 PageID: 74
 EXECUTION VERSION




                                                                                 This Document is Confidential and Proprietary. CO-006546
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 75 of 168 PageID: 75
 EXECUTION VERSION




                                                                                 This Document is Confidential and Proprietary. CO-006546
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 76 of 168 PageID: 76
 EXECUTION VERSION




                                                                                 This Document is Confidential and Proprietary. CO-006546
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 77 of 168 PageID: 77
 EXECUTION VERSION


 Part 1B – Reference Mix of Products

             Product
             Families               Reference Mix (No. Dressings)

   8x8 ADH 2UP                                1,142,017
   10x10 ADH 2UP                              5,474,282
   12.5 ADH 2UP                               1,624,419




                                                                                 This Document is Confidential and Proprietary. CO-006546
   17.5 x 17.5                                 517,826
   21 x 21                                     276,502
   Heel                                       1,060,594
   Sacral                                     1,498,072
   25 x 30                                      33,761
   5x5                                         565,066
   10 x 10 NAD                                1,760,692
   12.5 NAD 2UP                                   0
   15 x 15                                     473,824
   15 x 20                                     727,068
   17.5 x 17.5 NAD                                0
   20 x 20                                     920,304
   LG SACRAL                                   413,517
   10X20 NAD                                    49,702
   8X13 ADH                                   1,364,693
   10X20 ADH                                   541,334
   10X25 ADH                                   160,085
   10X30 ADH                                   402,986
   Foam Pro                                    995,000

   TOTAL                                     20,001,744




                           [rest of page intentionally left blank]
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 78 of 168 PageID: 78
 EXECUTION VERSION


 Part 2 –Prices

 The Price to be paid by CVT for each dressing is set out in Supplier’s cost model. The cost
 model assumes utilization of 80% Scapa silicone trilaminate across the total mix of Products
 supplied and for which Scapa silicone trilaminate is Qualified. The cost model will be adjusted
 from time to time in the event that the mix of Products ordered by CVT facilitates actual
 utilisation of Scapa silicone trilaminate at a rate in excess of 80%.




                                                                                                   This Document is Confidential and Proprietary. CO-006546
 Continued on next page
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 79 of 168 PageID: 79


                                                                                                           November
                                                                                               Total       2015 Old     November 2015                                  John Orr    Shari Boston
                                                                                 Labor, OH,   Dressing      contract     Old Contract                     Contract   January 2016 February 2016
          Description                 Market   Pack Size Contract Model Volume     Profit      Price         Pricing       Revenue       New Revenue    Model Volume   forecast     Forecast
1707736   8x8 ADH Foam Redesign       NAI             10               776,776      0.4072       0.8603     0.95067            738,456        668,290        776,776      903,560      872,900
1707743   8x8 ADH Foam Redesign       EUR             10                    -       0.3956       0.8226     0.93870                -              -              -                          -
1707744   8x8 ADH Foam Redesign       CEE             10                    -       0.4846       0.9651     0.93870                -              -              -
1707745   8x8 ADH Foam Redesign       JP              10                    -       0.4336       0.8606     1.19226                -              -              -
1707746   8x8 ADH Foam Redesign       FR              16                    -       0.4206       0.8682     1.06030                -              -              -
TBD       10x10 ADH Foam Redesign     ES               3                    -       0.7160       1.5808     1.61299                -              -              -
1705399   10x10 ADH Foam Redesign     NAI             10             2,651,235      0.4831       1.0645     1.27015          3,367,477      2,822,306      2,651,235    2,442,960    2,520,000
1705400   10x10 ADH Foam Redesign     EUR             10             2,237,281      0.4781       1.0449     1.24368          2,782,457      2,337,768      2,237,281    2,392,300    2,239,600
1705401   10x10 ADH Foam Redesign     CEE             10                95,610      0.5041       1.1142     1.29309            123,633        106,529         95,610      100,000      100,000
1705402   10x10 ADH Foam Redesign     JP              10                    -       0.5642       1.1663     1.49401                -              -              -
1703934   12.5x12.5 ADH Foam          ES               3                    -       0.7795       1.8439     1.86844                -              -              -
1703935   12.5x12.5 ADH Foam          EUR             10                    -       0.5700       1.3423     1.57257                -              -              -
1703936   12.5x12.5 ADH Foam          NAI             10             1,376,788      0.5745       1.3586     1.57855          2,173,331      1,870,557      1,376,788    1,296,000    1,410,000
1703937   12.5x12.5 ADH Foam          CEE             10                    -       0.6235       1.4258     1.60214                -              -              -                          -
1703938   12.5x12.5 ADH Foam          JP              10                    -       0.6800       1.4830     1.79499                -              -              -
1703939   12.5x12.5 ADH Foam          FR              16                    -       0.5695       1.3227     1.55635                -              -              -            -
1713244   17.5x17.5 ADH Foam          ES               3                14,821      1.1760       3.0106     3.27801             48,582         44,620         14,821      145,116        17,055
1703940   17.5x17.5 ADH Foam          EUR             10                    -       1.0180       2.4162     2.76948                -              -              -                          -
1703941   17.5x17.5 ADH Foam          NAI             10               401,563      0.9900       2.4001     2.79425          1,122,068        963,773        401,563      415,030      400,000
1703942   17.5x17.5 ADH Foam          CEE             10                    -       1.0730       2.5159     2.82631                -              -              -          5,000           -
1703943   17.5x17.5 ADH Foam          JP              10                    -       1.1340       2.5776     3.02116                -              -              -
1703945   21x21 ADH Foam              EUR              5                53,811      1.4030       3.5066     4.07399            219,226        188,692         53,811       60,000        74,605




                                                                                                                                                                                             This Document is Confidential and Proprietary. CO-006546
1703946   21x21 ADH Foam              NAI              5                10,946      1.4470       3.5743     4.09794             44,858         39,126         10,946       12,000        12,000
1703947   21x21 ADH Foam              CEE              5                 6,577      1.4250       3.5286     4.07399             26,795         23,207          6,577        7,500         7,500
1703948   21x21 ADH Foam              JP               5                    -       1.5420       3.6470     4.25305                -              -              -
1704189   21x21 ADH Foam              EUR             10               181,660      1.4700       3.4473     3.94037            715,807        626,228        181,660      152,000      152,000
1713243   Heel ADH Foam (14x18)       ES               3                36,361      1.1350       2.7533     3.19680            116,240        100,115         36,361       43,740        52,467
1703953   Heel ADH Foam (14x18)       EUR              5                82,099      1.0130       2.3517     2.84342            233,441        193,072         82,099      160,000      210,000
1703954   Heel ADH Foam (14x18)       NAI              5                89,652      1.0720       2.4994     2.93131            262,797        224,072         89,652       91,760      110,000
1703955   Heel ADH Foam (14x18)       CEE              5                 4,105      1.0750       2.4786     2.90736             11,935         10,175          4,105        4,500         4,500
1703956   Heel ADH Foam (14x18)       JP               5                    -       1.1520       2.5570     3.30808                -              -              -
1704191   Heel ADH Foam (14x18)       EUR             10               840,606      0.9150       2.1579     2.74479          2,307,284      1,813,939        840,606      840,000      794,500
1713241   Sacral ADH Foam (16.9x20)   ES               3                57,344      1.1870       3.0860     3.73768            214,333        176,962         57,344       54,447        67,116
1703957   Sacral ADH Foam (16.9x20)   EUR              5               109,465      1.0570       2.7373     3.35443            367,192        299,633        109,465      249,320      186,920
1703958   Sacral ADH Foam (16.9x20)   NAI              5               437,859      1.0570       2.6880     3.37837          1,479,251      1,176,962        437,859      480,000      560,040
1703959   Sacral ADH Foam (16.9x20)   CEE              5                 7,298      1.1660       2.8462     3.42636             25,004         20,771          7,298       20,000        16,000
1703960   Sacral ADH Foam (16.9x20)   JP               5                    -       1.1970       2.8787     3.77154                -              -              -
1704192   Sacral ADH Foam (16.9x20)   EUR             10               860,493      1.0080       2.5189     3.26190          2,806,845      2,167,455        860,493      850,000      750,000
1703949   25x30 ADH Foam              EUR              5                21,893      3.0670       6.5745     6.71238            146,954        143,934         21,893       32,000        32,000
1703950   25x30 ADH Foam              NAI              5                    -       2.7470       6.2782     6.73632                -              -              -            -             750
1703951   25x30 ADH Foam              CEE              5                   684      2.9920       6.4995     6.71238              4,592          4,447            684       31,500         4,000
1704190   25x30 ADH Foam              EUR             10                    -       2.7170       6.0935     6.78096                -              -              -
1703952   25x30 ADH Foam              JP               5                    -       2.7910       6.2999     7.15044                -              -              -
1703983   5x5 NAD Foam                ES               3                    -       0.5960       1.0407     0.63661                -              -              -
1703984   5x5 NAD Foam                EUR             10               338,231      0.3070       0.4990     0.35658            120,605        168,770        338,231      352,800      400,000
1703985   5x5 NAD Foam                NAI             10                43,187      0.3300       0.5339     0.36855             15,917         23,056         43,187       40,000        60,000
1703986   5x5 NAD Foam                CEE             10                54,192      0.3190       0.5110     0.35658             19,324         27,691         54,192      160,000        78,120
1703987   5x5 NAD Foam                JP              10                    -       0.3830       0.5757     0.39338                -              -              -
1703988   5x5 NAD Foam                FR              16                    -       0.3260       0.4903     0.32913                -              -              -
1703989   10x10 NAD Foam              EUR             10               669,272      0.4580       0.8471     0.74904            501,313        566,960        669,272      800,000      800,080
1703990   10x10 NAD Foam              NAI             10               524,556      0.3760       0.7770     0.77100            404,430        407,583        524,556      528,660      473,220
1703991   10x10 NAD Foam              CEE             10                80,313      0.3850       0.8174     0.80170             64,386         65,648         80,313      118,680      112,500
1703992   10x10 NAD Foam              JP              10                    -       0.4760       0.9086     1.00261                -              -              -
1703993   10x10 NAD Foam              FR              16                    -       0.3900       0.7923     0.83990                -              -              -
1703994   10x10 NAD Foam              ES               3                32,402      0.7010       1.3991     1.07160             34,722         45,333         32,402       33,789        42,996
1705594   12.5x12.5 NAD Foam          FR              16                    -       0.4750       1.0295     1.12233                -              -              -
1703995   15x15 NAD Foam              EUR              5               205,246      0.9030       1.8310     1.68408            345,652        375,816        205,246      225,000      300,000
1703996   15x15 NAD Foam              NAI              5                91,312      0.8830       1.7817     1.80046            164,403        162,694         91,312      112,740      107,140
1703997   15x15 NAD Foam              CEE              5                45,455      0.9730       1.9788     1.77651             80,752         89,946         45,455       87,640        90,020
1703998   15x15 NAD Foam              JP               5                    -       1.0600       2.0672     2.29308                -              -              -
1704131   15x15 NAD Foam              ES               3                11,422      1.1450       2.3646     2.06474             23,584         27,008         11,422       11,196         9,000
1704197   15x15 NAD Foam              EUR             10                    -       0.8800       1.7590     1.81302                -              -              -
1704003   15x20 NAD Foam              EUR              5                80,986      0.8630       2.0179     2.07733            168,234        163,425         80,986      108,240      130,300
1704004   15x20 NAD Foam              NAI              5                92,936      0.8940       2.0728     2.10128            195,283        192,634         92,936       60,000        75,120
1704005   15x20 NAD Foam              CEE              5                14,048      0.9060       2.0610     2.07733             29,182         28,952         14,048       22,500        22,500
1704006   15x20 NAD Foam              JP               5                    -       1.0010       2.1574     2.47804                -              -              -
1704199   15x20 NAD Foam              EUR             10               497,174      0.8110       1.7981     1.91475            951,965        893,965        497,174      741,000      511,000
1705596   17.5x17.5 NAD Foam          FR              10                    -       0.8350       1.8475     1.85739                -              -              -            -
1703999   20x20 NAD Foam              EUR              5                82,099      1.1250       2.5763     2.50716            205,834        211,508         82,099      116,410      132,780
1704000   20x20 NAD Foam              NAI              5                10,946      1.1750       2.6500     2.61323             28,606         29,008         10,946       24,000        24,000
1704001   20x20 NAD Foam              CEE              5                21,893      1.1420       2.5940     2.58929             56,687         56,790         21,893       59,300        45,400
1704002   20x20 NAD Foam              JP               5                    -       1.2390       2.6917     2.76835                -              -              -
1704198   20x20 NAD Foam              EUR             10               731,992      1.0320       2.3436     2.45567          1,797,532      1,715,516        731,992      650,000      605,680
1710037   Large Sacral ADH Foam       NAI              5               146,874      1.6180       3.9078     5.27740            775,115        573,954        146,874      150,000      180,000
1710041   Large Sacral ADH Foam       EUR              5                34,737      1.7200       4.2407     5.25346            182,488        147,310         34,737       70,000        23,000
1710039   Large Sacral ADH Foam       NAI             10                    -       1.6850       4.0748     5.25356                -              -              -
1710043   Large Sacral ADH Foam       EUR             10               219,751      1.5540       3.9288     4.93372          1,084,188        863,348        219,751      176,980      157,380
1710045   Large Sacral ADH Foam       CEE              5                    -       1.7200       4.2407     5.71737                -              -              -
1710604   10x20 NAD Foam              NAI             10                    -       0.9150       1.7122     1.68049                -              -              -            360         1,500
1710605   10x20 NAD Foam              EUR             10                    -       0.9200       1.7295     1.66852                -              -              -
1710606   10x20 NAD Foam              CEE             10                    -       0.9200       1.7295     1.66852                -              -              -
1710670   10x20 NAD Foam              NAI              5                19,175      1.0210       1.9279     2.12368             40,721         36,966         19,175       24,780        18,560
1710671   10x20 NAD Foam              EUR              5                30,527      0.9910       1.8342     2.08830             63,750         55,993         30,527       40,000        48,000
1710672   10x20 NAD Foam              CEE              5                    -       1.0210       1.9279     2.09973                -              -              -
1710649   8x13 ADH Foam               NAI             10               174,345      0.5100       1.0969     1.34576            234,628        191,235        174,345      150,000        90,000
1710650   8x13 ADH Foam               EUR             10             1,190,348      0.4410       0.9407     1.27512          1,517,833      1,119,704      1,190,348      900,000      900,000
1710651   8x13 ADH Foam               CEE             10                    -       0.4410       0.9407     1.46151                -              -              -
1710655   10x20 ADH Foam              NAI             10               115,191      0.9760       2.0171     2.41006            277,618        232,352        115,191       45,000        45,000
1710656   10x20 ADH Foam              EUR             10               365,901      0.9050       1.9348     2.11690            774,574        707,941        365,901      346,480      440,000
1710657   10x20 ADH Foam              CEE             10                    -       0.9730       2.0028     2.39809                -              -              -
1710652   10x20 ADH Foam              NAI              5                21,952      0.9460       2.2808     2.85025             62,569         50,068         21,952       24,035        22,580
1710653   10x20 ADH Foam              EUR              5                38,290      0.9320       2.2569     2.82631            108,219         86,415         38,290       40,825        35,000
1710654   10x20 ADH Foam              CEE              5                    -       0.9320       2.2569     2.82631                -              -              -
1710661   10x25 ADH Foam              NAI             10               112,801      1.3960       2.9164     2.84152            320,527        328,968        112,801      100,000        60,000
1710662   10x25 ADH Foam              EUR             10                 7,247      1.3760       2.8845     2.82955             20,506         20,905          7,247
1710663   10x25 ADH Foam              CEE             10                    -       1.3760       2.8845     2.82955                -              -              -
1710658   10x25 ADH Foam              NAI              5                18,486      1.3920       2.8985     3.25876             60,241         53,581         18,486       18,815        17,780
1710659   10x25 ADH Foam              EUR              5                21,551      1.3880       2.8787     3.23481             69,713         62,038         21,551
1710660   10x25 ADH Foam              CEE              5                    -       1.3880       2.8787     3.23481                -              -              -
1710667   10x30 ADH Foam              NAI             10               132,315      1.2010       2.9188     3.31204            438,232        386,200        132,315      120,180        75,000
1710668   10x30 ADH Foam              EUR             10               237,066      1.0800       2.5145     3.02670            717,527        596,106        237,066      224,500      243,130
1710669   10x30 ADH Foam              CEE             10                    -       1.0800       2.5145     3.02670                -              -              -
1710664   10x30 ADH Foam              NAI              5                13,879      1.1960       2.8955     3.74052             51,915         40,187         13,879       19,720        18,500
1710665   10x30 ADH Foam              EUR              5                19,726      1.1940       2.8836     3.71657             73,315         56,882         19,726       18,735        30,000
1710666   10x30 ADH Foam              CEE              5                    -       1.1940       2.8836     3.71657                -              -              -




1                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                               overall summary
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 80 of 168 PageID: 80

1707747   AQUACEL AG FOAM ADH 8X8CM 1X10 NAI          NAI             10      166,448     0.5080        1.1323      0.94783           157,765          188,468      166,448     165,000       110,000
1707749   AQUACEL AG FOAM ADH 8X8CM 1X10 EU           EUR             10      191,221     0.4670        0.9835      0.94287           180,295          188,066      191,221     240,000       240,000
1707750   AQUACEL AG FOAM ADH 8X8CM 1X10 CEE          CEE             10        7,572     0.4920        1.0131      0.98990             7,496            7,672        7,572       9,320         8,000
1707751   AQUACEL AG FOAM ADH 8X8CM 1X10 JP           JP              10          -       0.4670        0.9835      1.15913               -                -            -
1707752   AQUACEL AG FOAM ADH 8X8CM 1X16 FR           FR              16          -       0.4630        0.9494      1.05998               -                -            -
1705403   AQUACELAG FOAM ADH 10X10CM(10PK) NAI        NAI             10      186,440     0.5470        1.2417      1.29112           240,716          231,504      186,440     225,000       175,000
1705404   AQUACELAG FOAM ADH 10X10CM(10PK) EU         EUR             10      239,026     0.5190        1.1654      1.28615           307,423          278,561      239,026     350,000       454,400
1705405   AQUACELAG FOAM ADH 10X10CM(10PK) CEE        CEE             10       64,690     0.5560        1.2503      1.33318            86,244           80,883       64,690     105,480       101,760
1705406   AQUACELAG FOAM ADH 10X10CM(10PK) JP         JP              10          -       0.5190        1.1654      1.50242               -                -            -
1703961   AQUACEL FOAM AGADH12.5X12.5(1X3) ES         ES               3          -       0.9630        2.1530      2.02950               -                -            -           -
1703962   AQUACEL FOAMAGADH12.5X12.5(1X10) EUR        EUR             10       76,488     0.7890        1.7087      1.67408           128,047          130,697       76,488     120,000        80,000
1703963   AQUACEL FOAMAGADH12.5X12.5(1X10) NAI        NAI             10      120,010     0.7940        1.7188      1.67905           201,502          206,269      120,010     120,000        90,000
1703964   AQUACEL FOAMAGADH12.5X12.5(1X10) CEE        CEE             10       51,132     0.6140        1.5072      1.84097            94,133           77,068       51,132     120,000        90,000
1703965   AQUACEL FOAM AGADH12.5X12.5(1X10) JP        JP              10          -       0.7890        1.7087      1.84000               -                -            -
1704193   AQUACEL FOAM AG ADH 12.5X12.5(1X16PK)FR     FR              16          -       0.9080        1.8279      1.64758               -                -            -
1703966   AQUACEL FOAMAGADH17.5X17.5(1X10) EUR        EUR             10       34,420     1.3550        3.1951      3.02141           103,996          109,974       34,420      72,000        63,300
1703967   AQUACEL FOAMAGADH17.5X17.5(1X10) NAI        NAI             10       30,595     1.3840        3.2745      3.02637            92,593          100,185       30,595      24,000        26,400
1703968   AQUACEL FOAMAGADH17.5X17.5(1X10) CEE        CEE             10       36,428     1.3730        3.0914      3.02580           110,222          112,612       36,428      48,000        48,000
1703969   AQUACEL FOAM AGADH17.5X17.5(1X10) JP        JP              10          -       1.3550        3.1951      3.18897               -                -            -
1703971   AQUACEL FOAM AG ADH 21X21(1X5) EUR          EUR              5        8,401     2.0110        4.4508      4.32822            36,363           37,393        8,401      15,000        10,000
1703972   AQUACEL FOAM AG ADH 21X21(1X5) NAI          NAI              5        4,648     2.0620        4.6015      4.33815            20,162           21,386        4,648       8,295         5,250
1703973   AQUACEL FOAM AG ADH 21X21(1X5) CEE          CEE              5       10,458     2.0150        4.6790      4.33701            45,358           48,935       10,458      12,000        12,000
1703974   AQUACEL FOAM AG ADH 21X21(1X5) JP           JP               5          -       2.0110        4.4508      4.48270               -                -            -
1704194   AQUACEL FOAM AG ADH 21X21 (1X10PK) FR       EUR             10          -       1.9390        4.4368      4.19676               -                -            -
1703975   AQUACEL FOAM AG ADH HEEL(1X5) EUR           EUR              5          -       1.4510        3.1271      3.08570               -                -            -        70,000        85,000
1703976   AQUACEL FOAM AG ADH HEEL(1X5) NAI           NAI              5        5,473     1.4980        3.1841      3.09563            16,943           17,427        5,473       8,000         8,140
1703977   AQUACEL FOAM AG ADH HEEL(1X5) CEE           CEE              5        2,299     1.6950        3.3803      3.09448             7,113            7,771        2,299       3,000         3,000




                                                                                                                                                                                                    This Document is Confidential and Proprietary. CO-006546
1703978   AQUACEL FOAM AG ADH HEEL(1X5) JP            JP               5          -       1.4510        3.1271      3.46183               -                -            -
1704195   AQUACEL FOAM AG ADH HEEL (1X10PK) EUR       EUR             10          -       1.4390        3.1120      3.12425               -                -            -
1713242   AQUACEL FOAM AG ADH SACRAL(1X3) ES          ES               3          -       1.6210        3.8810      3.93246               -                -            -
1703979   AQUACEL FOAM AG ADH SACRAL(1X5) EUR         EUR              5       18,244     1.6370        3.5620      3.65274            66,641           64,985       18,244      70,000        21,780
1703980   AQUACEL FOAM AG ADH SACRAL(1X5) NAI         NAI              5        5,729     1.7430        3.7791      3.66267            20,982           21,649        5,729       2,500         6,500
1703981   AQUACEL FOAM AG ADH SACRAL(1X5) CEE         CEE              5        1,642     1.8830        3.8126      3.66152             6,012            6,260        1,642      22,290         7,200
1703982   AQUACEL FOAM AG ADH SACRAL(1X5) JP          JP               5          -       1.6280        3.5530      3.97333               -                -            -
1704196   AQUACEL FOAM AG ADH SACRAL (1X10PK) EUR     EUR             10          -       1.6200        3.6249      3.53044               -                -            -
1707758   AQUACEL AG FOAM ADH 25X30CM 1X5 EU          EUR              5        5,300     3.4910        7.6160      7.03551            37,288           40,364        5,300        4,500        4,500
1707757   AQUACEL AG FOAM ADH 25X30CM 1X5 NAI         NAI              5        4,096     3.5600        8.0686      7.04544            28,857           33,047        4,096        3,595        3,500
1707759   AQUACEL AG FOAM ADH 25X30CM 1X5 CEE         CEE              5        1,788     3.6380        8.1467      7.46163            13,341           14,566        1,788        2,600        2,477
1707908   AQUACEL AG FOAM ADH 25X30CM 1X5 EU          EUR             10          -       2.9020        6.9984      7.16197               -                -            -
1707760   AQUACEL AG FOAM ADH 25X30CM 1X5 JP          JP               5          -       3.4910        7.6160      7.49108               -                -            -
1704007   AQUACEL FOAM AG N/ADH 5X5(1X3) ES           ES               3          -       0.6270        1.0679      0.64603               -                -            -
1704008   AQUACEL FOAM AG N/ADH 5X5(1X10) EUR         EUR             10       95,610     0.3540        0.5505      0.37627            35,976           52,634       95,610     105,000       120,000
1704009   AQUACEL FOAM AG N/ADH 5X5(1X10) NAI         NAI             10       32,125     0.3420        0.5435      0.38124            12,247           17,461       32,125      38,400        39,460
1704010   AQUACEL FOAM AG N/ADH 5X5(1X10) CEE         CEE             10        1,721     0.3620        0.5631      0.38067               655              969        1,721       3,000         5,500
1704011   AQUACEL FOAM AG N/ADH 5X5(1X10) JP          JP              10          -       0.3540        0.5505      0.38631               -                -            -
1704012   AQUACEL FOAM AG N/ADH 5X5(1X16) FR          FR              16          -       0.3770        0.5568      0.35783               -                -            -
1704014   AQUACEL FOAM AG N/ADH10X10(1X10) EUR        EUR             10      168,714     0.4650        0.8692      0.79140           133,520          146,648      168,714     208,300       217,360
1704015   AQUACEL FOAM AG N/ADH10X10(1X10) NAI        NAI             10      167,318     0.4800        0.9325      0.79636           133,246          156,027      167,318     150,000       125,020
1704016   AQUACEL FOAM AG N/ADH10X10(1X10) CEE        CEE             10      118,117     0.4870        0.9391      0.84844           100,215          110,927      118,117     158,700       185,000
1704017   AQUACEL FOAM AG N/ADH 10X10(1X10) JP        JP              10          -       0.4650        0.8692      1.01768               -                -            -
1704018   AQUACEL FOAM AG N/ADH 10X10(1X16) FR        FR              16          -       0.4640        0.8814      0.91868               -                -            -
1704013   AQUACEL FOAM AG N/ADH 10X10(1X3) ES         ES               3          -       0.7830        1.4883      1.12500               -                -            -
1705597   AQUACELAG FOAM NADH 12.5X12.5CM(16PK)FR     FR              16          -       0.6570        1.2488      1.19206               -                -            -
1704020   AQUACEL FOAM AG N/ADH 15X15(1X5) EUR        EUR              5       18,244     0.9820        1.9017      1.92465            35,113           34,695       18,244      30,000        30,000
1704021   AQUACEL FOAM AG N/ADH 15X15(1X5) NAI        NAI              5       21,893     1.0260        2.0792      1.93458            42,354           45,520       21,893      24,000        20,000
1704022   AQUACEL FOAM AG N/ADH 15X15(1X5) CEE        CEE              5       80,251     1.0510        2.1034      1.93343           155,161          168,804       80,251     120,000       120,000
1704023   AQUACEL FOAM AG N/ADH 15X15(1X5) JP         JP               5          -       0.9820        1.9017      2.41664               -                -            -
1704019   AQUACEL FOAM AG N/ADH 15X15(1X3) ES         ES               3          -       1.1150        2.3711      2.23104               -                -            -            -
1704200   AQUACEL FOAM AG N/ADH 15X15 (1X10PK) EUR    EUR             10          -       1.0370        2.0645      1.96115               -                -            -
1707754   AQUACEL AG FOAM NADH 15X20CM 1X5 EU         EUR              5        9,122     1.2170        2.4399      2.21990            20,250           22,257        9,122      20,000        20,000
1707753   AQUACEL AG FOAM NADH 15X20CM 1X5 NAI        NAI              5        8,912     1.2130        2.4233      2.22983            19,873           21,597        8,912      10,000        12,000
1707755   AQUACEL AG FOAM NADH 15X20CM 1X5 CEE        CEE              5       23,891     1.2180        2.4275      2.22869            53,245           57,995       23,891      29,940        30,000
1707756   AQUACEL AG FOAM NADH 15X20CM 1X5 JP         JP               5          -       1.2440        2.5657      2.59603               -                -            -
1707907   AQUACEL FOAM Ag N/ADH 15X20CM(10PK)         EUR             10          -       0.9010        1.9333      2.10828               -                -            -
1705598   AQUACELAG FOAM NADH 17.5X17.5CM(10PK) FR    FR              10          -       1.0960        2.1516      2.10249               -                -            -
1704024   AQUACEL FOAM AG N/ADH 20X20(1X5) EUR        EUR              5       13,683     1.3430        2.7640      2.80692            38,407           37,820       13,683      30,000        30,000
1704025   AQUACEL FOAM AG N/ADH 20X20(1X5) NAI        NAI              5       14,846     1.4260        2.9467      2.81685            41,819           43,748       14,846      13,500        16,500
1704026   AQUACEL FOAM AG N/ADH 20X20(1X5) CEE        CEE              5       44,844     1.3830        2.9030      2.96347           132,894          130,180       44,844      70,000        70,000
1704027   AQUACEL FOAM AG N/ADH 20X20(1X5) JP         JP               5          -       1.3430        2.7640      2.96140               -                -            -
1704201   AQUACEL FOAM AG N/ADH 20X20 (1X10PK) EUR    EUR             10          -       1.3390        2.8047      2.76600               -                -            -
1710040   AQUACEL FOAM AG ADH LG SACRAL(1X5) EUR      EUR              5          -       1.9000        4.9385      5.42091               -                -            -
1710036   AQUACEL FOAM AG ADH LG SACRAL(1X5) NAI      NAI              5       12,155     2.0720        5.1204      5.43085            66,013           62,239       12,155      10,000        12,000
1710044   AQUACEL FOAM AG ADH LG SACRAL(1X5) CEE      CEE              5          -       2.9710        6.0183      5.42970               -                -            -
      0   AQUACEL FOAM AG ADH LG SACRAL(1X5) JP       JP               5          -       1.9020        4.9473      5.42777               -                -            -
1710042   AQUACEL FOAM AG ADH LG SACRAL(1X10) EUR     EUR             10          -       1.7320        4.6986      5.34157               -                -            -
1714052   Sacral ADH Foam Pro                         NAI              5      650,000     1.3826        3.7698      4.01662         2,610,803        2,450,395      650,000    1,160,280    1,376,360
1714053   Large Sacral ADH Foam Pro                   NAI              5      345,000     2.1270        5.5738      5.93932         2,049,065        1,922,965      345,000      834,220      917,710
                                                     number of dressings   20,001,744                                                                            20,001,744   22,347,018   22,022,356
                                                                                                     Revenue                   $   39,110,997   $   34,393,709
                                                                                                Price per dressing             $        1.955   $        1.720
                                                                                              Annualised Redcution                              $    4,717,288
                                                                                          Expected Annualised Reduction                         $    4,400,384




2                                                                            Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                               overall summary
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 81 of 168 PageID: 81

                                                                                                                                                                        2-up % of
                                                                                                                                                            Expected 2-
                                                                                                                                                                          Sales
                                                                                                                                                             up % of
                                                     Pack   Contract Model                                        Labor, OH,     Total Dressing   MU PACK                Applied
                                                                                                                                                              Sales
                                                                                                                                                                        To Pricing
                        Description         Market   Size      Volume          Sterilization      Materials         Profit           Price         PRICE
      1707736    8x8 ADH Foam Redesign       NAI      10            776,776             0.050           0.403            0.407            0.860     8.603    80.0%       40.0%
      1707743    8x8 ADH Foam Redesign       EUR      10                  -             0.050           0.377            0.396            0.823     8.226    80.0%       40.0%
      1707744    8x8 ADH Foam Redesign       CEE      10                  -             0.050           0.430            0.485            0.965     9.651    80.0%       40.0%
      1707745    8x8 ADH Foam Redesign        JP      10                  -             0.050           0.377            0.434            0.861     8.606    80.0%       40.0%
      1707746    8x8 ADH Foam Redesign        FR      16                  -             0.047           0.401            0.421            0.868    13.892    80.0%       40.0%
         TBD    10x10 ADH Foam Redesign       ES       3                  -             0.156           0.708            0.716            1.581     4.742     95.0%      47.5%
      1705399   10x10 ADH Foam Redesign      NAI      10          2,651,235             0.050           0.531            0.483            1.065    10.645     95.0%      47.5%
      1705400   10x10 ADH Foam Redesign      EUR      10          2,237,281             0.050           0.517            0.478            1.045    10.449     95.0%      47.5%
      1705401   10x10 ADH Foam Redesign      CEE      10             95,610             0.050           0.560            0.504            1.114    11.142     95.0%      47.5%
      1705402   10x10 ADH Foam Redesign       JP      10                  -             0.050           0.552            0.564            1.166    11.663     95.0%      47.5%
      1703934      12.5x12.5 ADH Foam         ES       3                  -             0.156           0.908            0.780            1.844     5.532    100.0%      50.0%
      1703935      12.5x12.5 ADH Foam        EUR      10                  -             0.070           0.702            0.570            1.342    13.423    100.0%      50.0%
      1703936      12.5x12.5 ADH Foam        NAI      10          1,376,788             0.070           0.714            0.575            1.359    13.586    100.0%      50.0%
      1703937      12.5x12.5 ADH Foam        CEE      10                  -             0.070           0.732            0.624            1.426    14.258    100.0%      50.0%
      1703938      12.5x12.5 ADH Foam         JP      10                  -             0.070           0.733            0.680            1.483    14.830    100.0%      50.0%
      1703939      12.5x12.5 ADH Foam         FR      16                  -             0.070           0.683            0.570            1.323    21.163    100.0%      50.0%
      1713244      17.5x17.5 ADH Foam         ES       3             14,821             0.234           1.600            1.176            3.011     9.032
      1703940      17.5x17.5 ADH Foam        EUR      10                  -             0.113           1.286            1.018            2.416    24.162
      1703941      17.5x17.5 ADH Foam        NAI      10            401,563             0.113           1.298            0.990            2.400    24.001
      1703942      17.5x17.5 ADH Foam        CEE      10                  -             0.113           1.330            1.073            2.516    25.159




                                                                                                                                                                                     This Document is Confidential and Proprietary. CO-006546
      1703943      17.5x17.5 ADH Foam         JP      10                  -             0.113           1.331            1.134            2.578    25.776
      1703945       21x21 ADH Foam           EUR       5             53,811             0.167           1.937            1.403            3.507    17.533
      1703946       21x21 ADH Foam           NAI       5             10,946             0.167           1.961            1.447            3.574    17.872
      1703947       21x21 ADH Foam           CEE       5              6,577             0.167           1.937            1.425            3.529    17.643
      1703948       21x21 ADH Foam            JP       5                  -             0.167           1.938            1.542            3.647    18.235
      1704189       21x21 ADH Foam           EUR      10            181,660             0.125           1.852            1.470            3.447    34.473
      1713243    Heel ADH Foam (14x18)        ES       3             36,361             0.234           1.384            1.135            2.753     8.260
      1703953    Heel ADH Foam (14x18)       EUR       5             82,099             0.141           1.198            1.013            2.352    11.759
      1703954    Heel ADH Foam (14x18)       NAI       5             89,652             0.141           1.287            1.072            2.499    12.497
      1703955    Heel ADH Foam (14x18)       CEE       5              4,105             0.141           1.263            1.075            2.479    12.393
      1703956    Heel ADH Foam (14x18)        JP       5                  -             0.141           1.264            1.152            2.557    12.785
      1704191    Heel ADH Foam (14x18)       EUR      10            840,606             0.101           1.142            0.915            2.158    21.579
      1713241   Sacral ADH Foam (16.9x20)     ES       3             57,344             0.250           1.649            1.187            3.086     9.258
      1703957   Sacral ADH Foam (16.9x20)    EUR       5            109,465             0.150           1.530            1.057            2.737    13.686
      1703958   Sacral ADH Foam (16.9x20)    NAI       5            437,859             0.150           1.481            1.057            2.688    13.440
      1703959   Sacral ADH Foam (16.9x20)    CEE       5              7,298             0.150           1.530            1.166            2.846    14.231
      1703960   Sacral ADH Foam (16.9x20)     JP       5                  -             0.150           1.532            1.197            2.879    14.393
      1704192   Sacral ADH Foam (16.9x20)    EUR      10            860,493             0.121           1.390            1.008            2.519    25.189
      1703949        25x30 ADH Foam          EUR       5             21,893             0.322           3.186            3.067            6.574    32.872
      1703950        25x30 ADH Foam          NAI       5                  -             0.322           3.210            2.747            6.278    31.391
      1703951        25x30 ADH Foam          CEE       5                684             0.322           3.186            2.992            6.499    32.497
      1704190        25x30 ADH Foam          EUR      10                  -             0.281           3.095            2.717            6.093    60.935
      1703952        25x30 ADH Foam           JP       5                  -             0.322           3.187            2.791            6.300    31.499
      1703983         5x5 NAD Foam            ES       3                  -             0.055           0.390            0.596            1.041     3.122
      1703984         5x5 NAD Foam           EUR      10            338,231             0.027           0.165            0.307            0.499     4.990
      1703985         5x5 NAD Foam           NAI      10             43,187             0.027           0.177            0.330            0.534     5.339
      1703986         5x5 NAD Foam           CEE      10             54,192             0.027           0.165            0.319            0.511     5.110
      1703987         5x5 NAD Foam            JP      10                  -             0.027           0.166            0.383            0.576     5.757
      1703988         5x5 NAD Foam            FR      16                  -             0.025           0.139            0.326            0.490     7.844
      1703989       10x10 NAD Foam           EUR      10            669,272             0.050           0.339            0.458            0.847     8.471
      1703990       10x10 NAD Foam           NAI      10            524,556             0.050           0.351            0.376            0.777     7.770
      1703991       10x10 NAD Foam           CEE      10             80,313             0.050           0.382            0.385            0.817     8.174
      1703992       10x10 NAD Foam            JP      10                  -             0.050           0.383            0.476            0.909     9.086
      1703993       10x10 NAD Foam            FR      16                  -             0.047           0.355            0.390            0.792    12.677
      1703994       10x10 NAD Foam            ES       3             32,402             0.104           0.594            0.701            1.399     4.197
      1705594      12.5x12.5 NAD Foam         FR      16                  -             0.070           0.484            0.475            1.029    16.471     100%       50.0%
      1703995       15x15 NAD Foam           EUR       5            205,246             0.141           0.787            0.903            1.831     9.155
      1703996       15x15 NAD Foam           NAI       5             91,312             0.141           0.758            0.883            1.782     8.909
      1703997       15x15 NAD Foam           CEE       5             45,455             0.141           0.865            0.973            1.979     9.894
      1703998       15x15 NAD Foam            JP       5                  -             0.141           0.866            1.060            2.067    10.336
      1704131       15x15 NAD Foam            ES       3             11,422             0.234           0.985            1.145            2.365     7.094
      1704197       15x15 NAD Foam           EUR      10                  -             0.084           0.795            0.880            1.759    17.590
      1704003        15x20 NAD Foam          EUR       5             80,986             0.141           1.014            0.863            2.018    10.090
      1704004        15x20 NAD Foam          NAI       5             92,936             0.141           1.038            0.894            2.073    10.364
      1704005        15x20 NAD Foam          CEE       5             14,048             0.141           1.014            0.906            2.061    10.305
      1704006        15x20 NAD Foam           JP       5                  -             0.141           1.016            1.001            2.157    10.787
      1704199        15x20 NAD Foam          EUR      10            497,174             0.101           0.886            0.811            1.798    17.981
      1705596      17.5x17.5 NAD Foam         FR      10                  -             0.113           0.900            0.835            1.848    18.475
      1703999        20x20 NAD Foam          EUR       5             82,099             0.180           1.271            1.125            2.576    12.881
      1704000        20x20 NAD Foam          NAI       5             10,946             0.180           1.295            1.175            2.650    13.250
      1704001        20x20 NAD Foam          CEE       5             21,893             0.180           1.272            1.142            2.594    12.970
      1704002        20x20 NAD Foam           JP       5                  -             0.180           1.273            1.239            2.692    13.458
      1704198        20x20 NAD Foam          EUR      10            731,992             0.125           1.187            1.032            2.344    23.436
      1710037    Large Sacral ADH Foam       NAI       5            146,874             0.067           2.223            1.618            3.908    19.539
      1710041    Large Sacral ADH Foam       EUR       5             34,737             0.322           2.199            1.720            4.241    21.204
      1710039    Large Sacral ADH Foam       NAI      10                  -             0.281           2.108            1.685            4.075    40.748
      1710043    Large Sacral ADH Foam       EUR      10            219,751             0.281           2.093            1.554            3.929    39.288
      1710045    Large Sacral ADH Foam       CEE       5                  -             0.322           2.199            1.720            4.241    21.204
      1710604        10x20 NAD Foam          NAI      10                  -             0.113           0.685            0.915            1.712    17.122
      1710605        10x20 NAD Foam          EUR      10                  -             0.113           0.697            0.920            1.729    17.295
      1710606        10x20 NAD Foam          CEE      10                  -             0.113           0.697            0.920            1.729    17.295
      1710670        10x20 NAD Foam          NAI       5             19,175             0.113           0.794            1.021            1.928     9.639
      1710671        10x20 NAD Foam          EUR       5             30,527             0.123           0.720            0.991            1.834     9.171
      1710672        10x20 NAD Foam          CEE       5                  -             0.113           0.794            1.021            1.928     9.639
      1710649         8x13 ADH Foam          NAI      10            174,345             0.059           0.528            0.510            1.097    10.969
      1710650         8x13 ADH Foam          EUR      10          1,190,348             0.059           0.441            0.441            0.941     9.407
      1710651         8x13 ADH Foam          CEE      10                  -             0.059           0.441            0.441            0.941     9.407
      1710655        10x20 ADH Foam          NAI      10            115,191             0.113           0.929            0.976            2.017    20.171
      1710656        10x20 ADH Foam          EUR      10            365,901             0.113           0.917            0.905            1.935    19.348
      1710657        10x20 ADH Foam          CEE      10                  -             0.113           0.917            0.973            2.003    20.028
      1710652        10x20 ADH Foam          NAI       5             21,952             0.123           1.212            0.946            2.281    11.404
      1710653        10x20 ADH Foam          EUR       5             38,290             0.123           1.202            0.932            2.257    11.284
      1710654        10x20 ADH Foam          CEE       5                  -             0.123           1.202            0.932            2.257    11.284
      1710661        10x25 ADH Foam          NAI      10            112,801             0.161           1.360            1.396            2.916    29.164
      1710662        10x25 ADH Foam          EUR      10              7,247             0.161           1.348            1.376            2.884    28.845
      1710663        10x25 ADH Foam          CEE      10                  -             0.161           1.348            1.376            2.884    28.845
      1710658        10x25 ADH Foam          NAI       5             18,486             0.153           1.353            1.392            2.898    14.492
      1710659        10x25 ADH Foam          EUR       5             21,551             0.153           1.337            1.388            2.879    14.393
      1710660        10x25 ADH Foam          CEE       5                  -             0.153           1.337            1.388            2.879    14.393
      1710667        10x30 ADH Foam          NAI      10            132,315             0.161           1.557            1.201            2.919    29.188
      1710668        10x30 ADH Foam          EUR      10            237,066             0.161           1.274            1.080            2.515    25.145
      1710669        10x30 ADH Foam          CEE      10                  -             0.161           1.274            1.080            2.515    25.145
      1710664        10x30 ADH Foam          NAI       5             13,879             0.153           1.546            1.196            2.895    14.477
      1710665        10x30 ADH Foam          EUR       5             19,726             0.153           1.536            1.194            2.884    14.418
      1710666        10x30 ADH Foam          CEE       5                  -             0.153           1.536            1.194            2.884    14.418
                                                                 16,902,749



  3                                                             Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                 NAG SummaryVolume
                                                    Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 82 of 168 PageID: 82




                                                                                                                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
Material                                                                                     Base Price /     Offcut
              Materials                               Mix %      Supplier                                                  Gross Price/M2 With Offcut                      Comment                                             Updated Price    Reference Price
Element                                                                                      M2               Factor



                                                           50% Dermamed                              $7.310     1.67%                                             $7.432


            1 PU Film

                                                           50% Scapa                                 $6.540            0                                           $6.54


                                                          100% Weighted                                                                                           $6.986
                                                           32% Polymer Health                        $10.92     0.00%                                             $10.92                                                                £6.45               £7.39
            2 Foam                                         68% Filtrona                              $10.00     0.00%                                             $10.00
                                                          100% Annual blended rate                                                                                $10.30
            3 Binder                                           Freudenberg                           $2.64      0.00%                                              $2.64
                                                            0% Polymer Science                     $21.535      1.50%                                             $21.86                                                               $21.18              $21.89
            4 Silicone                                    100% Scapa                                $15.00      0.00%                                             $15.00
                                                          100% Annual blended rate                                                                                $15.00
            5 Hydrofiber                                       CVT                                    $0.00     0.00%                                              $0.00
            6 Lamination Toll                                                                         $0.00     0.00%                                              $0.00
              Perforation sacraficial liner                                                           $0.00     0.00%                                              $0.00
            7 perforation labour                                                                      $0.00     0.00%                                              $0.00
              Perforation Toll                                                                        $0.00     0.00%                                              $0.00
            8 Liners                                                                                  $0.62     0.00%                                              $0.62
            9 Paper packaging                                                                         $0.69     0.00%                                              $0.69
           10 Poly packaging                                                                          $0.57     0.00%                                              $0.57
           11 Paper printing - Webtec                                                                 $0.00     0.00%                                              $0.00
           12 Sacrificial liners                                                                      $0.00     0.00%                                              $0.00
              Waste % Assumption - Roll Materials        5.00%


    The Price to be paid by CVT for each dressing is set out in Supplier’s cost model. The cost model assumes utilization of 80% Scapa silicone trilaminate across the total mix of Products supplied and for which Scapa silicone trilaminate is
                      Qualified. The cost model will be adjusted from time to time in the event that the mix of Products ordered by CVT facilitates actual utilisation of Scapa silicone trilaminate at a rate in excess of 80%.

                                       Paper Printing charge is included within the LOHP elements of the model at a charge or $0.35/sqm. The area for calcualtion is the same as the M2 QPPU area used within each dressing.




4                                                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                                               NAG INPUTS
            Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 83 of 168 PageID: 83




                                                      foreign               sq meter
                                                    exchange                      per      Total charge                    Duties and FDT cost /
                                            GBP/sqm      rate         $/sqm container        of material    freight cost        taxes      sq m


Pricing proposed for 4/1/2016    460mm           6.92      1.448      10.02      9,200       92,165.58        4,025.00      4,305.42       0.91    10.923




                                                                                                                                                                    This Document is Confidential and Proprietary. CO-006546
                                                                                          Duty charge                       4.2000%
                                                                                          Merchandise processing fee        0.3464%
                                                                                          Harbor maintenance fee            0.1250%
                                                                                          Duties and fees                   4.6714%




                                                           foreign             sq meter
                                                         exchange                   per    Total charge                    Duties and FDT cost /
                                            EUR/sqm           rate    $/sqm    shipment      of material    freight cost        taxes      sq m
Freudenberg binder

Pricing proposed for 4/1/2016    460mm           2.35      1.098       2.58     19,136       49,354.98         931.12        232.66        0.06     2.640

                                                                                          Duty charge                       0.0000%
                                                                                          Merchandise processing fee        0.3464%
                                                                                          Harbor maintenance fee            0.1250%
                                                                                          Duties and fees                   0.4714%




X-rates.com as of 3/16/16                                            USD/GBP                                                    USD/EURO
                                                  2016       2015       2014      2013            2012            2016          2015     2014        2013         2012
                                           1 1.440257       1.516      1.646     1.596            1.551       1.085931         1.162    1.362       1.330        1.289
                                           2 1.42999        1.533      1.656     1.549            1.581       1.110112         1.134    1.366       1.336        1.324
                                           3 1.422503       1.496      1.663     1.509            1.582       1.104032         1.081    1.383       1.296        1.321
                                           4                1.495      1.674     1.531            1.601                        1.082    1.381       1.303        1.317
                                           5                1.544      1.684     1.529            1.591                        1.116    1.373       1.298        1.280
                                           6                1.558      1.691     1.547            1.555                        1.122    1.360       1.318        1.254
                                           7                1.556      1.707     1.517            1.560                        1.100    1.354       1.308        1.229
                                           8                1.557      1.670     1.550            1.572                        1.113    1.332       1.331        1.240
                                           9                1.533      1.630     1.585            1.611                        1.123    1.289       1.335        1.287
                                          10                1.534      1.607     1.609            1.608                        1.123    1.267       1.364        1.298
                                          11                1.518      1.577     1.610            1.596                        1.072    1.247       1.349        1.283
                                          12                1.498      1.563     1.638            1.613                        1.090    1.231       1.371        1.311
                             Annual Averages     1.431      1.528      1.647     1.564            1.585           1.100        1.110    1.329       1.328        1.286
    Current rate December 15 to March 2016       1.448                                                            1.098
       Prior rate June 2015 - November 2015     1.544                                                            1.112


Exchange rate "true-up"          Exchange rate calculated using the monthly averages from x-rates.com.
                                 Fx rates tab and exchange rates to be updated when any changes made to model but at least every 6 months.




5                                                           Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                 NAG fx rates
                   Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 84 of 168 PageID: 84


                 10 count - NAI       Cost Model for CVT NXTGEN (8 x 8 cm) - Adhesive
               Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                      Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                       Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                    EA                      pitch                                     Factor
    PU film                           Rollstock                 100                        1    6.9860     0.095      0.100       0.010     0.010     1.050       0.070   0.000       -5      7.4
    Foam                              Rollstock                     73                     1   10.2955     0.064      0.073       0.005     0.007     1.050       0.050   -0.003     -56      5.3
    Binder                            Rollstock                     73                     1    2.6400     0.064      0.073       0.005     0.007     1.050       0.013   -0.003     -56      1.4
    Laminate toll                       Toll                        73                     1    0.0000     0.064      0.073       0.005     0.007     1.050       0.000   -0.003     -56      0.0
    Perforation toll                    Toll                        73                     1    0.0000     0.064      0.073       0.005               1.050       0.000                       0.0
    Silicone                          Rollstock                 100                        1   15.0000     0.095      0.100       0.010     0.016     1.050       0.150   -0.006     -64     15.8
    Sacrificial liner                 Rollstock                 100                        1    0.0000     0.095      0.100       0.010     0.016     1.050       0.000   -0.006     -64      0.0
    Liners                            Rollstock                 144                        1    0.6200     0.095      0.144       0.014     0.016     1.050       0.009   -0.002     -14      0.9
    Paper pkg                         Rollstock                 340                        2    0.6880     0.144      0.170       0.024     0.016     1.050       0.018   0.009       36      1.9
    Poly pkg                          Rollstock                 350                        2    0.5700     0.144      0.175       0.025     0.016     1.050       0.015   0.010       38      1.6


    Insert                                                                                      0.0338                                                1.030       0.035                       3.7
    Carton                                                                                      0.0369                                                1.030       0.038                       4.0
    Shipper                                                                                     0.0047                                                1.000       0.005                       0.5




                                                                                                                                                                                               This Document is Confidential and Proprietary. CO-006546
    Sterilization -                                                                                                                                   1.000       0.050                       5.3


    Sub Total                                                                                                                             Sub Total               0.452                      47.7


    Labor, OH, Profit                                                                                                                                             0.496                      52.3


    Grand Total ...(duty not considered)                                                                                                   Total                0.948                        100.0


                 10 count - EUR       Cost Model for CVT NXTGEN (8 x 8 cm) - Adhesive
               Material or Activity   Material    Material   Roll         Roll                 est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                      Incoming    Supplier   Width       Length                Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                       Form                  mm          Meter                 $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                                            pitch                                     Factor
    PU film                           Rollstock                 100                        1    6.9860     0.095      0.100       0.010     0.010     1.050       0.070   0.000       -5      8.4
    Foam                              Rollstock                     73                     1   10.2955     0.064      0.073       0.005     0.007     1.050       0.050   -0.003     -56      6.0
    Binder                            Rollstock                     73                     1    2.6400     0.064      0.073       0.005     0.007     1.050       0.013   -0.003     -56      1.5
    Laminate toll                       Toll                        73                     1    0.0000     0.064      0.073       0.005     0.007     1.050       0.000   -0.003     -56      0.0
    Perforation toll                    Toll                        73                     1    0.0000     0.064      0.073       0.005               1.050       0.000                       0.0
    Silicone                          Rollstock                 100                        1   15.0000     0.095      0.100       0.010     0.016     1.050       0.150   -0.006     -64     18.0
    Sacrificial liner                 Rollstock                 100                        1    0.0000     0.095      0.100       0.010     0.016     1.050       0.000   -0.006     -64      0.0
    Liners                            Rollstock                 144                        1    0.6200     0.095      0.144       0.014     0.016     1.050       0.009   -0.002     -14      1.1
    Paper pkg                         Rollstock                 340                        2    0.6880     0.144      0.170       0.024     0.016     1.050       0.018   0.009       36      2.1
    Poly pkg                          Rollstock                 350                        2    0.5700     0.144      0.175       0.025     0.016     1.050       0.015   0.010       38      1.8


    Insert                                                                                      0.0184                                                1.030       0.019                       2.3
    Carton                                                                                      0.0270                                                1.030       0.028                       3.3
    Shipper                                                                                     0.0047                                                1.000       0.005                       0.6


    Sterilization -                                                                                                                                   1.000       0.050                       6.0


    Sub Total                                                                                                                             Sub Total               0.426                      51.2


    Labor, OH, Profit                                                                                                                                             0.406                      48.8


    Grand Total ...(duty not considered)                                                                                                   Total                0.832                        100.0


                 10 count - CEE       Cost Model for CVT NXTGEN (8 x 8 cm) - Adhesive
               Material or Activity   Material    Material   Roll         Roll                 est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                      Incoming    Supplier   Width       Length                Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                       Form                  mm          Meter                 $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                                            pitch                                     Factor
    PU film                           Rollstock                 100                        1    6.9860     0.095      0.100       0.010     0.010     1.050       0.070   0.000       -5      7.2
    Foam                              Rollstock                     73                     1   10.2955     0.064      0.073       0.005     0.007     1.050       0.050   -0.003     -56      5.1
    Binder                            Rollstock                     73                     1    2.6400     0.064      0.073       0.005     0.007     1.050       0.013   -0.003     -56      1.3
    Laminate toll                       Toll                        73                     1    0.0000     0.064      0.073       0.005     0.007     1.050       0.000   -0.003     -56      0.0
    Perforation toll                    Toll                        73                     1    0.0000     0.064      0.073       0.005               1.050       0.000                       0.0
    Silicone                          Rollstock                 100                        1   15.0000     0.095      0.100       0.010     0.016     1.050       0.150   -0.006     -64     15.4
    Sacrificial liner                 Rollstock                 100                        1    0.0000     0.095      0.100       0.010     0.016     1.050       0.000   -0.006     -64      0.0
    Liners                            Rollstock                 144                        1    0.6200     0.095      0.144       0.014     0.016     1.050       0.009   -0.002     -14      0.9
    Paper pkg                         Rollstock                 340                        2    0.6880     0.144      0.170       0.024     0.016     1.050       0.018   0.009       36      1.8
    Poly pkg                          Rollstock                 350                        2    0.5700     0.144      0.175       0.025     0.016     1.050       0.015   0.010       38      1.5


    Insert                                                                                      0.0184                                                1.030       0.019                       1.9
    Carton                                                                                      0.0789                                                1.030       0.081                       8.3
    Shipper                                                                                     0.0047                                                1.000       0.005                       0.5


    Sterilization -                                                                                                                                   1.000       0.050                       5.1


    Sub Total                                                                                                                             Sub Total               0.479                      49.2


    Labor, OH, Profit                                                                                                                                             0.495                      50.8


    Grand Total ...(duty not considered)                                                                                                   Total                0.974                        100.0




6                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                           8x8 redesign 1-up
                   Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 85 of 168 PageID: 85




                  10 count - JP       Cost Model for CVT NXTGEN (8 x 8 cm) - Adhesive
               Material or Activity   Material    Material   Roll         Roll                est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                      Incoming    Supplier   Width       Length              Cost         QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg




                                                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
                                       Form                  mm          Meter               $/M2       Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                                           pitch                                     Factor
    PU film                           Rollstock                 100                     1      6.9860     0.095      0.100       0.010     0.010     1.050       0.070   0.000       -5      8.0
    Foam                              Rollstock                     73                  1    10.2955      0.064      0.073       0.005     0.007     1.050       0.050   -0.003     -56      5.8
    Binder                            Rollstock                     73                  1      2.6400     0.064      0.073       0.005     0.007     1.050       0.013   -0.003     -56      1.5
    Laminate toll                       Toll                        73                  1      0.0000     0.064      0.073       0.005     0.007     1.050       0.000   -0.003     -56      0.0
    Perforation toll                    Toll                        73                  1      0.0000     0.064      0.073       0.005               1.050       0.000                       0.0
    Silicone                          Rollstock                 100                     1    15.0000      0.095      0.100       0.010     0.016     1.050       0.150   -0.006     -64     17.2
    Sacrificial liner                 Rollstock                 100                     1      0.0000     0.095      0.100       0.010     0.016     1.050       0.000   -0.006     -64      0.0
    Liners                            Rollstock                 144                     1      0.6200     0.095      0.144       0.014     0.016     1.050       0.009   -0.002     -14      1.0
    Paper pkg                         Rollstock                 340                     2      0.6880     0.144      0.170       0.024     0.016     1.050       0.018   0.009       36      2.0
    Poly pkg                          Rollstock                 350                     2      0.5700     0.144      0.175       0.025     0.016     1.050       0.015   0.010       38      1.7


    Insert                                                                                     0.0184                                                1.030       0.019                       2.2
    Carton                                                                                     0.0270                                                1.030       0.028                       3.2
    Shipper                                                                                    0.0047                                                1.000       0.005                       0.5


    Sterilization -                                                                                                                                  1.000       0.050                       5.7


    Sub Total                                                                                                                            Sub Total               0.426                      49.0


    Labor, OH, Profit                                                                                                                                            0.444                      51.0


    Grand Total ...(duty not considered)                                                                                                  Total                0.870                        100.0


                 16 count - FR        Cost Model for CVT NXTGEN (8 x 8 cm) - Adhesive
               Material or Activity   Material    Material   Roll         Roll                est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                      Incoming    Supplier   Width       Length              Cost         QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                       Form                  mm          Meter               $/M2       Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                                           pitch                                     Factor
    PU film                           Rollstock                 100                     1      6.9860     0.095      0.100       0.010     0.010     1.050       0.070   0.000       -5      8.0
    Foam                              Rollstock                     73                  1    10.2955      0.064      0.073       0.005     0.007     1.050       0.050   -0.003     -56      5.7
    Binder                            Rollstock                     73                  1      2.6400     0.064      0.073       0.005     0.007     1.050       0.013   -0.003     -56      1.5
    Laminate toll                       Toll                        73                  1      0.0000     0.064      0.073       0.005     0.007     1.050       0.000   -0.003     -56      0.0
    Perforation toll                    Toll                        73                  1      0.0000     0.064      0.073       0.005               1.050       0.000                       0.0
    Silicone                          Rollstock                 100                     1    15.0000      0.095      0.100       0.010     0.016     1.050       0.150   -0.006     -64     17.1
    Sacrificial liner                 Rollstock                 100                     1      0.0000     0.095      0.100       0.010     0.016     1.050       0.000   -0.006     -64      0.0
    Liners                            Rollstock                 144                     1      0.6200     0.095      0.144       0.014     0.016     1.050       0.009   -0.002     -14      1.0
    Paper pkg                         Rollstock                 340                     2      0.6880     0.144      0.170       0.024     0.016     1.050       0.018   0.009       36      2.0
    Poly pkg                          Rollstock                 350                     2      0.5700     0.144      0.175       0.025     0.016     1.050       0.015   0.010       38      1.7


    Insert                                                                                     0.0115                                                1.030       0.012                       1.3
    Carton                                                                                     0.0570                                                1.030       0.059                       6.7
    Shipper                                                                                    0.0047                                                1.000       0.005                       0.5


    Sterilization -                                                                                                                                  1.000       0.047                       5.3


    Sub Total                                                                                                                            Sub Total               0.447                      50.9


    Labor, OH, Profit                                                                                                                                            0.431                      49.1


    Grand Total ...(duty not considered)                                                                                                  Total                0.878                        100.0




7                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                          8x8 redesign 1-up
                   Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 86 of 168 PageID: 86


                 10 count - NAI       Cost Model for CVT NXTGEN (8 x 8 cm) - Adhesive
               Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                      Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                       Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                 EA                      pitch                                     Factor
    PU film                           Rollstock                 195                     2    6.9860     0.095      0.098       0.009     0.010     1.050       0.068   -0.001      -8      9.3
    Foam                              Rollstock                 165                     2   10.2955     0.064      0.083       0.005     0.007     1.050       0.057   -0.002     -38      7.8
    Binder                            Rollstock                 165                     2    2.6400     0.064      0.083       0.005     0.007     1.050       0.015   -0.002     -38      2.0
    Laminate toll                       Toll                    165                     2    0.0000     0.064      0.083       0.005     0.007     1.050       0.000   -0.002     -38      0.0
    Perforation toll                    Toll                    165                     2    0.0000     0.064      0.083       0.005               1.050       0.000                       0.0
    Silicone                          Rollstock                 195                     2   15.0000     0.095      0.098       0.009     0.016     1.050       0.146   -0.006     -68     20.1
    Sacrificial liner                 Rollstock                 195                     2    0.0000     0.095      0.098       0.009     0.016     1.050       0.000   -0.006     -68      0.0
    Liners                            Rollstock                 281                     2    0.6200     0.095      0.141       0.013     0.016     1.050       0.009   -0.002     -17      1.2
    Paper pkg                         Rollstock                 340                     2    0.6880     0.144      0.170       0.024     0.016     1.050       0.018   0.009       36      2.4
    Poly pkg                          Rollstock                 350                     2    0.5700     0.144      0.175       0.025     0.016     1.050       0.015   0.010       38      2.1



    Insert                                                                                   0.0338                                                1.030       0.035                       4.8
    Carton                                                                                   0.0369                                                1.030       0.038                       5.2




                                                                                                                                                                                            This Document is Confidential and Proprietary. CO-006546
    Shipper                                                                                  0.0047                                                1.000       0.005                       0.6


    Sterilization -                                                                                                                                1.000       0.050                       6.9


    Sub Total                                                                                                                          Sub Total               0.455                      62.4


    Labor, OH, Profit                                                                                                                                          0.274                      37.6


    Grand Total ...(duty not considered)                                                                                                Total                0.729                        100.0


                 10 count - EUR       Cost Model for CVT NXTGEN (8 x 8 cm) - Adhesive
               Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                      Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                       Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                 EA                      pitch                                     Factor
    PU film                           Rollstock                 195                     2    6.9860     0.095      0.098       0.009     0.010     1.050       0.068   -0.001      -8      8.4
    Foam                              Rollstock                 165                     2   10.2955     0.064      0.083       0.005     0.007     1.050       0.057   -0.002     -38      7.0
    Binder                            Rollstock                 165                     2    2.6400     0.064      0.083       0.005     0.007     1.050       0.015   -0.002     -38      1.8
    Laminate toll                       Toll                    165                     2    0.0000     0.064      0.083       0.005     0.007     1.050       0.000   -0.002     -38      0.0
    Perforation toll                    Toll                    165                     2    0.0000     0.064      0.083       0.005               1.050       0.000                       0.0
    Silicone                          Rollstock                 195                     2   15.0000     0.095      0.098       0.009     0.016     1.050       0.146   -0.006     -68     18.1
    Sacrificial liner                 Rollstock                 195                     2    0.0000     0.095      0.098       0.009     0.016     1.050       0.000   -0.006     -68      0.0
    Liners                            Rollstock                 281                     2    0.6200     0.095      0.141       0.013     0.016     1.050       0.009   -0.002     -17      1.1
    Paper pkg                         Rollstock                 340                     2    0.6880     0.144      0.170       0.024     0.016     1.050       0.018   0.009       36      2.2
    Poly pkg                          Rollstock                 350                     2    0.5700     0.144      0.175       0.025     0.016     1.050       0.015   0.010       38      1.9



    Insert                                                                                   0.0184                                                1.030       0.019                       2.3
    Carton                                                                                   0.0270                                                1.030       0.028                       3.4
    Shipper                                                                                  0.0047                                                1.000       0.005                       0.6


    Sterilization -                                                                                                                                1.000       0.050                       6.2


    Sub Total                                                                                                                          Sub Total               0.429                      53.0


    Labor, OH, Profit                                                                                                                                          0.380                      47.0


    Grand Total ...(duty not considered)                                                                                                Total                0.809                        100.0


                 10 count - CEE       Cost Model for CVT NXTGEN (8 x 8 cm) - Adhesive
               Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                      Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                       Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                 EA                      pitch                                     Factor
    PU film                           Rollstock                 195                     2    6.9860     0.095      0.098       0.009     0.010     1.050       0.068   -0.001      -8      7.2
    Foam                              Rollstock                 165                     2   10.2955     0.064      0.083       0.005     0.007     1.050       0.057   -0.002     -38      6.0
    Binder                            Rollstock                 165                     2    2.6400     0.064      0.083       0.005     0.007     1.050       0.015   -0.002     -38      1.5
    Laminate toll                       Toll                    165                     2    0.0000     0.064      0.083       0.005     0.007     1.050       0.000   -0.002     -38      0.0
    Perforation toll                    Toll                    165                     2    0.0000     0.064      0.083       0.005               1.050       0.000                       0.0
    Silicone                          Rollstock                 195                     2   15.0000     0.095      0.098       0.009     0.016     1.050       0.146   -0.006     -68     15.4
    Sacrificial liner                 Rollstock                 195                     2    0.0000     0.095      0.098       0.009     0.016     1.050       0.000   -0.006     -68      0.0
    Liners                            Rollstock                 281                     2    0.6200     0.095      0.141       0.013     0.016     1.050       0.009   -0.002     -17      0.9
    Paper pkg                         Rollstock                 340                     2    0.6880     0.144      0.170       0.024     0.016     1.050       0.018   0.009       36      1.9
    Poly pkg                          Rollstock                 350                     2    0.5700     0.144      0.175       0.025     0.016     1.050       0.015   0.010       38      1.6



    Insert                                                                                   0.0184                                                1.030       0.019                       2.0
    Carton                                                                                   0.0789                                                1.030       0.081                       8.5
    Shipper                                                                                  0.0047                                                1.000       0.005                       0.5


    Sterilization -                                                                                                                                1.000       0.050                       5.3


    Sub Total                                                                                                                          Sub Total               0.482                      50.7


    Labor, OH, Profit                                                                                                                                          0.469                      49.3


    Grand Total ...(duty not considered)                                                                                                Total                0.951                        100.0




8                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                           8x8 redesign 2-up
                   Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 87 of 168 PageID: 87




                  10 count - JP       Cost Model for CVT NXTGEN (8 x 8 cm) - Adhesive
               Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                      Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                       Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost




                                                                                                                                                                                            This Document is Confidential and Proprietary. CO-006546
                                                                                 EA                      pitch                                     Factor
    PU film                           Rollstock                 195                     2    6.9860     0.095      0.098       0.009     0.010     1.050       0.068   -0.001      -8      8.0
    Foam                              Rollstock                 165                     2   10.2955     0.064      0.083       0.005     0.007     1.050       0.057   -0.002     -38      6.7
    Binder                            Rollstock                 165                     2    2.6400     0.064      0.083       0.005     0.007     1.050       0.015   -0.002     -38      1.7
    Laminate toll                       Toll                    165                     2    0.0000     0.064      0.083       0.005     0.007     1.050       0.000   -0.002     -38      0.0
    Perforation toll                    Toll                    165                     2    0.0000     0.064      0.083       0.005               1.050       0.000                       0.0
    Silicone                          Rollstock                 195                     2   15.0000     0.095      0.098       0.009     0.016     1.050       0.146   -0.006     -68     17.3
    Sacrificial liner                 Rollstock                 195                     2    0.0000     0.095      0.098       0.009     0.016     1.050       0.000   -0.006     -68      0.0
    Liners                            Rollstock                 281                     2    0.6200     0.095      0.141       0.013     0.016     1.050       0.009   -0.002     -17      1.0
    Paper pkg                         Rollstock                 340                     2    0.6880     0.144      0.170       0.024     0.016     1.050       0.018   0.009       36      2.1
    Poly pkg                          Rollstock                 350                     2    0.5700     0.144      0.175       0.025     0.016     1.050       0.015   0.010       38      1.8



    Insert                                                                                   0.0184                                                1.030       0.019                       2.2
    Carton                                                                                   0.0270                                                1.030       0.028                       3.3
    Shipper                                                                                  0.0047                                                1.000       0.005                       0.6


    Sterilization -                                                                                                                                1.000       0.050                       5.9


    Sub Total                                                                                                                          Sub Total               0.429                      50.6


    Labor, OH, Profit                                                                                                                                          0.418                      49.4


    Grand Total ...(duty not considered)                                                                                                Total                0.847                        100.0


                 16 count - FR        Cost Model for CVT NXTGEN (8 x 8 cm) - Adhesive
               Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                      Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                       Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                 EA                      pitch                                     Factor
    PU film                           Rollstock                 195                     2    6.9860     0.095      0.098       0.009     0.010     1.050       0.068   -0.001      -8      8.0
    Foam                              Rollstock                 165                     2   10.2955     0.064      0.083       0.005     0.007     1.050       0.057   -0.002     -38      6.6
    Binder                            Rollstock                 165                     2    2.6400     0.064      0.083       0.005     0.007     1.050       0.015   -0.002     -38      1.7
    Laminate toll                       Toll                    165                     2    0.0000     0.064      0.083       0.005     0.007     1.050       0.000   -0.002     -38      0.0
    Perforation toll                    Toll                    165                     2    0.0000     0.064      0.083       0.005               1.050       0.000                       0.0
    Silicone                          Rollstock                 195                     2   15.0000     0.095      0.098       0.009     0.016     1.050       0.146   -0.006     -68     17.1
    Sacrificial liner                 Rollstock                 195                     2    0.0000     0.095      0.098       0.009     0.016     1.050       0.000   -0.006     -68      0.0
    Liners                            Rollstock                 281                     2    0.6200     0.095      0.141       0.013     0.016     1.050       0.009   -0.002     -17      1.0
    Paper pkg                         Rollstock                 340                     2    0.6880     0.144      0.170       0.024     0.016     1.050       0.018   0.009       36      2.1
    Poly pkg                          Rollstock                 350                     2    0.5700     0.144      0.175       0.025     0.016     1.050       0.015   0.010       38      1.8



    Insert                                                                                   0.0115                                                1.030       0.012                       1.4
    Carton                                                                                   0.0570                                                1.030       0.059                       6.9
    Shipper                                                                                  0.0047                                                1.000       0.005                       0.5


    Sterilization -                                                                                                                                1.000       0.047                       5.5


    Sub Total                                                                                                                          Sub Total               0.449                      52.6


    Labor, OH, Profit                                                                                                                                          0.405                      47.4


    Grand Total ...(duty not considered)                                                                                                Total                0.854                        100.0




9                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                           8x8 redesign 2-up
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 88 of 168 PageID: 88


              10 count - NAI       Cost Model for CVT NXTGEN (10 x 10 cm) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                              EA                      pitch                                     Factor
 PU film                           Rollstock                 230                     2    6.9860     0.110      0.115       0.013     0.010     1.050       0.092   0.003      21       8.5
 Foam                              Rollstock                 195                     2   10.2955     0.080      0.098       0.008     0.007     1.050       0.084   0.001       8       7.8
 Binder                            Rollstock                 195                     2    2.6400     0.080      0.098       0.008     0.007     1.050       0.022   0.001       8       2.0
 Laminate toll                       Toll                    195                     2    0.0000     0.080      0.098       0.008     0.007     1.050       0.000   0.001       8       0.0
 Perforation toll                    Toll                    195                     2    0.0000     0.080      0.098       0.008               1.050       0.000                       0.0
 Silicone                          Rollstock                 230                     2   15.0000     0.110      0.115       0.013     0.016     1.050       0.198   -0.003     -24     18.3
 Sacrificial liner                 Rollstock                 230                     2    0.0000     0.110      0.115       0.013     0.016     1.050       0.000   -0.003     -24      0.0
 Liners                            Rollstock                 338                     2    0.6200     0.110      0.169       0.019     0.016     1.050       0.012   0.003      16       1.1
 Paper pkg                         Rollstock                 396                     2    0.6880     0.203      0.198       0.040     0.016     1.050       0.029   0.025      61       2.7
 Poly pkg                          Rollstock                 406                     2    0.5700     0.203      0.203       0.041     0.016     1.050       0.025   0.026      62       2.3


 Insert                                                                                   0.0338                                                1.030       0.035                       3.2
 Carton                                                                                   0.0270                                                1.030       0.028                       2.6
 Shipper                                                                                  0.0060                                                1.000       0.006                       0.6




                                                                                                                                                                                         This Document is Confidential and Proprietary. CO-006546
 Sterilization -                                                                                                                                1.000       0.050                       4.6


 Sub Total                                                                                                                          Sub Total               0.581                      53.6


 Labor, OH, Profit                                                                                                                                          0.503                      46.4


 Grand Total ...(duty not considered)                                                                                                Total                1.084                        100.0


              10 count - EUR       Cost Model for CVT NXTGEN (10 x 10 cm) - Adhesive
            Material or Activity   Material    Material   Roll      Roll                 est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length                Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                    Form                  mm       Meter                 $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                                      pitch                                     Factor
 PU film                           Rollstock                0.16                          6.9860     0.105      0.125       0.013     0.010     1.050       0.096   0.003      24       9.1
 Foam                              Rollstock                0.13                         10.2955     0.089      0.086       0.008     0.007     1.050       0.083   0.000       6       7.8
 Binder                            Rollstock                0.13                          2.6400     0.089      0.086       0.008     0.007     1.050       0.021   0.000       6       2.0
 Laminate toll                       Toll                                                 0.0000     0.089      0.086       0.008     0.007     1.050       0.000   0.000       6       0.0
 Perforation toll                    Toll                                                 0.0000     0.089      0.086       0.008               1.050       0.000                       0.0
 Silicone                          Rollstock                0.15                         15.0000     0.105      0.122       0.013     0.016     1.050       0.201   -0.003     -22     19.1
 Liners                            Rollstock                0.17                          0.6200     0.105      0.160       0.017     0.016     1.050       0.011   0.001       7       1.0
 Paper pkg                         Rollstock                0.20                          0.6880     0.145      0.175       0.025     0.016     1.050       0.018   0.010      39       1.7
 Poly pkg                          Rollstock                0.20                          0.5700     0.145      0.175       0.025     0.016     1.050       0.015   0.010      39       1.4



 Insert                                                                                   0.0184                                                1.030       0.019                       1.8
 Carton                                                                                   0.0369                                                1.030       0.038                       3.6
 Shipper                                                                                  0.0060                                                1.000       0.006                       0.6


 Sterilization -                                                                                                                                1.000       0.050                       4.7


 Sub Total                                                                                                                          Sub Total               0.559                      52.9


 Labor, OH, Profit                                                                                                                                          0.498                      47.1


 Grand Total ...(duty not considered)                                                                                                Total                1.057                        100.0


              10 count - CEE       Cost Model for CVT NXTGEN (10 x 10 cm) - Adhesive
            Material or Activity   Material    Material   Roll      Roll                 est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length                Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                    Form                  mm       Meter                 $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                                      pitch                                     Factor
 PU film                           Rollstock                0.16                          6.9860     0.105      0.125       0.013     0.010     1.050       0.096   0.003      24       8.5
 Foam                              Rollstock                0.13                         10.2955     0.089      0.086       0.008     0.007     1.050       0.083   0.000       6       7.3
 Binder                            Rollstock                0.13                          2.6400     0.089      0.086       0.008     0.007     1.050       0.021   0.000       6       1.9
 Laminate toll                       Toll                                                 0.0000     0.089      0.086       0.008     0.007     1.050       0.000   0.000       6       0.0
 Perforation toll                    Toll                                                 0.0000     0.089      0.086       0.008               1.050       0.000                       0.0
 Silicone                          Rollstock                0.15                         15.0000     0.105      0.122       0.013     0.016     1.050       0.201   -0.003     -22     17.9
 Liners                            Rollstock                0.17                          0.6200     0.105      0.160       0.017     0.016     1.050       0.011   0.001       7       1.0
 Paper pkg                         Rollstock                0.20                          0.6880     0.145      0.175       0.025     0.016     1.050       0.018   0.010      39       1.6
 Poly pkg                          Rollstock                0.20                          0.5700     0.145      0.175       0.025     0.016     1.050       0.015   0.010      39       1.4



 Insert                                                                                   0.0184                                                1.030       0.019                       1.7
 Carton                                                                                   0.0789                                                1.030       0.081                       7.2
 Shipper                                                                                  0.0060                                                1.000       0.006                       0.5


 Sterilization -                                                                                                                                1.000       0.050                       4.4


 Sub Total                                                                                                                          Sub Total               0.602                      53.5


 Labor, OH, Profit                                                                                                                                          0.524                      46.5


 Grand Total ...(duty not considered)                                                                                                Total                1.126                        100.0




10                                                                 Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                        10x10 redesign 1-up
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 89 of 168 PageID: 89




               10 count - JP       Cost Model for CVT NXTGEN (10 x 10 cm) - Adhesive
                                   Material    Material   Roll      Roll                est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length              Cost         QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                    Form                  mm       Meter               $/M2       Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost




                                                                                                                                                                                        This Document is Confidential and Proprietary. CO-006546
                                                                                                     pitch                                     Factor
 PU film                           Rollstock                0.16                         6.9860     0.105      0.125       0.013     0.010     1.050       0.096   0.003      24       8.1
 Foam                              Rollstock                0.13                       10.2955      0.089      0.086       0.008     0.007     1.050       0.083   0.000       6       7.0
 Binder                            Rollstock                0.13                         2.6400     0.089      0.086       0.008     0.007     1.050       0.021   0.000       6       1.8
 Laminate toll                       Toll                                                0.0000     0.089      0.086       0.008     0.007     1.050       0.000   0.000       6       0.0
 Perforation toll                    Toll                                                0.0000     0.089      0.086       0.008               1.050       0.000                       0.0
 Silicone                          Rollstock                0.15                       15.0000      0.105      0.122       0.013     0.016     1.050       0.201   -0.003     -22     17.1
 Liners                            Rollstock                0.17                         0.6200     0.105      0.160       0.017     0.016     1.050       0.011   0.001       7       0.9
 Paper pkg                         Rollstock                0.20                         0.6880     0.145      0.175       0.025     0.016     1.050       0.018   0.010      39       1.6
 Poly pkg                          Rollstock                0.20                         0.5700     0.145      0.175       0.025     0.016     1.050       0.015   0.010      39       1.3



 Insert                                                                                  0.0119                                                1.030       0.012                       1.0
 Carton                                                                                  0.0789                                                1.030       0.081                       6.9
 Shipper                                                                                 0.0047                                                1.000       0.005                       0.4


 Sterilization -                                                                                                                               1.000       0.050                       4.2


 Sub Total                                                                                                                         Sub Total               0.594                      50.3


 Labor, OH, Profit                                                                                                                                         0.586                      49.7


 Grand Total ...(duty not considered)                                                                                               Total                1.180                        100.0


               3 count - ES        Cost Model for CVT NXTGEN (10 x 10 cm) - Adhesive
            Material or Activity   Material    Material   Roll      Roll                est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length              Cost         QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                    Form                  mm       Meter               $/M2       Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                                     pitch                                     Factor
 PU film                           Rollstock                0.16                         6.9860     0.105      0.125       0.013     0.010     1.050       0.096   0.003      24       6.1
 Foam                              Rollstock                0.13                       10.2955      0.089      0.086       0.008     0.007     1.050       0.083   0.000       6       5.3
 Binder                            Rollstock                0.13                         2.6400     0.089      0.086       0.008     0.007     1.050       0.021   0.000       6       1.3
 Laminate toll                       Toll                                                0.0000     0.089      0.086       0.008     0.007     1.050       0.000   0.000       6       0.0
 Perforation toll                    Toll                                                0.0000     0.089      0.086       0.008               1.050       0.000                       0.0
 Silicone                          Rollstock                0.15                       15.0000      0.105      0.122       0.013     0.016     1.050       0.201   -0.003     -22     12.8
 Liners                            Rollstock                0.17                         0.6200     0.105      0.160       0.017     0.016     1.050       0.011   0.001       7       0.7
 Paper pkg                         Rollstock                0.20                         0.6880     0.145      0.175       0.025     0.016     1.050       0.018   0.010      39       1.2
 Poly pkg                          Rollstock                0.20                         0.5700     0.145      0.175       0.025     0.016     1.050       0.015   0.010      39       1.0



 Insert                                                                                  0.0375                                                1.030       0.039                       2.5
 Carton                                                                                  0.1967                                                1.030       0.203                      12.9
 Shipper                                                                                 0.0134                                                1.000       0.013                       0.9


 Sterilization -                                                                                                                               1.000       0.156                       9.9


 Sub Total                                                                                                                         Sub Total               0.857                      54.5


 Labor, OH, Profit                                                                                                                                         0.716                      45.5


 Grand Total ...(duty not considered)                                                                                               Total                1.573                        100.0




11                                                                 Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                       10x10 redesign 1-up
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 90 of 168 PageID: 90


              10 count - NAI       Cost Model for CVT NXTGEN (10 x 10 cm) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                              EA                      pitch                                     Factor
 PU film                           Rollstock                 230                     2    6.9860     0.110      0.115       0.013     0.010     1.050       0.092   0.003      21       8.9
 Foam                              Rollstock                 195                     2   10.2955     0.080      0.098       0.008     0.007     1.050       0.084   0.001       8       8.1
 Binder                            Rollstock                 195                     2    2.6400     0.080      0.098       0.008     0.007     1.050       0.022   0.001       8       2.1
 Laminate toll                       Toll                    195                     2    0.0000     0.080      0.098       0.008     0.007     1.050       0.000   0.001       8       0.0
 Perforation toll                    Toll                    195                     2    0.0000     0.080      0.098       0.008               1.050       0.000                       0.0
 Silicone                          Rollstock                 230                     2   15.0000     0.110      0.115       0.013     0.016     1.050       0.198   -0.003     -24     19.0
 Sacrificial liner                 Rollstock                 230                     2    0.0000     0.110      0.115       0.013     0.016     1.050       0.000   -0.003     -24      0.0
 Liners                            Rollstock                 338                     2    0.6200     0.110      0.169       0.019     0.016     1.050       0.012   0.003      16       1.2
 Paper pkg                         Rollstock                 396                     2    0.6880     0.203      0.198       0.040     0.016     1.050       0.029   0.025      61       2.8
 Poly pkg                          Rollstock                 406                     2    0.5700     0.203      0.203       0.041     0.016     1.050       0.025   0.026      62       2.4



 Insert                                                                                   0.0338                                                1.030       0.035                       3.3
 Carton                                                                                   0.0270                                                1.030       0.028                       2.7




                                                                                                                                                                                         This Document is Confidential and Proprietary. CO-006546
 Shipper                                                                                  0.0060                                                1.000       0.006                       0.6


 Sterilization -                                                                                                                                1.000       0.050                       4.8


 Sub Total                                                                                                                          Sub Total               0.581                      55.8


 Labor, OH, Profit                                                                                                                                          0.461                      44.2


 Grand Total ...(duty not considered)                                                                                                Total                1.042                        100.0


              10 count - EUR       Cost Model for CVT NXTGEN (10 x 10 cm) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                              EA                      pitch                                     Factor
 PU film                           Rollstock                 230                     2    6.9860     0.110      0.115       0.013     0.010     1.050       0.092   0.003      21       9.0
 Foam                              Rollstock                 195                     2   10.2955     0.080      0.098       0.008     0.007     1.050       0.084   0.001       8       8.2
 Binder                            Rollstock                 195                     2    2.6400     0.080      0.098       0.008     0.007     1.050       0.022   0.001       8       2.1
 Laminate toll                       Toll                    195                     2    0.0000     0.080      0.098       0.008     0.007     1.050       0.000   0.001       8       0.0
 Perforation toll                    Toll                    195                     2    0.0000     0.080      0.098       0.008               1.050       0.000                       0.0
 Silicone                          Rollstock                 230                     2   15.0000     0.110      0.115       0.013     0.016     1.050       0.198   -0.003     -24     19.2
 Sacrificial liner                 Rollstock                 230                     2    0.0000     0.110      0.115       0.013     0.016     1.050       0.000   -0.003     -24      0.0
 Liners                            Rollstock                 338                     2    0.6200     0.110      0.169       0.019     0.016     1.050       0.012   0.003      16       1.2
 Paper pkg                         Rollstock                 396                     2    0.6880     0.203      0.198       0.040     0.016     1.050       0.029   0.025      61       2.8
 Poly pkg                          Rollstock                 406                     2    0.5700     0.203      0.203       0.041     0.016     1.050       0.025   0.026      62       2.4



 Insert                                                                                   0.0184                                                1.030       0.019                       1.8
 Carton                                                                                   0.0369                                                1.030       0.038                       3.7
 Shipper                                                                                  0.0060                                                1.000       0.006                       0.6


 Sterilization -                                                                                                                                1.000       0.050                       4.8


 Sub Total                                                                                                                          Sub Total               0.576                      55.8


 Labor, OH, Profit                                                                                                                                          0.456                      44.2


 Grand Total ...(duty not considered)                                                                                                Total                1.032                        100.0


              10 count - CEE       Cost Model for CVT NXTGEN (10 x 10 cm) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                              EA                      pitch                                     Factor
 PU film                           Rollstock                 230                     2    6.9860     0.110      0.115       0.013     0.010     1.050       0.092   0.003      21       8.4
 Foam                              Rollstock                 195                     2   10.2955     0.080      0.098       0.008     0.007     1.050       0.084   0.001       8       7.7
 Binder                            Rollstock                 195                     2    2.6400     0.080      0.098       0.008     0.007     1.050       0.022   0.001       8       2.0
 Laminate toll                       Toll                    195                     2    0.0000     0.080      0.098       0.008     0.007     1.050       0.000   0.001       8       0.0
 Perforation toll                    Toll                    195                     2    0.0000     0.080      0.098       0.008               1.050       0.000                       0.0
 Silicone                          Rollstock                 230                     2   15.0000     0.110      0.115       0.013     0.016     1.050       0.198   -0.003     -24     18.0
 Sacrificial liner                 Rollstock                 230                     2    0.0000     0.110      0.115       0.013     0.016     1.050       0.000   -0.003     -24      0.0
 Liners                            Rollstock                 338                     2    0.6200     0.110      0.169       0.019     0.016     1.050       0.012   0.003      16       1.1
 Paper pkg                         Rollstock                 396                     2    0.6880     0.203      0.198       0.040     0.016     1.050       0.029   0.025      61       2.6
 Poly pkg                          Rollstock                 406                     2    0.5700     0.203      0.203       0.041     0.016     1.050       0.025   0.026      62       2.2



 Insert                                                                                   0.0184                                                1.030       0.019                       1.7
 Carton                                                                                   0.0789                                                1.030       0.081                       7.4
 Shipper                                                                                  0.0060                                                1.000       0.006                       0.5


 Sterilization -                                                                                                                                1.000       0.050                       4.5


 Sub Total                                                                                                                          Sub Total               0.619                      56.2


 Labor, OH, Profit                                                                                                                                          0.482                      43.8


 Grand Total ...(duty not considered)                                                                                                Total                1.101                        100.0




12                                                                 Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                        10x10 redesign 2-up
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 91 of 168 PageID: 91




               10 count - JP       Cost Model for CVT NXTGEN (10 x 10 cm) - Adhesive
                                   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost




                                                                                                                                                                                         This Document is Confidential and Proprietary. CO-006546
                                                                              EA                      pitch                                     Factor
 PU film                           Rollstock                 230                     2    6.9860     0.110      0.115       0.013     0.010     1.050       0.092   0.003      21       8.0
 Foam                              Rollstock                 195                     2   10.2955     0.080      0.098       0.008     0.007     1.050       0.084   0.001       8       7.3
 Binder                            Rollstock                 195                     2    2.6400     0.080      0.098       0.008     0.007     1.050       0.022   0.001       8       1.9
 Laminate toll                       Toll                    195                     2    0.0000     0.080      0.098       0.008     0.007     1.050       0.000   0.001       8       0.0
 Perforation toll                    Toll                    195                     2    0.0000     0.080      0.098       0.008               1.050       0.000                       0.0
 Silicone                          Rollstock                 230                     2   15.0000     0.110      0.115       0.013     0.016     1.050       0.198   -0.003     -24     17.2
 Sacrificial liner                 Rollstock                 230                     2    0.0000     0.110      0.115       0.013     0.016     1.050       0.000   -0.003     -24      0.0
 Liners                            Rollstock                 338                     2    0.6200     0.110      0.169       0.019     0.016     1.050       0.012   0.003      16       1.0
 Paper pkg                         Rollstock                 396                     2    0.6880     0.203      0.198       0.040     0.016     1.050       0.029   0.025      61       2.5
 Poly pkg                          Rollstock                 406                     2    0.5700     0.203      0.203       0.041     0.016     1.050       0.025   0.026      62       2.1



 Insert                                                                                   0.0119                                                1.030       0.012                       1.1
 Carton                                                                                   0.0789                                                1.030       0.081                       7.1
 Shipper                                                                                  0.0047                                                1.000       0.005                       0.4


 Sterilization -                                                                                                                                1.000       0.050                       4.3


 Sub Total                                                                                                                          Sub Total               0.611                      53.1


 Labor, OH, Profit                                                                                                                                          0.540                      46.9


 Grand Total ...(duty not considered)                                                                                                Total                1.151                        100.0


               3 count - ES        Cost Model for CVT NXTGEN (10 x 10 cm) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                              EA                      pitch                                     Factor
 PU film                           Rollstock                 230                     2    6.9860     0.110      0.115       0.013     0.010     1.050       0.092   0.003      21       5.8
 Foam                              Rollstock                 195                     2   10.2955     0.080      0.098       0.008     0.007     1.050       0.084   0.001       8       5.3
 Binder                            Rollstock                 195                     2    2.6400     0.080      0.098       0.008     0.007     1.050       0.022   0.001       8       1.4
 Laminate toll                       Toll                    195                     2    0.0000     0.080      0.098       0.008     0.007     1.050       0.000   0.001       8       0.0
 Perforation toll                    Toll                    195                     2    0.0000     0.080      0.098       0.008               1.050       0.000                       0.0
 Silicone                          Rollstock                 230                     2   15.0000     0.110      0.115       0.013     0.016     1.050       0.198   -0.003     -24     12.5
 Sacrificial liner                 Rollstock                 230                     2    0.0000     0.110      0.115       0.013     0.016     1.050       0.000   -0.003     -24      0.0
 Liners                            Rollstock                 338                     2    0.6200     0.110      0.169       0.019     0.016     1.050       0.012   0.003      16       0.8
 Paper pkg                         Rollstock                 396                     2    0.6880     0.203      0.198       0.040     0.016     1.050       0.029   0.025      61       1.8
 Poly pkg                          Rollstock                 406                     2    0.5700     0.203      0.203       0.041     0.016     1.050       0.025   0.026      62       1.6



 Insert                                                                                   0.0375                                                1.030       0.039                       2.4
 Carton                                                                                   0.1967                                                1.030       0.203                      12.7
 Shipper                                                                                  0.0134                                                1.000       0.013                       0.8


 Sterilization -                                                                                                                                1.000       0.156                       9.8


 Sub Total                                                                                                                          Sub Total               0.874                      55.0


 Labor, OH, Profit                                                                                                                                          0.716                      45.0


 Grand Total ...(duty not considered)                                                                                                Total                1.590                        100.0




13                                                                 Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                        10x10 redesign 2-up
                  Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 92 of 168 PageID: 92


                  10 count - EUR       Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll        Roll        est       Material needed -one dressing     Net area   Useage   Cost per    Matrix   Matrix      % of
                                       Incoming    Supplier   Width      Length      Cost         QPPU       QPPU        QPPU     Dressing     or     dressing    Waste    Matrix      Mfg
                                        Form                  mm          Meter      $/M2       Length(M) Width(M)        M2        M2       Waste       $         M2      % Waste     Cost
                                                                                                   pitch                                     Factor
     PU film                           Rollstock                0.16                   6.9860      0.132     0.155       0.020     0.016     1.050        0.150   0.005      24        10.9
     Foam                              Rollstock                0.13                  10.2955      0.101     0.115       0.012     0.007     1.050        0.126   0.004      38        9.1
     Binder                            Rollstock                0.13                   2.6400      0.101     0.115       0.012     0.007     1.050        0.032   0.004      38        2.3
     Laminate toll                       Toll                                          0.0000      0.101     0.115       0.012     0.007     1.050        0.000   0.004      38        0.0
     Perforation toll                    Toll                                          0.0000      0.101     0.115       0.012               1.050        0.000                        0.0
     Silicone                          Rollstock                0.15                  15.0000      0.132     0.152       0.020     0.016     1.050        0.316   0.004      22        22.9
     Liners                            Rollstock                0.17                   0.6200      0.132     0.172       0.023     0.016     1.050        0.015   0.007      31        1.1
     Paper pkg                         Rollstock                0.20                   0.6880      0.203     0.170       0.035     0.016     1.050        0.025   0.019      55        1.8
     Poly pkg                          Rollstock                0.20                   0.5700      0.203     0.170       0.035     0.016     1.050        0.021   0.019      55        1.5



     Insert                                                                            0.0112                                                1.030        0.012                        0.8
     Carton                                                                            0.0299                                                1.030        0.031                        2.2
     Shipper                                                                           0.0060                                                1.000        0.006                        0.4




                                                                                                                                                                                          This Document is Confidential and Proprietary. CO-006546
     Sterilization -                                                                                                                         1.000        0.070                        5.1


     Sub Total                                                                                                                   Sub Total                0.803                        58.2


     Labor, OH, Profit                                                                                                                                    0.577                        41.8


     Grand Total ...(duty not considered)                                                                                         Total                1.380                          100.0


                  10 count - NAI       Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll        Roll        est       Material needed -one dressing     Net area   Useage   Cost per    Matrix   Matrix      % of
                                       Incoming    Supplier   Width      Length      Cost         QPPU       QPPU        QPPU     Dressing     or     dressing    Waste    Matrix      Mfg
                                        Form                  mm          Meter      $/M2       Length(M) Width(M)        M2        M2       Waste       $         M2      % Waste     Cost
                                                                                                   pitch                                     Factor
     PU film                           Rollstock                0.16                   6.9860      0.132     0.155       0.020     0.016     1.050        0.150   0.005      24        10.7
     Foam                              Rollstock                0.13                  10.2955      0.101     0.115       0.012     0.007     1.050        0.126   0.004      38        9.0
     Binder                            Rollstock                0.13                   2.6400      0.101     0.115       0.012     0.007     1.050        0.032   0.004      38        2.3
     Laminate toll                       Toll                                          0.0000      0.101     0.115       0.012     0.007     1.050        0.000   0.004      38        0.0
     Perforation toll                    Toll                                          0.0000      0.101     0.115       0.012               1.050        0.000                        0.0
     Silicone                          Rollstock                0.15                  15.0000      0.132     0.152       0.020     0.016     1.050        0.316   0.004      22        22.6
     Liners                            Rollstock                0.17                   0.6200      0.132     0.172       0.023     0.016     1.050        0.015   0.007      31        1.1
     Paper pkg                         Rollstock                0.20                   0.6880      0.203     0.170       0.035     0.016     1.050        0.025   0.019      55        1.8
     Poly pkg                          Rollstock                0.20                   0.5700      0.203     0.170       0.035     0.016     1.050        0.021   0.019      55        1.5



     Insert                                                                            0.0228                                                1.030        0.023                        1.7
     Carton                                                                            0.0299                                                1.030        0.031                        2.2
     Shipper                                                                           0.0060                                                1.000        0.006                        0.4


     Sterilization -                                                                                                                         1.000        0.070                        5.0


     Sub Total                                                                                                                   Sub Total                0.815                        58.2


     Labor, OH, Profit                                                                                                                                    0.585                        41.8


     Grand Total ...(duty not considered)                                                                                         Total                1.400                          100.0


                   10 count - JP       Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll        Roll        est       Material needed -one dressing     Net area   Useage   Cost per    Matrix   Matrix      % of
                                       Incoming    Supplier   Width      Length      Cost         QPPU       QPPU        QPPU     Dressing     or     dressing    Waste    Matrix      Mfg
                                        Form                  mm          Meter      $/M2       Length(M) Width(M)        M2        M2       Waste       $         M2      % Waste     Cost
                                                                                                   pitch                                     Factor
     PU film                           Rollstock                0.16                   6.9860      0.132     0.155       0.020     0.016     1.050        0.150   0.005      24        9.9
     Foam                              Rollstock                0.13                  10.2955      0.101     0.115       0.012     0.007     1.050        0.126   0.004      38        8.2
     Binder                            Rollstock                0.13                   2.6400      0.101     0.115       0.012     0.007     1.050        0.032   0.004      38        2.1
     Laminate toll                       Toll                                          0.0000      0.101     0.115       0.012     0.007     1.050        0.000   0.004      38        0.0
     Perforation toll                    Toll                                          0.0000      0.101     0.115       0.012               1.050        0.000                        0.0
     Silicone                          Rollstock                0.15                  15.0000      0.132     0.152       0.020     0.016     1.050        0.316   0.004      22        20.8
     Liners                            Rollstock                0.17                   0.6200      0.132     0.172       0.023     0.016     1.050        0.015   0.007      31        1.0
     Paper pkg                         Rollstock                0.20                   0.6880      0.203     0.170       0.035     0.016     1.050        0.025   0.019      55        1.6
     Poly pkg                          Rollstock                0.20                   0.5700      0.203     0.170       0.035     0.016     1.050        0.021   0.019      55        1.4



     Insert                                                                            0.0119                                                1.030        0.012                        0.8
     Carton                                                                            0.0590                                                1.030        0.061                        4.0
     Shipper                                                                           0.0060                                                1.000        0.006                        0.4


     Sterilization -                                                                                                                         1.000        0.070                        4.6


     Sub Total                                                                                                                   Sub Total                0.834                        54.8


     Labor, OH, Profit                                                                                                                                    0.689                        45.2


     Grand Total ...(duty not considered)                                                                                         Total                1.523                          100.0




14                                                                    Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                12.5x12.5
                  Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 93 of 168 PageID: 93


                  10 count - CEE       Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll        Roll        est       Material needed -one dressing     Net area   Useage   Cost per    Matrix   Matrix      % of
                                       Incoming    Supplier   Width      Length      Cost         QPPU       QPPU        QPPU     Dressing     or     dressing    Waste    Matrix      Mfg
                                        Form                  mm          Meter      $/M2       Length(M) Width(M)        M2        M2       Waste       $         M2      % Waste     Cost
                                                                                                   pitch                                     Factor
     PU film                           Rollstock                0.16                   6.9860      0.132     0.155       0.020     0.016     1.050        0.150   0.005      24        10.3
     Foam                              Rollstock                0.13                  10.2955      0.101     0.115       0.012     0.007     1.050        0.126   0.004      38        8.6
     Binder                            Rollstock                0.13                   2.6400      0.101     0.115       0.012     0.007     1.050        0.032   0.004      38        2.2
     Laminate toll                       Toll                                          0.0000      0.101     0.115       0.012     0.007     1.050        0.000   0.004      38        0.0
     Perforation toll                    Toll                                          0.0000      0.101     0.115       0.012               1.050        0.000                        0.0
     Silicone                          Rollstock                0.15                  15.0000      0.132     0.152       0.020     0.016     1.050        0.316   0.004      22        21.6
     Liners                            Rollstock                0.17                   0.6200      0.132     0.172       0.023     0.016     1.050        0.015   0.007      31        1.0
     Paper pkg                         Rollstock                0.20                   0.6880      0.203     0.170       0.035     0.016     1.050        0.025   0.019      55        1.7
     Poly pkg                          Rollstock                0.20                   0.5700      0.203     0.170       0.035     0.016     1.050        0.021   0.019      55        1.4



     Insert                                                                            0.0112                                                1.030        0.012                        0.8
     Carton                                                                            0.0590                                                1.030        0.061                        4.2




                                                                                                                                                                                          This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                           0.0060                                                1.000        0.006                        0.4


     Sterilization -                                                                                                                         1.000        0.070                        4.8


     Sub Total                                                                                                                   Sub Total                0.833                        56.9


     Labor, OH, Profit                                                                                                                                    0.631                        43.1


     Grand Total ...(duty not considered)                                                                                         Total                1.464                          100.0


                   3 count - ES        Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll        Roll        est       Material needed -one dressing     Net area   Useage   Cost per    Matrix   Matrix      % of
                                       Incoming    Supplier   Width      Length      Cost         QPPU       QPPU        QPPU     Dressing     or     dressing    Waste    Matrix      Mfg
                                        Form                  mm          Meter      $/M2       Length(M) Width(M)        M2        M2       Waste       $         M2      % Waste     Cost
                                                                                                   pitch                                     Factor
     PU film                           Rollstock                0.16                   6.9860      0.132     0.155       0.020     0.016     1.050        0.150   0.005      24        8.0
     Foam                              Rollstock                0.13                  10.2955      0.101     0.115       0.012     0.007     1.050        0.126   0.004      38        6.7
     Binder                            Rollstock                0.13                   2.6400      0.101     0.115       0.012     0.007     1.050        0.032   0.004      38        1.7
     Laminate toll                       Toll                                          0.0000      0.101     0.115       0.012     0.007     1.050        0.000   0.004      38        0.0
     Perforation toll                    Toll                                          0.0000      0.101     0.115       0.012     0.007     1.050        0.000                        0.0
     Silicone                          Rollstock                0.15                  15.0000      0.132     0.152       0.020     0.016     1.050        0.316   0.004      22        16.8
     Liners                            Rollstock                0.17                   0.6200      0.132     0.172       0.023     0.016     1.050        0.015   0.007      31        0.8
     Paper pkg                         Rollstock                0.20                   0.6880      0.203     0.170       0.035     0.016     1.050        0.025   0.019      55        1.3
     Poly pkg                          Rollstock                0.20                   0.5700      0.203     0.170       0.035     0.016     1.050        0.021   0.019      55        1.1



     Insert                                                                            0.0375                                                1.030        0.039                        2.0
     Carton                                                                            0.1967                                                1.030        0.203                        10.8
     Shipper                                                                           0.0134                                                1.000        0.013                        0.7


     Sterilization -                                                                                                                         1.000        0.156                        8.3


     Sub Total                                                                                                                   Sub Total                1.095                        58.2


     Labor, OH, Profit                                                                                                                                    0.787                        41.8


     Grand Total ...(duty not considered)                                                                                         Total                1.882                          100.0


                  16 count - FR        Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll        Roll        est       Material needed -one dressing     Net area   Useage   Cost per    Matrix   Matrix      % of
                                       Incoming    Supplier   Width      Length      Cost         QPPU       QPPU        QPPU     Dressing     or     dressing    Waste    Matrix      Mfg
                                        Form                  mm          Meter      $/M2       Length(M) Width(M)        M2        M2       Waste       $         M2      % Waste     Cost
                                                                                                   pitch                                     Factor
     PU film                           Rollstock                0.16                   6.9860      0.132     0.155       0.020     0.016     1.050        0.150   0.005      24        11.0
     Foam                              Rollstock                0.13                  10.2955      0.101     0.115       0.012     0.007     1.050        0.126   0.004      38        9.2
     Binder                            Rollstock                0.13                   2.6400      0.101     0.115       0.012     0.007     1.050        0.032   0.004      38        2.4
     Laminate toll                       Toll                                          0.0000      0.101     0.115       0.012     0.007     1.050        0.000   0.004      38        0.0
     Perforation toll                    Toll                                          0.0000      0.101     0.115       0.012     0.007     1.050        0.000                        0.0
     Silicone                          Rollstock                0.15                  15.0000      0.132     0.152       0.020     0.016     1.050        0.316   0.004      22        23.2
     Liners                            Rollstock                0.17                   0.6200      0.132     0.172       0.023     0.016     1.050        0.015   0.007      31        1.1
     Paper pkg                         Rollstock                0.20                   0.6880      0.203     0.170       0.035     0.016     1.050        0.025   0.019      55        1.8
     Poly pkg                          Rollstock                0.20                   0.5700      0.203     0.170       0.035     0.016     1.050        0.021   0.019      55        1.5



     Insert                                                                            0.0070                                                1.030        0.007                        0.5
     Carton                                                                            0.0164                                                1.030        0.017                        1.2
     Shipper                                                                           0.0051                                                1.000        0.005                        0.4


     Sterilization -                                                                                                                         1.000        0.070                        5.2


     Sub Total                                                                                                                   Sub Total                0.784                        57.6


     Labor, OH, Profit                                                                                                                                    0.577                        42.4


     Grand Total ...(duty not considered)                                                                                         Total                1.361                          100.0




15                                                                    Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                12.5x12.5
                   Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 94 of 168 PageID: 94


                 10 count - EUR        Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing       est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length    Across        Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty          $/M2      Length(M) Width(M)         M2         M2      Waste       $         M2      % Waste   Cost
                                                                                  EA                        pitch                                      Factor
     PU film                           Rollstock                 263                       2    6.9860      0.133      0.132       0.018     0.016     1.050        0.129   0.002      11       9.9
     Foam                              Rollstock                 230                       2   10.2955      0.101      0.115       0.012     0.007     1.050        0.126   0.004      38       9.6
     Binder                            Rollstock                 230                       2    2.6400      0.101      0.115       0.012     0.007     1.050        0.032   0.004      38       2.5
     Laminate toll                       Toll                    230                       2    0.0000      0.101      0.115       0.012     0.007     1.050        0.000   0.004      38       0.0
     Perforation toll                    Toll                    230                       2    0.0000      0.101      0.115       0.012               1.050        0.000                       0.0
     Silicone                          Rollstock                 263                       2   15.0000      0.133      0.132       0.018     0.016     1.050        0.276   0.002      11      21.2
     Sacrificial liner                 Rollstock                 263                       2    0.0000      0.133      0.132       0.018     0.016     1.050        0.000   0.002      11       0.0
     Liners                            Rollstock                 357                       2    0.6200      0.133      0.179       0.024     0.016     1.050        0.015   0.008      34       1.2
     Paper pkg                         Rollstock                 396                       2    0.6880      0.169      0.198       0.033     0.016     1.050        0.024   0.018      53       1.9
     Poly pkg                          Rollstock                 406                       2    0.5700      0.169      0.203       0.034     0.016     1.050        0.021   0.019      54       1.6



     Insert                                                                                     0.0112                                                 1.030        0.012                       0.9
     Carton                                                                                     0.0299                                                 1.030        0.031                       2.4
     Shipper                                                                                    0.0060                                                 1.000        0.006                       0.5




                                                                                                                                                                                                  This Document is Confidential and Proprietary. CO-006546
     Sterilization -                                                                                                                                   1.000        0.070                       5.4


     Sub Total                                                                                                                             Sub Total                0.741                      56.8


     Labor, OH, Profit                                                                                                                                              0.563                      43.2


     Grand Total ...(duty not considered)                                                                                                   Total                1.304                         100.0


                  10 count - NAI       Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing       est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length    Across        Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty          $/M2      Length(M) Width(M)         M2         M2      Waste       $         M2      % Waste   Cost
                                                                                  EA                        pitch                                      Factor
     PU film                           Rollstock                 263                       2    6.9860      0.133      0.132       0.018     0.016     1.050        0.129   0.002      11       9.8
     Foam                              Rollstock                 230                       2   10.2955      0.101      0.115       0.012     0.007     1.050        0.126   0.004      38       9.5
     Binder                            Rollstock                 230                       2    2.6400      0.101      0.115       0.012     0.007     1.050        0.032   0.004      38       2.4
     Laminate toll                       Toll                    230                       2    0.0000      0.101      0.115       0.012     0.007     1.050        0.000   0.004      38       0.0
     Perforation toll                    Toll                    230                       2    0.0000      0.101      0.115       0.012               1.050        0.000                       0.0
     Silicone                          Rollstock                 263                       2   15.0000      0.133      0.132       0.018     0.016     1.050        0.276   0.002      11      21.0
     Sacrificial liner                 Rollstock                 263                       2    0.0000      0.133      0.132       0.018     0.016     1.050        0.000   0.002      11       0.0
     Liners                            Rollstock                 357                       2    0.6200      0.133      0.179       0.024     0.016     1.050        0.015   0.008      34       1.2
     Paper pkg                         Rollstock                 396                       2    0.6880      0.169      0.198       0.033     0.016     1.050        0.024   0.018      53       1.8
     Poly pkg                          Rollstock                 406                       2    0.5700      0.169      0.203       0.034     0.016     1.050        0.021   0.019      54       1.6



     Insert                                                                                     0.0228                                                 1.030        0.023                       1.8
     Carton                                                                                     0.0299                                                 1.030        0.031                       2.3
     Shipper                                                                                    0.0060                                                 1.000        0.006                       0.5


     Sterilization -                                                                                                                                   1.000        0.070                       5.3


     Sub Total                                                                                                                             Sub Total                0.753                      57.2


     Labor, OH, Profit                                                                                                                                              0.564                      42.8


     Grand Total ...(duty not considered)                                                                                                   Total                1.317                         100.0


                   10 count - JP       Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing       est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length    Across        Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty          $/M2      Length(M) Width(M)         M2         M2      Waste       $         M2      % Waste   Cost
                                                                                  EA                        pitch                                      Factor
     PU film                           Rollstock                 263                       2    6.9860      0.133      0.132       0.018     0.016     1.050        0.129   0.002      11       8.9
     Foam                              Rollstock                 230                       2   10.2955      0.101      0.115       0.012     0.007     1.050        0.126   0.004      38       8.7
     Binder                            Rollstock                 230                       2    2.6400      0.101      0.115       0.012     0.007     1.050        0.032   0.004      38       2.2
     Laminate toll                       Toll                    230                       2    0.0000      0.101      0.115       0.012     0.007     1.050        0.000   0.004      38       0.0
     Perforation toll                    Toll                    230                       2    0.0000      0.101      0.115       0.012               1.050        0.000                       0.0
     Silicone                          Rollstock                 263                       2   15.0000      0.133      0.132       0.018     0.016     1.050        0.276   0.002      11      19.1
     Sacrificial liner                 Rollstock                 263                       2    0.0000      0.133      0.132       0.018     0.016     1.050        0.000   0.002      11       0.0
     Liners                            Rollstock                 357                       2    0.6200      0.133      0.179       0.024     0.016     1.050        0.015   0.008      34       1.1
     Paper pkg                         Rollstock                 396                       2    0.6880      0.169      0.198       0.033     0.016     1.050        0.024   0.018      53       1.7
     Poly pkg                          Rollstock                 406                       2    0.5700      0.169      0.203       0.034     0.016     1.050        0.021   0.019      54       1.4



     Insert                                                                                     0.0119                                                 1.030        0.012                       0.9
     Carton                                                                                     0.0590                                                 1.030        0.061                       4.2
     Shipper                                                                                    0.0060                                                 1.000        0.006                       0.4


     Sterilization -                                                                                                                                   1.000        0.070                       4.9


     Sub Total                                                                                                                             Sub Total                0.772                      53.5


     Labor, OH, Profit                                                                                                                                              0.671                      46.5


     Grand Total ...(duty not considered)                                                                                                   Total                1.443                         100.0




16                                                                      Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                 12.5x12.5 2up
                   Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 95 of 168 PageID: 95


                  10 count - CEE       Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing       est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length    Across        Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty          $/M2      Length(M) Width(M)         M2         M2      Waste       $         M2      % Waste   Cost
                                                                                  EA                        pitch                                      Factor
     PU film                           Rollstock                 263                       2    6.9860      0.133      0.132       0.018     0.016     1.050        0.129   0.002      11       9.3
     Foam                              Rollstock                 230                       2   10.2955      0.101      0.115       0.012     0.007     1.050        0.126   0.004      38       9.0
     Binder                            Rollstock                 230                       2    2.6400      0.101      0.115       0.012     0.007     1.050        0.032   0.004      38       2.3
     Laminate toll                       Toll                    230                       2    0.0000      0.101      0.115       0.012     0.007     1.050        0.000   0.004      38       0.0
     Perforation toll                    Toll                    230                       2    0.0000      0.101      0.115       0.012               1.050        0.000                       0.0
     Silicone                          Rollstock                 263                       2   15.0000      0.133      0.132       0.018     0.016     1.050        0.276   0.002      11      19.9
     Sacrificial liner                 Rollstock                 263                       2    0.0000      0.133      0.132       0.018     0.016     1.050        0.000   0.002      11       0.0
     Liners                            Rollstock                 357                       2    0.6200      0.133      0.179       0.024     0.016     1.050        0.015   0.008      34       1.1
     Paper pkg                         Rollstock                 396                       2    0.6880      0.169      0.198       0.033     0.016     1.050        0.024   0.018      53       1.7
     Poly pkg                          Rollstock                 406                       2    0.5700      0.169      0.203       0.034     0.016     1.050        0.021   0.019      54       1.5



     Insert                                                                                     0.0112                                                 1.030        0.012                       0.8
     Carton                                                                                     0.0590                                                 1.030        0.061                       4.4




                                                                                                                                                                                                  This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                    0.0060                                                 1.000        0.006                       0.4


     Sterilization -                                                                                                                                   1.000        0.070                       5.1


     Sub Total                                                                                                                             Sub Total                0.772                      55.6


     Labor, OH, Profit                                                                                                                                              0.616                      44.4


     Grand Total ...(duty not considered)                                                                                                   Total                1.388                         100.0


                   3 count - ES        Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing       est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length    Across        Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty          $/M2      Length(M) Width(M)         M2         M2      Waste       $         M2      % Waste   Cost
                                                                                  EA                        pitch                                      Factor
     PU film                           Rollstock                 263                       2    6.9860      0.133      0.132       0.018     0.016     1.050        0.129   0.002      11       7.1
     Foam                              Rollstock                 230                       2   10.2955      0.101      0.115       0.012     0.007     1.050        0.126   0.004      38       7.0
     Binder                            Rollstock                 230                       2    2.6400      0.101      0.115       0.012     0.007     1.050        0.032   0.004      38       1.8
     Laminate toll                       Toll                    230                       2    0.0000      0.101      0.115       0.012     0.007     1.050        0.000   0.004      38       0.0
     Perforation toll                    Toll                    230                       2    0.0000      0.101      0.115       0.012     0.007     1.050        0.000                       0.0
     Silicone                          Rollstock                 263                       2   15.0000      0.133      0.132       0.018     0.016     1.050        0.276   0.002      11      15.3
     Sacrificial liner                 Rollstock                 263                       2    0.0000      0.133      0.132       0.018     0.016     1.050        0.000   0.002      11       0.0
     Liners                            Rollstock                 357                       2    0.6200      0.133      0.179       0.024     0.016     1.050        0.015   0.008      34       0.9
     Paper pkg                         Rollstock                 396                       2    0.6880      0.169      0.198       0.033     0.016     1.050        0.024   0.018      53       1.3
     Poly pkg                          Rollstock                 406                       2    0.5700      0.169      0.203       0.034     0.016     1.050        0.021   0.019      54       1.1



     Insert                                                                                     0.0375                                                 1.030        0.039                       2.1
     Carton                                                                                     0.1967                                                 1.030        0.203                      11.2
     Shipper                                                                                    0.0134                                                 1.000        0.013                       0.7


     Sterilization -                                                                                                                                   1.000        0.156                       8.7


     Sub Total                                                                                                                             Sub Total                1.034                      57.2


     Labor, OH, Profit                                                                                                                                              0.772                      42.8


     Grand Total ...(duty not considered)                                                                                                   Total                1.806                         100.0


                  16 count - FR        Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing       est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length    Across        Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty          $/M2      Length(M) Width(M)         M2         M2      Waste       $         M2      % Waste   Cost
                                                                                  EA                        pitch                                      Factor
     PU film                           Rollstock                 263                       2    6.9860      0.133      0.132       0.018     0.016     1.050        0.129   0.002      11      10.0
     Foam                              Rollstock                 230                       2   10.2955      0.101      0.115       0.012     0.007     1.050        0.126   0.004      38       9.8
     Binder                            Rollstock                 230                       2    2.6400      0.101      0.115       0.012     0.007     1.050        0.032   0.004      38       2.5
     Laminate toll                       Toll                    230                       2    0.0000      0.101      0.115       0.012     0.007     1.050        0.000   0.004      38       0.0
     Perforation toll                    Toll                    230                       2    0.0000      0.101      0.115       0.012     0.007     1.050        0.000                       0.0
     Silicone                          Rollstock                 263                       2   15.0000      0.133      0.132       0.018     0.016     1.050        0.276   0.002      11      21.5
     Sacrificial liner                 Rollstock                 263                       2    0.0000      0.133      0.132       0.018     0.016     1.050        0.000   0.002      11       0.0
     Liners                            Rollstock                 357                       2    0.6200      0.133      0.179       0.024     0.016     1.050        0.015   0.008      34       1.2
     Paper pkg                         Rollstock                 396                       2    0.6880      0.169      0.198       0.033     0.016     1.050        0.024   0.018      53       1.9
     Poly pkg                          Rollstock                 406                       2    0.5700      0.169      0.203       0.034     0.016     1.050        0.021   0.019      54       1.6



     Insert                                                                                     0.0070                                                 1.030        0.007                       0.6
     Carton                                                                                     0.0164                                                 1.030        0.017                       1.3
     Shipper                                                                                    0.0051                                                 1.000        0.005                       0.4


     Sterilization -                                                                                                                                   1.000        0.070                       5.5


     Sub Total                                                                                                                             Sub Total                0.722                      56.2


     Labor, OH, Profit                                                                                                                                              0.562                      43.8


     Grand Total ...(duty not considered)                                                                                                   Total                1.284                         100.0




17                                                                      Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                 12.5x12.5 2up
                   Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 96 of 168 PageID: 96



                          10 count - EUR        Cost Model for CVT NXTGEN (17.5 x 17.5 cm) - Adhesive
                         Material or Activity    Material   Material   Roll      Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per    Matrix   Matrix      % of
                                                Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste    Matrix      Mfg
                                                  Form                 mm       Meter      Qty        $/M2      Length(M) Width(M)         M2        M2       Waste       $         M2      % Waste     Cost
                                                                                           EA                      pitch                                      Factor
     PU film                                    Rollstock                 190                     1    6.9860      0.183      0.190       0.035     0.031     1.050        0.254   0.004      12        10.5
     Foam                                       Rollstock                 153                     1   10.2955      0.153      0.153       0.023     0.018     1.050        0.254   0.005      22        10.5
     Binder                                     Rollstock                 153                     1    2.6400      0.153      0.153       0.023     0.018     1.050        0.065   0.005      22        2.7
     Laminate toll                                 Toll                   153                     1    0.0000      0.153      0.153       0.023     0.018     1.050        0.000   0.005      22        0.0
     Perforation toll                              Toll                   153                     1    0.0000      0.153      0.153       0.023     0.018     1.050        0.000                        0.0
     Silicone                                   Rollstock                 190                     1   15.0000      0.183      0.190       0.035     0.031     1.050        0.546   0.004      12        22.6
     Sacrificial liner                          Rollstock                 190                     1    0.0000      0.183      0.190       0.035     0.031     1.050        0.000   0.004      12        0.0
     Liners                                     Rollstock                 252                     1    0.6200      0.183      0.252       0.046     0.031     1.050        0.030   0.015      33        1.2
     Paper pkg                                  Rollstock                 265                     1    0.6880      0.219      0.265       0.058     0.031     1.050        0.042   0.027      47        1.7
     Poly pkg                                   Rollstock                 265                     1    0.5700      0.219      0.265       0.058     0.031     1.050        0.035   0.027      47        1.4



     Insert                                                                                            0.0112                                                 1.030        0.012                        0.5




                                                                                                                                                                                                           This Document is Confidential and Proprietary. CO-006546
     Carton                                                                                            0.0384                                                 1.030        0.040                        1.6
     Shipper                                                                                           0.0083                                                 1.000        0.008                        0.3


     Sterilization -                                                                                                                                          1.000        0.113                        4.7


     Sub Total                                                                                                                                    Sub Total                1.398                        57.9


     Labor, OH, Profit                                                                                                                                                     1.018                        42.1


     Grand Total ...(duty not considered)                                                                                                          Total                2.416                          100.0


                           10 count - NAI       Cost Model for CVT NXTGEN (17.5 x 17.5 cm) - Adhesive
                         Material or Activity    Material   Material   Roll      Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per    Matrix   Matrix      % of
                                                Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste    Matrix      Mfg
                                                  Form                 mm       Meter      Qty        $/M2      Length(M) Width(M)         M2        M2       Waste       $         M2      % Waste     Cost
                                                                                           EA                      pitch                                      Factor
     PU film                                    Rollstock                 190                     1    6.9860      0.183      0.190       0.035     0.031     1.050        0.254   0.004      12        10.6
     Foam                                       Rollstock                 153                     1   10.2955      0.153      0.153       0.023     0.018     1.050        0.254   0.005      22        10.6
     Binder                                     Rollstock                 153                     1    2.6400      0.153      0.153       0.023     0.018     1.050        0.065   0.005      22        2.7
     Laminate toll                                 Toll                   153                     1    0.0000      0.153      0.153       0.023     0.018     1.050        0.000   0.005      22        0.0
     Perforation toll                              Toll                   153                     1    0.0000      0.153      0.153       0.023     0.018     1.050        0.000                        0.0
     Silicone                                   Rollstock                 190                     1   15.0000      0.183      0.190       0.035     0.031     1.050        0.546   0.004      12        22.8
     Sacrificial liner                          Rollstock                 190                     1    0.0000      0.183      0.190       0.035     0.031     1.050        0.000   0.004      12        0.0
     Liners                                     Rollstock                 252                     1    0.6200      0.183      0.252       0.046     0.031     1.050        0.030   0.015      33        1.2
     Paper pkg                                  Rollstock                 265                     1    0.6880      0.219      0.265       0.058     0.031     1.050        0.042   0.027      47        1.7
     Poly pkg                                   Rollstock                 265                     1    0.5700      0.219      0.265       0.058     0.031     1.050        0.035   0.027      47        1.4



     Insert                                                                                            0.0228                                                 1.030        0.023                        1.0
     Carton                                                                                            0.0384                                                 1.030        0.040                        1.6
     Shipper                                                                                           0.0083                                                 1.000        0.008                        0.3


     Sterilization -                                                                                                                                          1.000        0.113                        4.7


     Sub Total                                                                                                                                    Sub Total                1.410                        58.8


     Labor, OH, Profit                                                                                                                                                     0.990                        41.2


     Grand Total ...(duty not considered)                                                                                                          Total                2.400                          100.0


                           10 count - CEE       Cost Model for CVT NXTGEN (17.5 x 17.5 cm) - Adhesive
                         Material or Activity    Material   Material   Roll      Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per    Matrix   Matrix      % of
                                                Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste    Matrix      Mfg
                                                  Form                 mm       Meter      Qty        $/M2      Length(M) Width(M)         M2        M2       Waste       $         M2      % Waste     Cost
                                                                                           EA                      pitch                                      Factor
     PU film                                    Rollstock                 190                     1    6.9860      0.183      0.190       0.035     0.031     1.050        0.254   0.004      12        10.1
     Foam                                       Rollstock                 153                     1   10.2955      0.153      0.153       0.023     0.018     1.050        0.254   0.005      22        10.1
     Binder                                     Rollstock                 153                     1    2.6400      0.153      0.153       0.023     0.018     1.050        0.065   0.005      22        2.6
     Laminate toll                                 Toll                   153                     1    0.0000      0.153      0.153       0.023     0.018     1.050        0.000   0.005      22        0.0
     Perforation toll                              Toll                   153                     1    0.0000      0.153      0.153       0.023     0.018     1.050        0.000                        0.0
     Silicone                                   Rollstock                 190                     1   15.0000      0.183      0.190       0.035     0.031     1.050        0.546   0.004      12        21.7
     Sacrificial liner                          Rollstock                 190                     1    0.0000      0.183      0.190       0.035     0.031     1.050        0.000   0.004      12        0.0
     Liners                                     Rollstock                 252                     1    0.6200      0.183      0.252       0.046     0.031     1.050        0.030   0.015      33        1.2
     Paper pkg                                  Rollstock                 265                     1    0.6880      0.219      0.265       0.058     0.031     1.050        0.042   0.027      47        1.7
     Poly pkg                                   Rollstock                 265                     1    0.5700      0.219      0.265       0.058     0.031     1.050        0.035   0.027      47        1.4



     Insert                                                                                            0.0112                                                 1.030        0.012                        0.5
     Carton                                                                                            0.0818                                                 1.030        0.084                        3.3
     Shipper                                                                                           0.0083                                                 1.000        0.008                        0.3


     Sterilization -                                                                                                                                          1.000        0.113                        4.5


     Sub Total                                                                                                                                    Sub Total                1.443                        57.4


     Labor, OH, Profit                                                                                                                                                     1.073                        42.6


     Grand Total ...(duty not considered)                                                                                                          Total                2.516                          100.0




18                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                             17.5x17.5
                   Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 97 of 168 PageID: 97




                           10 count - JP        Cost Model for CVT NXTGEN (17.5 x 17.5 cm) - Adhesive
                         Material or Activity    Material   Material   Roll      Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per    Matrix   Matrix      % of
                                                Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste    Matrix      Mfg




                                                                                                                                                                                                           This Document is Confidential and Proprietary. CO-006546
                                                  Form                 mm       Meter      Qty        $/M2      Length(M) Width(M)         M2        M2       Waste       $         M2      % Waste     Cost
                                                                                           EA                      pitch                                      Factor
     PU film                                    Rollstock                 190                     1    6.9860      0.183      0.190       0.035     0.031     1.050        0.254   0.004      12        9.9
     Foam                                       Rollstock                 153                     1   10.2955      0.153      0.153       0.023     0.018     1.050        0.254   0.005      22        9.8
     Binder                                     Rollstock                 153                     1    2.6400      0.153      0.153       0.023     0.018     1.050        0.065   0.005      22        2.5
     Laminate toll                                 Toll                   153                     1    0.0000      0.153      0.153       0.023     0.018     1.050        0.000   0.005      22        0.0
     Perforation toll                              Toll                   153                     1    0.0000      0.153      0.153       0.023     0.018     1.050        0.000                        0.0
     Silicone                                   Rollstock                 190                     1   15.0000      0.183      0.190       0.035     0.031     1.050        0.546   0.004      12        21.2
     Sacrificial liner                          Rollstock                 190                     1    0.0000      0.183      0.190       0.035     0.031     1.050        0.000   0.004      12        0.0
     Liners                                     Rollstock                 252                     1    0.6200      0.183      0.252       0.046     0.031     1.050        0.030   0.015      33        1.2
     Paper pkg                                  Rollstock                 265                     1    0.6880      0.219      0.265       0.058     0.031     1.050        0.042   0.027      47        1.6
     Poly pkg                                   Rollstock                 265                     1    0.5700      0.219      0.265       0.058     0.031     1.050        0.035   0.027      47        1.3



     Insert                                                                                            0.0119                                                 1.030        0.012                        0.5
     Carton                                                                                            0.0818                                                 1.030        0.084                        3.3
     Shipper                                                                                           0.0083                                                 1.000        0.008                        0.3


     Sterilization -                                                                                                                                          1.000        0.113                        4.4


     Sub Total                                                                                                                                    Sub Total                1.444                        56.0


     Labor, OH, Profit                                                                                                                                                     1.134                        44.0


     Grand Total ...(duty not considered)                                                                                                          Total                2.578                          100.0



                            3 count - ES        Cost Model for CVT NXTGEN (17.5 x 17.5 cm) - Adhesive
                         Material or Activity    Material   Material   Roll      Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per    Matrix   Matrix      % of
                                                Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste    Matrix      Mfg
                                                  Form                 mm       Meter      Qty        $/M2      Length(M) Width(M)         M2        M2       Waste       $         M2      % Waste     Cost
                                                                                           EA                      pitch                                      Factor
     PU film                                    Rollstock                 190                     1    6.9860      0.183      0.190       0.035     0.031     1.050        0.254   0.004      12        8.5
     Foam                                       Rollstock                 153                     1   10.2955      0.153      0.153       0.023     0.018     1.050        0.254   0.005      22        8.4
     Binder                                     Rollstock                 153                     1    2.6400      0.153      0.153       0.023     0.018     1.050        0.065   0.005      22        2.2
     Laminate toll                                 Toll                   153                     1    0.0000      0.153      0.153       0.023     0.018     1.050        0.000   0.005      22        0.0
     Perforation toll                              Toll                   153                     1    0.0000      0.153      0.153       0.023     0.018     1.050        0.000                        0.0
     Silicone                                   Rollstock                 190                     1   15.0000      0.183      0.190       0.035     0.031     1.050        0.546   0.004      12        18.1
     Sacrificial liner                          Rollstock                 190                     1    0.0000      0.183      0.190       0.035     0.031     1.050        0.000   0.004      12        0.0
     Liners                                     Rollstock                 252                     1    0.6200      0.183      0.252       0.046     0.031     1.050        0.030   0.015      33        1.0
     Paper pkg                                  Rollstock                 265                     1    0.6880      0.219      0.265       0.058     0.031     1.050        0.042   0.027      47        1.4
     Poly pkg                                   Rollstock                 265                     1    0.5700      0.219      0.265       0.058     0.031     1.050        0.035   0.027      47        1.2



     Insert                                                                                            0.0369                                                 1.030        0.038                        1.3
     Carton                                                                                            0.2741                                                 1.030        0.282                        9.4
     Shipper                                                                                           0.0536                                                 1.000        0.054                        1.8


     Sterilization -                                                                                                                                          1.000        0.234                        7.8


     Sub Total                                                                                                                                    Sub Total                1.835                        60.9


     Labor, OH, Profit                                                                                                                                                     1.176                        39.1


     Grand Total ...(duty not considered)                                                                                                          Total                3.011                          100.0




19                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                             17.5x17.5
                   Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 98 of 168 PageID: 98

                  10 count - EUR       Cost Model for CVT NXTGEN (21 x 21 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.219       0.230      0.050     0.044     1.050       0.370   0.006      12      10.7
     Foam                              Rollstock                 190                     1   10.2955     0.177       0.190      0.034     0.029     1.050       0.364   0.005      14      10.5
     Binder                            Rollstock                 190                     1    2.6400     0.177       0.190      0.034     0.029     1.050       0.093   0.005      14       2.7
     Laminate toll                       Toll                    190                     1    0.0000     0.177       0.190      0.034     0.029     1.050       0.000   0.005      14       0.0
     Perforation toll                    Toll                    190                     1    0.0000     0.177       0.190      0.034     0.029     1.050       0.000                       0.0
     Silicone                          Rollstock                 230                     1   15.0000     0.219       0.230      0.050     0.044     1.050       0.794   0.006      12      23.0
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.219       0.230      0.050     0.044     1.050       0.000   0.006      12       0.0
     Liners                            Rollstock                 282                     1    0.6200     0.219       0.282      0.062     0.044     1.050       0.040   0.018      29       1.2
     Paper pkg                         Rollstock                 290                     1    0.6880     0.254       0.290      0.074     0.044     1.050       0.053   0.030      40       1.5
     Poly pkg                          Rollstock                 290                     1    0.5700     0.254       0.290      0.074     0.044     1.050       0.044   0.030      40       1.3




     Insert                                                                                   0.0112                                                1.030       0.012                       0.3
     Carton                                                                                   0.0722                                                1.030       0.074                       2.2




                                                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                  0.0088                                                1.000       0.009                       0.3


     Sterilization -                                                                                                                                1.000       0.125                       3.6


     Sub Total                                                                                                                          Sub Total               1.977                      57.4


     Labor, OH, Profit                                                                                                                                          1.470                      42.6


     Grand Total ...(duty not considered)                                                                                                Total                3.447                        100.0



                  5 count - EUR        Cost Model for CVT NXTGEN (21 x 21 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.219       0.230      0.050     0.044     1.050       0.370   0.006      12      10.5
     Foam                              Rollstock                 190                     1   10.2955     0.177       0.190      0.034     0.029     1.050       0.364   0.005      14      10.4
     Binder                            Rollstock                 190                     1    2.6400     0.177       0.190      0.034     0.029     1.050       0.093   0.005      14       2.7
     Laminate toll                       Toll                    190                     1    0.0000     0.177       0.190      0.034     0.029     1.050       0.000   0.005      14       0.0
     Perforation toll                    Toll                    190                     1    0.0000     0.177       0.190      0.034     0.029     1.050       0.000                       0.0
     Silicone                          Rollstock                 230                     1   15.0000     0.219       0.230      0.050     0.044     1.050       0.794   0.006      12      22.6
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.219       0.230      0.050     0.044     1.050       0.000   0.006      12       0.0
     Liners                            Rollstock                 282                     1    0.6200     0.219       0.282      0.062     0.044     1.050       0.040   0.018      29       1.1
     Paper pkg                         Rollstock                 290                     1    0.6880     0.254       0.290      0.074     0.044     1.050       0.053   0.030      40       1.5
     Poly pkg                          Rollstock                 290                     1    0.5700     0.254       0.290      0.074     0.044     1.050       0.044   0.030      40       1.3



     Insert                                                                                   0.0225                                                1.030       0.023                       0.7
     Carton                                                                                   0.1381                                                1.030       0.142                       4.1
     Shipper                                                                                  0.0139                                                1.000       0.014                       0.4


     Sterilization -                                                                                                                                1.000       0.167                       4.8


     Sub Total                                                                                                                          Sub Total               2.104                      60.0


     Labor, OH, Profit                                                                                                                                          1.403                      40.0


     Grand Total ...(duty not considered)                                                                                                Total                3.507                        100.0


                   5 count - NAI       Cost Model for CVT NXTGEN (21 x 21 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.219       0.230      0.050     0.044     1.050       0.370   0.006      12      10.3
     Foam                              Rollstock                 190                     1   10.2955     0.177       0.190      0.034     0.029     1.050       0.364   0.005      14      10.2
     Binder                            Rollstock                 190                     1    2.6400     0.177       0.190      0.034     0.029     1.050       0.093   0.005      14       2.6
     Laminate toll                       Toll                    190                     1    0.0000     0.177       0.190      0.034     0.029     1.050       0.000   0.005      14       0.0
     Perforation toll                    Toll                    190                     1    0.0000     0.177       0.190      0.034     0.029     1.050       0.000                       0.0
     Silicone                          Rollstock                 230                     1   15.0000     0.219       0.230      0.050     0.044     1.050       0.794   0.006      12      22.2
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.219       0.230      0.050     0.044     1.050       0.000   0.006      12       0.0
     Liners                            Rollstock                 282                     1    0.6200     0.219       0.282      0.062     0.044     1.050       0.040   0.018      29       1.1
     Paper pkg                         Rollstock                 290                     1    0.6880     0.254       0.290      0.074     0.044     1.050       0.053   0.030      40       1.5
     Poly pkg                          Rollstock                 290                     1    0.5700     0.254       0.290      0.074     0.044     1.050       0.044   0.030      40       1.2



     Insert                                                                                   0.0455                                                1.030       0.047                       1.3
     Carton                                                                                   0.1381                                                1.030       0.142                       4.0
     Shipper                                                                                  0.0139                                                1.000       0.014                       0.4


     Sterilization -                                                                                                                                1.000       0.167                       4.7


     Sub Total                                                                                                                          Sub Total               2.127                      59.5


     Labor, OH, Profit                                                                                                                                          1.447                      40.5


     Grand Total ...(duty not considered)                                                                                                Total                3.574                        100.0




20                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                      21x21
                   Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 99 of 168 PageID: 99




                  5 count - CEE        Cost Model for CVT NXTGEN (21 x 21 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost




                                                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.219       0.230      0.050     0.044     1.050       0.370   0.006      12      10.5
     Foam                              Rollstock                 190                     1   10.2955     0.177       0.190      0.034     0.029     1.050       0.364   0.005      14      10.3
     Binder                            Rollstock                 190                     1    2.6400     0.177       0.190      0.034     0.029     1.050       0.093   0.005      14       2.6
     Laminate toll                       Toll                    190                     1    0.0000     0.177       0.190      0.034     0.029     1.050       0.000   0.005      14       0.0
     Perforation toll                    Toll                    190                     1    0.0000     0.177       0.190      0.034     0.029     1.050       0.000                       0.0
     Silicone                          Rollstock                 230                     1   15.0000     0.219       0.230      0.050     0.044     1.050       0.794   0.006      12      22.5
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.219       0.230      0.050     0.044     1.050       0.000   0.006      12       0.0
     Liners                            Rollstock                 282                     1    0.6200     0.219       0.282      0.062     0.044     1.050       0.040   0.018      29       1.1
     Paper pkg                         Rollstock                 290                     1    0.6880     0.254       0.290      0.074     0.044     1.050       0.053   0.030      40       1.5
     Poly pkg                          Rollstock                 290                     1    0.5700     0.254       0.290      0.074     0.044     1.050       0.044   0.030      40       1.2



     Insert                                                                                   0.0225                                                1.030       0.023                       0.7
     Carton                                                                                   0.1381                                                1.030       0.142                       4.0
     Shipper                                                                                  0.0139                                                1.000       0.014                       0.4


     Sterilization -                                                                                                                                1.000       0.167                       4.7


     Sub Total                                                                                                                          Sub Total               2.104                      59.6


     Labor, OH, Profit                                                                                                                                          1.425                      40.4


     Grand Total ...(duty not considered)                                                                                                Total                3.529                        100.0


                   5 count - JP        Cost Model for CVT NXTGEN (21 x 21 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.219       0.230      0.050     0.044     1.050       0.370   0.006      12      10.1
     Foam                              Rollstock                 190                     1   10.2955     0.177       0.190      0.034     0.029     1.050       0.364   0.005      14      10.0
     Binder                            Rollstock                 190                     1    2.6400     0.177       0.190      0.034     0.029     1.050       0.093   0.005      14       2.6
     Laminate toll                       Toll                    190                     1    0.0000     0.177       0.190      0.034     0.029     1.050       0.000   0.005      14       0.0
     Perforation toll                    Toll                    190                     1    0.0000     0.177       0.190      0.034     0.029     1.050       0.000                       0.0
     Silicone                          Rollstock                 230                     1   15.0000     0.219       0.230      0.050     0.044     1.050       0.794   0.006      12      21.8
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.219       0.230      0.050     0.044     1.050       0.000   0.006      12       0.0
     Liners                            Rollstock                 282                     1    0.6200     0.219       0.282      0.062     0.044     1.050       0.040   0.018      29       1.1
     Paper pkg                         Rollstock                 290                     1    0.6880     0.254       0.290      0.074     0.044     1.050       0.053   0.030      40       1.5
     Poly pkg                          Rollstock                 290                     1    0.5700     0.254       0.290      0.074     0.044     1.050       0.044   0.030      40       1.2



     Insert                                                                                   0.0238                                                1.030       0.025                       0.7
     Carton                                                                                   0.1381                                                1.030       0.142                       3.9
     Shipper                                                                                  0.0139                                                1.000       0.014                       0.4


     Sterilization -                                                                                                                                1.000       0.167                       4.6


     Sub Total                                                                                                                          Sub Total               2.105                      57.7


     Labor, OH, Profit                                                                                                                                          1.542                      42.3


     Grand Total ...(duty not considered)                                                                                                Total                3.647                        #REF!




21                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                      21x21
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 100 of 168 PageID: 100


                  10 count - EUR       Cost Model for CVT NXTGEN (25 x 30 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 263                     1    6.9860     0.324       0.263      0.085     0.075     1.050       0.625   0.010      12      10.3
     Foam                              Rollstock                 230                     1   10.2955     0.254       0.230      0.058     0.046     1.050       0.632   0.013      22      10.4
     Binder                            Rollstock                 230                     1    2.6400     0.254       0.230      0.058     0.046     1.050       0.162   0.013      22       2.7
     Laminate toll                       Toll                    230                     1    0.0000     0.254       0.230      0.058     0.029     1.050       0.000   0.030      51       0.0
     Perforation toll                    Toll                    230                     1    0.0000     0.254       0.230      0.058     0.029     1.050       0.000                       0.0
     Silicone                          Rollstock                 263                     1   15.0000     0.324       0.263      0.085     0.075     1.050       1.341   0.010      12      22.0
     Sacrificial liner                 Rollstock                 263                     1    0.0000     0.324       0.263      0.085     0.075     1.050       0.000   0.010      12       0.0
     Liners                            Rollstock                 310                     1    0.6200     0.324       0.310      0.100     0.075     1.050       0.065   0.025      25       1.1
     Paper pkg                         Rollstock                 396                     1    0.6880     0.295       0.396      0.117     0.075     1.050       0.084   0.042      36       1.4
     Poly pkg                          Rollstock                 406                     1    0.5700     0.295       0.406      0.120     0.075     1.050       0.072   0.045      37       1.2



     Insert                                                                                   0.0112                                                1.030       0.012                       0.2
     Carton                                                                                   0.0872                                                1.030       0.090                       1.5




                                                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                  0.0126                                                1.000       0.013                       0.2


     Sterilization -                                                                                                                                1.000       0.281                       4.6


     Sub Total                                                                                                                          Sub Total               3.376                      55.4


     Labor, OH, Profit                                                                                                                                          2.717                      44.6


     Grand Total ...(duty not considered)                                                                                                Total                6.093                        100.0


                  5 count - EUR        Cost Model for CVT NXTGEN (25 x 30 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 263                     1    6.9860     0.324       0.263      0.085     0.075     1.050       0.625   0.010      12       9.5
     Foam                              Rollstock                 230                     1   10.2955     0.254       0.230      0.058     0.046     1.050       0.632   0.013      22       9.6
     Binder                            Rollstock                 230                     1    2.6400     0.254       0.230      0.058     0.046     1.050       0.162   0.013      22       2.5
     Laminate toll                       Toll                    230                     1    0.0000     0.254       0.230      0.058     0.029     1.050       0.000   0.030      51       0.0
     Perforation toll                    Toll                    230                     1    0.0000     0.254       0.230      0.058     0.029     1.050       0.000                       0.0
     Silicone                          Rollstock                 263                     1   15.0000     0.324       0.263      0.085     0.075     1.050       1.341   0.010      12      20.4
     Sacrificial liner                 Rollstock                 263                     1    0.0000     0.324       0.263      0.085     0.075     1.050       0.000   0.010      12       0.0
     Liners                            Rollstock                 310                     1    0.6200     0.324       0.310      0.100     0.075     1.050       0.065   0.025      25       1.0
     Paper pkg                         Rollstock                 396                     1    0.6880     0.295       0.396      0.117     0.075     1.050       0.084   0.042      36       1.3
     Poly pkg                          Rollstock                 406                     1    0.5700     0.295       0.406      0.120     0.075     1.050       0.072   0.045      37       1.1



     Insert                                                                                   0.0225                                                1.030       0.023                       0.4
     Carton                                                                                   0.1588                                                1.030       0.164                       2.5
     Shipper                                                                                  0.0181                                                1.000       0.018                       0.3


     Sterilization -                                                                                                                                1.000       0.322                       4.9


     Sub Total                                                                                                                          Sub Total               3.507                      53.3


     Labor, OH, Profit                                                                                                                                          3.067                      46.7


     Grand Total ...(duty not considered)                                                                                                Total                6.574                        100.0


                  5 count - CEE        Cost Model for CVT NXTGEN (25 x 30 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 263                     1    6.9860     0.324       0.263      0.085     0.075     1.050       0.625   0.010      12       9.6
     Foam                              Rollstock                 230                     1   10.2955     0.254       0.230      0.058     0.046     1.050       0.632   0.013      22       9.7
     Binder                            Rollstock                 230                     1    2.6400     0.254       0.230      0.058     0.046     1.050       0.162   0.013      22       2.5
     Laminate toll                       Toll                    230                     1    0.0000     0.254       0.230      0.058     0.029     1.050       0.000   0.030      51       0.0
     Perforation toll                    Toll                    230                     1    0.0000     0.254       0.230      0.058     0.029     1.050       0.000                       0.0
     Silicone                          Rollstock                 263                     1   15.0000     0.324       0.263      0.085     0.075     1.050       1.341   0.010      12      20.6
     Sacrificial liner                 Rollstock                 263                     1    0.0000     0.324       0.263      0.085     0.075     1.050       0.000   0.010      12       0.0
     Liners                            Rollstock                 310                     1    0.6200     0.324       0.310      0.100     0.075     1.050       0.065   0.025      25       1.0
     Paper pkg                         Rollstock                 396                     1    0.6880     0.295       0.396      0.117     0.075     1.050       0.084   0.042      36       1.3
     Poly pkg                          Rollstock                 406                     1    0.5700     0.295       0.406      0.120     0.075     1.050       0.072   0.045      37       1.1



     Insert                                                                                   0.0225                                                1.030       0.023                       0.4
     Carton                                                                                   0.1588                                                1.030       0.164                       2.5
     Shipper                                                                                  0.0181                                                1.000       0.018                       0.3


     Sterilization -                                                                                                                                1.000       0.322                       4.9


     Sub Total                                                                                                                          Sub Total               3.507                      54.0


     Labor, OH, Profit                                                                                                                                          2.992                      46.0


     Grand Total ...(duty not considered)                                                                                                Total                6.499                        100.0




22                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                      25x30
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 101 of 168 PageID: 101




                   5 count - NAI       Cost Model for CVT NXTGEN (25 x 30 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost




                                                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 263                     1    6.9860     0.324       0.263      0.085     0.075     1.050       0.625   0.010      12      10.0
     Foam                              Rollstock                 230                     1   10.2955     0.254       0.230      0.058     0.046     1.050       0.632   0.013      22      10.1
     Binder                            Rollstock                 230                     1    2.6400     0.254       0.230      0.058     0.046     1.050       0.162   0.013      22       2.6
     Laminate toll                       Toll                    230                     1    0.0000     0.254       0.230      0.058     0.029     1.050       0.000   0.030      51       0.0
     Perforation toll                    Toll                    230                     1    0.0000     0.254       0.230      0.058     0.029     1.050       0.000                       0.0
     Silicone                          Rollstock                 263                     1   15.0000     0.324       0.263      0.085     0.075     1.050       1.341   0.010      12      21.4
     Sacrificial liner                 Rollstock                 263                     1    0.0000     0.324       0.263      0.085     0.075     1.050       0.000   0.010      12       0.0
     Liners                            Rollstock                 310                     1    0.6200     0.324       0.310      0.100     0.075     1.050       0.065   0.025      25       1.0
     Paper pkg                         Rollstock                 396                     1    0.6880     0.295       0.396      0.117     0.075     1.050       0.084   0.042      36       1.3
     Poly pkg                          Rollstock                 406                     1    0.5700     0.295       0.406      0.120     0.075     1.050       0.072   0.045      37       1.1



     Insert                                                                                   0.0455                                                1.030       0.047                       0.7
     Carton                                                                                   0.1588                                                1.030       0.164                       2.6
     Shipper                                                                                  0.0181                                                1.000       0.018                       0.3


     Sterilization -                                                                                                                                1.000       0.322                       5.1


     Sub Total                                                                                                                          Sub Total               3.531                      56.2


     Labor, OH, Profit                                                                                                                                          2.747                      43.8


     Grand Total ...(duty not considered)                                                                                                Total                6.278                        100.0


                   5 count - JP        Cost Model for CVT NXTGEN (25 x 30 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 263                     1    6.9860     0.324       0.263      0.085     0.075     1.050       0.625   0.010      12       9.9
     Foam                              Rollstock                 230                     1   10.2955     0.254       0.230      0.058     0.046     1.050       0.632   0.013      22      10.0
     Binder                            Rollstock                 230                     1    2.6400     0.254       0.230      0.058     0.046     1.050       0.162   0.013      22       2.6
     Laminate toll                       Toll                    230                     1    0.0000     0.254       0.230      0.058     0.029     1.050       0.000   0.030      51       0.0
     Perforation toll                    Toll                    230                     1    0.0000     0.254       0.230      0.058     0.029     1.050       0.000                       0.0
     Silicone                          Rollstock                 263                     1   15.0000     0.324       0.263      0.085     0.075     1.050       1.341   0.010      12      21.3
     Sacrificial liner                 Rollstock                 263                     1    0.0000     0.324       0.263      0.085     0.075     1.050       0.000   0.010      12       0.0
     Liners                            Rollstock                 310                     1    0.6200     0.324       0.310      0.100     0.075     1.050       0.065   0.025      25       1.0
     Paper pkg                         Rollstock                 396                     1    0.6880     0.295       0.396      0.117     0.075     1.050       0.084   0.042      36       1.3
     Poly pkg                          Rollstock                 406                     1    0.5700     0.295       0.406      0.120     0.075     1.050       0.072   0.045      37       1.1



     Insert                                                                                   0.0238                                                1.030       0.025                       0.4
     Carton                                                                                   0.1588                                                1.030       0.164                       2.6
     Shipper                                                                                  0.0181                                                1.000       0.018                       0.3


     Sterilization -                                                                                                                                1.000       0.322                       5.1


     Sub Total                                                                                                                          Sub Total               3.509                      55.7


     Labor, OH, Profit                                                                                                                                          2.791                      44.3


     Grand Total ...(duty not considered)                                                                                                Total                6.300                        100.0




23                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                      25x30
             Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 102 of 168 PageID: 102


             10 count - EUR        Cost Model for CVT NXTGEN (Heel) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per       Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing       Waste     Matrix   Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2         M2      Waste       $            M2      % Waste   Cost
                                                                              EA                      pitch                                      Factor
 PU film                           Rollstock                 155                     1    6.9860      0.208      0.155       0.032     0.025     1.050           0.236   0.007      22      11.0
 Foam                              Rollstock                 114                     1   10.2955      0.149      0.114       0.017     0.012     1.050           0.184   0.005      28       8.5
 Binder                            Rollstock                 114                     1    2.6400      0.149      0.114       0.017     0.012     1.050           0.047   0.005      28       2.2
 Laminate toll                       Toll                    114                     1    0.0000      0.149      0.114       0.017     0.012     1.050           0.000   0.005      28       0.0
 Perforation toll                    Toll                    114                     1    0.0000      0.149      0.114       0.017     0.012     1.050           0.000                       0.0
 Silicone                          Rollstock                 155                     1   15.0000      0.208      0.155       0.032     0.025     1.050           0.508   0.007      22      23.5
 Sacrificial liner                 Rollstock                 155                     1    0.0000      0.208      0.155       0.032     0.025     1.050           0.000   0.007      22       0.0
 Liners                            Rollstock                 218                     1    0.6200      0.208      0.218       0.045     0.025     1.050           0.030   0.020      44       1.4
 Paper pkg                         Rollstock                 295                     1    0.6880      0.195      0.295       0.058     0.025     1.050           0.042   0.032      56       1.9
 Poly pkg                          Rollstock                 295                     1    0.5700      0.195      0.295       0.058     0.025     1.050           0.034   0.032      56       1.6



 Insert                                                                                   0.0112                                                 1.030           0.012                       0.5
 Carton                                                                                   0.0393                                                 1.030           0.040                       1.9
 Shipper                                                                                  0.0089                                                 1.000           0.009                       0.4




                                                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
 Sterilization -                                                                                                                                 1.000           0.101                       4.7


 Sub Total                                                                                                                           Sub Total                   1.243                      57.6


 Labor, OH, Profit                                                                                                                                               0.915                      42.4


 Grand Total ...(duty not considered)                                                                                                 Total                  2.158                          100.0


              5 count - EUR        Cost Model for CVT NXTGEN (Heel) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per       Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing       Waste     Matrix   Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2         M2      Waste       $            M2      % Waste   Cost
                                                                              EA                      pitch                                      Factor
 PU film                           Rollstock                 155                     1    6.9860      0.208      0.155       0.032     0.025     1.050           0.236   0.007      22      10.1
 Foam                              Rollstock                 114                     1   10.2955      0.149      0.114       0.017     0.012     1.050           0.184   0.005      28       7.8
 Binder                            Rollstock                 114                     1    2.6400      0.149      0.114       0.017     0.012     1.050           0.047   0.005      28       2.0
 Laminate toll                       Toll                    114                     1    0.0000      0.149      0.114       0.017     0.012     1.050           0.000   0.005      28       0.0
 Perforation toll                    Toll                    114                     1    0.0000      0.149      0.114       0.017     0.012     1.050           0.000                       0.0
 Silicone                          Rollstock                 155                     1   15.0000      0.208      0.155       0.032     0.025     1.050           0.508   0.007      22      21.6
 Sacrificial liner                 Rollstock                 155                     1    0.0000      0.208      0.155       0.032     0.025     1.050           0.000   0.007      22       0.0
 Liners                            Rollstock                 218                     1    0.6200      0.208      0.218       0.045     0.025     1.050           0.030   0.020      44       1.3
 Paper pkg                         Rollstock                 295                     1    0.6880      0.195      0.295       0.058     0.025     1.050           0.042   0.032      56       1.8
 Poly pkg                          Rollstock                 295                     1    0.5700      0.195      0.295       0.058     0.025     1.050           0.034   0.032      56       1.5



 Insert                                                                                   0.0225                                                 1.030           0.023                       1.0
 Carton                                                                                   0.0786                                                 1.030           0.081                       3.4
 Shipper                                                                                  0.0133                                                 1.000           0.013                       0.6


 Sterilization -                                                                                                                                 1.000           0.141                       6.0


 Sub Total                                                                                                                           Sub Total                   1.339                      56.9


 Labor, OH, Profit                                                                                                                                               1.013                      43.1


 Grand Total ...(duty not considered)                                                                                                 Total                  2.352                          100.0


               5 count - NAI       Cost Model for CVT NXTGEN (Heel) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per       Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing       Waste     Matrix   Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2         M2      Waste       $            M2      % Waste   Cost
                                                                              EA                      pitch                                      Factor
 PU film                           Rollstock                 155                     1    6.9860      0.208      0.155       0.032     0.025     1.050           0.236   0.007      22       9.5
 Foam                              Rollstock                 114                     1   10.2955      0.149      0.114       0.017     0.012     1.050           0.184   0.005      28       7.4
 Binder                            Rollstock                 114                     1    2.6400      0.149      0.114       0.017     0.012     1.050           0.047   0.005      28       1.9
 Laminate toll                       Toll                    114                     1    0.0000      0.149      0.114       0.017     0.012     1.050           0.000   0.005      28       0.0
 Perforation toll                    Toll                    114                     1    0.0000      0.149      0.114       0.017     0.012     1.050           0.000                       0.0
 Silicone                          Rollstock                 155                     1   15.0000      0.208      0.155       0.032     0.025     1.050           0.508   0.007      22      20.3
 Sacrificial liner                 Rollstock                 155                     1    0.0000      0.208      0.155       0.032     0.025     1.050           0.000   0.007      22       0.0
 Liners                            Rollstock                 218                     1    0.6200      0.208      0.218       0.045     0.025     1.050           0.030   0.020      44       1.2
 Paper pkg                         Rollstock                 295                     1    0.6880      0.195      0.295       0.058     0.025     1.050           0.042   0.032      56       1.7
 Poly pkg                          Rollstock                 295                     1    0.5700      0.195      0.295       0.058     0.025     1.050           0.034   0.032      56       1.4



 Insert                                                                                   0.0455                                                 1.030           0.047                       1.9
 Carton                                                                                   0.1416                                                 1.030           0.146                       5.8
 Shipper                                                                                  0.0133                                                 1.000           0.013                       0.5


 Sterilization -                                                                                                                                 1.000           0.141                       5.6


 Sub Total                                                                                                                           Sub Total                   1.427                      57.1


 Labor, OH, Profit                                                                                                                                               1.072                      42.9


 Grand Total ...(duty not considered)                                                                                                 Total                  2.499                          100.0




24                                                                   Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                          Heel
             Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 103 of 168 PageID: 103


              5 count - CEE        Cost Model for CVT NXTGEN (Heel) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per       Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing       Waste     Matrix   Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2         M2      Waste       $            M2      % Waste   Cost
                                                                              EA                      pitch                                      Factor
 PU film                           Rollstock                 155                     1    6.9860      0.208      0.155       0.032     0.025     1.050           0.236   0.007      22       9.5
 Foam                              Rollstock                 114                     1   10.2955      0.149      0.114       0.017     0.012     1.050           0.184   0.005      28       7.4
 Binder                            Rollstock                 114                     1    2.6400      0.149      0.114       0.017     0.012     1.050           0.047   0.005      28       1.9
 Laminate toll                       Toll                    114                     1    0.0000      0.149      0.114       0.017     0.012     1.050           0.000   0.005      28       0.0
 Perforation toll                    Toll                    114                     1    0.0000      0.149      0.114       0.017     0.012     1.050           0.000                       0.0
 Silicone                          Rollstock                 155                     1   15.0000      0.208      0.155       0.032     0.025     1.050           0.508   0.007      22      20.5
 Sacrificial liner                 Rollstock                 155                     1    0.0000      0.208      0.155       0.032     0.025     1.050           0.000   0.007      22       0.0
 Liners                            Rollstock                 218                     1    0.6200      0.208      0.218       0.045     0.025     1.050           0.030   0.020      44       1.2
 Paper pkg                         Rollstock                 295                     1    0.6880      0.195      0.295       0.058     0.025     1.050           0.042   0.032      56       1.7
 Poly pkg                          Rollstock                 295                     1    0.5700      0.195      0.295       0.058     0.025     1.050           0.034   0.032      56       1.4



 Insert                                                                                   0.0225                                                 1.030           0.023                       0.9
 Carton                                                                                   0.1416                                                 1.030           0.146                       5.9




                                                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
 Shipper                                                                                  0.0133                                                 1.000           0.013                       0.5


 Sterilization -                                                                                                                                 1.000           0.141                       5.7


 Sub Total                                                                                                                           Sub Total                   1.404                      56.6


 Labor, OH, Profit                                                                                                                                               1.075                      43.4


 Grand Total ...(duty not considered)                                                                                                 Total                  2.479                          100.0


               5 count - JP        Cost Model for CVT NXTGEN (Heel) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per       Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing       Waste     Matrix   Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2         M2      Waste       $            M2      % Waste   Cost
                                                                              EA                      pitch                                      Factor
 PU film                           Rollstock                 155                     1    6.9860      0.208      0.155       0.032     0.025     1.050           0.236   0.007      22       9.2
 Foam                              Rollstock                 114                     1   10.2955      0.149      0.114       0.017     0.012     1.050           0.184   0.005      28       7.2
 Binder                            Rollstock                 114                     1    2.6400      0.149      0.114       0.017     0.012     1.050           0.047   0.005      28       1.8
 Laminate toll                       Toll                    114                     1    0.0000      0.149      0.114       0.017     0.012     1.050           0.000   0.005      28       0.0
 Perforation toll                    Toll                    114                     1    0.0000      0.149      0.114       0.017     0.012     1.050           0.000                       0.0
 Silicone                          Rollstock                 155                     1   15.0000      0.208      0.155       0.032     0.025     1.050           0.508   0.007      22      19.9
 Sacrificial liner                 Rollstock                 155                     1    0.0000      0.208      0.155       0.032     0.025     1.050           0.000   0.007      22       0.0
 Liners                            Rollstock                 218                     1    0.6200      0.208      0.218       0.045     0.025     1.050           0.030   0.020      44       1.2
 Paper pkg                         Rollstock                 295                     1    0.6880      0.195      0.295       0.058     0.025     1.050           0.042   0.032      56       1.6
 Poly pkg                          Rollstock                 295                     1    0.5700      0.195      0.295       0.058     0.025     1.050           0.034   0.032      56       1.3



 Insert                                                                                   0.0238                                                 1.030           0.025                       1.0
 Carton                                                                                   0.1416                                                 1.030           0.146                       5.7
 Shipper                                                                                  0.0133                                                 1.000           0.013                       0.5


 Sterilization -                                                                                                                                 1.000           0.141                       5.5


 Sub Total                                                                                                                           Sub Total                   1.405                      54.9


 Labor, OH, Profit                                                                                                                                               1.152                      45.1


 Grand Total ...(duty not considered)                                                                                                 Total                  2.557                          100.0


               3 count - ES        Cost Model for CVT NXTGEN (Heel) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per       Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing       Waste     Matrix   Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2         M2      Waste       $            M2      % Waste   Cost
                                                                              EA                      pitch                                      Factor
 PU film                           Rollstock                 155                     1    6.9860      0.208      0.155       0.032     0.025     1.050           0.236   0.007      22       8.6
 Foam                              Rollstock                 114                     1   10.2955      0.149      0.114       0.017     0.012     1.050           0.184   0.005      28       6.7
 Binder                            Rollstock                 114                     1    2.6400      0.149      0.114       0.017     0.012     1.050           0.047   0.005      28       1.7
 Laminate toll                       Toll                    114                     1    0.0000      0.149      0.114       0.017     0.012     1.050           0.000   0.005      28       0.0
 Perforation toll                    Toll                    114                     1    0.0000      0.149      0.114       0.017     0.012     1.050           0.000                       0.0
 Silicone                          Rollstock                 155                     1   15.0000      0.208      0.155       0.032     0.025     1.050           0.508   0.007      22      18.4
 Sacrificial liner                 Rollstock                 155                     1    0.0000      0.208      0.155       0.032     0.025     1.050           0.000   0.007      22       0.0
 Liners                            Rollstock                 218                     1    0.6200      0.208      0.218       0.045     0.025     1.050           0.030   0.020      44       1.1
 Paper pkg                         Rollstock                 295                     1    0.6880      0.195      0.295       0.058     0.025     1.050           0.042   0.032      56       1.5
 Poly pkg                          Rollstock                 295                     1    0.5700      0.195      0.295       0.058     0.025     1.050           0.034   0.032      56       1.3



 Insert                                                                                   0.0369                                                 1.030           0.038                       1.4
 Carton                                                                                   0.2360                                                 1.030           0.243                       8.8
 Shipper                                                                                  0.0221                                                 1.000           0.022                       0.8


 Sterilization -                                                                                                                                 1.000           0.234                       8.5


 Sub Total                                                                                                                           Sub Total                   1.618                      58.8


 Labor, OH, Profit                                                                                                                                               1.135                      41.2


 Grand Total ...(duty not considered)                                                                                                 Total                  2.753                          100.0




25                                                                   Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                          Heel
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 104 of 168 PageID: 104

                  10 count - EUR       Cost Model for CVT NXTGEN (Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.178       0.230      0.041     0.034     1.050       0.300   0.007      17      11.9
     Foam                              Rollstock                 153                     1   10.2955     0.127       0.153      0.019     0.015     1.050       0.210   0.004      21       8.3
     Binder                            Rollstock                 153                     1    2.6400     0.127       0.153      0.019     0.015     1.050       0.054   0.004      21       2.1
     Laminate toll                       Toll                    153                     1    0.0000     0.127       0.153      0.019     0.015     1.050       0.000   0.004      21       0.0
     Perforation toll                    Toll                    153                     1    0.0000     0.127       0.153      0.019     0.015     1.050       0.000                       0.0
     Silicone                          Rollstock                 230                     1   15.0000     0.178       0.230      0.041     0.034     1.050       0.644   0.007      17      25.6
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.178       0.230      0.041     0.034     1.050       0.000   0.007      17       0.0
     Liners                            Rollstock                 319                     1    0.6200     0.178       0.319      0.057     0.034     1.050       0.037   0.023      40       1.5
     Paper pkg                         Rollstock                 295                     1    0.6880     0.214       0.295      0.063     0.034     1.050       0.046   0.029      46       1.8
     Poly pkg                          Rollstock                 295                     1    0.5700     0.214       0.295      0.063     0.034     1.050       0.038   0.029      46       1.5



     Insert                                                                                   0.0112                                                1.030       0.012                       0.5
     Carton                                                                                   0.0416                                                1.030       0.043                       1.7
     Shipper                                                                                  0.0076                                                1.000       0.008                       0.3




                                                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
     Sterilization -                                                                                                                                1.000       0.121                       4.8


     Sub Total                                                                                                                          Sub Total               1.511                      60.0


     Labor, OH, Profit                                                                                                                                          1.008                      40.0


     Grand Total ...(duty not considered)                                                                                                Total                2.519                        100.0


                  5 count - EUR        Cost Model for CVT NXTGEN (Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.178       0.230      0.041     0.034     1.050       0.300   0.007      17      11.0
     Foam                              Rollstock                 153                     1   10.2955     0.127       0.153      0.019     0.015     1.050       0.210   0.004      21       7.7
     Binder                            Rollstock                 153                     1    2.6400     0.127       0.153      0.019     0.015     1.050       0.054   0.004      21       2.0
     Laminate toll                       Toll                    153                     1    0.0000     0.127       0.153      0.019     0.015     1.050       0.000   0.004      21       0.0
     Perforation toll                    Toll                    153                     1    0.0000     0.127       0.153      0.019     0.015     1.050       0.000                       0.0
     Silicone                          Rollstock                 230                     1   15.0000     0.178       0.230      0.041     0.034     1.050       0.644   0.007      17      23.5
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.178       0.230      0.041     0.034     1.050       0.000   0.007      17       0.0
     Liners                            Rollstock                 319                     1    0.6200     0.178       0.319      0.057     0.034     1.050       0.037   0.023      40       1.3
     Paper pkg                         Rollstock                 295                     1    0.6880     0.214       0.295      0.063     0.034     1.050       0.046   0.029      46       1.7
     Poly pkg                          Rollstock                 295                     1    0.5700     0.214       0.295      0.063     0.034     1.050       0.038   0.029      46       1.4



     Insert                                                                                   0.0225                                                1.030       0.023                       0.8
     Carton                                                                                   0.1608                                                1.030       0.166                       6.0
     Shipper                                                                                  0.0132                                                1.000       0.013                       0.5


     Sterilization -                                                                                                                                1.000       0.150                       5.5


     Sub Total                                                                                                                          Sub Total               1.680                      61.4


     Labor, OH, Profit                                                                                                                                          1.057                      38.6


     Grand Total ...(duty not considered)                                                                                                Total                2.737                        100.0


                   5 count - NAI       Cost Model for CVT NXTGEN (Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.178       0.230      0.041     0.034     1.050       0.300   0.007      17      11.2
     Foam                              Rollstock                 153                     1   10.2955     0.127       0.153      0.019     0.015     1.050       0.210   0.004      21       7.8
     Binder                            Rollstock                 153                     1    2.6400     0.127       0.153      0.019     0.015     1.050       0.054   0.004      21       2.0
     Laminate toll                       Toll                    153                     1    0.0000     0.127       0.153      0.019     0.015     1.050       0.000   0.004      21       0.0
     Perforation toll                    Toll                    153                     1    0.0000     0.127       0.153      0.019     0.015     1.050       0.000                       0.0
     Silicone                          Rollstock                 230                     1   15.0000     0.178       0.230      0.041     0.034     1.050       0.644   0.007      17      24.0
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.178       0.230      0.041     0.034     1.050       0.000   0.007      17       0.0
     Liners                            Rollstock                 319                     1    0.6200     0.178       0.319      0.057     0.034     1.050       0.037   0.023      40       1.4
     Paper pkg                         Rollstock                 295                     1    0.6880     0.214       0.295      0.063     0.034     1.050       0.046   0.029      46       1.7
     Poly pkg                          Rollstock                 295                     1    0.5700     0.214       0.295      0.063     0.034     1.050       0.038   0.029      46       1.4



     Insert                                                                                   0.0455                                                1.030       0.047                       1.7
     Carton                                                                                   0.0899                                                1.030       0.093                       3.4
     Shipper                                                                                  0.0132                                                1.000       0.013                       0.5


     Sterilization -                                                                                                                                1.000       0.150                       5.6


     Sub Total                                                                                                                          Sub Total               1.631                      60.7


     Labor, OH, Profit                                                                                                                                          1.057                      39.3


     Grand Total ...(duty not considered)                                                                                                Total                2.688                        100.0




26                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                      Sacral
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 105 of 168 PageID: 105


                  5 count - CEE        Cost Model for CVT NXTGEN (Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.178       0.230      0.041     0.034     1.050       0.300   0.007      17      10.5
     Foam                              Rollstock                 153                     1   10.2955     0.127       0.153      0.019     0.015     1.050       0.210   0.004      21       7.4
     Binder                            Rollstock                 153                     1    2.6400     0.127       0.153      0.019     0.015     1.050       0.054   0.004      21       1.9
     Laminate toll                       Toll                    153                     1    0.0000     0.127       0.153      0.019     0.015     1.050       0.000   0.004      21       0.0
     Perforation toll                    Toll                    153                     1    0.0000     0.127       0.153      0.019     0.015     1.050       0.000                       0.0
     Silicone                          Rollstock                 230                     1   15.0000     0.178       0.230      0.041     0.034     1.050       0.644   0.007      17      22.6
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.178       0.230      0.041     0.034     1.050       0.000   0.007      17       0.0
     Liners                            Rollstock                 319                     1    0.6200     0.178       0.319      0.057     0.034     1.050       0.037   0.023      40       1.3
     Paper pkg                         Rollstock                 295                     1    0.6880     0.214       0.295      0.063     0.034     1.050       0.046   0.029      46       1.6
     Poly pkg                          Rollstock                 295                     1    0.5700     0.214       0.295      0.063     0.034     1.050       0.038   0.029      46       1.3



     Insert                                                                                   0.0224                                                1.030       0.023                       0.8
     Carton                                                                                   0.1608                                                1.030       0.166                       5.8




                                                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                  0.0132                                                1.000       0.013                       0.5


     Sterilization -                                                                                                                                1.000       0.150                       5.3


     Sub Total                                                                                                                          Sub Total               1.680                      59.0


     Labor, OH, Profit                                                                                                                                          1.166                      41.0


     Grand Total ...(duty not considered)                                                                                                Total                2.846                        100.0


                   5 count - JP        Cost Model for CVT NXTGEN (Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.178       0.230      0.041     0.034     1.050       0.300   0.007      17      10.4
     Foam                              Rollstock                 153                     1   10.2955     0.127       0.153      0.019     0.015     1.050       0.210   0.004      21       7.3
     Binder                            Rollstock                 153                     1    2.6400     0.127       0.153      0.019     0.015     1.050       0.054   0.004      21       1.9
     Laminate toll                       Toll                    153                     1    0.0000     0.127       0.153      0.019     0.015     1.050       0.000   0.004      21       0.0
     Perforation toll                    Toll                    153                     1    0.0000     0.127       0.153      0.019     0.015     1.050       0.000                       0.0
     Silicone                          Rollstock                 230                     1   15.0000     0.178       0.230      0.041     0.034     1.050       0.644   0.007      17      22.4
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.178       0.230      0.041     0.034     1.050       0.000   0.007      17       0.0
     Liners                            Rollstock                 319                     1    0.6200     0.178       0.319      0.057     0.034     1.050       0.037   0.023      40       1.3
     Paper pkg                         Rollstock                 295                     1    0.6880     0.214       0.295      0.063     0.034     1.050       0.046   0.029      46       1.6
     Poly pkg                          Rollstock                 295                     1    0.5700     0.214       0.295      0.063     0.034     1.050       0.038   0.029      46       1.3



     Insert                                                                                   0.0238                                                1.030       0.025                       0.9
     Carton                                                                                   0.1608                                                1.030       0.166                       5.8
     Shipper                                                                                  0.0132                                                1.000       0.013                       0.5


     Sterilization -                                                                                                                                1.000       0.150                       5.2


     Sub Total                                                                                                                          Sub Total               1.682                      58.4


     Labor, OH, Profit                                                                                                                                          1.197                      41.6


     Grand Total ...(duty not considered)                                                                                                Total                2.879                        100.0


                   3 count - ES        Cost Model for CVT NXTGEN (Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.178       0.230      0.041     0.034     1.050       0.300   0.007      17       9.7
     Foam                              Rollstock                 153                     1   10.2955     0.127       0.153      0.019     0.015     1.050       0.210   0.004      21       6.8
     Binder                            Rollstock                 153                     1    2.6400     0.127       0.153      0.019     0.015     1.050       0.054   0.004      21       1.7
     Laminate toll                       Toll                    153                     1    0.0000     0.127       0.153      0.019     0.015     1.050       0.000   0.004      21       0.0
     Perforation toll                    Toll                    153                     1    0.0000     0.127       0.153      0.019     0.015     1.050       0.000                       0.0
     Silicone                          Rollstock                 230                     1   15.0000     0.178       0.230      0.041     0.034     1.050       0.644   0.007      17      20.9
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.178       0.230      0.041     0.034     1.050       0.000   0.007      17       0.0
     Liners                            Rollstock                 319                     1    0.6200     0.178       0.319      0.057     0.034     1.050       0.037   0.023      40       1.2
     Paper pkg                         Rollstock                 295                     1    0.6880     0.214       0.295      0.063     0.034     1.050       0.046   0.029      46       1.5
     Poly pkg                          Rollstock                 295                     1    0.5700     0.214       0.295      0.063     0.034     1.050       0.038   0.029      46       1.2



     Insert                                                                                   0.0369                                                1.030       0.038                       1.2
     Carton                                                                                   0.2530                                                1.030       0.261                       8.4
     Shipper                                                                                  0.0219                                                1.000       0.022                       0.7


     Sterilization -                                                                                                                                1.000       0.250                       8.1


     Sub Total                                                                                                                          Sub Total               1.899                      61.5


     Labor, OH, Profit                                                                                                                                          1.187                      38.5


     Grand Total ...(duty not considered)                                                                                                Total                3.086                        100.0




27                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                      Sacral
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 106 of 168 PageID: 106


                   5 count - NAI       Cost Model for CVT NXTGEN (Large Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix      % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste      Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 263                     1    6.9860     0.224       0.263      0.059     0.075     1.050       0.432   -0.016     -27        11.1
     Foam                              Rollstock                 230                     1   10.2955     0.146       0.230      0.034     0.046     1.050       0.363   -0.012     -36        9.3
     Binder                            Rollstock                 230                     1    2.6400     0.146       0.230      0.034     0.046     1.050       0.093   -0.012     -36        2.4
     Laminate toll                       Toll                    230                     1    0.0000     0.146       0.230      0.034     0.029     1.050       0.000   0.005      14         0.0
     Perforation toll                    Toll                    230                     1    0.0000     0.146       0.230      0.034     0.029     1.050       0.000                         0.0
     Silicone                          Rollstock                 263                     1   15.0000     0.224       0.263      0.059     0.075     1.050       0.927   -0.016     -27        23.7
     Sacrificial liner                 Rollstock                 263                     1    0.0000     0.224       0.263      0.059     0.075     1.050       0.000   -0.016     -27        0.0
     Liners                            Rollstock                 341                     1    0.6200     0.224       0.341      0.076     0.075     1.050       0.050   0.001       2         1.3
     Paper pkg                         Rollstock                 330                     1    0.6880     0.295       0.330      0.097     0.075     1.050       0.070   0.022      23         1.8
     Poly pkg                          Rollstock                 335                     1    0.5700     0.295       0.335      0.099     0.075     1.050       0.059   0.024      24         1.5



     Insert                                                                                   0.0455                                                1.030       0.047                         1.2
     Carton                                                                                   0.1588                                                1.030       0.164                         4.2
     Shipper                                                                                  0.0181                                                1.000       0.018                         0.5




                                                                                                                                                                                                This Document is Confidential and Proprietary. CO-006546
     Sterilization -                                                                                                                                1.000       0.067                         1.7


     Sub Total                                                                                                                          Sub Total               2.290                         58.6


     Labor, OH, Profit                                                                                                                                          1.618                         41.4


     Grand Total ...(duty not considered)                                                                                                Total                3.908                          100.0


                  5 count - EUR        Cost Model for CVT NXTGEN (Large Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix      % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste      Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 263                     1    6.9860     0.224       0.263      0.059     0.075     1.050       0.432   -0.016     -27        10.2
     Foam                              Rollstock                 230                     1   10.2955     0.146       0.230      0.034     0.046     1.050       0.363   -0.012     -36        8.6
     Binder                            Rollstock                 230                     1    2.6400     0.146       0.230      0.034     0.046     1.050       0.093   -0.012     -36        2.2
     Laminate toll                       Toll                    230                     1    0.0000     0.146       0.230      0.034     0.029     1.050       0.000   0.005      14         0.0
     Perforation toll                    Toll                    230                     1    0.0000     0.146       0.230      0.034     0.029     1.050       0.000                         0.0
     Silicone                          Rollstock                 263                     1   15.0000     0.224       0.263      0.059     0.075     1.050       0.927   -0.016     -27        21.9
     Sacrificial liner                 Rollstock                 263                     1    0.0000     0.224       0.263      0.059     0.075     1.050       0.000   -0.016     -27        0.0
     Liners                            Rollstock                 341                     1    0.6200     0.224       0.341      0.076     0.075     1.050       0.050   0.001       2         1.2
     Paper pkg                         Rollstock                 330                     1    0.6880     0.295       0.330      0.097     0.075     1.050       0.070   0.022      23         1.7
     Poly pkg                          Rollstock                 335                     1    0.5700     0.295       0.335      0.099     0.075     1.050       0.059   0.024      24         1.4



     Insert                                                                                   0.0225                                                1.030       0.023                         0.5
     Carton                                                                                   0.1588                                                1.030       0.164                         3.9
     Shipper                                                                                  0.0181                                                1.000       0.018                         0.4


     Sterilization -                                                                                                                                1.000       0.322                         7.6


     Sub Total                                                                                                                          Sub Total               2.521                         59.4


     Labor, OH, Profit                                                                                                                                          1.720                         40.6


     Grand Total ...(duty not considered)                                                                                                Total                4.241                          100.0


                  10 count - NAI       Cost Model for CVT NXTGEN (Large Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix      % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste      Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 263                     1    6.9860     0.224       0.263      0.059     0.075     1.050       0.432   -0.016     -27        10.6
     Foam                              Rollstock                 230                     1   10.2955     0.146       0.230      0.034     0.046     1.050       0.363   -0.012     -36        8.9
     Binder                            Rollstock                 230                     1    2.6400     0.146       0.230      0.034     0.046     1.050       0.093   -0.012     -36        2.3
     Laminate toll                       Toll                    230                     1    0.0000     0.146       0.230      0.034     0.029     1.050       0.000   0.005      14         0.0
     Perforation toll                    Toll                    230                     1    0.0000     0.146       0.230      0.034     0.029     1.050       0.000                         0.0
     Silicone                          Rollstock                 263                     1   15.0000     0.224       0.263      0.059     0.075     1.050       0.927   -0.016     -27        22.8
     Sacrificial liner                 Rollstock                 263                     1    0.0000     0.224       0.263      0.059     0.075     1.050       0.000   -0.016     -27        0.0
     Liners                            Rollstock                 341                     1    0.6200     0.224       0.341      0.076     0.075     1.050       0.050   0.001       2         1.2
     Paper pkg                         Rollstock                 330                     1    0.6880     0.295       0.330      0.097     0.075     1.050       0.070   0.022      23         1.7
     Poly pkg                          Rollstock                 335                     1    0.5700     0.295       0.335      0.099     0.075     1.050       0.059   0.024      24         1.5



     Insert                                                                                   0.0112                                                1.030       0.012                         0.3
     Carton                                                                                   0.0872                                                1.030       0.090                         2.2
     Shipper                                                                                  0.0126                                                1.000       0.013                         0.3


     Sterilization -                                                                                                                                1.000       0.281                         6.9


     Sub Total                                                                                                                          Sub Total               2.390                         58.6


     Labor, OH, Profit                                                                                                                                          1.685                         41.4


     Grand Total ...(duty not considered)                                                                                                Total                4.075                          100.0




28                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                   Large Sacral
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 107 of 168 PageID: 107




                  10 count - EUR       Cost Model for CVT NXTGEN (Large Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix      % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste      Cost




                                                                                                                                                                                                This Document is Confidential and Proprietary. CO-006546
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 263                     1    6.9860     0.224       0.263      0.059     0.075     1.050       0.432   -0.016     -27        11.0
     Foam                              Rollstock                 230                     1   10.2955     0.146       0.230      0.034     0.046     1.050       0.363   -0.012     -36        9.2
     Binder                            Rollstock                 230                     1    2.6400     0.146       0.230      0.034     0.046     1.050       0.093   -0.012     -36        2.4
     Laminate toll                       Toll                    230                     1    0.0000     0.146       0.230      0.034     0.029     1.050       0.000   0.005      14         0.0
     Perforation toll                    Toll                    230                     1    0.0000     0.146       0.230      0.034     0.029     1.050       0.000                         0.0
     Silicone                          Rollstock                 263                     1   15.0000     0.224       0.263      0.059     0.075     1.050       0.927   -0.016     -27        23.6
     Sacrificial liner                 Rollstock                 263                     1    0.0000     0.224       0.263      0.059     0.075     1.050       0.000   -0.016     -27        0.0
     Liners                            Rollstock                 341                     1    0.6200     0.224       0.341      0.076     0.075     1.050       0.050   0.001       2         1.3
     Paper pkg                         Rollstock                 330                     1    0.6880     0.295       0.330      0.097     0.075     1.050       0.070   0.022      23         1.8
     Poly pkg                          Rollstock                 335                     1    0.5700     0.295       0.335      0.099     0.075     1.050       0.059   0.024      24         1.5



     Insert                                                                                   0.0112                                                1.030       0.012                         0.3
     Carton                                                                                   0.0726                                                1.030       0.075                         1.9
     Shipper                                                                                  0.0126                                                1.000       0.013                         0.3


     Sterilization -                                                                                                                                1.000       0.281                         7.2


     Sub Total                                                                                                                          Sub Total               2.375                         60.4


     Labor, OH, Profit                                                                                                                                          1.554                         39.6


     Grand Total ...(duty not considered)                                                                                                Total                3.929                          100.0


                  5 count - CEE        Cost Model for CVT NXTGEN (Large Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix      % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste      Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 263                     1    6.9860     0.224       0.263      0.059     0.075     1.050       0.432   -0.016     -27        10.2
     Foam                              Rollstock                 230                     1   10.2955     0.146       0.230      0.034     0.046     1.050       0.363   -0.012     -36        8.6
     Binder                            Rollstock                 230                     1    2.6400     0.146       0.230      0.034     0.046     1.050       0.093   -0.012     -36        2.2
     Laminate toll                       Toll                    230                     1    0.0000     0.146       0.230      0.034     0.029     1.050       0.000   0.005      14         0.0
     Perforation toll                    Toll                    230                     1    0.0000     0.146       0.230      0.034     0.029     1.050       0.000                         0.0
     Silicone                          Rollstock                 263                     1   15.0000     0.224       0.263      0.059     0.075     1.050       0.927   -0.016     -27        21.9
     Sacrificial liner                 Rollstock                 263                     1    0.0000     0.224       0.263      0.059     0.075     1.050       0.000   -0.016     -27        0.0
     Liners                            Rollstock                 341                     1    0.6200     0.224       0.341      0.076     0.075     1.050       0.050   0.001       2         1.2
     Paper pkg                         Rollstock                 330                     1    0.6880     0.295       0.330      0.097     0.075     1.050       0.070   0.022      23         1.7
     Poly pkg                          Rollstock                 335                     1    0.5700     0.295       0.335      0.099     0.075     1.050       0.059   0.024      24         1.4



     Insert                                                                                   0.0225                                                1.030       0.023                         0.5
     Carton                                                                                   0.1588                                                1.030       0.164                         3.9
     Shipper                                                                                  0.0181                                                1.000       0.018                         0.4


     Sterilization -                                                                                                                                1.000       0.322                         7.6


     Sub Total                                                                                                                          Sub Total               2.521                         59.4


     Labor, OH, Profit                                                                                                                                          1.720                         40.6


     Grand Total ...(duty not considered)                                                                                                Total                4.241                          100.0




29                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                   Large Sacral
                 Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 108 of 168 PageID: 108



                  10 count - EUR       Cost Model for CVT NXTGEN (5 x 5 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll      Dressing      est       Material needed -one dressing      Net area   Useage   Cost per    Matrix   Matrix    % of
                                       Incoming    Supplier   Width       Length      Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste    Matrix    Mfg
                                        Form                  mm          Meter        Qty         $/M2      Length(M) Width(M)         M2        M2       Waste       $         M2      % Waste   Cost
                                                                                        EA                      pitch                                      Factor
     PU film                           Rollstock                 190                           3    6.9860      0.057      0.063       0.004     0.003     1.050        0.027   0.001      31       5.3
     Foam                              Rollstock                 190                           3   10.2955      0.057      0.063       0.004     0.003     1.050        0.039   0.001      31       7.8
     Binder                            Rollstock                 190                           3    2.6400      0.057      0.063       0.004     0.003     1.050        0.010   0.001      31       2.0
     Laminate toll                       Toll                    190                           3    0.0000      0.057      0.063       0.004     0.025     1.050        0.000   -0.021    -591      0.0
     Perforation toll                    Toll                    190                           3    0.0000      0.057      0.063       0.004     0.025     1.050        0.000                       0.0
     Silicone                          Rollstock                      0                        3   15.0000      0.000      0.000       0.000     0.000     1.050        0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                        3    0.0000      0.000      0.000       0.000     0.025     1.050        0.000   -0.025              0.0
     Liners                            Rollstock                      0                        3    0.6200      0.000      0.000       0.000     0.025     1.050        0.000   -0.025              0.0
     Paper pkg                         Rollstock                 232                           2    0.6880      0.094      0.116       0.011     0.025     1.050        0.008   -0.014    -129      1.6
     Poly pkg                          Rollstock                 242                           2    0.5700      0.094      0.121       0.011     0.025     1.050        0.007   -0.014    -120      1.4



     Insert                                                                                         0.0112                                                 1.030        0.012                       2.3




                                                                                                                                                                                                             This Document is Confidential and Proprietary. CO-006546
     Carton                                                                                         0.0587                                                 1.030        0.060                      12.1
     Shipper                                                                                        0.0028                                                 1.000        0.003                       0.6


     Sterilization -                                                                                                                                       1.000        0.027                       5.4


     Sub Total                                                                                                                                 Sub Total                0.192                      38.5


     Labor, OH, Profit                                                                                                                                                  0.307                      61.5


     Grand Total ...(duty not considered)                                                                                                       Total                0.499                         100.0


                  10 count - NAI       Cost Model for CVT NXTGEN (5 x 5 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll      Dressing      est       Material needed -one dressing      Net area   Useage   Cost per    Matrix   Matrix    % of
                                       Incoming    Supplier   Width       Length      Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste    Matrix    Mfg
                                        Form                  mm          Meter        Qty         $/M2      Length(M) Width(M)         M2        M2       Waste       $         M2      % Waste   Cost
                                                                                        EA                      pitch                                      Factor
     PU film                           Rollstock                 190                           3    6.9860      0.057      0.063       0.004     0.003     1.050        0.027   0.001      31       5.0
     Foam                              Rollstock                 190                           3   10.2955      0.057      0.063       0.004     0.003     1.050        0.039   0.001      31       7.3
     Binder                            Rollstock                 190                           3    2.6400      0.057      0.063       0.004     0.003     1.050        0.010   0.001      31       1.9
     Laminate toll                       Toll                    190                           3    0.0000      0.057      0.063       0.004     0.025     1.050        0.000   -0.021    -591      0.0
     Perforation toll                    Toll                    190                           3    0.0000      0.057      0.063       0.004     0.025     1.050        0.000                       0.0
     Silicone                          Rollstock                      0                        3   15.0000      0.000      0.000       0.000     0.000     1.050        0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                        3    0.0000      0.000      0.000       0.000     0.025     1.050        0.000   -0.025              0.0
     Liners                            Rollstock                      0                        3    0.6200      0.000      0.000       0.000     0.025     1.050        0.000   -0.025              0.0
     Paper pkg                         Rollstock                 232                           2    0.6880      0.094      0.116       0.011     0.025     1.050        0.008   -0.014    -129      1.5
     Poly pkg                          Rollstock                 242                           2    0.5700      0.094      0.121       0.011     0.025     1.050        0.007   -0.014    -120      1.3



     Insert                                                                                         0.0228                                                 1.030        0.023                       4.4
     Carton                                                                                         0.0587                                                 1.030        0.060                      11.3
     Shipper                                                                                        0.0028                                                 1.000        0.003                       0.5


     Sterilization -                                                                                                                                       1.000        0.027                       5.0


     Sub Total                                                                                                                                 Sub Total                0.204                      38.2


     Labor, OH, Profit                                                                                                                                                  0.330                      61.8


     Grand Total ...(duty not considered)                                                                                                       Total                0.534                         100.0


                  10 count - CEE       Cost Model for CVT NXTGEN (5 x 5 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll      Dressing      est       Material needed -one dressing      Net area   Useage   Cost per    Matrix   Matrix    % of
                                       Incoming    Supplier   Width       Length      Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste    Matrix    Mfg
                                        Form                  mm          Meter        Qty         $/M2      Length(M) Width(M)         M2        M2       Waste       $         M2      % Waste   Cost
                                                                                        EA                      pitch                                      Factor
     PU film                           Rollstock                 190                           3    6.9860      0.057      0.063       0.004     0.003     1.050        0.027   0.001      31       5.2
     Foam                              Rollstock                 190                           3   10.2955      0.057      0.063       0.004     0.003     1.050        0.039   0.001      31       7.7
     Binder                            Rollstock                 190                           3    2.6400      0.057      0.063       0.004     0.003     1.050        0.010   0.001      31       2.0
     Laminate toll                       Toll                    190                           3    0.0000      0.057      0.063       0.004     0.025     1.050        0.000   -0.021    -591      0.0
     Perforation toll                    Toll                    190                           3    0.0000      0.057      0.063       0.004     0.025     1.050        0.000                       0.0
     Silicone                          Rollstock                      0                        3   15.0000      0.000      0.000       0.000     0.000     1.050        0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                        3    0.0000      0.000      0.000       0.000     0.025     1.050        0.000   -0.025              0.0
     Liners                            Rollstock                      0                        3    0.6200      0.000      0.000       0.000     0.025     1.050        0.000   -0.025              0.0
     Paper pkg                         Rollstock                 232                           2    0.6880      0.094      0.116       0.011     0.025     1.050        0.008   -0.014    -129      1.5
     Poly pkg                          Rollstock                 242                           2    0.5700      0.094      0.121       0.011     0.025     1.050        0.007   -0.014    -120      1.3



     Insert                                                                                         0.0112                                                 1.030        0.012                       2.3
     Carton                                                                                         0.0587                                                 1.030        0.060                      11.8
     Shipper                                                                                        0.0028                                                 1.000        0.003                       0.5


     Sterilization -                                                                                                                                       1.000        0.027                       5.2


     Sub Total                                                                                                                                 Sub Total                0.192                      37.6


     Labor, OH, Profit                                                                                                                                                  0.319                      62.4


     Grand Total ...(duty not considered)                                                                                                       Total                0.511                         100.0




30                                                                                 Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                         5x5 NA
                 Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 109 of 168 PageID: 109




                  10 count - JP        Cost Model for CVT NXTGEN (5 x 5 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll      Dressing      est       Material needed -one dressing      Net area   Useage   Cost per    Matrix   Matrix    % of
                                       Incoming    Supplier   Width       Length      Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste    Matrix    Mfg
                                        Form                  mm          Meter        Qty         $/M2      Length(M) Width(M)         M2        M2       Waste       $         M2      % Waste   Cost
                                                                                        EA                      pitch                                      Factor
     PU film                           Rollstock                 190                           3    6.9860      0.057      0.063       0.004     0.003     1.050        0.027   0.001      31       4.6
     Foam                              Rollstock                 190                           3   10.2955      0.057      0.063       0.004     0.003     1.050        0.039   0.001      31       6.8
     Binder                            Rollstock                 190                           3    2.6400      0.057      0.063       0.004     0.003     1.050        0.010   0.001      31       1.7
     Laminate toll                       Toll                    190                           3    0.0000      0.057      0.063       0.004     0.025     1.050        0.000   -0.021    -591      0.0
     Perforation toll                    Toll                    190                           3    0.0000      0.057      0.063       0.004     0.025     1.050        0.000                       0.0
     Silicone                          Rollstock                      0                        3   15.0000      0.000      0.000       0.000     0.000     1.050        0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                        3    0.0000      0.000      0.000       0.000     0.025     1.050        0.000   -0.025              0.0
     Liners                            Rollstock                      0                        3    0.6200      0.000      0.000       0.000     0.025     1.050        0.000   -0.025              0.0
     Paper pkg                         Rollstock                 232                           2    0.6880      0.094      0.116       0.011     0.025     1.050        0.008   -0.014    -129      1.4
     Poly pkg                          Rollstock                 242                           2    0.5700      0.094      0.121       0.011     0.025     1.050        0.007   -0.014    -120      1.2



     Insert                                                                                         0.0119                                                 1.030        0.012                       2.1




                                                                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
     Carton                                                                                         0.0587                                                 1.030        0.060                      10.5
     Shipper                                                                                        0.0028                                                 1.000        0.003                       0.5


     Sterilization -                                                                                                                                       1.000        0.027                       4.7


     Sub Total                                                                                                                                 Sub Total                0.193                      33.5


     Labor, OH, Profit                                                                                                                                                  0.383                      66.5


     Grand Total ...(duty not considered)                                                                                                       Total                0.576                         100.0


                   3 count - ES        Cost Model for CVT NXTGEN (5 x 5 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll      Dressing      est       Material needed -one dressing      Net area   Useage   Cost per    Matrix   Matrix    % of
                                       Incoming    Supplier   Width       Length      Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste    Matrix    Mfg
                                        Form                  mm          Meter        Qty         $/M2      Length(M) Width(M)         M2        M2       Waste       $         M2      % Waste   Cost
                                                                                        EA                      pitch                                      Factor
     PU film                           Rollstock                 190                           3    6.9860      0.057      0.063       0.004     0.003     1.050        0.027   0.001      31       2.6
     Foam                              Rollstock                 190                           3   10.2955      0.057      0.063       0.004     0.003     1.050        0.039   0.001      31       3.8
     Binder                            Rollstock                 190                           3    2.6400      0.057      0.063       0.004     0.003     1.050        0.010   0.001      31       1.0
     Laminate toll                       Toll                    190                           3    0.0000      0.057      0.063       0.004     0.025     1.050        0.000   -0.021    -591      0.0
     Perforation toll                    Toll                    190                           3    0.0000      0.057      0.063       0.004     0.025     1.050        0.000                       0.0
     Silicone                          Rollstock                      0                        3   15.0000      0.000      0.000       0.000     0.000     1.050        0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                        3    0.0000      0.000      0.000       0.000     0.025     1.050        0.000   -0.025              0.0
     Liners                            Rollstock                      0                        3    0.6200      0.000      0.000       0.000     0.025     1.050        0.000   -0.025              0.0
     Paper pkg                         Rollstock                 232                           2    0.6880      0.094      0.116       0.011     0.025     1.050        0.008   -0.014    -129      0.8
     Poly pkg                          Rollstock                 242                           2    0.5700      0.094      0.121       0.011     0.025     1.050        0.007   -0.014    -120      0.7



     Insert                                                                                         0.0375                                                 1.030        0.039                       3.7    0.0375
     Carton                                                                                         0.2290                                                 1.030        0.236                      22.7     0.229
     Shipper                                                                                        0.0247                                                 1.000        0.025                       2.4    0.0247

     Sterilization -                                                                                                                                       1.000        0.055                       5.3


     Sub Total                                                                                                                                 Sub Total                0.445                      42.7


     Labor, OH, Profit                                                                                                                                                  0.596                      57.3


     Grand Total ...(duty not considered)                                                                                                       Total                1.041                         100.0


                  16 count - FR        Cost Model for CVT NXTGEN (5 x 5 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll      Dressing      est       Material needed -one dressing      Net area   Useage   Cost per    Matrix   Matrix    % of
                                       Incoming    Supplier   Width       Length      Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste    Matrix    Mfg
                                        Form                  mm          Meter        Qty         $/M2      Length(M) Width(M)         M2        M2       Waste       $         M2      % Waste   Cost
                                                                                        EA                      pitch                                      Factor
     PU film                           Rollstock                 190                           3    6.9860      0.057      0.063       0.004     0.003     1.050        0.027   0.001      31       5.4
     Foam                              Rollstock                 190                           3   10.2955      0.057      0.063       0.004     0.003     1.050        0.039   0.001      31       8.0
     Binder                            Rollstock                 190                           3    2.6400      0.057      0.063       0.004     0.003     1.050        0.010   0.001      31       2.0
     Laminate toll                       Toll                    190                           3    0.0000      0.057      0.063       0.004     0.025     1.050        0.000   -0.021    -591      0.0
     Perforation toll                    Toll                    190                           3    0.0000      0.057      0.063       0.004     0.025     1.050        0.000                       0.0
     Silicone                          Rollstock                      0                        3   15.0000      0.000      0.000       0.000     0.000     1.050        0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                        3    0.0000      0.000      0.000       0.000     0.025     1.050        0.000   -0.025              0.0
     Liners                            Rollstock                      0                        3    0.6200      0.000      0.000       0.000     0.025     1.050        0.000   -0.025              0.0
     Paper pkg                         Rollstock                 232                           2    0.6880      0.094      0.116       0.011     0.025     1.050        0.008   -0.014    -129      1.6
     Poly pkg                          Rollstock                 242                           2    0.5700      0.094      0.121       0.011     0.025     1.050        0.007   -0.014    -120      1.4



     Insert                                                                                         0.0070                                                 1.030        0.007                       1.5
     Carton                                                                                         0.0378                                                 1.030        0.039                       7.9
     Shipper                                                                                        0.0026                                                 1.000        0.003                       0.5


     Sterilization -                                                                                                                                       1.000        0.025                       5.1


     Sub Total                                                                                                                                 Sub Total                0.164                      33.5


     Labor, OH, Profit                                                                                                                                                  0.326                      66.5


     Grand Total ...(duty not considered)                                                                                                       Total                0.490                         100.0




31                                                                                 Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                          5x5 NA
             Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 110 of 168 PageID: 110

              10 count - EUR       Cost Model for CVT NXTGEN (10 x 10 cm) - non Adhesive
            Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix     % of
                                   Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU         QPPU     Dressing     or     dressing    Waste     Matrix      Mfg
                                    Form                  mm           Meter     Qty        $/M2      Length(M)   Width(M)       M2        M2       Waste       $         M2      % Waste     Cost
                                                                                 EA                      pitch                                      Factor
 PU film                           Rollstock                 230                        2    6.9860      0.105      0.115       0.012     0.010     1.050        0.088   0.002      17        10.4
 Foam                              Rollstock                 230                        2   10.2955      0.105      0.115       0.012     0.010     1.050        0.130   0.002      17        15.4
 Binder                            Rollstock                 230                        2    2.6400      0.105      0.115       0.012     0.010     1.050        0.033   0.002      17         3.9
 Laminate toll                       Toll                    230                        2    0.0000      0.105      0.115       0.012     0.010     1.050        0.000   0.002      17         0.0
 Perforation toll                    Toll                    230                        2    0.0000      0.105      0.115       0.012     0.010     1.050        0.000                         0.0
 Silicone                          Rollstock                      0                     2   15.0000      0.000      0.000       0.000     0.000     1.050        0.000   0.000                 0.0
 Sacrificial liner                 Rollstock                      0                     2    0.0000      0.000      0.000       0.000     0.010     1.050        0.000   -0.010                0.0
 Liners                            Rollstock                      0                     2    0.6200      0.000      0.000       0.000     0.010     1.050        0.000   -0.010                0.0
 Paper pkg                         Rollstock                 340                        2    0.6880      0.144      0.170       0.024     0.010     1.050        0.018   0.014      59         2.1
 Poly pkg                          Rollstock                 350                        2    0.5700      0.144      0.175       0.025     0.010     1.050        0.015   0.015      60         1.8



 Insert                                                                                      0.0112                                                 1.030        0.012                         1.4
 Carton                                                                                      0.0369                                                 1.030        0.038                         4.5
 Shipper                                                                                     0.0047                                                 1.000        0.005                         0.6




                                                                                                                                                                                                This Document is Confidential and Proprietary. CO-006546
 Sterilization -                                                                                                                                    1.000        0.050                         5.9


 Sub Total                                                                                                                              Sub Total                0.389                        45.9


 Labor, OH, Profit                                                                                                                                               0.458                        54.1


 Grand Total ...(duty not considered)                                                                                                    Total                0.847                           100.0


              10 count - NAI       Cost Model for CVT NXTGEN (10 x 10 cm) - non Adhesive
            Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix     % of
                                   Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU         QPPU     Dressing     or     dressing    Waste     Matrix      Mfg
                                    Form                  mm           Meter     Qty        $/M2      Length(M)   Width(M)       M2        M2       Waste       $         M2      % Waste     Cost
                                                                                 EA                      pitch                                      Factor
 PU film                           Rollstock                 230                        2    6.9860      0.105      0.115       0.012     0.010     1.050        0.088   0.002      17        11.4
 Foam                              Rollstock                 230                        2   10.2955      0.105      0.115       0.012     0.010     1.050        0.130   0.002      17        16.8
 Binder                            Rollstock                 230                        2    2.6400      0.105      0.115       0.012     0.010     1.050        0.033   0.002      17         4.3
 Laminate toll                       Toll                    230                        2    0.0000      0.105      0.115       0.012     0.010     1.050        0.000   0.002      17         0.0
 Perforation toll                    Toll                    230                        2    0.0000      0.105      0.115       0.012     0.010     1.050        0.000                         0.0
 Silicone                          Rollstock                      0                     2   15.0000      0.000      0.000       0.000     0.000     1.050        0.000   0.000                 0.0
 Sacrificial liner                 Rollstock                      0                     2    0.0000      0.000      0.000       0.000     0.010     1.050        0.000   -0.010                0.0
 Liners                            Rollstock                      0                     2    0.6200      0.000      0.000       0.000     0.010     1.050        0.000   -0.010                0.0
 Paper pkg                         Rollstock                 340                        2    0.6880      0.144      0.170       0.024     0.010     1.050        0.018   0.014      59         2.3
 Poly pkg                          Rollstock                 350                        2    0.5700      0.144      0.175       0.025     0.010     1.050        0.015   0.015      60         1.9



 Insert                                                                                      0.0228                                                 1.030        0.023                         3.0
 Carton                                                                                      0.0369                                                 1.030        0.038                         4.9
 Shipper                                                                                     0.0047                                                 1.000        0.005                         0.6


 Sterilization -                                                                                                                                    1.000        0.050                         6.4


 Sub Total                                                                                                                              Sub Total                0.401                        51.6


 Labor, OH, Profit                                                                                                                                               0.376                        48.4


 Grand Total ...(duty not considered)                                                                                                    Total                0.777                           100.0


              10 count - CEE       Cost Model for CVT NXTGEN (10 x 10 cm) - non Adhesive
            Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix     % of
                                   Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU         QPPU     Dressing     or     dressing    Waste     Matrix      Mfg
                                    Form                  mm           Meter     Qty        $/M2      Length(M)   Width(M)       M2        M2       Waste       $         M2      % Waste     Cost
                                                                                 EA                      pitch                                      Factor
 PU film                           Rollstock                 230                        2    6.9860      0.105      0.115       0.012     0.010     1.050        0.088   0.002      17        10.8
 Foam                              Rollstock                 230                        2   10.2955      0.105      0.115       0.012     0.010     1.050        0.130   0.002      17        15.9
 Binder                            Rollstock                 230                        2    2.6400      0.105      0.115       0.012     0.010     1.050        0.033   0.002      17         4.1
 Laminate toll                       Toll                    230                        2    0.0000      0.105      0.115       0.012     0.010     1.050        0.000   0.002      17         0.0
 Perforation toll                    Toll                    230                        2    0.0000      0.105      0.115       0.012     0.010     1.050        0.000                         0.0
 Silicone                          Rollstock                      0                     2   15.0000      0.000      0.000       0.000     0.000     1.050        0.000   0.000                 0.0
 Sacrificial liner                 Rollstock                      0                     2    0.0000      0.000      0.000       0.000     0.010     1.050        0.000   -0.010                0.0
 Liners                            Rollstock                      0                     2    0.6200      0.000      0.000       0.000     0.010     1.050        0.000   -0.010                0.0
 Paper pkg                         Rollstock                 340                        2    0.6880      0.144      0.170       0.024     0.010     1.050        0.018   0.014      59         2.2
 Poly pkg                          Rollstock                 350                        2    0.5700      0.144      0.175       0.025     0.010     1.050        0.015   0.015      60         1.8



 Insert                                                                                      0.0112                                                 1.030        0.012                         1.4
 Carton                                                                                      0.0789                                                 1.030        0.081                         9.9
 Shipper                                                                                     0.0047                                                 1.000        0.005                         0.6


 Sterilization -                                                                                                                                    1.000        0.050                         6.1


 Sub Total                                                                                                                              Sub Total                0.432                        52.9


 Labor, OH, Profit                                                                                                                                               0.385                        47.1


 Grand Total ...(duty not considered)                                                                                                    Total                0.817                           100.0




32                                                                    Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                       10x10 NA
             Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 111 of 168 PageID: 111


               10 count - JP       Cost Model for CVT NXTGEN (10 x 10 cm) - non Adhesive
            Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix     % of
                                   Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU         QPPU     Dressing     or     dressing    Waste     Matrix      Mfg
                                    Form                  mm           Meter     Qty        $/M2      Length(M)   Width(M)       M2        M2       Waste       $         M2      % Waste     Cost
                                                                                 EA                      pitch                                      Factor
 PU film                           Rollstock                 230                        2    6.9860      0.105      0.115       0.012     0.010     1.050        0.088   0.002      17         9.7
 Foam                              Rollstock                 230                        2   10.2955      0.105      0.115       0.012     0.010     1.050        0.130   0.002      17        14.3
 Binder                            Rollstock                 230                        2    2.6400      0.105      0.115       0.012     0.010     1.050        0.033   0.002      17         3.7
 Laminate toll                       Toll                    230                        2    0.0000      0.105      0.115       0.012     0.010     1.050        0.000   0.002      17         0.0
 Perforation toll                    Toll                    230                        2    0.0000      0.105      0.115       0.012     0.010     1.050        0.000                         0.0
 Silicone                          Rollstock                      0                     2   15.0000      0.000      0.000       0.000     0.000     1.050        0.000   0.000                 0.0
 Sacrificial liner                 Rollstock                      0                     2    0.0000      0.000      0.000       0.000     0.010     1.050        0.000   -0.010                0.0
 Liners                            Rollstock                      0                     2    0.6200      0.000      0.000       0.000     0.010     1.050        0.000   -0.010                0.0
 Paper pkg                         Rollstock                 340                        2    0.6880      0.144      0.170       0.024     0.010     1.050        0.018   0.014      59         1.9
 Poly pkg                          Rollstock                 350                        2    0.5700      0.144      0.175       0.025     0.010     1.050        0.015   0.015      60         1.7



 Insert                                                                                      0.0119                                                 1.030        0.012                         1.4
 Carton                                                                                      0.0784                                                 1.030        0.081                         8.9




                                                                                                                                                                                                This Document is Confidential and Proprietary. CO-006546
 Shipper                                                                                     0.0047                                                 1.000        0.005                         0.5


 Sterilization -                                                                                                                                    1.000        0.050                         5.5


 Sub Total                                                                                                                              Sub Total                0.433                        47.6


 Labor, OH, Profit                                                                                                                                               0.476                        52.4


 Grand Total ...(duty not considered)                                                                                                    Total                0.909                           100.0


               3 count - ES        Cost Model for CVT NXTGEN (10 x 10 cm) - non Adhesive
            Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix     % of
                                   Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU         QPPU     Dressing     or     dressing    Waste     Matrix      Mfg
                                    Form                  mm           Meter     Qty        $/M2      Length(M)   Width(M)       M2        M2       Waste       $         M2      % Waste     Cost
                                                                                 EA                      pitch                                      Factor
 PU film                           Rollstock                 230                        2    6.9860      0.105      0.115       0.012     0.010     1.050        0.088   0.002      17         6.3
 Foam                              Rollstock                 230                        2   10.2955      0.105      0.115       0.012     0.010     1.050        0.130   0.002      17         9.3
 Binder                            Rollstock                 230                        2    2.6400      0.105      0.115       0.012     0.010     1.050        0.033   0.002      17         2.4
 Laminate toll                       Toll                    230                        2    0.0000      0.105      0.115       0.012     0.010     1.050        0.000   0.002      17         0.0
 Perforation toll                    Toll                    230                        2    0.0000      0.105      0.115       0.012     0.010     1.050        0.000                         0.0
 Silicone                          Rollstock                      0                     2   15.0000      0.000      0.000       0.000     0.000     1.050        0.000   0.000                 0.0
 Sacrificial liner                 Rollstock                      0                     2    0.0000      0.000      0.000       0.000     0.010     1.050        0.000   -0.010                0.0
 Liners                            Rollstock                      0                     2    0.6200      0.000      0.000       0.000     0.010     1.050        0.000   -0.010                0.0
 Paper pkg                         Rollstock                 340                        2    0.6880      0.144      0.170       0.024     0.010     1.050        0.018   0.014      59         1.3
 Poly pkg                          Rollstock                 350                        2    0.5700      0.144      0.175       0.025     0.010     1.050        0.015   0.015      60         1.1



 Insert                                                                                      0.0369                                                 1.030        0.038                         2.7
 Carton                                                                                      0.2530                                                 1.030        0.261                        18.6
 Shipper                                                                                     0.0104                                                 1.000        0.010                         0.7


 Sterilization -                                                                                                                                    1.000        0.104                         7.4


 Sub Total                                                                                                                              Sub Total                0.698                        49.9


 Labor, OH, Profit                                                                                                                                               0.701                        50.1


 Grand Total ...(duty not considered)                                                                                                    Total                1.399                           100.0


              16 count - FR        Cost Model for CVT NXTGEN (10 x 10 cm) - non Adhesive
            Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix     % of
                                   Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU         QPPU     Dressing     or     dressing    Waste     Matrix      Mfg
                                    Form                  mm           Meter     Qty        $/M2      Length(M)   Width(M)       M2        M2       Waste       $         M2      % Waste     Cost
                                                                                 EA                      pitch                                      Factor
 PU film                           Rollstock                 230                        2    6.9860      0.105      0.115       0.012     0.010     1.050        0.088   0.002      17        11.2
 Foam                              Rollstock                 230                        2   10.2955      0.105      0.115       0.012     0.010     1.050        0.130   0.002      17        16.4
 Binder                            Rollstock                 230                        2    2.6400      0.105      0.115       0.012     0.010     1.050        0.033   0.002      17         4.2
 Laminate toll                       Toll                    230                        2    0.0000      0.105      0.115       0.012     0.010     1.050        0.000   0.002      17         0.0
 Perforation toll                    Toll                    230                        2    0.0000      0.105      0.115       0.012     0.010     1.050        0.000                         0.0
 Silicone                          Rollstock                      0                     2   15.0000      0.000      0.000       0.000     0.000     1.050        0.000   0.000                 0.0
 Sacrificial liner                 Rollstock                      0                     2    0.0000      0.000      0.000       0.000     0.010     1.050        0.000   -0.010                0.0
 Liners                            Rollstock                      0                     2    0.6200      0.000      0.000       0.000     0.010     1.050        0.000   -0.010                0.0
 Paper pkg                         Rollstock                 340                        2    0.6880      0.144      0.170       0.024     0.010     1.050        0.018   0.014      59         2.2
 Poly pkg                          Rollstock                 350                        2    0.5700      0.144      0.175       0.025     0.010     1.050        0.015   0.015      60         1.9



 Insert                                                                                      0.0070                                                 1.030        0.007                         0.9
 Carton                                                                                      0.0570                                                 1.030        0.059                         7.4
 Shipper                                                                                     0.0047                                                 1.000        0.005                         0.6


 Sterilization -                                                                                                                                    1.000        0.047                         5.9


 Sub Total                                                                                                                              Sub Total                0.402                        50.8


 Labor, OH, Profit                                                                                                                                               0.390                        49.2


 Grand Total ...(duty not considered)                                                                                                    Total                0.792                           100.0



33                                                                    Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                       10x10 NA
                 Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 112 of 168 PageID: 112




                                                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
                  16 count - FR        Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - non Adhesive
                Material or Activity   Material    Material   Roll     Roll                est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix   % of
                                       Incoming    Supplier   Width   Length              Cost         QPPU       QPPU        QPPU      Dressing     or     dressing    Waste     Matrix   Mfg
                                        Form                  mm      Meter                $/M2      Length(M) Width(M)         M2         M2      Waste       $         M2      % Waste   Cost
                                                                                                        pitch                                      Factor
     PU film                           Rollstock                                            6.9860      0.132      0.156       0.021     0.016     1.050        0.151   0.005      24      14.2
     Foam                              Rollstock                                           10.2955      0.132      0.156       0.021     0.016     1.050        0.223   0.005      24      20.9
     Binder                            Rollstock                                            2.6400      0.132      0.156       0.021     0.016     1.050        0.057   0.005      24       5.4
     Laminate toll                       Toll                                               0.0000      0.132      0.156       0.021     0.016     1.050        0.000   0.005      24       0.0
     Perforation toll                    Toll                                               0.0000      0.132      0.156       0.021     0.016     1.050        0.000                       0.0
     Silicone                          Rollstock                                           15.0000      0.000      0.000       0.000     0.016     1.050        0.000   -0.016              0.0
     Liners                            Rollstock                                            0.6200      0.000      0.000       0.000     0.016     1.050        0.000   -0.016              0.0
     Paper pkg                         Rollstock                                            0.6880      0.170      0.210       0.036     0.016     1.050        0.026   0.020      56       2.4
     Poly pkg                          Rollstock                                            0.5700      0.170      0.210       0.036     0.016     1.050        0.021   0.020      56       2.0



     Insert                                                                                 0.0070                                                 1.030        0.007                       0.7
     Carton                                                                                 0.0237                                                 1.030        0.024                       2.3
     Shipper                                                                                0.0051                                                 1.000        0.005                       0.5


     Sterilization -                                                                                                                               1.000        0.070                       6.6


     Sub Total                                                                                                                         Sub Total                0.585                      54.9


     Labor, OH, Profit                                                                                                                                          0.481                      45.1


     Grand Total ...(duty not considered)                                                                                               Total                1.066                         100.0




34                                                                    Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                12.5x12.5 NA
                 Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 113 of 168 PageID: 113




                                                                                                                                                                                                    This Document is Confidential and Proprietary. CO-006546
                  16 count - FR        Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing      est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length    Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty         $/M2      Length(M) Width(M)         M2         M2      Waste       $         M2      % Waste   Cost
                                                                                     EA                       pitch                                      Factor
     PU film                           Rollstock                 270                         2    6.9860      0.132      0.135       0.018     0.016     1.050        0.130   0.002      12      13.1
     Foam                              Rollstock                 270                         2   10.2955      0.132      0.135       0.018     0.016     1.050        0.192   0.002      12      19.4
     Binder                            Rollstock                 270                         2    2.6400      0.132      0.135       0.018     0.016     1.050        0.049   0.002      12       5.0
     Laminate toll                       Toll                    270                         2    0.0000      0.132      0.135       0.018     0.016     1.050        0.000   0.002      12       0.0
     Perforation toll                    Toll                    270                         2    0.0000      0.132      0.135       0.018     0.016     1.050        0.000                       0.0
     Silicone                          Rollstock                      0                      2   15.0000      0.000      0.000       0.000     0.016     1.050        0.000   -0.016              0.0
     Sacrificial liner                 Rollstock                      0                      2    0.0000      0.000      0.000       0.000     0.016     1.050        0.000   -0.016              0.0
     Liners                            Rollstock                      0                      2    0.6200      0.000      0.000       0.000     0.016     1.050        0.000   -0.016              0.0
     Paper pkg                         Rollstock                 396                         2    0.6880      0.169      0.198       0.033     0.016     1.050        0.024   0.018      53       2.4
     Poly pkg                          Rollstock                 406                         2    0.5700      0.169      0.203       0.034     0.016     1.050        0.021   0.019      54       2.1



     Insert                                                                                       0.0070                                                 1.030        0.007                       0.7
     Carton                                                                                       0.0237                                                 1.030        0.024                       2.5
     Shipper                                                                                      0.0051                                                 1.000        0.005                       0.5


     Sterilization -                                                                                                                                     1.000        0.070                       7.1


     Sub Total                                                                                                                               Sub Total                0.524                      52.8


     Labor, OH, Profit                                                                                                                                                0.469                      47.2


     Grand Total ...(duty not considered)                                                                                                     Total                0.993                         100.0




35                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                              12.5x12.5 NA 2up
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 114 of 168 PageID: 114


                  10 count - EUR       Cost Model for CVT NXTGEN (15 x 15 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 190                        1    6.9860     0.157       0.190      0.030     0.023     1.050       0.219   0.007      25        12.5
     Foam                              Rollstock                 190                        1   10.2955     0.157       0.190      0.030     0.023     1.050       0.323   0.007      25        18.4
     Binder                            Rollstock                 190                        1    2.6400     0.157       0.190      0.030     0.023     1.050       0.083   0.007      25        4.7
     Laminate toll                       Toll                    190                        1    0.0000     0.157       0.190      0.030     0.023     1.050       0.000   0.007      25        0.0
     Perforation toll                    Toll                    190                        1    0.0000     0.157       0.190      0.030     0.023     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.000       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.000       0.000      0.000     0.023     1.050       0.000   -0.023               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.000       0.000      0.000     0.023     1.050       0.000   -0.023               0.0
     Paper pkg                         Rollstock                 232                        1    0.6880     0.195       0.232      0.045     0.023     1.050       0.033   0.023      50        1.9
     Poly pkg                          Rollstock                 242                        1    0.5700     0.195       0.242      0.047     0.023     1.050       0.028   0.025      52        1.6



     Insert                                                                                      0.0112                                                1.030       0.012                        0.7
     Carton                                                                                      0.0875                                                1.030       0.090                        5.1
     Shipper                                                                                     0.0073                                                1.000       0.007                        0.4




                                                                                                                                                                                                  This Document is Confidential and Proprietary. CO-006546
     Sterilization -                                                                                                                                   1.000       0.084                        4.8


     Sub Total                                                                                                                             Sub Total               0.879                        50.0


     Labor, OH, Profit                                                                                                                                             0.880                        50.0


     Grand Total ...(duty not considered)                                                                                                   Total                1.759                         100.0


                   3 count - ES        Cost Model for CVT NXTGEN (15 x 15 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 190                        1    6.9860     0.157       0.190      0.030     0.023     1.050       0.219   0.007      25        9.3
     Foam                              Rollstock                 190                        1   10.2955     0.157       0.190      0.030     0.023     1.050       0.323   0.007      25        13.7
     Binder                            Rollstock                 190                        1    2.6400     0.157       0.190      0.030     0.023     1.050       0.083   0.007      25        3.5
     Laminate toll                       Toll                    190                        1    0.0000     0.157       0.190      0.030     0.023     1.050       0.000   0.007      25        0.0
     Perforation toll                    Toll                    190                        1    0.0000     0.157       0.190      0.030     0.023     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.000       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.000       0.000      0.000     0.023     1.050       0.000   -0.023               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.000       0.000      0.000     0.023     1.050       0.000   -0.023               0.0
     Paper pkg                         Rollstock                 232                        1    0.6880     0.195       0.232      0.045     0.023     1.050       0.033   0.023      50        1.4
     Poly pkg                          Rollstock                 242                        1    0.5700     0.195       0.242      0.047     0.023     1.050       0.028   0.025      52        1.2



     Insert                                                                                      0.0369                                                1.030       0.038                        1.6
     Carton                                                                                      0.2360                                                1.030       0.243                        10.3
     Shipper                                                                                     0.0185                                                1.000       0.018                        0.8


     Sterilization -                                                                                                                                   1.000       0.234                        9.9


     Sub Total                                                                                                                             Sub Total               1.220                        51.6


     Labor, OH, Profit                                                                                                                                             1.145                        48.4


     Grand Total ...(duty not considered)                                                                                                   Total                2.365                         100.0


                  5 count - EUR        Cost Model for CVT NXTGEN (15 x 15 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 190                        1    6.9860     0.157       0.190      0.030     0.023     1.050       0.219   0.007      25        12.0
     Foam                              Rollstock                 190                        1   10.2955     0.157       0.190      0.030     0.023     1.050       0.323   0.007      25        17.6
     Binder                            Rollstock                 190                        1    2.6400     0.157       0.190      0.030     0.023     1.050       0.083   0.007      25        4.5
     Laminate toll                       Toll                    190                        1    0.0000     0.157       0.190      0.030     0.023     1.050       0.000   0.007      25        0.0
     Perforation toll                    Toll                    190                        1    0.0000     0.157       0.190      0.030     0.023     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.000       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.000       0.000      0.000     0.023     1.050       0.000   -0.023               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.000       0.000      0.000     0.023     1.050       0.000   -0.023               0.0
     Paper pkg                         Rollstock                 232                        1    0.6880     0.195       0.232      0.045     0.023     1.050       0.033   0.023      50        1.8
     Poly pkg                          Rollstock                 242                        1    0.5700     0.195       0.242      0.047     0.023     1.050       0.028   0.025      52        1.5



     Insert                                                                                      0.0225                                                1.030       0.023                        1.3
     Carton                                                                                      0.0656                                                1.030       0.068                        3.7
     Shipper                                                                                     0.0111                                                1.000       0.011                        0.6


     Sterilization -                                                                                                                                   1.000       0.141                        7.7


     Sub Total                                                                                                                             Sub Total               0.928                        50.7


     Labor, OH, Profit                                                                                                                                             0.903                        49.3


     Grand Total ...(duty not considered)                                                                                                   Total                1.831                         100.0




36                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     15x15 NA
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 115 of 168 PageID: 115


                   5 count - NAI       Cost Model for CVT NXTGEN (15 x 15 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 190                        1    6.9860     0.157       0.190      0.030     0.023     1.050       0.219   0.007      25        12.3
     Foam                              Rollstock                 190                        1   10.2955     0.157       0.190      0.030     0.023     1.050       0.323   0.007      25        18.1
     Binder                            Rollstock                 190                        1    2.6400     0.157       0.190      0.030     0.023     1.050       0.083   0.007      25        4.6
     Laminate toll                       Toll                    190                        1    0.0000     0.157       0.190      0.030     0.023     1.050       0.000   0.007      25        0.0
     Perforation toll                    Toll                    190                        1    0.0000     0.157       0.190      0.030     0.023     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.000       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.000       0.000      0.000     0.023     1.050       0.000   -0.023               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.000       0.000      0.000     0.023     1.050       0.000   -0.023               0.0
     Paper pkg                         Rollstock                 232                        1    0.6880     0.195       0.232      0.045     0.023     1.050       0.033   0.023      50        1.8
     Poly pkg                          Rollstock                 242                        1    0.5700     0.195       0.242      0.047     0.023     1.050       0.028   0.025      52        1.6



     Insert                                                                                      0.0455                                                1.030       0.047                        2.6
     Carton                                                                                      0.0141                                                1.030       0.015                        0.8




                                                                                                                                                                                                  This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                     0.0111                                                1.000       0.011                        0.6


     Sterilization -                                                                                                                                   1.000       0.141                        7.9


     Sub Total                                                                                                                             Sub Total               0.899                        50.4


     Labor, OH, Profit                                                                                                                                             0.883                        49.6


     Grand Total ...(duty not considered)                                                                                                   Total                1.782                         100.0


                  5 count - CEE        Cost Model for CVT NXTGEN (15 x 15 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 190                        1    6.9860     0.157       0.190      0.030     0.023     1.050       0.219   0.007      25        11.1
     Foam                              Rollstock                 190                        1   10.2955     0.157       0.190      0.030     0.023     1.050       0.323   0.007      25        16.3
     Binder                            Rollstock                 190                        1    2.6400     0.157       0.190      0.030     0.023     1.050       0.083   0.007      25        4.2
     Laminate toll                       Toll                    190                        1    0.0000     0.157       0.190      0.030     0.023     1.050       0.000   0.007      25        0.0
     Perforation toll                    Toll                    190                        1    0.0000     0.157       0.190      0.030     0.023     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.000       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.000       0.000      0.000     0.023     1.050       0.000   -0.023               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.000       0.000      0.000     0.023     1.050       0.000   -0.023               0.0
     Paper pkg                         Rollstock                 232                        1    0.6880     0.195       0.232      0.045     0.023     1.050       0.033   0.023      50        1.7
     Poly pkg                          Rollstock                 242                        1    0.5700     0.195       0.242      0.047     0.023     1.050       0.028   0.025      52        1.4



     Insert                                                                                      0.0225                                                1.030       0.023                        1.2
     Carton                                                                                      0.1411                                                1.030       0.145                        7.3
     Shipper                                                                                     0.0111                                                1.000       0.011                        0.6


     Sterilization -                                                                                                                                   1.000       0.141                        7.1


     Sub Total                                                                                                                             Sub Total               1.006                        50.8


     Labor, OH, Profit                                                                                                                                             0.973                        49.2


     Grand Total ...(duty not considered)                                                                                                   Total                1.979                         100.0


                   5 count - JP        Cost Model for CVT NXTGEN (15 x 15 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 190                        1    6.9860     0.157       0.190      0.030     0.023     1.050       0.219   0.007      25        10.6
     Foam                              Rollstock                 190                        1   10.2955     0.157       0.190      0.030     0.023     1.050       0.323   0.007      25        15.6
     Binder                            Rollstock                 190                        1    2.6400     0.157       0.190      0.030     0.023     1.050       0.083   0.007      25        4.0
     Laminate toll                       Toll                    190                        1    0.0000     0.157       0.190      0.030     0.023     1.050       0.000   0.007      25        0.0
     Perforation toll                    Toll                    190                        1    0.0000     0.157       0.190      0.030     0.023     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.000       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.000       0.000      0.000     0.023     1.050       0.000   -0.023               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.000       0.000      0.000     0.023     1.050       0.000   -0.023               0.0
     Paper pkg                         Rollstock                 232                        1    0.6880     0.195       0.232      0.045     0.023     1.050       0.033   0.023      50        1.6
     Poly pkg                          Rollstock                 242                        1    0.5700     0.195       0.242      0.047     0.023     1.050       0.028   0.025      52        1.4



     Insert                                                                                      0.0238                                                1.030       0.025                        1.2
     Carton                                                                                      0.1411                                                1.030       0.145                        7.0
     Shipper                                                                                     0.0111                                                1.000       0.011                        0.5


     Sterilization -                                                                                                                                   1.000       0.141                        6.8


     Sub Total                                                                                                                             Sub Total               1.007                        48.7


     Labor, OH, Profit                                                                                                                                             1.060                        51.3


     Grand Total ...(duty not considered)                                                                                                   Total                2.067                         100.0




37                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     15x15 NA
             Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 116 of 168 PageID: 116




                                                                                                                                                                                            This Document is Confidential and Proprietary. CO-006546
              10 count - FR        Cost Model for CVT NXTGEN (17.5 x 17.5 cm) - non Adhesive
            Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                   Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                    Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                 EA                      pitch                                     Factor
 PU film                           Rollstock                 190                        1    6.9860     0.181      0.190       0.034     0.031     1.050       0.252   0.004      11      13.7
 Foam                              Rollstock                 190                        1   10.2955     0.181      0.190       0.034     0.031     1.050       0.372   0.004      11      20.1
 Binder                            Rollstock                 190                        1    2.6400     0.181      0.190       0.034     0.031     1.050       0.095   0.004      11       5.2
 Laminate toll                       Toll                    190                        1    0.0000     0.181      0.190       0.034     0.031     1.050       0.000   0.004      11       0.0
 Perforation toll                    Toll                    190                        1    0.0000     0.181      0.190       0.034     0.031     1.050       0.000                       0.0
 Silicone                          Rollstock                      0                     1   15.0000     0.000      0.000       0.000     0.031     1.050       0.000   -0.031              0.0
 Sacrificial liner                 Rollstock                      0                     1    0.0000     0.000      0.000       0.000     0.031     1.050       0.000   -0.031              0.0
 Liners                            Rollstock                      0                     1    0.6200     0.000      0.000       0.000     0.031     1.050       0.000   -0.031              0.0
 Paper pkg                         Rollstock                 265                        1    0.6880     0.219      0.265       0.058     0.031     1.050       0.042   0.027      47       2.3
 Poly pkg                          Rollstock                 265                        1    0.5700     0.219      0.265       0.058     0.031     1.050       0.035   0.027      47       1.9



 Insert                                                                                      0.0112                                                1.030       0.012                       0.6
 Carton                                                                                      0.0818                                                1.030       0.084                       4.6
 Shipper                                                                                     0.0083                                                1.000       0.008                       0.4


 Sterilization -                                                                                                                                   1.000       0.113                       6.1


 Sub Total                                                                                                                             Sub Total               1.013                      54.8


 Labor, OH, Profit                                                                                                                                             0.835                      45.2


 Grand Total ...(duty not considered)                                                                                                   Total                1.848                        100.0




38                                                                    Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                              17.5x17.5 NA
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 117 of 168 PageID: 117


                  10 count - EUR       Cost Model for CVT NXTGEN (20 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 230                        1    6.9860     0.206       0.230      0.047     0.040     1.050       0.348   0.007      16        14.9
     Foam                              Rollstock                 230                        1   10.2955     0.206       0.230      0.047     0.040     1.050       0.513   0.007      16        21.9
     Binder                            Rollstock                 230                        1    2.6400     0.206       0.230      0.047     0.040     1.050       0.132   0.007      16        5.6
     Laminate toll                       Toll                    230                        1    0.0000     0.206       0.230      0.047     0.040     1.050       0.000   0.007      16        0.0
     Perforation toll                    Toll                    230                        1    0.0000     0.206       0.230      0.047     0.040     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.000       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.000       0.000      0.000     0.040     1.050       0.000   -0.040               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.000       0.000      0.000     0.040     1.050       0.000   -0.040               0.0
     Paper pkg                         Rollstock                 295                        1    0.6880     0.254       0.295      0.075     0.040     1.050       0.054   0.035      47        2.3
     Poly pkg                          Rollstock                 295                        1    0.5700     0.254       0.295      0.075     0.040     1.050       0.045   0.035      47        1.9



     Insert                                                                                      0.0112                                                1.030       0.012                        0.5
     Carton                                                                                      0.0722                                                1.030       0.074                        3.2




                                                                                                                                                                                                  This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                     0.0088                                                1.000       0.009                        0.4


     Sterilization -                                                                                                                                   1.000       0.125                        5.3


     Sub Total                                                                                                                             Sub Total               1.312                        56.0


     Labor, OH, Profit                                                                                                                                             1.032                        44.0


     Grand Total ...(duty not considered)                                                                                                   Total                2.344                         100.0


                  5 count - EUR        Cost Model for CVT NXTGEN (20 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 230                        1    6.9860     0.206       0.230      0.047     0.040     1.050       0.348   0.007      16        13.5
     Foam                              Rollstock                 230                        1   10.2955     0.206       0.230      0.047     0.040     1.050       0.513   0.007      16        19.9
     Binder                            Rollstock                 230                        1    2.6400     0.206       0.230      0.047     0.040     1.050       0.132   0.007      16        5.1
     Laminate toll                       Toll                    230                        1    0.0000     0.206       0.230      0.047     0.040     1.050       0.000   0.007      16        0.0
     Perforation toll                    Toll                    230                        1    0.0000     0.206       0.230      0.047     0.040     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.000       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.000       0.000      0.000     0.040     1.050       0.000   -0.040               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.000       0.000      0.000     0.040     1.050       0.000   -0.040               0.0
     Paper pkg                         Rollstock                 295                        1    0.6880     0.254       0.295      0.075     0.040     1.050       0.054   0.035      47        2.1
     Poly pkg                          Rollstock                 295                        1    0.5700     0.254       0.295      0.075     0.040     1.050       0.045   0.035      47        1.7



     Insert                                                                                      0.0225                                                1.030       0.023                        0.9
     Carton                                                                                      0.1381                                                1.030       0.142                        5.5
     Shipper                                                                                     0.0139                                                1.000       0.014                        0.5


     Sterilization -                                                                                                                                   1.000       0.180                        7.0


     Sub Total                                                                                                                             Sub Total               1.451                        56.3


     Labor, OH, Profit                                                                                                                                             1.125                        43.7


     Grand Total ...(duty not considered)                                                                                                   Total                2.576                         100.0


                   5 count - NAI       Cost Model for CVT NXTGEN (20 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 230                        1    6.9860     0.206       0.230      0.047     0.040     1.050       0.348   0.007      16        13.1
     Foam                              Rollstock                 230                        1   10.2955     0.206       0.230      0.047     0.040     1.050       0.513   0.007      16        19.4
     Binder                            Rollstock                 230                        1    2.6400     0.206       0.230      0.047     0.040     1.050       0.132   0.007      16        5.0
     Laminate toll                       Toll                    230                        1    0.0000     0.206       0.230      0.047     0.040     1.050       0.000   0.007      16        0.0
     Perforation toll                    Toll                    230                        1    0.0000     0.206       0.230      0.047     0.040     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.000       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.000       0.000      0.000     0.040     1.050       0.000   -0.040               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.000       0.000      0.000     0.040     1.050       0.000   -0.040               0.0
     Paper pkg                         Rollstock                 295                        1    0.6880     0.254       0.295      0.075     0.040     1.050       0.054   0.035      47        2.0
     Poly pkg                          Rollstock                 295                        1    0.5700     0.254       0.295      0.075     0.040     1.050       0.045   0.035      47        1.7



     Insert                                                                                      0.0455                                                1.030       0.047                        1.8
     Carton                                                                                      0.1381                                                1.030       0.142                        5.4
     Shipper                                                                                     0.0139                                                1.000       0.014                        0.5


     Sterilization -                                                                                                                                   1.000       0.180                        6.8


     Sub Total                                                                                                                             Sub Total               1.475                        55.7


     Labor, OH, Profit                                                                                                                                             1.175                        44.3


     Grand Total ...(duty not considered)                                                                                                   Total                2.650                         100.0




39                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     20x20 NA
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 118 of 168 PageID: 118




                   5 count - JP        Cost Model for CVT NXTGEN (20 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost




                                                                                                                                                                                                  This Document is Confidential and Proprietary. CO-006546
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 230                        1    6.9860     0.206       0.230      0.047     0.040     1.050       0.348   0.007      16        12.9
     Foam                              Rollstock                 230                        1   10.2955     0.206       0.230      0.047     0.040     1.050       0.513   0.007      16        19.1
     Binder                            Rollstock                 230                        1    2.6400     0.206       0.230      0.047     0.040     1.050       0.132   0.007      16        4.9
     Laminate toll                       Toll                    230                        1    0.0000     0.206       0.230      0.047     0.040     1.050       0.000   0.007      16        0.0
     Perforation toll                    Toll                    230                        1    0.0000     0.206       0.230      0.047     0.040     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.000       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.000       0.000      0.000     0.040     1.050       0.000   -0.040               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.000       0.000      0.000     0.040     1.050       0.000   -0.040               0.0
     Paper pkg                         Rollstock                 295                        1    0.6880     0.254       0.295      0.075     0.040     1.050       0.054   0.035      47        2.0
     Poly pkg                          Rollstock                 295                        1    0.5700     0.254       0.295      0.075     0.040     1.050       0.045   0.035      47        1.7



     Insert                                                                                      0.0238                                                1.030       0.025                        0.9
     Carton                                                                                      0.1381                                                1.030       0.142                        5.3
     Shipper                                                                                     0.0139                                                1.000       0.014                        0.5


     Sterilization -                                                                                                                                   1.000       0.180                        6.7


     Sub Total                                                                                                                             Sub Total               1.453                        54.0


     Labor, OH, Profit                                                                                                                                             1.239                        46.0


     Grand Total ...(duty not considered)                                                                                                   Total                2.692                         100.0


                  5 count - CEE        Cost Model for CVT NXTGEN (20 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 230                        1    6.9860     0.206       0.230      0.047     0.040     1.050       0.348   0.007      16        13.4
     Foam                              Rollstock                 230                        1   10.2955     0.206       0.230      0.047     0.040     1.050       0.513   0.007      16        19.8
     Binder                            Rollstock                 230                        1    2.6400     0.206       0.230      0.047     0.040     1.050       0.132   0.007      16        5.1
     Laminate toll                       Toll                    230                        1    0.0000     0.206       0.230      0.047     0.040     1.050       0.000   0.007      16        0.0
     Perforation toll                    Toll                    230                        1    0.0000     0.206       0.230      0.047     0.040     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.000       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.000       0.000      0.000     0.040     1.050       0.000   -0.040               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.000       0.000      0.000     0.040     1.050       0.000   -0.040               0.0
     Paper pkg                         Rollstock                 295                        1    0.6880     0.254       0.295      0.075     0.040     1.050       0.054   0.035      47        2.1
     Poly pkg                          Rollstock                 295                        1    0.5700     0.254       0.295      0.075     0.040     1.050       0.045   0.035      47        1.7



     Insert                                                                                      0.0225                                                1.030       0.023                        0.9
     Carton                                                                                      0.1388                                                1.030       0.143                        5.5
     Shipper                                                                                     0.0139                                                1.000       0.014                        0.5


     Sterilization -                                                                                                                                   1.000       0.180                        6.9


     Sub Total                                                                                                                             Sub Total               1.452                        56.0


     Labor, OH, Profit                                                                                                                                             1.142                        44.0


     Grand Total ...(duty not considered)                                                                                                   Total                2.594                         100.0




40                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     20x20 NA
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 119 of 168 PageID: 119


                  10 count - EUR       Cost Model for CVT NXTGEN (15 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 230                        1    6.9860     0.157       0.230      0.036     0.030     1.050       0.265   0.006      17        14.7
     Foam                              Rollstock                 230                        1   10.2955     0.157       0.230      0.036     0.030     1.050       0.391   0.006      17        21.7
     Binder                            Rollstock                 230                        1    2.6400     0.157       0.230      0.036     0.030     1.050       0.100   0.006      17        5.6
     Laminate toll                       Toll                    230                        1    0.0000     0.157       0.230      0.036     0.030     1.050       0.000   0.006      17        0.0
     Perforation toll                    Toll                    230                        1    0.0000     0.157       0.230      0.036     0.030     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.000       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.000       0.000      0.000     0.030     1.050       0.000   -0.030               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.000       0.000      0.000     0.030     1.050       0.000   -0.030               0.0
     Paper pkg                         Rollstock                 295                        1    0.6880     0.195       0.295      0.058     0.030     1.050       0.042   0.028      48        2.3
     Poly pkg                          Rollstock                 295                        1    0.5700     0.195       0.295      0.058     0.030     1.050       0.034   0.028      48        1.9



     Insert                                                                                      0.0112                                                1.030       0.012                        0.6
     Carton                                                                                      0.0323                                                1.030       0.033                        1.8




                                                                                                                                                                                                  This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                     0.0089                                                1.000       0.009                        0.5


     Sterilization -                                                                                                                                   1.000       0.101                        5.6


     Sub Total                                                                                                                             Sub Total               0.987                        54.9


     Labor, OH, Profit                                                                                                                                             0.811                        45.1


     Grand Total ...(duty not considered)                                                                                                   Total                1.798                         100.0


                  5 count - EUR        Cost Model for CVT NXTGEN (15 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 230                        1    6.9860     0.157       0.230      0.036     0.030     1.050       0.265   0.006      17        13.1
     Foam                              Rollstock                 230                        1   10.2955     0.157       0.230      0.036     0.030     1.050       0.391   0.006      17        19.4
     Binder                            Rollstock                 230                        1    2.6400     0.157       0.230      0.036     0.030     1.050       0.100   0.006      17        5.0
     Laminate toll                       Toll                    230                        1    0.0000     0.157       0.230      0.036     0.030     1.050       0.000   0.006      17        0.0
     Perforation toll                    Toll                    230                        1    0.0000     0.157       0.230      0.036     0.030     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.000       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.000       0.000      0.000     0.030     1.050       0.000   -0.030               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.000       0.000      0.000     0.030     1.050       0.000   -0.030               0.0
     Paper pkg                         Rollstock                 295                        1    0.6880     0.195       0.295      0.058     0.030     1.050       0.042   0.028      48        2.1
     Poly pkg                          Rollstock                 295                        1    0.5700     0.195       0.295      0.058     0.030     1.050       0.034   0.028      48        1.7



     Insert                                                                                      0.0225                                                1.030       0.023                        1.1
     Carton                                                                                      0.1415                                                1.030       0.146                        7.2
     Shipper                                                                                     0.0133                                                1.000       0.013                        0.7


     Sterilization -                                                                                                                                   1.000       0.141                        7.0


     Sub Total                                                                                                                             Sub Total               1.155                        57.2


     Labor, OH, Profit                                                                                                                                             0.863                        42.8


     Grand Total ...(duty not considered)                                                                                                   Total                2.018                         100.0


                   5 count - NAI       Cost Model for CVT NXTGEN (15 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 230                        1    6.9860     0.157       0.230      0.036     0.030     1.050       0.265   0.006      17        12.8
     Foam                              Rollstock                 230                        1   10.2955     0.157       0.230      0.036     0.030     1.050       0.391   0.006      17        18.9
     Binder                            Rollstock                 230                        1    2.6400     0.157       0.230      0.036     0.030     1.050       0.100   0.006      17        4.8
     Laminate toll                       Toll                    230                        1    0.0000     0.157       0.230      0.036     0.030     1.050       0.000   0.006      17        0.0
     Perforation toll                    Toll                    230                        1    0.0000     0.157       0.230      0.036     0.030     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.000       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.000       0.000      0.000     0.030     1.050       0.000   -0.030               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.000       0.000      0.000     0.030     1.050       0.000   -0.030               0.0
     Paper pkg                         Rollstock                 295                        1    0.6880     0.195       0.295      0.058     0.030     1.050       0.042   0.028      48        2.0
     Poly pkg                          Rollstock                 295                        1    0.5700     0.195       0.295      0.058     0.030     1.050       0.034   0.028      48        1.7



     Insert                                                                                      0.0455                                                1.030       0.047                        2.3
     Carton                                                                                      0.1416                                                1.030       0.146                        7.0
     Shipper                                                                                     0.0133                                                1.000       0.013                        0.6


     Sterilization -                                                                                                                                   1.000       0.141                        6.8


     Sub Total                                                                                                                             Sub Total               1.179                        56.9


     Labor, OH, Profit                                                                                                                                             0.894                        43.1


     Grand Total ...(duty not considered)                                                                                                   Total                2.073                         100.0




41                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     15x20 NA
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 120 of 168 PageID: 120




                  5 count - CEE        Cost Model for CVT NXTGEN (15 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost




                                                                                                                                                                                                  This Document is Confidential and Proprietary. CO-006546
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 230                        1    6.9860     0.157       0.230      0.036     0.030     1.050       0.265   0.006      17        12.9
     Foam                              Rollstock                 230                        1   10.2955     0.157       0.230      0.036     0.030     1.050       0.391   0.006      17        19.0
     Binder                            Rollstock                 230                        1    2.6400     0.157       0.230      0.036     0.030     1.050       0.100   0.006      17        4.9
     Laminate toll                       Toll                    230                        1    0.0000     0.157       0.230      0.036     0.030     1.050       0.000   0.006      17        0.0
     Perforation toll                    Toll                    230                        1    0.0000     0.157       0.230      0.036     0.030     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.000       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.000       0.000      0.000     0.030     1.050       0.000   -0.030               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.000       0.000      0.000     0.030     1.050       0.000   -0.030               0.0
     Paper pkg                         Rollstock                 295                        1    0.6880     0.195       0.295      0.058     0.030     1.050       0.042   0.028      48        2.0
     Poly pkg                          Rollstock                 295                        1    0.5700     0.195       0.295      0.058     0.030     1.050       0.034   0.028      48        1.7



     Insert                                                                                      0.0224                                                1.030       0.023                        1.1
     Carton                                                                                      0.1416                                                1.030       0.146                        7.1
     Shipper                                                                                     0.0133                                                1.000       0.013                        0.6


     Sterilization -                                                                                                                                   1.000       0.141                        6.8


     Sub Total                                                                                                                             Sub Total               1.155                        56.0


     Labor, OH, Profit                                                                                                                                             0.906                        44.0


     Grand Total ...(duty not considered)                                                                                                   Total                2.061                         100.0


                   5 count - JP        Cost Model for CVT NXTGEN (15 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 230                        1    6.9860     0.157       0.230      0.036     0.030     1.050       0.265   0.006      17        12.3
     Foam                              Rollstock                 230                        1   10.2955     0.157       0.230      0.036     0.030     1.050       0.391   0.006      17        18.1
     Binder                            Rollstock                 230                        1    2.6400     0.157       0.230      0.036     0.030     1.050       0.100   0.006      17        4.6
     Laminate toll                       Toll                    230                        1    0.0000     0.157       0.230      0.036     0.030     1.050       0.000   0.006      17        0.0
     Perforation toll                    Toll                    230                        1    0.0000     0.157       0.230      0.036     0.030     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.000       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.000       0.000      0.000     0.030     1.050       0.000   -0.030               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.000       0.000      0.000     0.030     1.050       0.000   -0.030               0.0
     Paper pkg                         Rollstock                 295                        1    0.6880     0.195       0.295      0.058     0.030     1.050       0.042   0.028      48        1.9
     Poly pkg                          Rollstock                 295                        1    0.5700     0.195       0.295      0.058     0.030     1.050       0.034   0.028      48        1.6



     Insert                                                                                      0.0238                                                1.030       0.025                        1.1
     Carton                                                                                      0.1416                                                1.030       0.146                        6.8
     Shipper                                                                                     0.0133                                                1.000       0.013                        0.6


     Sterilization -                                                                                                                                   1.000       0.141                        6.5


     Sub Total                                                                                                                             Sub Total               1.156                        53.6


     Labor, OH, Profit                                                                                                                                             1.001                        46.4


     Grand Total ...(duty not considered)                                                                                                   Total                2.157                         100.0




42                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     15x20 NA
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 121 of 168 PageID: 121


                  10 count - NAI       Cost Model for CVT NXTGEN (10 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 230                        1    6.9860     0.103       0.230      0.024     0.010     1.050       0.174   0.014      58        10.2
     Foam                              Rollstock                 230                        1   10.2955     0.067       0.230      0.015     0.010     1.050       0.166   0.005      35        9.7
     Binder                            Rollstock                 230                        1    2.6400     0.067       0.230      0.015     0.010     1.050       0.043   0.005      35        2.5
     Laminate toll                       Toll                    230                        1    0.0000     0.067       0.230      0.015     0.010     1.050       0.000   0.005      35        0.0
     Perforation toll                    Toll                    230                        1    0.0000     0.067       0.230      0.015     0.010     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.103       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.103       0.000      0.000     0.010     1.050       0.000   -0.010               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.103       0.000      0.000     0.010     1.050       0.000   -0.010               0.0
     Paper pkg                         Rollstock                 295                        1    0.6880     0.169       0.295      0.050     0.010     1.050       0.036   0.040      80        2.1
     Poly pkg                          Rollstock                 295                        1    0.5700     0.169       0.295      0.050     0.010     1.050       0.030   0.040      80        1.7



     Insert                                                                                      0.0228                                                1.030       0.023                        1.4
     Carton                                                                                      0.1010                                                1.030       0.104                        6.1




                                                                                                                                                                                                  This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                     0.1090                                                1.000       0.109                        6.4


     Sterilization -                                                                                                                                   1.000       0.113                        6.6


     Sub Total                                                                                                                             Sub Total               0.797                        46.6


     Labor, OH, Profit                                                                                                                                             0.915                        53.4


     Grand Total ...(duty not considered)                                                                                                   Total                1.712                         100.0


                  10 count - EUR       Cost Model for CVT NXTGEN (10 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 230                        1    6.9860     0.103       0.230      0.024     0.010     1.050       0.174   0.014      58        10.1
     Foam                              Rollstock                 230                        1   10.2955     0.067       0.230      0.015     0.010     1.050       0.166   0.005      35        9.6
     Binder                            Rollstock                 230                        1    2.6400     0.067       0.230      0.015     0.010     1.050       0.043   0.005      35        2.5
     Laminate toll                       Toll                    230                        1    0.0000     0.067       0.230      0.015     0.010     1.050       0.000   0.005      35        0.0
     Perforation toll                    Toll                    230                        1    0.0000     0.067       0.230      0.015     0.010     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.103       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.103       0.000      0.000     0.010     1.050       0.000   -0.010               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.103       0.000      0.000     0.010     1.050       0.000   -0.010               0.0
     Paper pkg                         Rollstock                 295                        1    0.6880     0.169       0.295      0.050     0.010     1.050       0.036   0.040      80        2.1
     Poly pkg                          Rollstock                 295                        1    0.5700     0.169       0.295      0.050     0.010     1.050       0.030   0.040      80        1.7



     Insert                                                                                      0.0135                                                1.030       0.014                        0.8
     Carton                                                                                      0.1010                                                1.030       0.104                        6.0
     Shipper                                                                                     0.1308                                                1.000       0.131                        7.6


     Sterilization -                                                                                                                                   1.000       0.113                        6.5


     Sub Total                                                                                                                             Sub Total               0.809                        46.8


     Labor, OH, Profit                                                                                                                                             0.920                        53.2


     Grand Total ...(duty not considered)                                                                                                   Total                1.729                         100.0


                  10 count - CEE       Cost Model for CVT NXTGEN (10 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 230                        1    6.9860     0.103       0.230      0.024     0.010     1.050       0.174   0.014      58        10.1
     Foam                              Rollstock                 230                        1   10.2955     0.067       0.230      0.015     0.010     1.050       0.166   0.005      35        9.6
     Binder                            Rollstock                 230                        1    2.6400     0.067       0.230      0.015     0.010     1.050       0.043   0.005      35        2.5
     Laminate toll                       Toll                    230                        1    0.0000     0.067       0.230      0.015     0.010     1.050       0.000   0.005      35        0.0
     Perforation toll                    Toll                    230                        1    0.0000     0.067       0.230      0.015     0.010     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.103       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.103       0.000      0.000     0.010     1.050       0.000   -0.010               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.103       0.000      0.000     0.010     1.050       0.000   -0.010               0.0
     Paper pkg                         Rollstock                 295                        1    0.6880     0.169       0.295      0.050     0.010     1.050       0.036   0.040      80        2.1
     Poly pkg                          Rollstock                 295                        1    0.5700     0.169       0.295      0.050     0.010     1.050       0.030   0.040      80        1.7



     Insert                                                                                      0.0135                                                1.030       0.014                        0.8
     Carton                                                                                      0.1010                                                1.030       0.104                        6.0
     Shipper                                                                                     0.1308                                                1.000       0.131                        7.6


     Sterilization -                                                                                                                                   1.000       0.113                        6.5


     Sub Total                                                                                                                             Sub Total               0.809                        46.8


     Labor, OH, Profit                                                                                                                                             0.920                        53.2


     Grand Total ...(duty not considered)                                                                                                   Total                1.729                         100.0




43                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     10x20 NA
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 122 of 168 PageID: 122


                  5 count - EUR        Cost Model for CVT NXTGEN (10 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 230                        1    6.9860     0.103       0.230      0.024     0.010     1.050       0.174   0.014      58        9.5
     Foam                              Rollstock                 230                        1   10.2955     0.067       0.230      0.015     0.010     1.050       0.166   0.005      35        9.0
     Binder                            Rollstock                 230                        1    2.6400     0.067       0.230      0.015     0.010     1.050       0.043   0.005      35        2.3
     Laminate toll                       Toll                    230                        1    0.0000     0.067       0.230      0.015     0.010     1.050       0.000   0.005      35        0.0
     Perforation toll                    Toll                    230                        1    0.0000     0.067       0.230      0.015     0.010     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.103       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.103       0.000      0.000     0.010     1.050       0.000   -0.010               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.103       0.000      0.000     0.010     1.050       0.000   -0.010               0.0
     Paper pkg                         Rollstock                 295                        1    0.6880     0.169       0.295      0.050     0.010     1.050       0.036   0.040      80        2.0
     Poly pkg                          Rollstock                 295                        1    0.5700     0.169       0.295      0.050     0.010     1.050       0.030   0.040      80        1.6



     Insert                                                                                      0.0225                                                1.030       0.023                        1.3
     Carton                                                                                      0.2020                                                1.030       0.208                        11.3




                                                                                                                                                                                                  This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                     0.0410                                                1.000       0.041                        2.2


     Sterilization -                                                                                                                                   1.000       0.123                        6.7


     Sub Total                                                                                                                             Sub Total               0.843                        46.0


     Labor, OH, Profit                                                                                                                                             0.991                        54.0


     Grand Total ...(duty not considered)                                                                                                   Total                1.834                         100.0


                   5 count - NAI       Cost Model for CVT NXTGEN (10 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 230                        1    6.9860     0.103       0.230      0.024     0.010     1.050       0.174   0.014      58        9.0
     Foam                              Rollstock                 230                        1   10.2955     0.067       0.230      0.015     0.010     1.050       0.166   0.005      35        8.6
     Binder                            Rollstock                 230                        1    2.6400     0.067       0.230      0.015     0.010     1.050       0.043   0.005      35        2.2
     Laminate toll                       Toll                    230                        1    0.0000     0.067       0.230      0.015     0.010     1.050       0.000   0.005      35        0.0
     Perforation toll                    Toll                    230                        1    0.0000     0.067       0.230      0.015     0.010     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.103       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.103       0.000      0.000     0.010     1.050       0.000   -0.010               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.103       0.000      0.000     0.010     1.050       0.000   -0.010               0.0
     Paper pkg                         Rollstock                 295                        1    0.6880     0.169       0.295      0.050     0.010     1.050       0.036   0.040      80        1.9
     Poly pkg                          Rollstock                 295                        1    0.5700     0.169       0.295      0.050     0.010     1.050       0.030   0.040      80        1.5



     Insert                                                                                      0.0455                                                1.030       0.047                        2.4
     Carton                                                                                      0.2507                                                1.030       0.258                        13.4
     Shipper                                                                                     0.0410                                                1.000       0.041                        2.1


     Sterilization -                                                                                                                                   1.000       0.113                        5.8


     Sub Total                                                                                                                             Sub Total               0.907                        47.0


     Labor, OH, Profit                                                                                                                                             1.021                        53.0


     Grand Total ...(duty not considered)                                                                                                   Total                1.928                         100.0


                  5 count - CEE        Cost Model for CVT NXTGEN (10 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                     EA                      pitch                                     Factor
     PU film                           Rollstock                 230                        1    6.9860     0.103       0.230      0.024     0.010     1.050       0.174   0.014      58        9.0
     Foam                              Rollstock                 230                        1   10.2955     0.067       0.230      0.015     0.010     1.050       0.166   0.005      35        8.6
     Binder                            Rollstock                 230                        1    2.6400     0.067       0.230      0.015     0.010     1.050       0.043   0.005      35        2.2
     Laminate toll                       Toll                    230                        1    0.0000     0.067       0.230      0.015     0.010     1.050       0.000   0.005      35        0.0
     Perforation toll                    Toll                    230                        1    0.0000     0.067       0.230      0.015     0.010     1.050       0.000                        0.0
     Silicone                          Rollstock                      0                     1   15.0000     0.103       0.000      0.000     0.000     1.050       0.000   0.000                0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000     0.103       0.000      0.000     0.010     1.050       0.000   -0.010               0.0
     Liners                            Rollstock                      0                     1    0.6200     0.103       0.000      0.000     0.010     1.050       0.000   -0.010               0.0
     Paper pkg                         Rollstock                 295                        1    0.6880     0.169       0.295      0.050     0.010     1.050       0.036   0.040      80        1.9
     Poly pkg                          Rollstock                 295                        1    0.5700     0.169       0.295      0.050     0.010     1.050       0.030   0.040      80        1.5



     Insert                                                                                      0.0455                                                1.030       0.047                        2.4
     Carton                                                                                      0.2507                                                1.030       0.258                        13.4
     Shipper                                                                                     0.0410                                                1.000       0.041                        2.1


     Sterilization -                                                                                                                                   1.000       0.113                        5.8


     Sub Total                                                                                                                             Sub Total               0.907                        47.0


     Labor, OH, Profit                                                                                                                                             1.021                        53.0


     Grand Total ...(duty not considered)                                                                                                   Total                1.928                         100.0




44                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     10x20 NA
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 123 of 168 PageID: 123


                  10 count - NAI       Cost Model for CVT NXTGEN (8 x 13 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix    % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste    Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 275                     2    6.9860     0.083       0.138      0.011     0.010     1.050       0.084   0.001      13        7.7
     Foam                              Rollstock                 235                     2   10.2955     0.048       0.118      0.006     0.010     1.050       0.060   -0.004     -79       5.5
     Binder                            Rollstock                 235                     2    2.6400     0.048       0.118      0.006     0.010     1.050       0.016   -0.004     -79       1.4
     Laminate toll                       Toll                    235                     2    0.0000     0.048       0.118      0.006     0.010     1.050       0.000   -0.004     -79       0.0
     Perforation toll                    Toll                    235                     2    0.0000     0.048       0.118      0.006     0.010     1.050       0.000                        0.0
     Silicone                          Rollstock                 275                     2   15.0000     0.083       0.138      0.011     0.000     1.050       0.180   0.011               16.5
     Sacrificial liner                 Rollstock                 275                     2    0.0000     0.083       0.138      0.011     0.010     1.050       0.000   0.001                0.0
     Liners                            Rollstock                 382                     2    0.6200     0.083       0.191      0.016     0.010     1.050       0.010   0.006                0.9
     Paper pkg                         Rollstock                 396                     2    0.6880     0.144       0.198      0.029     0.010     1.050       0.021   0.019      65        1.9
     Poly pkg                          Rollstock                 406                     2    0.5700     0.144       0.203      0.029     0.010     1.050       0.017   0.019      66        1.6



     Insert                                                                                   0.0228                                                1.030       0.023                        2.1
     Carton                                                                                   0.1057                                                1.030       0.109                        9.9




                                                                                                                                                                                               This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                  0.0065                                                1.000       0.007                        0.6


     Sterilization -                                                                                                                                1.000       0.059                        5.4


     Sub Total                                                                                                                          Sub Total               0.587                       53.5


     Labor, OH, Profit                                                                                                                                          0.510                       46.5


     Grand Total ...(duty not considered)                                                                                                Total                1.097                         100.0


                  10 count - EUR       Cost Model for CVT NXTGEN (8 x 13 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix    % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste    Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 275                     2    6.9860     0.083       0.138      0.011     0.010     1.050       0.084   0.001      13        8.9
     Foam                              Rollstock                 235                     2   10.2955     0.048       0.118      0.006     0.010     1.050       0.060   -0.004     -79       6.4
     Binder                            Rollstock                 235                     2    2.6400     0.048       0.118      0.006     0.010     1.050       0.016   -0.004     -79       1.6
     Laminate toll                       Toll                    235                     2    0.0000     0.048       0.118      0.006     0.010     1.050       0.000   -0.004     -79       0.0
     Perforation toll                    Toll                    235                     2    0.0000     0.048       0.118      0.006     0.010     1.050       0.000                        0.0
     Silicone                          Rollstock                 275                     2   15.0000     0.083       0.138      0.011     0.000     1.050       0.180   0.011               19.2
     Sacrificial liner                 Rollstock                 275                     2    0.0000     0.083       0.138      0.011     0.010     1.050       0.000   0.001                0.0
     Liners                            Rollstock                 382                     2    0.6200     0.083       0.191      0.016     0.010     1.050       0.010   0.006                1.1
     Paper pkg                         Rollstock                 396                     2    0.6880     0.144       0.198      0.029     0.010     1.050       0.021   0.019      65        2.2
     Poly pkg                          Rollstock                 406                     2    0.5700     0.144       0.203      0.029     0.010     1.050       0.017   0.019      66        1.9



     Insert                                                                                   0.0112                                                1.030       0.012                        1.2
     Carton                                                                                   0.0325                                                1.030       0.033                        3.6
     Shipper                                                                                  0.0065                                                1.000       0.007                        0.7


     Sterilization -                                                                                                                                1.000       0.059                        6.3


     Sub Total                                                                                                                          Sub Total               0.500                       53.1


     Labor, OH, Profit                                                                                                                                          0.441                       46.9


     Grand Total ...(duty not considered)                                                                                                Total                0.941                         100.0


                  10 count - CEE       Cost Model for CVT NXTGEN (8 x 13 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix    % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste    Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 275                     2    6.9860     0.083       0.138      0.011     0.010     1.050       0.084   0.001      13        8.9
     Foam                              Rollstock                 235                     2   10.2955     0.048       0.118      0.006     0.010     1.050       0.060   -0.004     -79       6.4
     Binder                            Rollstock                 235                     2    2.6400     0.048       0.118      0.006     0.010     1.050       0.016   -0.004     -79       1.6
     Laminate toll                       Toll                    235                     2    0.0000     0.048       0.118      0.006     0.010     1.050       0.000   -0.004     -79       0.0
     Perforation toll                    Toll                    235                     2    0.0000     0.048       0.118      0.006     0.010     1.050       0.000                        0.0
     Silicone                          Rollstock                 275                     2   15.0000     0.083       0.138      0.011     0.000     1.050       0.180   0.011               19.2
     Sacrificial liner                 Rollstock                 275                     2    0.0000     0.083       0.138      0.011     0.010     1.050       0.000   0.001                0.0
     Liners                            Rollstock                 382                     2    0.6200     0.083       0.191      0.016     0.010     1.050       0.010   0.006                1.1
     Paper pkg                         Rollstock                 396                     2    0.6880     0.144       0.198      0.029     0.010     1.050       0.021   0.019      65        2.2
     Poly pkg                          Rollstock                 406                     2    0.5700     0.144       0.203      0.029     0.010     1.050       0.017   0.019      66        1.9



     Insert                                                                                   0.0112                                                1.030       0.012                        1.2
     Carton                                                                                   0.0325                                                1.030       0.033                        3.6
     Shipper                                                                                  0.0065                                                1.000       0.007                        0.7


     Sterilization -                                                                                                                                1.000       0.059                        6.3


     Sub Total                                                                                                                          Sub Total               0.500                       53.1


     Labor, OH, Profit                                                                                                                                          0.441                       46.9


     Grand Total ...(duty not considered)                                                                                                Total                0.941                         100.0




45                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     8x13 adh
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 124 of 168 PageID: 124

                  10 count - NAI       Cost Model for CVT NXTGEN (10 x 20 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.103       0.230      0.024     0.020     1.050       0.174   0.004      16         8.6
     Foam                              Rollstock                 165                     1   10.2955     0.067       0.165      0.011     0.010     1.050       0.119   0.001       9         5.9
     Binder                            Rollstock                 165                     1    2.6400     0.067       0.165      0.011     0.010     1.050       0.030   0.001       9         1.5
     Laminate toll                       Toll                    165                     1    0.0000     0.067       0.165      0.011     0.010     1.050       0.000   0.001       9         0.0
     Perforation toll                    Toll                    165                     1    0.0000     0.067       0.165      0.011     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 230                     1   15.0000     0.103       0.230      0.024     0.020     1.050       0.374   0.004      16        18.5
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.103       0.230      0.024     0.020     1.050       0.000   0.004      16         0.0
     Liners                            Rollstock                 292                     1    0.6200     0.103       0.292      0.030     0.020     1.050       0.020   0.010      34         1.0
     Paper pkg                         Rollstock                 295                     1    0.6880     0.169       0.295      0.050     0.020     1.050       0.036   0.030      60         1.8
     Poly pkg                          Rollstock                 295                     1    0.5700     0.169       0.295      0.050     0.020     1.050       0.030   0.030      60         1.5



     Insert                                                                                   0.0228                                                1.030       0.023                         1.2
     Carton                                                                                   0.1095                                                1.030       0.113                         5.6
     Shipper                                                                                  0.0095                                                1.000       0.010                         0.5




                                                                                                                                                                                                This Document is Confidential and Proprietary. CO-006546
     Sterilization -                                                                                                                                1.000       0.113                         5.6


     Sub Total                                                                                                                          Sub Total               1.041                        51.6


     Labor, OH, Profit                                                                                                                                          0.976                        48.4


     Grand Total ...(duty not considered)                                                                                                Total                2.017                          100.0


                  10 count - EUR       Cost Model for CVT NXTGEN (10 x 20 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.103       0.230      0.024     0.010     1.050       0.174   0.014      58         9.0
     Foam                              Rollstock                 165                     1   10.2955     0.067       0.165      0.011     0.010     1.050       0.119   0.001       9         6.1
     Binder                            Rollstock                 165                     1    2.6400     0.067       0.165      0.011     0.010     1.050       0.030   0.001       9         1.6
     Laminate toll                       Toll                    165                     1    0.0000     0.067       0.165      0.011     0.010     1.050       0.000   0.001       9         0.0
     Perforation toll                    Toll                    165                     1    0.0000     0.067       0.165      0.011     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 230                     1   15.0000     0.103       0.230      0.024     0.000     1.050       0.374   0.024                19.3
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.103       0.230      0.024     0.010     1.050       0.000   0.014                 0.0
     Liners                            Rollstock                 292                     1    0.6200     0.103       0.292      0.030     0.010     1.050       0.020   0.020                 1.0
     Paper pkg                         Rollstock                 295                     1    0.6880     0.169       0.295      0.050     0.010     1.050       0.036   0.040      80         1.9
     Poly pkg                          Rollstock                 295                     1    0.5700     0.169       0.295      0.050     0.010     1.050       0.030   0.040      80         1.5



     Insert                                                                                   0.0112                                                1.030       0.012                         0.6
     Carton                                                                                   0.1101                                                1.030       0.113                         5.9
     Shipper                                                                                  0.0095                                                1.000       0.010                         0.5


     Sterilization -                                                                                                                                1.000       0.113                         5.8


     Sub Total                                                                                                                          Sub Total               1.030                        53.2


     Labor, OH, Profit                                                                                                                                          0.905                        46.8


     Grand Total ...(duty not considered)                                                                                                Total                1.935                          100.0


                  10 count - CEE       Cost Model for CVT NXTGEN (10 x 20 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.103       0.230      0.024     0.010     1.050       0.174   0.014      58         8.7
     Foam                              Rollstock                 165                     1   10.2955     0.067       0.165      0.011     0.010     1.050       0.119   0.001       9         5.9
     Binder                            Rollstock                 165                     1    2.6400     0.067       0.165      0.011     0.010     1.050       0.030   0.001       9         1.5
     Laminate toll                       Toll                    165                     1    0.0000     0.067       0.165      0.011     0.010     1.050       0.000   0.001       9         0.0
     Perforation toll                    Toll                    165                     1    0.0000     0.067       0.165      0.011     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 230                     1   15.0000     0.103       0.230      0.024     0.000     1.050       0.374   0.024                18.7
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.103       0.230      0.024     0.010     1.050       0.000   0.014                 0.0
     Liners                            Rollstock                 292                     1    0.6200     0.103       0.292      0.030     0.010     1.050       0.020   0.020                 1.0
     Paper pkg                         Rollstock                 295                     1    0.6880     0.169       0.295      0.050     0.010     1.050       0.036   0.040      80         1.8
     Poly pkg                          Rollstock                 295                     1    0.5700     0.169       0.295      0.050     0.010     1.050       0.030   0.040      80         1.5



     Insert                                                                                   0.0112                                                1.030       0.012                         0.6
     Carton                                                                                   0.1101                                                1.030       0.113                         5.7
     Shipper                                                                                  0.0095                                                1.000       0.010                         0.5


     Sterilization -                                                                                                                                1.000       0.113                         5.6


     Sub Total                                                                                                                          Sub Total               1.030                        51.4


     Labor, OH, Profit                                                                                                                                          0.973                        48.6


     Grand Total ...(duty not considered)                                                                                                Total                2.003                          100.0




46                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     10x20 adh
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 125 of 168 PageID: 125


                   5 count - NAI       Cost Model for CVT NXTGEN (10 x 20 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.103       0.230      0.024     0.020     1.050       0.174   0.004      16         7.6
     Foam                              Rollstock                 165                     1   10.2955     0.067       0.165      0.011     0.010     1.050       0.119   0.001       9         5.2
     Binder                            Rollstock                 165                     1    2.6400     0.067       0.165      0.011     0.010     1.050       0.030   0.001       9         1.3
     Laminate toll                       Toll                    165                     1    0.0000     0.067       0.165      0.011     0.010     1.050       0.000   0.001       9         0.0
     Perforation toll                    Toll                    165                     1    0.0000     0.067       0.165      0.011     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 230                     1   15.0000     0.103       0.230      0.024     0.020     1.050       0.374   0.004      16        16.4
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.103       0.230      0.024     0.020     1.050       0.000   0.004      16         0.0
     Liners                            Rollstock                 292                     1    0.6200     0.103       0.292      0.030     0.020     1.050       0.020   0.010      34         0.9
     Paper pkg                         Rollstock                 295                     1    0.6880     0.169       0.295      0.050     0.020     1.050       0.036   0.030      60         1.6
     Poly pkg                          Rollstock                 295                     1    0.5700     0.169       0.295      0.050     0.020     1.050       0.030   0.030      60         1.3



     Insert                                                                                   0.0228                                                1.030       0.023                         1.0
     Carton                                                                                   0.3773                                                1.030       0.389                        17.0




                                                                                                                                                                                                This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                  0.0172                                                1.000       0.017                         0.8


     Sterilization -                                                                                                                                1.000       0.123                         5.4


     Sub Total                                                                                                                          Sub Total               1.335                        58.5


     Labor, OH, Profit                                                                                                                                          0.946                        41.5


     Grand Total ...(duty not considered)                                                                                                Total                2.281                          100.0


                  5 count - EUR        Cost Model for CVT NXTGEN (10 x 20 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.103       0.230      0.024     0.010     1.050       0.174   0.014      58         7.7
     Foam                              Rollstock                 165                     1   10.2955     0.067       0.165      0.011     0.010     1.050       0.119   0.001       9         5.3
     Binder                            Rollstock                 165                     1    2.6400     0.067       0.165      0.011     0.010     1.050       0.030   0.001       9         1.4
     Laminate toll                       Toll                    165                     1    0.0000     0.067       0.165      0.011     0.010     1.050       0.000   0.001       9         0.0
     Perforation toll                    Toll                    165                     1    0.0000     0.067       0.165      0.011     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 230                     1   15.0000     0.103       0.230      0.024     0.000     1.050       0.374   0.024                16.6
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.103       0.230      0.024     0.010     1.050       0.000   0.014                 0.0
     Liners                            Rollstock                 292                     1    0.6200     0.103       0.292      0.030     0.010     1.050       0.020   0.020                 0.9
     Paper pkg                         Rollstock                 295                     1    0.6880     0.169       0.295      0.050     0.010     1.050       0.036   0.040      80         1.6
     Poly pkg                          Rollstock                 295                     1    0.5700     0.169       0.295      0.050     0.010     1.050       0.030   0.040      80         1.3



     Insert                                                                                   0.0112                                                1.030       0.012                         0.5
     Carton                                                                                   0.3792                                                1.030       0.391                        17.3
     Shipper                                                                                  0.0172                                                1.000       0.017                         0.8


     Sterilization -                                                                                                                                1.000       0.123                         5.4


     Sub Total                                                                                                                          Sub Total               1.325                        58.7


     Labor, OH, Profit                                                                                                                                          0.932                        41.3


     Grand Total ...(duty not considered)                                                                                                Total                2.257                          100.0


                  5 count - CEE        Cost Model for CVT NXTGEN (10 x 20 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.103       0.230      0.024     0.020     1.050       0.174   0.004      16         7.7
     Foam                              Rollstock                 165                     1   10.2955     0.067       0.165      0.011     0.010     1.050       0.119   0.001       9         5.3
     Binder                            Rollstock                 165                     1    2.6400     0.067       0.165      0.011     0.010     1.050       0.030   0.001       9         1.4
     Laminate toll                       Toll                    165                     1    0.0000     0.067       0.165      0.011     0.010     1.050       0.000   0.001       9         0.0
     Perforation toll                    Toll                    165                     1    0.0000     0.067       0.165      0.011     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 230                     1   15.0000     0.103       0.230      0.024     0.020     1.050       0.374   0.004      16        16.6
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.103       0.230      0.024     0.020     1.050       0.000   0.004      16         0.0
     Liners                            Rollstock                 292                     1    0.6200     0.103       0.292      0.030     0.020     1.050       0.020   0.010      34         0.9
     Paper pkg                         Rollstock                 295                     1    0.6880     0.169       0.295      0.050     0.020     1.050       0.036   0.030      60         1.6
     Poly pkg                          Rollstock                 295                     1    0.5700     0.169       0.295      0.050     0.020     1.050       0.030   0.030      60         1.3



     Insert                                                                                   0.0112                                                1.030       0.012                         0.5
     Carton                                                                                   0.3792                                                1.030       0.391                        17.3
     Shipper                                                                                  0.0172                                                1.000       0.017                         0.8


     Sterilization -                                                                                                                                1.000       0.123                         5.4


     Sub Total                                                                                                                          Sub Total               1.325                        58.7


     Labor, OH, Profit                                                                                                                                          0.932                        41.3


     Grand Total ...(duty not considered)                                                                                                Total                2.257                          100.0




47                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     10x20 adh
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 126 of 168 PageID: 126

                  10 count - NAI       Cost Model for CVT NXTGEN (10 x 25 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 263                     1    6.9860     0.103       0.263      0.027     0.010     1.050       0.199   0.017      63         6.8
     Foam                              Rollstock                 215                     1   10.2955     0.067       0.215      0.014     0.010     1.050       0.155   0.004      30         5.3
     Binder                            Rollstock                 215                     1    2.6400     0.067       0.215      0.014     0.010     1.050       0.040   0.004      30         1.4
     Laminate toll                       Toll                    215                     1    0.0000     0.067       0.215      0.014     0.010     1.050       0.000   0.004      30         0.0
     Perforation toll                    Toll                    215                     1    0.0000     0.067       0.215      0.014     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 263                     1   15.0000     0.103       0.263      0.027     0.000     1.050       0.427   0.027                14.7
     Sacrificial liner                 Rollstock                 263                     1    0.0000     0.103       0.263      0.027     0.010     1.050       0.000   0.017                 0.0
     Liners                            Rollstock                 292                     1    0.6200     0.103       0.292      0.030     0.010     1.050       0.020   0.020                 0.7
     Paper pkg                         Rollstock                 330                     1    0.6880     0.169       0.330      0.056     0.010     1.050       0.040   0.046      82         1.4
     Poly pkg                          Rollstock                 335                     1    0.5700     0.169       0.335      0.057     0.010     1.050       0.034   0.047      82         1.2



     Insert                                                                                   0.0228                                                1.030       0.023                         0.8
     Carton                                                                                   0.3914                                                1.030       0.403                        13.8
     Shipper                                                                                  0.0180                                                1.000       0.018                         0.6




                                                                                                                                                                                                This Document is Confidential and Proprietary. CO-006546
     Sterilization -                                                                                                                                1.000       0.161                         5.5


     Sub Total                                                                                                                          Sub Total               1.520                        52.1


     Labor, OH, Profit                                                                                                                                          1.396                        47.9


     Grand Total ...(duty not considered)                                                                                                Total                2.916                          100.0


                  10 count - EUR       Cost Model for CVT NXTGEN (10 x 25 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 263                     1    6.9860     0.103       0.263      0.027     0.010     1.050       0.199   0.017      63         6.9
     Foam                              Rollstock                 215                     1   10.2955     0.067       0.215      0.014     0.010     1.050       0.155   0.004      30         5.4
     Binder                            Rollstock                 215                     1    2.6400     0.067       0.215      0.014     0.010     1.050       0.040   0.004      30         1.4
     Laminate toll                       Toll                    215                     1    0.0000     0.067       0.215      0.014     0.010     1.050       0.000   0.004      30         0.0
     Perforation toll                    Toll                    215                     1    0.0000     0.067       0.215      0.014     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 263                     1   15.0000     0.103       0.263      0.027     0.000     1.050       0.427   0.027                14.8
     Sacrificial liner                 Rollstock                 263                     1    0.0000     0.103       0.263      0.027     0.010     1.050       0.000   0.017                 0.0
     Liners                            Rollstock                 292                     1    0.6200     0.103       0.292      0.030     0.010     1.050       0.020   0.020                 0.7
     Paper pkg                         Rollstock                 330                     1    0.6880     0.169       0.330      0.056     0.010     1.050       0.040   0.046      82         1.4
     Poly pkg                          Rollstock                 335                     1    0.5700     0.169       0.335      0.057     0.010     1.050       0.034   0.047      82         1.2



     Insert                                                                                   0.0112                                                1.030       0.012                         0.4
     Carton                                                                                   0.3914                                                1.030       0.403                        14.0
     Shipper                                                                                  0.0180                                                1.000       0.018                         0.6


     Sterilization -                                                                                                                                1.000       0.161                         5.6


     Sub Total                                                                                                                          Sub Total               1.508                        52.3


     Labor, OH, Profit                                                                                                                                          1.376                        47.7


     Grand Total ...(duty not considered)                                                                                                Total                2.884                          100.0


                  10 count - CEE       Cost Model for CVT NXTGEN (10 x 25 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 263                     1    6.9860     0.103       0.263      0.027     0.010     1.050       0.199   0.017      63         6.9
     Foam                              Rollstock                 215                     1   10.2955     0.067       0.215      0.014     0.010     1.050       0.155   0.004      30         5.4
     Binder                            Rollstock                 215                     1    2.6400     0.067       0.215      0.014     0.010     1.050       0.040   0.004      30         1.4
     Laminate toll                       Toll                    215                     1    0.0000     0.067       0.215      0.014     0.010     1.050       0.000   0.004      30         0.0
     Perforation toll                    Toll                    215                     1    0.0000     0.067       0.215      0.014     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 263                     1   15.0000     0.103       0.263      0.027     0.000     1.050       0.427   0.027                14.8
     Sacrificial liner                 Rollstock                 263                     1    0.0000     0.103       0.263      0.027     0.010     1.050       0.000   0.017                 0.0
     Liners                            Rollstock                 292                     1    0.6200     0.103       0.292      0.030     0.010     1.050       0.020   0.020                 0.7
     Paper pkg                         Rollstock                 330                     1    0.6880     0.169       0.330      0.056     0.010     1.050       0.040   0.046      82         1.4
     Poly pkg                          Rollstock                 335                     1    0.5700     0.169       0.335      0.057     0.010     1.050       0.034   0.047      82         1.2



     Insert                                                                                   0.0112                                                1.030       0.012                         0.4
     Carton                                                                                   0.3914                                                1.030       0.403                        14.0
     Shipper                                                                                  0.0180                                                1.000       0.018                         0.6


     Sterilization -                                                                                                                                1.000       0.161                         5.6


     Sub Total                                                                                                                          Sub Total               1.508                        52.3


     Labor, OH, Profit                                                                                                                                          1.376                        47.7


     Grand Total ...(duty not considered)                                                                                                Total                2.884                          100.0




48                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     10x25 adh
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 127 of 168 PageID: 127


                   5 count - NAI       Cost Model for CVT NXTGEN (10 x 25 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 263                     1    6.9860     0.103       0.263      0.027     0.010     1.050       0.199   0.017      63         6.9
     Foam                              Rollstock                 215                     1   10.2955     0.067       0.215      0.014     0.010     1.050       0.155   0.004      30         5.3
     Binder                            Rollstock                 215                     1    2.6400     0.067       0.215      0.014     0.010     1.050       0.040   0.004      30         1.4
     Laminate toll                       Toll                    215                     1    0.0000     0.067       0.215      0.014     0.010     1.050       0.000   0.004      30         0.0
     Perforation toll                    Toll                    215                     1    0.0000     0.067       0.215      0.014     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 263                     1   15.0000     0.103       0.263      0.027     0.000     1.050       0.427   0.027                14.7
     Sacrificial liner                 Rollstock                 263                     1    0.0000     0.103       0.263      0.027     0.010     1.050       0.000   0.017                 0.0
     Liners                            Rollstock                 292                     1    0.6200     0.103       0.292      0.030     0.010     1.050       0.020   0.020                 0.7
     Paper pkg                         Rollstock                 330                     1    0.6880     0.169       0.330      0.056     0.010     1.050       0.040   0.046      82         1.4
     Poly pkg                          Rollstock                 335                     1    0.5700     0.169       0.335      0.057     0.010     1.050       0.034   0.047      82         1.2



     Insert                                                                                   0.0228                                                1.030       0.023                         0.8
     Carton                                                                                   0.3852                                                1.030       0.397                        13.7




                                                                                                                                                                                                This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                  0.0178                                                1.000       0.018                         0.6


     Sterilization -                                                                                                                                1.000       0.153                         5.3


     Sub Total                                                                                                                          Sub Total               1.506                        52.0


     Labor, OH, Profit                                                                                                                                          1.392                        48.0


     Grand Total ...(duty not considered)                                                                                                Total                2.898                          100.0


                  5 count - EUR        Cost Model for CVT NXTGEN (10 x 25 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 263                     1    6.9860     0.103       0.263      0.027     0.010     1.050       0.199   0.017      63         6.9
     Foam                              Rollstock                 215                     1   10.2955     0.067       0.215      0.014     0.010     1.050       0.155   0.004      30         5.4
     Binder                            Rollstock                 215                     1    2.6400     0.067       0.215      0.014     0.010     1.050       0.040   0.004      30         1.4
     Laminate toll                       Toll                    215                     1    0.0000     0.067       0.215      0.014     0.010     1.050       0.000   0.004      30         0.0
     Perforation toll                    Toll                    215                     1    0.0000     0.067       0.215      0.014     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 263                     1   15.0000     0.103       0.263      0.027     0.000     1.050       0.427   0.027                14.8
     Sacrificial liner                 Rollstock                 263                     1    0.0000     0.103       0.263      0.027     0.010     1.050       0.000   0.017                 0.0
     Liners                            Rollstock                 292                     1    0.6200     0.103       0.292      0.030     0.010     1.050       0.020   0.020                 0.7
     Paper pkg                         Rollstock                 330                     1    0.6880     0.169       0.330      0.056     0.010     1.050       0.040   0.046      82         1.4
     Poly pkg                          Rollstock                 335                     1    0.5700     0.169       0.335      0.057     0.010     1.050       0.034   0.047      82         1.2



     Insert                                                                                   0.0112                                                1.030       0.012                         0.4
     Carton                                                                                   0.3814                                                1.030       0.393                        13.6
     Shipper                                                                                  0.0178                                                1.000       0.018                         0.6


     Sterilization -                                                                                                                                1.000       0.153                         5.3


     Sub Total                                                                                                                          Sub Total               1.491                        51.8


     Labor, OH, Profit                                                                                                                                          1.388                        48.2


     Grand Total ...(duty not considered)                                                                                                Total                2.879                          100.0


                  5 count - CEE        Cost Model for CVT NXTGEN (10 x 25 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 263                     1    6.9860     0.103       0.263      0.027     0.010     1.050       0.199   0.017      63         6.9
     Foam                              Rollstock                 215                     1   10.2955     0.067       0.215      0.014     0.010     1.050       0.155   0.004      30         5.4
     Binder                            Rollstock                 215                     1    2.6400     0.067       0.215      0.014     0.010     1.050       0.040   0.004      30         1.4
     Laminate toll                       Toll                    215                     1    0.0000     0.067       0.215      0.014     0.010     1.050       0.000   0.004      30         0.0
     Perforation toll                    Toll                    215                     1    0.0000     0.067       0.215      0.014     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 263                     1   15.0000     0.103       0.263      0.027     0.000     1.050       0.427   0.027                14.8
     Sacrificial liner                 Rollstock                 263                     1    0.0000     0.103       0.263      0.027     0.010     1.050       0.000   0.017                 0.0
     Liners                            Rollstock                 292                     1    0.6200     0.103       0.292      0.030     0.010     1.050       0.020   0.020                 0.7
     Paper pkg                         Rollstock                 330                     1    0.6880     0.169       0.330      0.056     0.010     1.050       0.040   0.046      82         1.4
     Poly pkg                          Rollstock                 335                     1    0.5700     0.169       0.335      0.057     0.010     1.050       0.034   0.047      82         1.2



     Insert                                                                                   0.0112                                                1.030       0.012                         0.4
     Carton                                                                                   0.3814                                                1.030       0.393                        13.6
     Shipper                                                                                  0.0178                                                1.000       0.018                         0.6


     Sterilization -                                                                                                                                1.000       0.153                         5.3


     Sub Total                                                                                                                          Sub Total               1.491                        51.8


     Labor, OH, Profit                                                                                                                                          1.388                        48.2


     Grand Total ...(duty not considered)                                                                                                Total                2.879                          100.0




49                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     10x25 adh
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 128 of 168 PageID: 128


                  10 count - NAI       Cost Model for CVT NXTGEN (10 x 30 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 315                     1    6.9860     0.103       0.315      0.033     0.010     1.050       0.238   0.023      69         8.2
     Foam                              Rollstock                 280                     1   10.2955     0.067       0.280      0.019     0.010     1.050       0.202   0.009      46         6.9
     Binder                            Rollstock                 280                     1    2.6400     0.067       0.280      0.019     0.010     1.050       0.052   0.009      46         1.8
     Laminate toll                       Toll                    280                     1    0.0000     0.067       0.280      0.019     0.010     1.050       0.000   0.009      46         0.0
     Perforation toll                    Toll                    280                     1    0.0000     0.067       0.280      0.019     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 315                     1   15.0000     0.103       0.315      0.033     0.000     1.050       0.512   0.033                17.5
     Sacrificial liner                 Rollstock                 315                     1    0.0000     0.103       0.315      0.033     0.010     1.050       0.000   0.023                 0.0
     Liners                            Rollstock                 360                     1    0.6200     0.103       0.360      0.037     0.010     1.050       0.024   0.027                 0.8
     Paper pkg                         Rollstock                 396                     1    0.6880     0.169       0.396      0.067     0.010     1.050       0.048   0.057      85         1.7
     Poly pkg                          Rollstock                 406                     1    0.5700     0.169       0.406      0.069     0.010     1.050       0.041   0.059      85         1.4



     Insert                                                                                   0.0228                                                1.030       0.023                         0.8
     Carton                                                                                   0.3927                                                1.030       0.404                        13.9




                                                                                                                                                                                                This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                  0.0115                                                1.000       0.012                         0.4


     Sterilization -                                                                                                                                1.000       0.161                         5.5


     Sub Total                                                                                                                          Sub Total               1.718                        58.9


     Labor, OH, Profit                                                                                                                                          1.201                        41.1


     Grand Total ...(duty not considered)                                                                                                Total                2.919                          100.0


                  10 count - EUR       Cost Model for CVT NXTGEN (10 x 30 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 315                     1    6.9860     0.103       0.315      0.033     0.010     1.050       0.238   0.023      69         9.5
     Foam                              Rollstock                 280                     1   10.2955     0.067       0.280      0.019     0.010     1.050       0.202   0.009      46         8.0
     Binder                            Rollstock                 280                     1    2.6400     0.067       0.280      0.019     0.010     1.050       0.052   0.009      46         2.1
     Laminate toll                       Toll                    280                     1    0.0000     0.067       0.280      0.019     0.010     1.050       0.000   0.009      46         0.0
     Perforation toll                    Toll                    280                     1    0.0000     0.067       0.280      0.019     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 315                     1   15.0000     0.103       0.315      0.033     0.000     1.050       0.512   0.033                20.4
     Sacrificial liner                 Rollstock                 315                     1    0.0000     0.103       0.315      0.033     0.010     1.050       0.000   0.023                 0.0
     Liners                            Rollstock                 360                     1    0.6200     0.103       0.360      0.037     0.010     1.050       0.024   0.027                 1.0
     Paper pkg                         Rollstock                 396                     1    0.6880     0.169       0.396      0.067     0.010     1.050       0.048   0.057      85         1.9
     Poly pkg                          Rollstock                 406                     1    0.5700     0.169       0.406      0.069     0.010     1.050       0.041   0.059      85         1.6



     Insert                                                                                   0.0112                                                1.030       0.012                         0.5
     Carton                                                                                   0.1292                                                1.030       0.133                         5.3
     Shipper                                                                                  0.0115                                                1.000       0.012                         0.5


     Sterilization -                                                                                                                                1.000       0.161                         6.4


     Sub Total                                                                                                                          Sub Total               1.435                        57.0


     Labor, OH, Profit                                                                                                                                          1.080                        43.0


     Grand Total ...(duty not considered)                                                                                                Total                2.515                          100.0


                  10 count - CEE       Cost Model for CVT NXTGEN (10 x 30 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 315                     1    6.9860     0.103       0.315      0.033     0.010     1.050       0.238   0.023      69         9.5
     Foam                              Rollstock                 280                     1   10.2955     0.067       0.280      0.019     0.010     1.050       0.202   0.009      46         8.0
     Binder                            Rollstock                 280                     1    2.6400     0.067       0.280      0.019     0.010     1.050       0.052   0.009      46         2.1
     Laminate toll                       Toll                    280                     1    0.0000     0.067       0.280      0.019     0.010     1.050       0.000   0.009      46         0.0
     Perforation toll                    Toll                    280                     1    0.0000     0.067       0.280      0.019     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 315                     1   15.0000     0.103       0.315      0.033     0.000     1.050       0.512   0.033                20.4
     Sacrificial liner                 Rollstock                 315                     1    0.0000     0.103       0.315      0.033     0.010     1.050       0.000   0.023                 0.0
     Liners                            Rollstock                 360                     1    0.6200     0.103       0.360      0.037     0.010     1.050       0.024   0.027                 1.0
     Paper pkg                         Rollstock                 396                     1    0.6880     0.169       0.396      0.067     0.010     1.050       0.048   0.057      85         1.9
     Poly pkg                          Rollstock                 406                     1    0.5700     0.169       0.406      0.069     0.010     1.050       0.041   0.059      85         1.6



     Insert                                                                                   0.0112                                                1.030       0.012                         0.5
     Carton                                                                                   0.1292                                                1.030       0.133                         5.3
     Shipper                                                                                  0.0115                                                1.000       0.012                         0.5


     Sterilization -                                                                                                                                1.000       0.161                         6.4


     Sub Total                                                                                                                          Sub Total               1.435                        57.0


     Labor, OH, Profit                                                                                                                                          1.080                        43.0


     Grand Total ...(duty not considered)                                                                                                Total                2.515                          100.0




50                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     10x30 adh
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 129 of 168 PageID: 129



                   5 count - NAI       Cost Model for CVT NXTGEN (10 x 30 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 315                     1    6.9860     0.103       0.315      0.033     0.010     1.050       0.238   0.023      69         8.2
     Foam                              Rollstock                 280                     1   10.2955     0.067       0.280      0.019     0.010     1.050       0.202   0.009      46         7.0
     Binder                            Rollstock                 280                     1    2.6400     0.067       0.280      0.019     0.010     1.050       0.052   0.009      46         1.8
     Laminate toll                       Toll                    280                     1    0.0000     0.067       0.280      0.019     0.010     1.050       0.000   0.009      46         0.0
     Perforation toll                    Toll                    280                     1    0.0000     0.067       0.280      0.019     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 315                     1   15.0000     0.103       0.315      0.033     0.000     1.050       0.512   0.033                17.7
     Sacrificial liner                 Rollstock                 315                     1    0.0000     0.103       0.315      0.033     0.010     1.050       0.000   0.023                 0.0
     Liners                            Rollstock                 360                     1    0.6200     0.103       0.360      0.037     0.010     1.050       0.024   0.027                 0.8
     Paper pkg                         Rollstock                 396                     1    0.6880     0.169       0.396      0.067     0.010     1.050       0.048   0.057      85         1.7
     Poly pkg                          Rollstock                 406                     1    0.5700     0.169       0.406      0.069     0.010     1.050       0.041   0.059      85         1.4



     Insert                                                                                   0.0228                                                1.030       0.023                         0.8




                                                                                                                                                                                                This Document is Confidential and Proprietary. CO-006546
     Carton                                                                                   0.3847                                                1.030       0.396                        13.7
     Shipper                                                                                  0.0087                                                1.000       0.009                         0.3


     Sterilization -                                                                                                                                1.000       0.153                         5.3


     Sub Total                                                                                                                          Sub Total               1.699                        58.7


     Labor, OH, Profit                                                                                                                                          1.196                        41.3


     Grand Total ...(duty not considered)                                                                                                Total                2.895                          100.0


                  5 count - EUR        Cost Model for CVT NXTGEN (10 x 30 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 315                     1    6.9860     0.103       0.315      0.033     0.010     1.050       0.238   0.023      69         8.3
     Foam                              Rollstock                 280                     1   10.2955     0.067       0.280      0.019     0.010     1.050       0.202   0.009      46         7.0
     Binder                            Rollstock                 280                     1    2.6400     0.067       0.280      0.019     0.010     1.050       0.052   0.009      46         1.8
     Laminate toll                       Toll                    280                     1    0.0000     0.067       0.280      0.019     0.010     1.050       0.000   0.009      46         0.0
     Perforation toll                    Toll                    280                     1    0.0000     0.067       0.280      0.019     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 315                     1   15.0000     0.103       0.315      0.033     0.000     1.050       0.512   0.033                17.8
     Sacrificial liner                 Rollstock                 315                     1    0.0000     0.103       0.315      0.033     0.010     1.050       0.000   0.023                 0.0
     Liners                            Rollstock                 360                     1    0.6200     0.103       0.360      0.037     0.010     1.050       0.024   0.027                 0.8
     Paper pkg                         Rollstock                 396                     1    0.6880     0.169       0.396      0.067     0.010     1.050       0.048   0.057      85         1.7
     Poly pkg                          Rollstock                 406                     1    0.5700     0.169       0.406      0.069     0.010     1.050       0.041   0.059      85         1.4



     Insert                                                                                   0.0112                                                1.030       0.012                         0.4
     Carton                                                                                   0.3866                                                1.030       0.398                        13.8
     Shipper                                                                                  0.0087                                                1.000       0.009                         0.3


     Sterilization -                                                                                                                                1.000       0.153                         5.3


     Sub Total                                                                                                                          Sub Total               1.690                        58.6


     Labor, OH, Profit                                                                                                                                          1.194                        41.4


     Grand Total ...(duty not considered)                                                                                                Total                2.884                          100.0


                  5 count - CEE        Cost Model for CVT NXTGEN (10 x 30 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 315                     1    6.9860     0.103       0.315      0.033     0.010     1.050       0.238   0.023      69         8.3
     Foam                              Rollstock                 280                     1   10.2955     0.067       0.280      0.019     0.010     1.050       0.202   0.009      46         7.0
     Binder                            Rollstock                 280                     1    2.6400     0.067       0.280      0.019     0.010     1.050       0.052   0.009      46         1.8
     Laminate toll                       Toll                    280                     1    0.0000     0.067       0.280      0.019     0.010     1.050       0.000   0.009      46         0.0
     Perforation toll                    Toll                    280                     1    0.0000     0.067       0.280      0.019     0.010     1.050       0.000                         0.0
     Silicone                          Rollstock                 315                     1   15.0000     0.103       0.315      0.033     0.000     1.050       0.512   0.033                17.8
     Sacrificial liner                 Rollstock                 315                     1    0.0000     0.103       0.315      0.033     0.010     1.050       0.000   0.023                 0.0
     Liners                            Rollstock                 360                     1    0.6200     0.103       0.360      0.037     0.010     1.050       0.024   0.027                 0.8
     Paper pkg                         Rollstock                 396                     1    0.6880     0.169       0.396      0.067     0.010     1.050       0.048   0.057      85         1.7
     Poly pkg                          Rollstock                 406                     1    0.5700     0.169       0.406      0.069     0.010     1.050       0.041   0.059      85         1.4



     Insert                                                                                   0.0112                                                1.030       0.012                         0.4
     Carton                                                                                   0.3866                                                1.030       0.398                        13.8
     Shipper                                                                                  0.0087                                                1.000       0.009                         0.3


     Sterilization -                                                                                                                                1.000       0.153                         5.3


     Sub Total                                                                                                                          Sub Total               1.690                        58.6


     Labor, OH, Profit                                                                                                                                          1.194                        41.4


     Grand Total ...(duty not considered)                                                                                                Total                2.884                          100.0



51                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     10x30 adh
     Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 130 of 168 PageID: 130



                                                                                                                                         Total
                                                                   Pack      Contract                                       Labor, OH, Dressing   MU PACK
                            Description                 Market     Size    Model Volume       Sterilization   Materials       Profit     Price     PRICE
     1707747 AQUACEL AG FOAM ADH 8X8CM 1X10 NAI          NAI        10           166,448              0.050         0.574          0.508  1.132    11.323
     1707749 AQUACEL AG FOAM ADH 8X8CM 1X10 EU           EUR        10           191,221              0.050         0.466          0.467  0.984    9.835
     1707750 AQUACEL AG FOAM ADH 8X8CM 1X10 CEE          CEE        10             7,572              0.050         0.471          0.492  1.013    10.131
     1707751 AQUACEL AG FOAM ADH 8X8CM 1X10 JP            JP        10                 -              0.050         0.466          0.467  0.984    9.835
     1707752 AQUACEL AG FOAM ADH 8X8CM 1X16 FR            FR        16                 -              0.047         0.440          0.463  0.949    15.191
     1705403 AQUACELAG FOAM ADH 10X10CM(10PK) NAI        NAI        10           186,440              0.050         0.645          0.547  1.242    12.417
     1705404 AQUACELAG FOAM ADH 10X10CM(10PK) EU         EUR        10           239,026              0.050         0.596          0.519  1.165    11.654
     1705405 AQUACELAG FOAM ADH 10X10CM(10PK) CEE        CEE        10            64,690              0.050         0.644          0.556  1.250    12.503
     1705406 AQUACELAG FOAM ADH 10X10CM(10PK) JP          JP        10                 -              0.050         0.596          0.519  1.165    11.654
     1703961 AQUACEL FOAM AGADH12.5X12.5(1X3) ES          ES         3                 -              0.156         1.034          0.963  2.153    6.459
     1703962 AQUACEL FOAMAGADH12.5X12.5(1X10) EUR        EUR        10            76,488              0.070         0.849          0.789  1.709    17.087
     1703963 AQUACEL FOAMAGADH12.5X12.5(1X10) NAI        NAI        10           120,010              0.070         0.854          0.794  1.719    17.188
     1703964 AQUACEL FOAMAGADH12.5X12.5(1X10) CEE        CEE        10            51,132              0.070         0.823          0.614  1.507    15.072
     1703965 AQUACEL FOAM AGADH12.5X12.5(1X10) JP         JP        10                 -              0.070         0.849          0.789  1.709    17.087




                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
     1704193 AQUACEL FOAM AG ADH 12.5X12.5(1X16PK)FR      FR        16                 -              0.070         0.850          0.908  1.828    29.246
     1703966 AQUACEL FOAMAGADH17.5X17.5(1X10) EUR        EUR        10            34,420              0.113         1.728          1.355  3.195    31.951
     1703967 AQUACEL FOAMAGADH17.5X17.5(1X10) NAI        NAI        10            30,595              0.113         1.778          1.384  3.275    32.745
     1703968 AQUACEL FOAMAGADH17.5X17.5(1X10) CEE        CEE        10            36,428              0.090         1.628          1.373  3.091    30.914
     1703969 AQUACEL FOAM AGADH17.5X17.5(1X10) JP         JP        10                 -              0.113         1.728          1.355  3.195    31.951
     1703971 AQUACEL FOAM AG ADH 21X21(1X5) EUR          EUR         5             8,401              0.167         2.273          2.011  4.451    22.254
     1703972 AQUACEL FOAM AG ADH 21X21(1X5) NAI          NAI         5             4,648              0.167         2.373          2.062  4.602    23.008
     1703973 AQUACEL FOAM AG ADH 21X21(1X5) CEE          CEE         5            10,458              0.167         2.497          2.015  4.679    23.395
     1703974 AQUACEL FOAM AG ADH 21X21(1X5) JP            JP         5                 -              0.167         2.273          2.011  4.451    22.254
     1704194 AQUACEL FOAM AG ADH 21X21 (1X10PK) FR       EUR        10                 -              0.125         2.373          1.939  4.437    44.368
     1703975 AQUACEL FOAM AG ADH HEEL(1X5) EUR           EUR         5                 -              0.141         1.535          1.451  3.127    15.635
     1703976 AQUACEL FOAM AG ADH HEEL(1X5) NAI           NAI         5             5,473              0.141         1.545          1.498  3.184    15.920
     1703977 AQUACEL FOAM AG ADH HEEL(1X5) CEE           CEE         5             2,299              0.141         1.545          1.695  3.380    16.902
     1703978 AQUACEL FOAM AG ADH HEEL(1X5) JP             JP         5                 -              0.141         1.535          1.451  3.127    15.635
     1704195 AQUACEL FOAM AG ADH HEEL (1X10PK) EUR       EUR        10                 -              0.101         1.572          1.439  3.112    31.120
     1713242 AQUACEL FOAM AG ADH SACRAL(1X3) ES           ES         3                 -              0.250         2.010          1.621  3.881    11.643
     1703979 AQUACEL FOAM AG ADH SACRAL(1X5) EUR         EUR         5            18,244              0.150         1.775          1.637  3.562    17.810
     1703980 AQUACEL FOAM AG ADH SACRAL(1X5) NAI         NAI         5             5,729              0.150         1.886          1.743  3.779    18.895
     1703981 AQUACEL FOAM AG ADH SACRAL(1X5) CEE         CEE         5             1,642              0.150         1.780          1.883  3.813    19.063
     1703982 AQUACEL FOAM AG ADH SACRAL(1X5) JP           JP         5                 -              0.150         1.775          1.628  3.553    17.765
     1704196 AQUACEL FOAM AG ADH SACRAL (1X10PK) EUR     EUR        10                 -              0.121         1.884          1.620  3.625    36.249
     1707758 AQUACEL AG FOAM ADH 25X30CM 1X5 EU          EUR         5             5,300              0.322         3.803          3.491  7.616    38.080
     1707757 AQUACEL AG FOAM ADH 25X30CM 1X5 NAI         NAI         5             4,096              0.322         4.187          3.560  8.069    40.343
     1707759 AQUACEL AG FOAM ADH 25X30CM 1X5 CEE         CEE         5             1,788              0.322         4.187          3.638  8.147    40.734
     1707908 AQUACEL AG FOAM ADH 25X30CM 1X5 EU          EUR        10                 -              0.281         3.815          2.902  6.998    69.984
     1707760 AQUACEL AG FOAM ADH 25X30CM 1X5 JP           JP         5                 -              0.322         3.803          3.491  7.616    38.080
     1704007 AQUACEL FOAM AG N/ADH 5X5(1X3) ES            ES         3                 -              0.055         0.386          0.627  1.068    3.204
     1704008 AQUACEL FOAM AG N/ADH 5X5(1X10) EUR         EUR        10            95,610              0.027         0.170          0.354  0.551    5.505
     1704009 AQUACEL FOAM AG N/ADH 5X5(1X10) NAI         NAI        10            32,125              0.027         0.175          0.342  0.544    5.435
     1704010 AQUACEL FOAM AG N/ADH 5X5(1X10) CEE         CEE        10             1,721              0.027         0.174          0.362  0.563    5.631
     1704011 AQUACEL FOAM AG N/ADH 5X5(1X10) JP           JP        10                 -              0.027         0.170          0.354  0.551    5.505
     1704012 AQUACEL FOAM AG N/ADH 5X5(1X16) FR           FR        16                 -              0.025         0.155          0.377  0.557    8.909
     1704014 AQUACEL FOAM AG N/ADH10X10(1X10) EUR        EUR        10           168,714              0.050         0.354          0.465  0.869    8.692
     1704015 AQUACEL FOAM AG N/ADH10X10(1X10) NAI        NAI        10           167,318              0.050         0.402          0.480  0.933    9.325
     1704016 AQUACEL FOAM AG N/ADH10X10(1X10) CEE        CEE        10           118,117              0.050         0.402          0.487  0.939    9.391
     1704017 AQUACEL FOAM AG N/ADH 10X10(1X10) JP         JP        10                 -              0.050         0.354          0.465  0.869    8.692
     1704018 AQUACEL FOAM AG N/ADH 10X10(1X16) FR         FR        16                 -              0.047         0.371          0.464  0.881    14.103
     1704013 AQUACEL FOAM AG N/ADH 10X10(1X3) ES          ES         3                 -              0.104         0.601          0.783  1.488    4.465
     1705597 AQUACELAG FOAM NADH 12.5X12.5CM(16PK)FR      FR        16                 -              0.070         0.521          0.657  1.249    19.981
     1704020 AQUACEL FOAM AG N/ADH 15X15(1X5) EUR        EUR         5            18,244              0.141         0.779          0.982  1.902    9.509
     1704021 AQUACEL FOAM AG N/ADH 15X15(1X5) NAI        NAI         5            21,893              0.141         0.913          1.026  2.079    10.396
     1704022 AQUACEL FOAM AG N/ADH 15X15(1X5) CEE        CEE         5            80,251              0.141         0.912          1.051  2.103    10.517
     1704023 AQUACEL FOAM AG N/ADH 15X15(1X5) JP          JP         5                 -              0.141         0.779          0.982  1.902    9.509
     1704019 AQUACEL FOAM AG N/ADH 15X15(1X3) ES          ES         3                 -              0.234         1.022          1.115  2.371    7.113
     1704200 AQUACEL FOAM AG N/ADH 15X15 (1X10PK) EUR    EUR        10                 -              0.084         0.943          1.037  2.064    20.645
     1707754 AQUACEL AG FOAM NADH 15X20CM 1X5 EU         EUR         5             9,122              0.141         1.082          1.217  2.440    12.200
     1707753 AQUACEL AG FOAM NADH 15X20CM 1X5 NAI        NAI         5             8,912              0.141         1.070          1.213  2.423    12.117
     1707755 AQUACEL AG FOAM NADH 15X20CM 1X5 CEE        CEE         5            23,891              0.141         1.069          1.218  2.428    12.138
     1707756 AQUACEL AG FOAM NADH 15X20CM 1X5 JP          JP         5                 -              0.141         1.181          1.244  2.566    12.829
     1707907 AQUACEL FOAM Ag N/ADH 15X20CM(10PK)         EUR        10                 -              0.101         0.931          0.901  1.933    19.333
     1705598 AQUACELAG FOAM NADH 17.5X17.5CM(10PK) FR     FR        10                 -              0.113         0.943          1.096  2.152    21.516
     1704024 AQUACEL FOAM AG N/ADH 20X20(1X5) EUR        EUR         5            13,683              0.180         1.241          1.343  2.764    13.820
     1704025 AQUACEL FOAM AG N/ADH 20X20(1X5) NAI        NAI         5            14,846              0.180         1.341          1.426  2.947    14.734
     1704026 AQUACEL FOAM AG N/ADH 20X20(1X5) CEE        CEE         5            44,844              0.180         1.340          1.383  2.903    14.515
     1704027 AQUACEL FOAM AG N/ADH 20X20(1X5) JP          JP         5                 -              0.180         1.241          1.343  2.764    13.820
     1704201 AQUACEL FOAM AG N/ADH 20X20 (1X10PK) EUR    EUR        10                 -              0.125         1.341          1.339  2.805    28.047
     1710040 AQUACEL FOAM AG ADH LG SACRAL(1X5) EUR      EUR         5                 -              0.201         2.837          1.900  4.938    24.692
     1710036 AQUACEL FOAM AG ADH LG SACRAL(1X5) NAI      NAI         5            12,155              0.201         2.847          2.072  5.120    25.602
     1710044 AQUACEL FOAM AG ADH LG SACRAL(1X5) CEE      CEE         5                 -              0.201         2.846          2.971  6.018    30.091
             AQUACEL FOAM AG ADH LG SACRAL(1X5) JP        JP         5                 -              0.201         2.844          1.902  4.947    24.737
     1710042 AQUACEL FOAM AG ADH LG SACRAL(1X10) EUR     EUR        10                 -              0.147         2.820          1.732  4.699    46.986
                                                                               2,103,995




52                                                      Aquacel Scapa Pricing Model - Schedule 1 Part 2                                           AG SummaryVolume
                                                    Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 131 of 168 PageID: 131




                                                                                                                                                                                                                                                                 This Document is Confidential and Proprietary. CO-006546
Material                                                                                    Base Price /
              Materials                               Mix %      Supplier                                    Offcut Factor       Gross Price/M2 With Offcut                        Comment                                            Updated Price Reference Price
Element                                                                                     M2



                                                          50% Dermamed
                                                                                                      8.56             1.67%                                            8.702952
            1 PU Film
                                                          50% Scapa
                                                                                                     7.653                   0                                             7.653
                                                         100% Weighted                                                                                                    $8.178
                                                          32% Polymer Health                      $10.923              0.00%                                             $10.923                                                              £6.45             £7.39
            2 Foam                                        68% Filtrona                            $10.000              0.00%                                             $10.000
                                                         100% Annual blended rate                                                                                        $10.296
            3 Binder                                          Freudenberg                          $2.640              0.00%                                              $2.640
                                                         100% Polymer Science                     $21.535              1.50%                                             $21.858                                                             $21.18            $21.89
            4 Silicone                                     0% Scapa                               $15.000              0.00%                                             $15.000 Scapa silicone not to be used on AG product.
                                                         100% Annual blended rate                                                                                        $21.858
            5 Hydrofiber                                      CVT                                    $0.00             0.00%                                                 -   free issue
            6 Lamintion Toll                                                                         $0.00             0.00%                                                 -
              Perforation sacraficial liner                                                          $0.00
            7 perforation labour                                                                     $0.00
              Perforation Toll                                                                       $0.00             0.00%                                                 -
            8 Liners                                                                                 $0.62             0.00%                                              0.6200
            9 Paper packaging                                                                        $0.69             0.00%                                              0.6880
           10 Poly packaging                                                                         $0.57             0.00%                                              0.5700
           11 Paper printing - Webtec                                                                $0.00             0.00%                                                 -
           12 Sacrificial liners                                                                     $0.00             0.00%                                                 -

              Waste % Assumption - Roll Materials         5.0%



 The Price to be paid by CVT for each dressing is set out in Supplier’s cost model. The cost model assumes utilization of 80% Scapa silicone trilaminate across the total mix of Products supplied and for which Scapa silicone trilaminate is Qualified. The cost
                                       model will be adjusted from time to time in the event that the mix of Products ordered by CVT facilitates actual utilisation of Scapa silicone trilaminate at a rate in excess of 80%.

                                              Paper Printing charge is included within the LOHP elements of the model at a charge or $0.35/sqm. The area for calcualtion is the same as the M2 QPPU area used within each dressing.




53                                                                                                             Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                                            AG INPUTS
         Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 132 of 168 PageID: 132




                                                       foreign               sq meter
                                                     exchange                      per      Total charge                    Duties and FDT cost /
                                             GBP/sqm      rate         $/sqm container        of material    freight cost        taxes      sq m


Pricing proposed for 4/1/2016    460mm           6.92       1.448      10.02      9,200       92,165.58        4,025.00      4,305.42       0.91    10.923




                                                                                                                                                                    This Document is Confidential and Proprietary. CO-006546
                                                                                           Duty charge                       4.2000%
                                                                                           Merchandise processing fee        0.3464%
                                                                                           Harbor maintenance fee            0.1250%
                                                                                           Duties and fees                   4.6714%




                                                            foreign             sq meter
                                                          exchange                   per    Total charge                    Duties and FDT cost /
                                             EUR/sqm           rate    $/sqm    shipment      of material    freight cost        taxes      sq m
Freudenberg binder

Pricing proposed for 4/1/2016    460mm           2.35       1.098       2.58     19,136       49,354.98         931.12        232.66        0.06     2.640

                                                                                           Duty charge                       0.0000%
                                                                                           Merchandise processing fee        0.3464%
                                                                                           Harbor maintenance fee            0.1250%
                                                                                           Duties and fees                   0.4714%




X-rates.com as of 3/16/16                                             USD/GBP                                                    USD/EURO
                                                   2016       2015       2014      2013            2012            2016          2015     2014        2013       2012
                                            1 1.440257       1.516      1.646     1.596            1.551       1.085931         1.162    1.362       1.330       1.289
                                            2 1.42999        1.533      1.656     1.549            1.581       1.110112         1.134    1.366       1.336       1.324
                                            3 1.422503       1.496      1.663     1.509            1.582       1.104032         1.081    1.383       1.296       1.321
                                            4                1.495      1.674     1.531            1.601                        1.082    1.381       1.303       1.317
                                            5                1.544      1.684     1.529            1.591                        1.116    1.373       1.298       1.280
                                            6                1.558      1.691     1.547            1.555                        1.122    1.360       1.318       1.254
                                            7                1.556      1.707     1.517            1.560                        1.100    1.354       1.308       1.229
                                            8                1.557      1.670     1.550            1.572                        1.113    1.332       1.331       1.240
                                            9                1.533      1.630     1.585            1.611                        1.123    1.289       1.335       1.287
                                           10                1.534      1.607     1.609            1.608                        1.123    1.267       1.364       1.298
                                           11                1.518      1.577     1.610            1.596                        1.072    1.247       1.349       1.283
                                           12                1.498      1.563     1.638            1.613                        1.090    1.231       1.371       1.311
                              Annual Averages     1.431      1.528      1.647     1.564            1.585           1.100        1.110    1.329       1.328       1.286
  Current rate December 15 to March 2016          1.448                                                            1.098
Prior rate
       PriorJune
             rate 2015
                  June -2015
                         November
                             - November
                                   2015 2015     1.544                                                            1.112


Exchange rate "true-up"          Exchange rate calculated using the monthly averages from x-rates.com.
                                 Fx rates tab and exchange rates to be updated when any changes made to model but at least every 6 months.




54                                                           Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                 AG fx rates
             Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 133 of 168 PageID: 133


              10 count - NAI       Cost Model for CVT NXTGEN (8 x 8 cm) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                              EA                      pitch                                     Factor
 PU Film                           Rollstock                 190                     2    8.1780 0.0873125      0.095       0.008     0.010     1.050       0.071   -0.002     -21      6.3
 Foam                              Rollstock                 153                     2   10.2955 0.0642950      0.077       0.005     0.007     1.050       0.053   -0.002     -47      4.7
 Binder                            Rollstock                 153                     2    2.6400 0.0642950      0.077       0.005     0.007     1.050       0.014   -0.002     -47      1.2
 Laminate toll                       Toll                    153                     2    0.0000 0.0642950      0.077       0.005     0.007     1.050       0.000   -0.002     -47      0.0
 Perforation toll                    Toll                    153                     2    0.0000 0.0642950      0.077       0.005     0.007     1.050       0.000                       0.0
 Silicone                          Rollstock                 190                     2   21.8580 0.0873125      0.095       0.008     0.016     1.050       0.190   -0.007     -88     16.8
 Sacrificial liner                 Rollstock                 190                     2    0.0000 0.0873125      0.095       0.008     0.016     1.050       0.000   -0.007     -88      0.0
 Liners                            Rollstock                 272                     2    0.6200 0.0873125      0.136       0.012     0.016     1.050       0.008   -0.004     -32      0.7
 Paper pkg                         Rollstock                 340                     2    0.6880 0.1439990      0.170       0.024     0.016     1.050       0.018   0.009      36       1.6
 Poly pkg                          Rollstock                 350                     2    0.5700 0.1439990      0.175       0.025     0.016     1.050       0.015   0.010      38       1.3



 Insert                                                                                   0.0324                                                1.030       0.033                       2.9
 Carton                                                                                   0.1579                                                1.030       0.163                      14.4




                                                                                                                                                                                         This Document is Confidential and Proprietary. CO-006546
 Shipper                                                                                  0.0094                                                1.000       0.009                       0.8


 Sterilization -                                                                                                                                1.000       0.050                       4.4


 Sub Total                                                                                                                          Sub Total               0.624                      55.1


 Labor, OH, Profit                                                                                                                                          0.508                      44.9


 Grand Total ...(duty not considered)                                                                                                Total                1.132                        100.0


             10 count - EUR        Cost Model for CVT NXTGEN (8 x 8 cm) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                              EA                      pitch                                     Factor
 PU Film                           Rollstock                 190                     2    8.1780 0.0873125      0.095       0.008     0.010     1.050       0.071   -0.002     -21      7.2
 Foam                              Rollstock                 153                     2   10.2955 0.0642950      0.077       0.005     0.007     1.050       0.053   -0.002     -47      5.4
 Binder                            Rollstock                 153                     2    2.6400 0.0642950      0.077       0.005     0.007     1.050       0.014   -0.002     -47      1.4
 Laminate toll                       Toll                    153                     2    0.0000 0.0642950      0.077       0.005     0.007     1.050       0.000   -0.002     -47      0.0
 Perforation toll                    Toll                    153                     2    0.0000 0.0642950      0.077       0.005     0.007     1.050       0.000                       0.0
 Silicone                          Rollstock                 190                     2   21.8580 0.0873125      0.095       0.008     0.016     1.050       0.190   -0.007     -88     19.4
 Sacrificial liner                 Rollstock                 190                     2    0.0000 0.0873125      0.095       0.008     0.016     1.050       0.000   -0.007     -88      0.0
 Liners                            Rollstock                 272                     2    0.6200 0.0873125      0.136       0.012     0.016     1.050       0.008   -0.004     -32      0.8
 Paper pkg                         Rollstock                 340                     2    0.6880 0.1439990      0.170       0.024     0.016     1.050       0.018   0.009      36       1.8
 Poly pkg                          Rollstock                 350                     2    0.5700 0.1439990      0.175       0.025     0.016     1.050       0.015   0.010      38       1.5



 Insert                                                                                   0.0112                                                1.030       0.012                       1.2
 Carton                                                                                   0.0789                                                1.030       0.081                       8.3
 Shipper                                                                                  0.0047                                                1.000       0.005                       0.5


 Sterilization -                                                                                                                                1.000       0.050                       5.1


 Sub Total                                                                                                                          Sub Total               0.517                      52.5


 Labor, OH, Profit                                                                                                                                          0.467                      47.5


 Grand Total ...(duty not considered)                                                                                                Total                0.984                        100.0


              10 count - CEE       Cost Model for CVT NXTGEN (8 x 8 cm) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                              EA                      pitch                                     Factor
 PU Film                           Rollstock                 190                     2    8.1780 0.0873125      0.095       0.008     0.010     1.050       0.071   -0.002     -21      7.0
 Foam                              Rollstock                 153                     2   10.2955 0.0642950      0.077       0.005     0.007     1.050       0.053   -0.002     -47      5.2
 Binder                            Rollstock                 153                     2    2.6400 0.0642950      0.077       0.005     0.007     1.050       0.014   -0.002     -47      1.3
 Laminate toll                       Toll                    153                     2    0.0000 0.0642950      0.077       0.005     0.007     1.050       0.000   -0.002     -47      0.0
 Perforation toll                    Toll                    153                     2    0.0000 0.0642950      0.077       0.005     0.007     1.050       0.000                       0.0
 Silicone                          Rollstock                 190                     2   21.8580 0.0873125      0.095       0.008     0.016     1.050       0.190   -0.007     -88     18.8
 Sacrificial liner                 Rollstock                 190                     2    0.0000 0.0873125      0.095       0.008     0.016     1.050       0.000   -0.007     -88      0.0
 Liners                            Rollstock                 272                     2    0.6200 0.0873125      0.136       0.012     0.016     1.050       0.008   -0.004     -32      0.8
 Paper pkg                         Rollstock                 340                     2    0.6880 0.1439990      0.170       0.024     0.016     1.050       0.018   0.009      36       1.7
 Poly pkg                          Rollstock                 350                     2    0.5700 0.1439990      0.175       0.025     0.016     1.050       0.015   0.010      38       1.5



 Insert                                                                                   0.0157                                                1.030       0.016                       1.6
 Carton                                                                                   0.0789                                                1.030       0.081                       8.0
 Shipper                                                                                  0.0047                                                1.000       0.005                       0.5


 Sterilization -                                                                                                                                1.000       0.050                       4.9


 Sub Total                                                                                                                          Sub Total               0.521                      51.4


 Labor, OH, Profit                                                                                                                                          0.492                      48.6


 Grand Total ...(duty not considered)                                                                                                Total                1.013                        100.0




55                                                                 Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     AG 8x8
             Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 134 of 168 PageID: 134




               10 count - JP       Cost Model for CVT NXTGEN (8 x 8 cm) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost




                                                                                                                                                                                         This Document is Confidential and Proprietary. CO-006546
                                                                              EA                      pitch                                     Factor
 PU Film                           Rollstock                 190                     2    8.1780 0.0873125      0.095       0.008     0.010     1.050       0.071   -0.002     -21      7.2
 Foam                              Rollstock                 153                     2   10.2955 0.0642950      0.077       0.005     0.007     1.050       0.053   -0.002     -47      5.4
 Binder                            Rollstock                 153                     2    2.6400 0.0642950      0.077       0.005     0.007     1.050       0.014   -0.002     -47      1.4
 Laminate toll                       Toll                    153                     2    0.0000 0.0642950      0.077       0.005     0.007     1.050       0.000   -0.002     -47      0.0
 Perforation toll                    Toll                    153                     2    0.0000 0.0642950      0.077       0.005     0.007     1.050       0.000                       0.0
 Silicone                          Rollstock                 190                     2   21.8580 0.0873125      0.095       0.008     0.016     1.050       0.190   -0.007     -88     19.4
 Sacrificial liner                 Rollstock                 190                     2    0.0000 0.0873125      0.095       0.008     0.016     1.050       0.000   -0.007     -88      0.0
 Liners                            Rollstock                 272                     2    0.6200 0.0873125      0.136       0.012     0.016     1.050       0.008   -0.004     -32      0.8
 Paper pkg                         Rollstock                 340                     2    0.6880 0.1439990      0.170       0.024     0.016     1.050       0.018   0.009      36       1.8
 Poly pkg                          Rollstock                 350                     2    0.5700 0.1439990      0.175       0.025     0.016     1.050       0.015   0.010      38       1.5



 Insert                                                                                   0.0112                                                1.030       0.012                       1.2
 Carton                                                                                   0.0789                                                1.030       0.081                       8.3
 Shipper                                                                                  0.0047                                                1.000       0.005                       0.5


 Sterilization -                                                                                                                                1.000       0.050                       5.1


 Sub Total                                                                                                                          Sub Total               0.517                      52.5


 Labor, OH, Profit                                                                                                                                          0.467                      47.5


 Grand Total ...(duty not considered)                                                                                                Total                0.984                        100.0


              16 count - FR        Cost Model for CVT NXTGEN (8 x 8 cm) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                              EA                      pitch                                     Factor
 PU Film                           Rollstock                 190                     2    8.1780 0.0873125      0.095       0.008     0.010     1.050       0.071   -0.002     -21      7.5
 Foam                              Rollstock                 153                     2   10.2955 0.0642950      0.077       0.005     0.007     1.050       0.053   -0.002     -47      5.6
 Binder                            Rollstock                 153                     2    2.6400 0.0642950      0.077       0.005     0.007     1.050       0.014   -0.002     -47      1.4
 Laminate toll                       Toll                    153                     2    0.0000 0.0642950      0.077       0.005     0.007     1.050       0.000   -0.002     -47      0.0
 Perforation toll                    Toll                    153                     2    0.0000 0.0642950      0.077       0.005     0.007     1.050       0.000                       0.0
 Silicone                          Rollstock                 190                     2   21.8580 0.0873125      0.095       0.008     0.007     1.050       0.190   0.001      13      20.1
 Sacrificial liner                 Rollstock                 190                     2    0.0000 0.0873125      0.095       0.008     0.016     1.050       0.000   -0.007     -88      0.0
 Liners                            Rollstock                 272                     2    0.6200 0.0873125      0.136       0.012     0.016     1.050       0.008   -0.004     -32      0.8
 Paper pkg                         Rollstock                 340                     2    0.6880 0.1439990      0.170       0.024     0.016     1.050       0.018   0.009      36       1.9
 Poly pkg                          Rollstock                 350                     2    0.5700 0.1439990      0.175       0.025     0.016     1.050       0.015   0.010      38       1.6



 Insert                                                                                   0.0070                                                1.030       0.007                       0.8
 Carton                                                                                   0.0570                                                1.030       0.059                       6.2
 Shipper                                                                                  0.0047                                                1.000       0.005                       0.5


 Sterilization -                                                                                                                                1.000       0.047                       4.9


 Sub Total                                                                                                                          Sub Total               0.486                      51.2


 Labor, OH, Profit                                                                                                                                          0.463                      48.8


 Grand Total ...(duty not considered)                                                                                                Total                0.949                        100.0




56                                                                 Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     AG 8x8
             Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 135 of 168 PageID: 135


              10 count - NAI       Cost Model for CVT NXTGEN (10 x 10 cm) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                              EA                      pitch                                     Factor
 PU Film                           Rollstock                 230                     2    8.1780 0.1079500      0.115       0.012     0.010     1.050       0.107   0.002      19         8.6
 Foam                              Rollstock                 190                     2   10.2955 0.0825500      0.095       0.008     0.007     1.050       0.085   0.001       8         6.8
 Binder                            Rollstock                 190                     2    2.6400 0.0825500      0.095       0.008     0.007     1.050       0.022   0.001       8         1.8
 Laminate toll                       Toll                    190                     2    0.0000 0.0825500      0.095       0.008     0.007     1.050       0.000   0.001       8         0.0
 Perforation toll                    Toll                    190                     2    0.0000 0.0825500      0.095       0.008               1.050       0.000                         0.0
 Silicone                          Rollstock                 230                     2   21.8580 0.1079500      0.115       0.012     0.016     1.050       0.285   -0.003     -26       22.9
 Sacrificial liner                 Rollstock                 230                     2    0.0000 0.1079500      0.115       0.012     0.016     1.050       0.000   -0.003     -26        0.0
 Liners                            Rollstock                 321                     2    0.6200 0.1079500      0.161       0.017     0.016     1.050       0.011   0.002      10         0.9
 Paper pkg                         Rollstock                 340                     2    0.6880 0.1439990      0.170       0.024     0.016     1.050       0.018   0.009      36         1.4
 Poly pkg                          Rollstock                 350                     2    0.5700 0.1439990      0.175       0.025     0.016     1.050       0.015   0.010      38         1.2



 Insert                                                                                   0.0161                                                1.030       0.017                         1.3
 Carton                                                                                   0.0789                                                1.030       0.081                         6.5




                                                                                                                                                                                           This Document is Confidential and Proprietary. CO-006546
 Shipper                                                                                  0.0047                                                1.000       0.005                         0.4


 Sterilization -                                                                                                                                1.000       0.050                         4.0


 Sub Total                                                                                                                          Sub Total               0.695                        55.9


 Labor, OH, Profit                                                                                                                                          0.547                        44.1


 Grand Total ...(duty not considered)                                                                                                Total                1.242                          100.0


              10 count - EUR       Cost Model for CVT NXTGEN (10 x 10 cm) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                              EA                      pitch                                     Factor
 PU Film                           Rollstock                 230                     2    8.1780 0.1079500      0.115       0.012     0.010     1.050       0.107   0.002      19         9.1
 Foam                              Rollstock                 190                     2   10.2955 0.0825500      0.095       0.008     0.007     1.050       0.085   0.001       8         7.3
 Binder                            Rollstock                 190                     2    2.6400 0.0825500      0.095       0.008     0.007     1.050       0.022   0.001       8         1.9
 Laminate toll                       Toll                    190                     2    0.0000 0.0825500      0.095       0.008     0.007     1.050       0.000   0.001       8         0.0
 Perforation toll                    Toll                    190                     2    0.0000 0.0825500      0.095       0.008               1.050       0.000                         0.0
 Silicone                          Rollstock                 230                     2   21.8580 0.1079500      0.115       0.012     0.016     1.050       0.285   -0.003     -26       24.4
 Sacrificial liner                 Rollstock                 230                     2    0.0000 0.1079500      0.115       0.012     0.016     1.050       0.000   -0.003     -26        0.0
 Liners                            Rollstock                 321                     2    0.6200 0.1079500      0.161       0.017     0.016     1.050       0.011   0.002      10         1.0
 Paper pkg                         Rollstock                 340                     2    0.6880 0.1439990      0.170       0.024     0.016     1.050       0.018   0.009      36         1.5
 Poly pkg                          Rollstock                 350                     2    0.5700 0.1439990      0.175       0.025     0.016     1.050       0.015   0.010      38         1.3



 Insert                                                                                   0.0112                                                1.030       0.012                         1.0
 Carton                                                                                   0.0369                                                1.030       0.038                         3.3
 Shipper                                                                                  0.0047                                                1.000       0.005                         0.4


 Sterilization -                                                                                                                                1.000       0.050                         4.3


 Sub Total                                                                                                                          Sub Total               0.646                        55.5


 Labor, OH, Profit                                                                                                                                          0.519                        44.5


 Grand Total ...(duty not considered)                                                                                                Total                1.165                          100.0


              10 count - CEE       Cost Model for CVT NXTGEN (10 x 10 cm) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                              EA                      pitch                                     Factor
 PU Film                           Rollstock                 230                     2    8.1780 0.1079500      0.115       0.012     0.010     1.050       0.107   0.002      19         8.5
 Foam                              Rollstock                 190                     2   10.2955 0.0825500      0.095       0.008     0.007     1.050       0.085   0.001       8         6.8
 Binder                            Rollstock                 190                     2    2.6400 0.0825500      0.095       0.008     0.007     1.050       0.022   0.001       8         1.7
 Laminate toll                       Toll                    190                     2    0.0000 0.0825500      0.095       0.008     0.007     1.050       0.000   0.001       8         0.0
 Perforation toll                    Toll                    190                     2    0.0000 0.0825500      0.095       0.008               1.050       0.000                         0.0
 Silicone                          Rollstock                 230                     2   21.8580 0.1079500      0.115       0.012     0.016     1.050       0.285   -0.003     -26       22.8
 Sacrificial liner                 Rollstock                 230                     2    0.0000 0.1079500      0.115       0.012     0.016     1.050       0.000   -0.003     -26        0.0
 Liners                            Rollstock                 321                     2    0.6200 0.1079500      0.161       0.017     0.016     1.050       0.011   0.002      10         0.9
 Paper pkg                         Rollstock                 340                     2    0.6880 0.1439990      0.170       0.024     0.016     1.050       0.018   0.009      36         1.4
 Poly pkg                          Rollstock                 350                     2    0.5700 0.1439990      0.175       0.025     0.016     1.050       0.015   0.010      38         1.2



 Insert                                                                                   0.0157                                                1.030       0.016                         1.3
 Carton                                                                                   0.0789                                                1.030       0.081                         6.5
 Shipper                                                                                  0.0047                                                1.000       0.005                         0.4


 Sterilization -                                                                                                                                1.000       0.050                         4.0


 Sub Total                                                                                                                          Sub Total               0.694                        55.5


 Labor, OH, Profit                                                                                                                                          0.556                        44.5


 Grand Total ...(duty not considered)                                                                                                Total                1.250                          100.0




57                                                                 Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     AG 10x10
             Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 136 of 168 PageID: 136




                                                                                                                                                                                           This Document is Confidential and Proprietary. CO-006546
               10 count - JP       Cost Model for CVT NXTGEN (10 x 10 cm) - Adhesive
            Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                   Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                    Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                              EA                      pitch                                     Factor
 PU Film                           Rollstock                 230                     2    8.1780 0.1079500      0.115       0.012     0.010     1.050       0.107   0.002      19         9.1
 Foam                              Rollstock                 190                     2   10.2955 0.0825500      0.095       0.008     0.007     1.050       0.085   0.001       8         7.3
 Binder                            Rollstock                 190                     2    2.6400 0.0825500      0.095       0.008     0.007     1.050       0.022   0.001       8         1.9
 Laminate toll                       Toll                    190                     2    0.0000 0.0825500      0.095       0.008     0.007     1.050       0.000   0.001       8         0.0
 Perforation toll                    Toll                    190                     2    0.0000 0.0825500      0.095       0.008               1.050       0.000                         0.0
 Silicone                          Rollstock                 230                     2   21.8580 0.1079500      0.115       0.012     0.016     1.050       0.285   -0.003     -26       24.4
 Sacrificial liner                 Rollstock                 230                     2    0.0000 0.1079500      0.115       0.012     0.016     1.050       0.000   -0.003     -26        0.0
 Liners                            Rollstock                 321                     2    0.6200 0.1079500      0.161       0.017     0.016     1.050       0.011   0.002      10         1.0
 Paper pkg                         Rollstock                 340                     2    0.6880 0.1439990      0.170       0.024     0.016     1.050       0.018   0.009      36         1.5
 Poly pkg                          Rollstock                 350                     2    0.5700 0.1439990      0.175       0.025     0.016     1.050       0.015   0.010      38         1.3



 Insert                                                                                   0.0112                                                1.030       0.012                         1.0
 Carton                                                                                   0.0369                                                1.030       0.038                         3.3
 Shipper                                                                                  0.0047                                                1.000       0.005                         0.4


 Sterilization -                                                                                                                                1.000       0.050                         4.3


 Sub Total                                                                                                                          Sub Total               0.646                        55.5


 Labor, OH, Profit                                                                                                                                          0.519                        44.5


 Grand Total ...(duty not considered)                                                                                                Total                1.165                          100.0




58                                                                 Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     AG 10x10
                 Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 137 of 168 PageID: 137


                 10 count - EUR        Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing       est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length    Across        Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty          $/M2      Length(M) Width(M)         M2         M2      Waste       $         M2      % Waste   Cost
                                                                                  EA                        pitch                                      Factor
     PU Film                           Rollstock                 263                       2    8.1780 0.1333500       0.132       0.018     0.016     1.050        0.151   0.002      11       8.8
     Foam                              Rollstock                 230                       2   10.2955 0.1010000       0.115       0.012     0.007     1.050        0.126   0.004      38       7.3
     Binder                            Rollstock                 230                       2    2.6400 0.1010000       0.115       0.012     0.007     1.050        0.032   0.004      38       1.9
     Laminate toll                       Toll                    230                       2    0.0000 0.1010000       0.115       0.012     0.007     1.050        0.000   0.004      38       0.0
     Perforation toll                    Toll                    230                       2    0.0000 0.1010000       0.115       0.012               1.050        0.000                       0.0
     Silicone                          Rollstock                 263                       2   21.8580 0.1333500       0.132       0.018     0.016     1.050        0.402   0.002      11      23.6
     Sacrificial liner                 Rollstock                 263                       2    0.0000 0.1333500       0.132       0.018     0.016     1.050        0.000   0.002      11       0.0
     Liners                            Rollstock                 357                       2    0.6200 0.1333500       0.179       0.024     0.016     1.050        0.015   0.008      34       0.9
     Paper pkg                         Rollstock                 396                       2    0.6880 0.1690000       0.198       0.033     0.016     1.050        0.024   0.018      53       1.4
     Poly pkg                          Rollstock                 406                       2    0.5700 0.1690000       0.203       0.034     0.016     1.050        0.021   0.019      54       1.2



     Insert                                                                                     0.0112                                                 1.030        0.012                       0.7
     Carton                                                                                     0.0590                                                 1.030        0.061                       3.6
     Shipper                                                                                    0.0060                                                 1.000        0.006                       0.4




                                                                                                                                                                                                  This Document is Confidential and Proprietary. CO-006546
     Sterilization -                                                                                                                                   1.000        0.070                       4.1


     Sub Total                                                                                                                             Sub Total                0.920                      53.8


     Labor, OH, Profit                                                                                                                                              0.789                      46.2


     Grand Total ...(duty not considered)                                                                                                   Total                1.709                         100.0


                  10 count - NAI       Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing       est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length    Across        Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty          $/M2      Length(M) Width(M)         M2         M2      Waste       $         M2      % Waste   Cost
                                                                                  EA                        pitch                                      Factor
     PU Film                           Rollstock                 263                       2    8.1780 0.1333500       0.132       0.018     0.016     1.050        0.151   0.002      11       8.8
     Foam                              Rollstock                 230                       2   10.2955 0.1010000       0.115       0.012     0.007     1.050        0.126   0.004      38       7.3
     Binder                            Rollstock                 230                       2    2.6400 0.1010000       0.115       0.012     0.007     1.050        0.032   0.004      38       1.9
     Laminate toll                       Toll                    230                       2    0.0000 0.1010000       0.115       0.012     0.007     1.050        0.000   0.004      38       0.0
     Perforation toll                    Toll                    230                       2    0.0000 0.1010000       0.115       0.012               1.050        0.000                       0.0
     Silicone                          Rollstock                 263                       2   21.8580 0.1333500       0.132       0.018     0.016     1.050        0.402   0.002      11      23.4
     Sacrificial liner                 Rollstock                 263                       2    0.0000 0.1333500       0.132       0.018     0.016     1.050        0.000   0.002      11       0.0
     Liners                            Rollstock                 357                       2    0.6200 0.1333500       0.179       0.024     0.016     1.050        0.015   0.008      34       0.9
     Paper pkg                         Rollstock                 396                       2    0.6880 0.1690000       0.198       0.033     0.016     1.050        0.024   0.018      53       1.4
     Poly pkg                          Rollstock                 406                       2    0.5700 0.1690000       0.203       0.034     0.016     1.050        0.021   0.019      54       1.2



     Insert                                                                                     0.0161                                                 1.030        0.017                       1.0
     Carton                                                                                     0.0590                                                 1.030        0.061                       3.5
     Shipper                                                                                    0.0060                                                 1.000        0.006                       0.4


     Sterilization -                                                                                                                                   1.000        0.070                       4.1


     Sub Total                                                                                                                             Sub Total                0.925                      53.8


     Labor, OH, Profit                                                                                                                                              0.794                      46.2


     Grand Total ...(duty not considered)                                                                                                   Total                1.719                         100.0


                  10 count - CEE       Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing       est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length    Across        Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty          $/M2      Length(M) Width(M)         M2         M2      Waste       $         M2      % Waste   Cost
                                                                                  EA                        pitch                                      Factor
     PU Film                           Rollstock                 263                       2    8.1780 0.1333500       0.132       0.018     0.016     1.050        0.151   0.002      11      10.0
     Foam                              Rollstock                 230                       2   10.2955 0.1010000       0.115       0.012     0.007     1.050        0.126   0.004      38       8.3
     Binder                            Rollstock                 230                       2    2.6400 0.1010000       0.115       0.012     0.007     1.050        0.032   0.004      38       2.1
     Laminate toll                       Toll                    230                       2    0.0000 0.1010000       0.115       0.012     0.007     1.050        0.000   0.004      38       0.0
     Perforation toll                    Toll                    230                       2    0.0000 0.1010000       0.115       0.012               1.050        0.000                       0.0
     Silicone                          Rollstock                 263                       2   21.8580 0.1333500       0.132       0.018     0.016     1.050        0.402   0.002      11      26.7
     Sacrificial liner                 Rollstock                 263                       2    0.0000 0.1333500       0.132       0.018     0.016     1.050        0.000   0.002      11       0.0
     Liners                            Rollstock                 357                       2    0.6200 0.1333500       0.179       0.024     0.016     1.050        0.015   0.008      34       1.0
     Paper pkg                         Rollstock                 396                       2    0.6880 0.1690000       0.198       0.033     0.016     1.050        0.024   0.018      53       1.6
     Poly pkg                          Rollstock                 406                       2    0.5700 0.1690000       0.203       0.034     0.016     1.050        0.021   0.019      54       1.4



     Insert                                                                                     0.0098                                                 1.030        0.010                       0.7
     Carton                                                                                     0.0369                                                 1.030        0.038                       2.5
     Shipper                                                                                    0.0038                                                 1.000        0.004                       0.3


     Sterilization -                                                                                                                                   1.000        0.070                       4.7


     Sub Total                                                                                                                             Sub Total                0.893                      59.3


     Labor, OH, Profit                                                                                                                                              0.614                      40.7


     Grand Total ...(duty not considered)                                                                                                   Total                1.507                         100.0




59                                                                      Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                  AG 12.5x12.5
                 Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 138 of 168 PageID: 138


                   10 count - JP       Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing       est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length    Across        Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty          $/M2      Length(M) Width(M)         M2         M2      Waste       $         M2      % Waste   Cost
                                                                                  EA                        pitch                                      Factor
     PU Film                           Rollstock                 263                       2    8.1780 0.1333500       0.132       0.018     0.016     1.050        0.151   0.002      11       8.8
     Foam                              Rollstock                 230                       2   10.2955 0.1010000       0.115       0.012     0.007     1.050        0.126   0.004      38       7.3
     Binder                            Rollstock                 230                       2    2.6400 0.1010000       0.115       0.012     0.007     1.050        0.032   0.004      38       1.9
     Laminate toll                       Toll                    230                       2    0.0000 0.1010000       0.115       0.012     0.007     1.050        0.000   0.004      38       0.0
     Perforation toll                    Toll                    230                       2    0.0000 0.1010000       0.115       0.012               1.050        0.000                       0.0
     Silicone                          Rollstock                 263                       2   21.8580 0.1333500       0.132       0.018     0.016     1.050        0.402   0.002      11      23.6
     Sacrificial liner                 Rollstock                 263                       2    0.0000 0.1333500       0.132       0.018     0.016     1.050        0.000   0.002      11       0.0
     Liners                            Rollstock                 357                       2    0.6200 0.1333500       0.179       0.024     0.016     1.050        0.015   0.008      34       0.9
     Paper pkg                         Rollstock                 396                       2    0.6880 0.1690000       0.198       0.033     0.016     1.050        0.024   0.018      53       1.4
     Poly pkg                          Rollstock                 406                       2    0.5700 0.1690000       0.203       0.034     0.016     1.050        0.021   0.019      54       1.2



     Insert                                                                                     0.0112                                                 1.030        0.012                       0.7
     Carton                                                                                     0.0590                                                 1.030        0.061                       3.6




                                                                                                                                                                                                  This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                    0.0060                                                 1.000        0.006                       0.4


     Sterilization -                                                                                                                                   1.000        0.070                       4.1


     Sub Total                                                                                                                             Sub Total                0.920                      53.8


     Labor, OH, Profit                                                                                                                                              0.789                      46.2


     Grand Total ...(duty not considered)                                                                                                   Total                1.709                         100.0


                   3 count - ES        Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing       est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length    Across        Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty          $/M2      Length(M) Width(M)         M2         M2      Waste       $         M2      % Waste   Cost
                                                                                  EA                        pitch                                      Factor
     PU Film                           Rollstock                 263                       2    8.1780 0.1333500       0.132       0.018     0.016     1.050        0.151   0.002      11       7.0
     Foam                              Rollstock                 230                       2   10.2955 0.1010000       0.115       0.012     0.007     1.050        0.126   0.004      38       5.8
     Binder                            Rollstock                 230                       2    2.6400 0.1010000       0.115       0.012     0.007     1.050        0.032   0.004      38       1.5
     Laminate toll                       Toll                    230                       2    0.0000 0.1010000       0.115       0.012     0.007     1.050        0.000   0.004      38       0.0
     Perforation toll                    Toll                    230                       2    0.0000 0.1010000       0.115       0.012     0.007     1.050        0.000                       0.0
     Silicone                          Rollstock                 263                       2   21.8580 0.1333500       0.132       0.018     0.016     1.050        0.402   0.002      11      18.7
     Sacrificial liner                 Rollstock                 263                       2    0.0000 0.1333500       0.132       0.018     0.016     1.050        0.000   0.002      11       0.0
     Liners                            Rollstock                 357                       2    0.6200 0.1333500       0.179       0.024     0.016     1.050        0.015   0.008      34       0.7
     Paper pkg                         Rollstock                 396                       2    0.6880 0.1690000       0.198       0.033     0.016     1.050        0.024   0.018      53       1.1
     Poly pkg                          Rollstock                 406                       2    0.5700 0.1690000       0.203       0.034     0.016     1.050        0.021   0.019      54       1.0



     Insert                                                                                     0.0453                                                 1.030        0.047                       2.2
     Carton                                                                                     0.1967                                                 1.030        0.203                       9.4
     Shipper                                                                                    0.0134                                                 1.000        0.013                       0.6


     Sterilization -                                                                                                                                   1.000        0.156                       7.3


     Sub Total                                                                                                                             Sub Total                1.190                      55.3


     Labor, OH, Profit                                                                                                                                              0.963                      44.7


     Grand Total ...(duty not considered)                                                                                                   Total                2.153                         100.0


                  16 count - FR        Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing       est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length    Across        Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty          $/M2      Length(M) Width(M)         M2         M2      Waste       $         M2      % Waste   Cost
                                                                                  EA                        pitch                                      Factor
     PU Film                           Rollstock                 263                       2    8.1780 0.1333500       0.132       0.018     0.016     1.050        0.151   0.002      11       8.2
     Foam                              Rollstock                 230                       2   10.2955 0.1010000       0.115       0.012     0.007     1.050        0.126   0.004      38       6.9
     Binder                            Rollstock                 230                       2    2.6400 0.1010000       0.115       0.012     0.007     1.050        0.032   0.004      38       1.8
     Laminate toll                       Toll                    230                       2    0.0000 0.1010000       0.115       0.012     0.007     1.050        0.000   0.004      38       0.0
     Perforation toll                    Toll                    230                       2    0.0000 0.1010000       0.115       0.012     0.007     1.050        0.000                       0.0
     Silicone                          Rollstock                 263                       2   21.8580 0.1333500       0.132       0.018     0.016     1.050        0.402   0.002      11      22.0
     Sacrificial liner                 Rollstock                 263                       2    0.0000 0.1333500       0.132       0.018     0.016     1.050        0.000   0.002      11       0.0
     Liners                            Rollstock                 357                       2    0.6200 0.1333500       0.179       0.024     0.016     1.050        0.015   0.008      34       0.8
     Paper pkg                         Rollstock                 396                       2    0.6880 0.1690000       0.198       0.033     0.016     1.050        0.024   0.018      53       1.3
     Poly pkg                          Rollstock                 406                       2    0.5700 0.1690000       0.203       0.034     0.016     1.050        0.021   0.019      54       1.1



     Insert                                                                                     0.0112                                                 1.030        0.012                       0.6
     Carton                                                                                     0.0590                                                 1.030        0.061                       3.3
     Shipper                                                                                    0.0062                                                 1.000        0.006                       0.3


     Sterilization -                                                                                                                                   1.000        0.070                       3.8


     Sub Total                                                                                                                             Sub Total                0.920                      50.3


     Labor, OH, Profit                                                                                                                                              0.908                      49.7


     Grand Total ...(duty not considered)                                                                                                   Total                1.828                         100.0




60                                                                      Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                  AG 12.5x12.5
                 Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 139 of 168 PageID: 139




                          10 count - EUR        Cost Model for CVT NXTGEN (17.5 x 17.5 cm) - Adhesive
                         Material or Activity    Material   Material   Roll      Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per    Matrix   Matrix    % of
                                                Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste    Matrix    Mfg
                                                  Form                 mm       Meter      Qty        $/M2      Length(M) Width(M)         M2        M2       Waste       $         M2      % Waste   Cost
                                                                                           EA                      pitch                                      Factor
     PU Film                                    Rollstock                 190                     1    8.1780 0.1825625       0.190       0.035     0.031     1.050        0.298   0.004      12       9.3
     Foam                                       Rollstock                 153                     1   10.2955 0.1534592       0.153       0.023     0.018     1.050        0.254   0.005      22       7.9
     Binder                                     Rollstock                 153                     1    2.6400 0.1534592       0.153       0.023     0.018     1.050        0.065   0.005      22       2.0
     Laminate toll                                 Toll                   153                     1    0.0000 0.1534592       0.153       0.023     0.018     1.050        0.000   0.005      22       0.0
     Perforation toll                              Toll                   153                     1    0.0000 0.1534592       0.153       0.023     0.018     1.050        0.000                       0.0
     Silicone                                   Rollstock                 190                     1   21.8580 0.1825625       0.190       0.035     0.031     1.050        0.796   0.004      12      24.9
     Sacrificial liner                          Rollstock                 190                     1    0.0000 0.1825625       0.190       0.035     0.031     1.050        0.000   0.004      12       0.0
     Liners                                     Rollstock                 252                     1    0.6200 0.1825625       0.252       0.046     0.031     1.050        0.030   0.015      33       0.9
     Paper pkg                                  Rollstock                 265                     1    0.6880 0.2189990       0.265       0.058     0.031     1.050        0.042   0.027      47       1.3
     Poly pkg                                   Rollstock                 265                     1    0.5700 0.2189990       0.265       0.058     0.031     1.050        0.035   0.027      47       1.1



     Insert                                                                                            0.0225                                                 1.030        0.023                       0.7




                                                                                                                                                                                                         This Document is Confidential and Proprietary. CO-006546
     Carton                                                                                            0.1635                                                 1.030        0.168                       5.3
     Shipper                                                                                           0.0165                                                 1.000        0.017                       0.5


     Sterilization -                                                                                                                                          1.000        0.113                       3.5


     Sub Total                                                                                                                                    Sub Total                1.840                      57.6


     Labor, OH, Profit                                                                                                                                                     1.355                      42.4


     Grand Total ...(duty not considered)                                                                                                          Total                3.195                         100.0


                           10 count - NAI       Cost Model for CVT NXTGEN (17.5 x 17.5 cm) - Adhesive
                         Material or Activity    Material   Material   Roll      Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per    Matrix   Matrix    % of
                                                Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste    Matrix    Mfg
                                                  Form                 mm       Meter      Qty        $/M2      Length(M) Width(M)         M2        M2       Waste       $         M2      % Waste   Cost
                                                                                           EA                      pitch                                      Factor
     PU Film                                    Rollstock                 190                     1    8.1780 0.1825625       0.190       0.035     0.031     1.050        0.298   0.004      12       9.1
     Foam                                       Rollstock                 153                     1   10.2955 0.1534592       0.153       0.023     0.018     1.050        0.254   0.005      22       7.8
     Binder                                     Rollstock                 153                     1    2.6400 0.1534592       0.153       0.023     0.018     1.050        0.065   0.005      22       2.0
     Laminate toll                                 Toll                   153                     1    0.0000 0.1534592       0.153       0.023     0.018     1.050        0.000   0.005      22       0.0
     Perforation toll                              Toll                   153                     1    0.0000 0.1534592       0.153       0.023     0.018     1.050        0.000                       0.0
     Silicone                                   Rollstock                 190                     1   21.8580 0.1825625       0.190       0.035     0.031     1.050        0.796   0.004      12      24.3
     Sacrificial liner                          Rollstock                 190                     1    0.0000 0.1825625       0.190       0.035     0.031     1.050        0.000   0.004      12       0.0
     Liners                                     Rollstock                 252                     1    0.6200 0.1825625       0.252       0.046     0.031     1.050        0.030   0.015      33       0.9
     Paper pkg                                  Rollstock                 265                     1    0.6880 0.2189990       0.265       0.058     0.031     1.050        0.042   0.027      47       1.3
     Poly pkg                                   Rollstock                 265                     1    0.5700 0.2189990       0.265       0.058     0.031     1.050        0.035   0.027      47       1.1



     Insert                                                                                            0.1612                                                 1.030        0.166                       5.1
     Carton                                                                                            0.0818                                                 1.030        0.084                       2.6
     Shipper                                                                                           0.0083                                                 1.000        0.008                       0.3


     Sterilization -                                                                                                                                          1.000        0.113                       3.4


     Sub Total                                                                                                                                    Sub Total                1.891                      57.7


     Labor, OH, Profit                                                                                                                                                     1.384                      42.3


     Grand Total ...(duty not considered)                                                                                                          Total                3.275                         100.0


                           10 count - CEE       Cost Model for CVT NXTGEN (17.5 x 17.5 cm) - Adhesive
                         Material or Activity    Material   Material   Roll      Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per    Matrix   Matrix    % of
                                                Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste    Matrix    Mfg
                                                  Form                 mm       Meter      Qty        $/M2      Length(M) Width(M)         M2        M2       Waste       $         M2      % Waste   Cost
                                                                                           EA                      pitch                                      Factor
     PU Film                                    Rollstock                 190                     1    8.1780 0.1825625       0.190       0.035     0.031     1.050        0.298   0.004      12       9.6
     Foam                                       Rollstock                 153                     1   10.2955 0.1534592       0.153       0.023     0.018     1.050        0.254   0.005      22       8.2
     Binder                                     Rollstock                 153                     1    2.6400 0.1534592       0.153       0.023     0.018     1.050        0.065   0.005      22       2.1
     Laminate toll                                 Toll                   153                     1    0.0000 0.1534592       0.153       0.023     0.018     1.050        0.000   0.005      22       0.0
     Perforation toll                              Toll                   153                     1    0.0000 0.1534592       0.153       0.023     0.018     1.050        0.000                       0.0
     Silicone                                   Rollstock                 190                     1   21.8580 0.1825625       0.190       0.035     0.031     1.050        0.796   0.004      12      25.8
     Sacrificial liner                          Rollstock                 190                     1    0.0000 0.1825625       0.190       0.035     0.031     1.050        0.000   0.004      12       0.0
     Liners                                     Rollstock                 252                     1    0.6200 0.1825625       0.252       0.046     0.031     1.050        0.030   0.015      33       1.0
     Paper pkg                                  Rollstock                 265                     1    0.6880 0.2189990       0.265       0.058     0.031     1.050        0.042   0.027      47       1.4
     Poly pkg                                   Rollstock                 265                     1    0.5700 0.2189990       0.265       0.058     0.031     1.050        0.035   0.027      47       1.1



     Insert                                                                                            0.0157                                                 1.030        0.016                       0.5
     Carton                                                                                            0.0818                                                 1.030        0.084                       2.7
     Shipper                                                                                           0.0083                                                 1.000        0.008                       0.3


     Sterilization -                                                                                                                                          1.000        0.090                       2.9


     Sub Total                                                                                                                                    Sub Total                1.718                      55.6


     Labor, OH, Profit                                                                                                                                                     1.373                      44.4


     Grand Total ...(duty not considered)                                                                                                          Total                3.091                         100.0




61                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                       AG 17.5x17.5
                 Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 140 of 168 PageID: 140




                                                                                                                                                                                                         This Document is Confidential and Proprietary. CO-006546
                           10 count - JP        Cost Model for CVT NXTGEN (17.5 x 17.5 cm) - Adhesive
                         Material or Activity    Material   Material   Roll      Roll    Dressing     est       Material needed -one dressing      Net area   Useage   Cost per    Matrix   Matrix    % of
                                                Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste    Matrix    Mfg
                                                  Form                 mm       Meter      Qty        $/M2      Length(M) Width(M)         M2        M2       Waste       $         M2      % Waste   Cost
                                                                                           EA                      pitch                                      Factor
     PU Film                                    Rollstock                 190                     1    8.1780 0.1825625       0.190       0.035     0.031     1.050        0.298   0.004      12       9.3
     Foam                                       Rollstock                 153                     1   10.2955 0.1534592       0.153       0.023     0.018     1.050        0.254   0.005      22       7.9
     Binder                                     Rollstock                 153                     1    2.6400 0.1534592       0.153       0.023     0.018     1.050        0.065   0.005      22       2.0
     Laminate toll                                 Toll                   153                     1    0.0000 0.1534592       0.153       0.023     0.018     1.050        0.000   0.005      22       0.0
     Perforation toll                              Toll                   153                     1    0.0000 0.1534592       0.153       0.023     0.018     1.050        0.000                       0.0
     Silicone                                   Rollstock                 190                     1   21.8580 0.1825625       0.190       0.035     0.031     1.050        0.796   0.004      12      24.9
     Sacrificial liner                          Rollstock                 190                     1    0.0000 0.1825625       0.190       0.035     0.031     1.050        0.000   0.004      12       0.0
     Liners                                     Rollstock                 252                     1    0.6200 0.1825625       0.252       0.046     0.031     1.050        0.030   0.015      33       0.9
     Paper pkg                                  Rollstock                 265                     1    0.6880 0.2189990       0.265       0.058     0.031     1.050        0.042   0.027      47       1.3
     Poly pkg                                   Rollstock                 265                     1    0.5700 0.2189990       0.265       0.058     0.031     1.050        0.035   0.027      47       1.1



     Insert                                                                                            0.0225                                                 1.030        0.023                       0.7
     Carton                                                                                            0.1635                                                 1.030        0.168                       5.3
     Shipper                                                                                           0.0165                                                 1.000        0.017                       0.5


     Sterilization -                                                                                                                                          1.000        0.113                       3.5


     Sub Total                                                                                                                                    Sub Total                1.840                      57.6


     Labor, OH, Profit                                                                                                                                                     1.355                      42.4


     Grand Total ...(duty not considered)                                                                                                          Total                3.195                         100.0




62                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                       AG 17.5x17.5
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 141 of 168 PageID: 141


                  10 count - EUR       Cost Model for CVT NXTGEN (21 x 21 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                     1    8.1780 0.2190750       0.230      0.050     0.044     1.050       0.433   0.006      12        9.8
     Foam                              Rollstock                 190                     1   10.2955 0.1770000       0.190      0.034     0.029     1.050       0.364   0.005      14        8.2
     Binder                            Rollstock                 190                     1    2.6400 0.1770000       0.190      0.034     0.029     1.050       0.093   0.005      14        2.1
     Laminate toll                       Toll                    190                     1    0.0000 0.1770000       0.190      0.034     0.029     1.050       0.000   0.005      14        0.0
     Perforation toll                    Toll                    190                     1    0.0000 0.1770000       0.190      0.034     0.029     1.050       0.000                        0.0
     Silicone                          Rollstock                 230                     1   21.8580 0.2190750       0.230      0.050     0.044     1.050       1.156   0.006      12        26.1
     Sacrificial liner                 Rollstock                 230                     1    0.0000 0.2190750       0.230      0.050     0.044     1.050       0.000   0.006      12        0.0
     Liners                            Rollstock                 282                     1    0.6200 0.2190750       0.282      0.062     0.044     1.050       0.040   0.018      29        0.9
     Paper pkg                         Rollstock                 290                     1    0.6880 0.2540000       0.290      0.074     0.044     1.050       0.053   0.030      40        1.2
     Poly pkg                          Rollstock                 290                     1    0.5700 0.2540000       0.290      0.074     0.044     1.050       0.044   0.030      40        1.0




     Insert                                                                                   0.0225                                                1.030       0.023                        0.5
     Carton                                                                                   0.1443                                                1.030       0.149                        3.4




                                                                                                                                                                                               This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                  0.0176                                                1.000       0.018                        0.4


     Sterilization -                                                                                                                                1.000       0.125                        2.8


     Sub Total                                                                                                                          Sub Total               2.498                        56.3


     Labor, OH, Profit                                                                                                                                          1.939                        43.7


     Grand Total ...(duty not considered)                                                                                                Total                4.437                         100.0


                  5 count - EUR        Cost Model for CVT NXTGEN (21 x 21 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                     1    8.1780 0.2190750       0.230      0.050     0.044     1.050       0.433   0.006      12        9.7
     Foam                              Rollstock                 190                     1   10.2955 0.1770000       0.190      0.034     0.029     1.050       0.364   0.005      14        8.2
     Binder                            Rollstock                 190                     1    2.6400 0.1770000       0.190      0.034     0.029     1.050       0.093   0.005      14        2.1
     Laminate toll                       Toll                    190                     1    0.0000 0.1770000       0.190      0.034     0.029     1.050       0.000   0.005      14        0.0
     Perforation toll                    Toll                    190                     1    0.0000 0.1770000       0.190      0.034     0.029     1.050       0.000                        0.0
     Silicone                          Rollstock                 230                     1   21.8580 0.2190750       0.230      0.050     0.044     1.050       1.156   0.006      12        26.0
     Sacrificial liner                 Rollstock                 230                     1    0.0000 0.2190750       0.230      0.050     0.044     1.050       0.000   0.006      12        0.0
     Liners                            Rollstock                 282                     1    0.6200 0.2190750       0.282      0.062     0.044     1.050       0.040   0.018      29        0.9
     Paper pkg                         Rollstock                 290                     1    0.6880 0.2540000       0.290      0.074     0.044     1.050       0.053   0.030      40        1.2
     Poly pkg                          Rollstock                 290                     1    0.5700 0.2540000       0.290      0.074     0.044     1.050       0.044   0.030      40        1.0



     Insert                                                                                   0.0112                                                1.030       0.012                        0.3
     Carton                                                                                   0.0691                                                1.030       0.071                        1.6
     Shipper                                                                                  0.0070                                                1.000       0.007                        0.2


     Sterilization -                                                                                                                                1.000       0.167                        3.7


     Sub Total                                                                                                                          Sub Total               2.440                        54.8


     Labor, OH, Profit                                                                                                                                          2.011                        45.2


     Grand Total ...(duty not considered)                                                                                                Total                4.451                         100.0


                   5 count - NAI       Cost Model for CVT NXTGEN (21 x 21 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                     1    8.1780 0.2190750       0.230      0.050     0.044     1.050       0.433   0.006      12        9.4
     Foam                              Rollstock                 190                     1   10.2955 0.1770000       0.190      0.034     0.029     1.050       0.364   0.005      14        7.9
     Binder                            Rollstock                 190                     1    2.6400 0.1770000       0.190      0.034     0.029     1.050       0.093   0.005      14        2.0
     Laminate toll                       Toll                    190                     1    0.0000 0.1770000       0.190      0.034     0.029     1.050       0.000   0.005      14        0.0
     Perforation toll                    Toll                    190                     1    0.0000 0.1770000       0.190      0.034     0.029     1.050       0.000                        0.0
     Silicone                          Rollstock                 230                     1   21.8580 0.2190750       0.230      0.050     0.044     1.050       1.156   0.006      12        25.1
     Sacrificial liner                 Rollstock                 230                     1    0.0000 0.2190750       0.230      0.050     0.044     1.050       0.000   0.006      12        0.0
     Liners                            Rollstock                 282                     1    0.6200 0.2190750       0.282      0.062     0.044     1.050       0.040   0.018      29        0.9
     Paper pkg                         Rollstock                 290                     1    0.6880 0.2540000       0.290      0.074     0.044     1.050       0.053   0.030      40        1.2
     Poly pkg                          Rollstock                 290                     1    0.5700 0.2540000       0.290      0.074     0.044     1.050       0.044   0.030      40        1.0



     Insert                                                                                   0.0322                                                1.030       0.033                        0.7
     Carton                                                                                   0.1381                                                1.030       0.142                        3.1
     Shipper                                                                                  0.0139                                                1.000       0.014                        0.3


     Sterilization -                                                                                                                                1.000       0.167                        3.6


     Sub Total                                                                                                                          Sub Total               2.540                        55.2


     Labor, OH, Profit                                                                                                                                          2.062                        44.8


     Grand Total ...(duty not considered)                                                                                                Total                4.602                         100.0




63                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     AG 21x21
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 142 of 168 PageID: 142




                  5 count - CEE        Cost Model for CVT NXTGEN (21 x 21 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost




                                                                                                                                                                                               This Document is Confidential and Proprietary. CO-006546
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                     1    8.1780 0.2190750       0.230      0.050     0.044     1.050       0.433   0.006      12        9.2
     Foam                              Rollstock                 190                     1   10.2955 0.1770000       0.190      0.034     0.029     1.050       0.364   0.005      14        7.8
     Binder                            Rollstock                 190                     1    2.6400 0.1770000       0.190      0.034     0.029     1.050       0.093   0.005      14        2.0
     Laminate toll                       Toll                    190                     1    0.0000 0.1770000       0.190      0.034     0.029     1.050       0.000   0.005      14        0.0
     Perforation toll                    Toll                    190                     1    0.0000 0.1770000       0.190      0.034     0.029     1.050       0.000                        0.0
     Silicone                          Rollstock                 230                     1   21.8580 0.2190750       0.230      0.050     0.044     1.050       1.156   0.006      12        24.7
     Sacrificial liner                 Rollstock                 230                     1    0.0000 0.2190750       0.230      0.050     0.044     1.050       0.000   0.006      12        0.0
     Liners                            Rollstock                 282                     1    0.6200 0.2190750       0.282      0.062     0.044     1.050       0.040   0.018      29        0.9
     Paper pkg                         Rollstock                 290                     1    0.6880 0.2540000       0.290      0.074     0.044     1.050       0.053   0.030      40        1.1
     Poly pkg                          Rollstock                 290                     1    0.5700 0.2540000       0.290      0.074     0.044     1.050       0.044   0.030      40        0.9



     Insert                                                                                   0.0315                                                1.030       0.032                        0.7
     Carton                                                                                   0.1381                                                1.030       0.142                        3.0
     Shipper                                                                                  0.1392                                                1.000       0.139                        3.0


     Sterilization -                                                                                                                                1.000       0.167                        3.6


     Sub Total                                                                                                                          Sub Total               2.664                        56.9


     Labor, OH, Profit                                                                                                                                          2.015                        43.1


     Grand Total ...(duty not considered)                                                                                                Total                4.679                         100.0


                   5 count - JP        Cost Model for CVT NXTGEN (21 x 21 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                     1    8.1780 0.2190750       0.230      0.050     0.044     1.050       0.433   0.006      12        9.7
     Foam                              Rollstock                 190                     1   10.2955 0.1770000       0.190      0.034     0.029     1.050       0.364   0.005      14        8.2
     Binder                            Rollstock                 190                     1    2.6400 0.1770000       0.190      0.034     0.029     1.050       0.093   0.005      14        2.1
     Laminate toll                       Toll                    190                     1    0.0000 0.1770000       0.190      0.034     0.029     1.050       0.000   0.005      14        0.0
     Perforation toll                    Toll                    190                     1    0.0000 0.1770000       0.190      0.034     0.029     1.050       0.000                        0.0
     Silicone                          Rollstock                 230                     1   21.8580 0.2190750       0.230      0.050     0.044     1.050       1.156   0.006      12        26.0
     Sacrificial liner                 Rollstock                 230                     1    0.0000 0.2190750       0.230      0.050     0.044     1.050       0.000   0.006      12        0.0
     Liners                            Rollstock                 282                     1    0.6200 0.2190750       0.282      0.062     0.044     1.050       0.040   0.018      29        0.9
     Paper pkg                         Rollstock                 290                     1    0.6880 0.2540000       0.290      0.074     0.044     1.050       0.053   0.030      40        1.2
     Poly pkg                          Rollstock                 290                     1    0.5700 0.2540000       0.290      0.074     0.044     1.050       0.044   0.030      40        1.0



     Insert                                                                                   0.0112                                                1.030       0.012                        0.3
     Carton                                                                                   0.0691                                                1.030       0.071                        1.6
     Shipper                                                                                  0.0070                                                1.000       0.007                        0.2


     Sterilization -                                                                                                                                1.000       0.167                        3.7


     Sub Total                                                                                                                          Sub Total               2.440                        54.8


     Labor, OH, Profit                                                                                                                                          2.011                        45.2


     Grand Total ...(duty not considered)                                                                                                Total                4.451                         100.0




64                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     AG 21x21
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 143 of 168 PageID: 143


                  10 count - EUR       Cost Model for CVT NXTGEN (25 x 30 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 263                     1    8.1780 0.3238500       0.263      0.085     0.075     1.050       0.731   0.010      12        10.5
     Foam                              Rollstock                 230                     1   10.2955 0.2540000       0.230      0.058     0.046     1.050       0.632   0.013      22        9.0
     Binder                            Rollstock                 230                     1    2.6400 0.2540000       0.230      0.058     0.046     1.050       0.162   0.013      22        2.3
     Laminate toll                       Toll                    230                     1    0.0000 0.2540000       0.230      0.058     0.029     1.050       0.000   0.030      51        0.0
     Perforation toll                    Toll                    230                     1    0.0000 0.2540000       0.230      0.058     0.029     1.050       0.000                        0.0
     Silicone                          Rollstock                 263                     1   21.8580 0.3238500       0.263      0.085     0.075     1.050       1.955   0.010      12        27.9
     Sacrificial liner                 Rollstock                 263                     1    0.0000 0.3238500       0.263      0.085     0.075     1.050       0.000   0.010      12        0.0
     Liners                            Rollstock                 310                     1    0.6200 0.3238500       0.310      0.100     0.075     1.050       0.065   0.025      25        0.9
     Paper pkg                         Rollstock                 396                     1    0.6880 0.2949900       0.396      0.117     0.075     1.050       0.084   0.042      36        1.2
     Poly pkg                          Rollstock                 406                     1    0.5700 0.2949900       0.406      0.120     0.075     1.050       0.072   0.045      37        1.0



     Insert                                                                                   0.0112                                                1.030       0.012                        0.2
     Carton                                                                                   0.0872                                                1.030       0.090                        1.3




                                                                                                                                                                                               This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                  0.0126                                                1.000       0.013                        0.2


     Sterilization -                                                                                                                                1.000       0.281                        4.0


     Sub Total                                                                                                                          Sub Total               4.096                        58.5


     Labor, OH, Profit                                                                                                                                          2.902                        41.5


     Grand Total ...(duty not considered)                                                                                                Total                6.998                         100.0


                  5 count - EUR        Cost Model for CVT NXTGEN (25 x 30 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 263                     1    8.1780 0.3238500       0.263      0.085     0.075     1.050       0.731   0.010      12        9.6
     Foam                              Rollstock                 230                     1   10.2955 0.2540000       0.230      0.058     0.046     1.050       0.632   0.013      22        8.3
     Binder                            Rollstock                 230                     1    2.6400 0.2540000       0.230      0.058     0.046     1.050       0.162   0.013      22        2.1
     Laminate toll                       Toll                    230                     1    0.0000 0.2540000       0.230      0.058     0.029     1.050       0.000   0.030      51        0.0
     Perforation toll                    Toll                    230                     1    0.0000 0.2540000       0.230      0.058     0.029     1.050       0.000                        0.0
     Silicone                          Rollstock                 263                     1   21.8580 0.3238500       0.263      0.085     0.075     1.050       1.955   0.010      12        25.7
     Sacrificial liner                 Rollstock                 263                     1    0.0000 0.3238500       0.263      0.085     0.075     1.050       0.000   0.010      12        0.0
     Liners                            Rollstock                 310                     1    0.6200 0.3238500       0.310      0.100     0.075     1.050       0.065   0.025      25        0.9
     Paper pkg                         Rollstock                 396                     1    0.6880 0.2949900       0.396      0.117     0.075     1.050       0.084   0.042      36        1.1
     Poly pkg                          Rollstock                 406                     1    0.5700 0.2949900       0.406      0.120     0.075     1.050       0.072   0.045      37        0.9



     Insert                                                                                   0.0112                                                1.030       0.012                        0.2
     Carton                                                                                   0.0794                                                1.030       0.082                        1.1
     Shipper                                                                                  0.0090                                                1.000       0.009                        0.1


     Sterilization -                                                                                                                                1.000       0.322                        4.2


     Sub Total                                                                                                                          Sub Total               4.125                        54.2


     Labor, OH, Profit                                                                                                                                          3.491                        45.8


     Grand Total ...(duty not considered)                                                                                                Total                7.616                         100.0


                   5 count - NAI       Cost Model for CVT NXTGEN (25 x 30 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 263                     1    8.1780 0.3238500       0.263      0.085     0.075     1.050       0.731   0.010      12        9.1
     Foam                              Rollstock                 230                     1   10.2955 0.2540000       0.230      0.058     0.046     1.050       0.632   0.013      22        7.8
     Binder                            Rollstock                 230                     1    2.6400 0.2540000       0.230      0.058     0.046     1.050       0.162   0.013      22        2.0
     Laminate toll                       Toll                    230                     1    0.0000 0.2540000       0.230      0.058     0.029     1.050       0.000   0.030      51        0.0
     Perforation toll                    Toll                    230                     1    0.0000 0.2540000       0.230      0.058     0.029     1.050       0.000                        0.0
     Silicone                          Rollstock                 263                     1   21.8580 0.3238500       0.263      0.085     0.075     1.050       1.955   0.010      12        24.2
     Sacrificial liner                 Rollstock                 263                     1    0.0000 0.3238500       0.263      0.085     0.075     1.050       0.000   0.010      12        0.0
     Liners                            Rollstock                 310                     1    0.6200 0.3238500       0.310      0.100     0.075     1.050       0.065   0.025      25        0.8
     Paper pkg                         Rollstock                 396                     1    0.6880 0.2949900       0.396      0.117     0.075     1.050       0.084   0.042      36        1.0
     Poly pkg                          Rollstock                 406                     1    0.5700 0.2949900       0.406      0.120     0.075     1.050       0.072   0.045      37        0.9



     Insert                                                                                   0.0322                                                1.030       0.033                        0.4
     Carton                                                                                   0.4220                                                1.030       0.435                        5.4
     Shipper                                                                                  0.0181                                                1.000       0.018                        0.2


     Sterilization -                                                                                                                                1.000       0.322                        4.0


     Sub Total                                                                                                                          Sub Total               4.509                        55.9


     Labor, OH, Profit                                                                                                                                          3.560                        44.1


     Grand Total ...(duty not considered)                                                                                                Total                8.069                         100.0




65                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     AG 25x30
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 144 of 168 PageID: 144




                  5 count - CEE        Cost Model for CVT NXTGEN (25 x 30 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost




                                                                                                                                                                                               This Document is Confidential and Proprietary. CO-006546
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 263                     1    8.1780 0.3238500       0.263      0.085     0.075     1.050       0.731   0.010      12        9.0
     Foam                              Rollstock                 230                     1   10.2955 0.2540000       0.230      0.058     0.046     1.050       0.632   0.013      22        7.8
     Binder                            Rollstock                 230                     1    2.6400 0.2540000       0.230      0.058     0.046     1.050       0.162   0.013      22        2.0
     Laminate toll                       Toll                    230                     1    0.0000 0.2540000       0.230      0.058     0.029     1.050       0.000   0.030      51        0.0
     Perforation toll                    Toll                    230                     1    0.0000 0.2540000       0.230      0.058     0.029     1.050       0.000                        0.0
     Silicone                          Rollstock                 263                     1   21.8580 0.3238500       0.263      0.085     0.075     1.050       1.955   0.010      12        24.0
     Sacrificial liner                 Rollstock                 263                     1    0.0000 0.3238500       0.263      0.085     0.075     1.050       0.000   0.010      12        0.0
     Liners                            Rollstock                 310                     1    0.6200 0.3238500       0.310      0.100     0.075     1.050       0.065   0.025      25        0.8
     Paper pkg                         Rollstock                 396                     1    0.6880 0.2949900       0.396      0.117     0.075     1.050       0.084   0.042      36        1.0
     Poly pkg                          Rollstock                 406                     1    0.5700 0.2949900       0.406      0.120     0.075     1.050       0.072   0.045      37        0.9



     Insert                                                                                   0.0322                                                1.030       0.033                        0.4
     Carton                                                                                   0.4220                                                1.030       0.435                        5.3
     Shipper                                                                                  0.0182                                                1.000       0.018                        0.2


     Sterilization -                                                                                                                                1.000       0.322                        3.9


     Sub Total                                                                                                                          Sub Total               4.509                        55.3


     Labor, OH, Profit                                                                                                                                          3.638                        44.7


     Grand Total ...(duty not considered)                                                                                                Total                8.147                         100.0


                   5 count - JP        Cost Model for CVT NXTGEN (25 x 30 cm) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 263                     1    8.1780 0.3238500       0.263      0.085     0.075     1.050       0.731   0.010      12        9.6
     Foam                              Rollstock                 230                     1   10.2955 0.2540000       0.230      0.058     0.046     1.050       0.632   0.013      22        8.3
     Binder                            Rollstock                 230                     1    2.6400 0.2540000       0.230      0.058     0.046     1.050       0.162   0.013      22        2.1
     Laminate toll                       Toll                    230                     1    0.0000 0.2540000       0.230      0.058     0.029     1.050       0.000   0.030      51        0.0
     Perforation toll                    Toll                    230                     1    0.0000 0.2540000       0.230      0.058     0.029     1.050       0.000                        0.0
     Silicone                          Rollstock                 263                     1   21.8580 0.3238500       0.263      0.085     0.075     1.050       1.955   0.010      12        25.7
     Sacrificial liner                 Rollstock                 263                     1    0.0000 0.3238500       0.263      0.085     0.075     1.050       0.000   0.010      12        0.0
     Liners                            Rollstock                 310                     1    0.6200 0.3238500       0.310      0.100     0.075     1.050       0.065   0.025      25        0.9
     Paper pkg                         Rollstock                 396                     1    0.6880 0.2949900       0.396      0.117     0.075     1.050       0.084   0.042      36        1.1
     Poly pkg                          Rollstock                 406                     1    0.5700 0.2949900       0.406      0.120     0.075     1.050       0.072   0.045      37        0.9



     Insert                                                                                   0.0112                                                1.030       0.012                        0.2
     Carton                                                                                   0.0794                                                1.030       0.082                        1.1
     Shipper                                                                                  0.0090                                                1.000       0.009                        0.1


     Sterilization -                                                                                                                                1.000       0.322                        4.2


     Sub Total                                                                                                                          Sub Total               4.125                        54.2


     Labor, OH, Profit                                                                                                                                          3.491                        45.8


     Grand Total ...(duty not considered)                                                                                                Total                7.616                         100.0




66                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     AG 25x30
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 145 of 168 PageID: 145


                  10 count - EUR       Cost Model for CVT NXTGEN (Heel) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix    % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 155                     1    8.1780 0.2079625       0.155      0.032     0.025     1.050       0.277   0.007      22       8.9
     Foam                              Rollstock                 114                     1   10.2955 0.1492250       0.114      0.017     0.012     1.050       0.184   0.005      28       5.9
     Binder                            Rollstock                 114                     1    2.6400 0.1492250       0.114      0.017     0.012     1.050       0.047   0.005      28       1.5
     Laminate toll                       Toll                    114                     1    0.0000 0.1492250       0.114      0.017     0.012     1.050       0.000   0.005      28       0.0
     Perforation toll                    Toll                    114                     1    0.0000 0.1492250       0.114      0.017     0.012     1.050       0.000                       0.0
     Silicone                          Rollstock                 155                     1   21.8580 0.2079625       0.155      0.032     0.025     1.050       0.740   0.007      22       23.8
     Sacrificial liner                 Rollstock                 155                     1    0.0000 0.2079625       0.155      0.032     0.025     1.050       0.000   0.007      22       0.0
     Liners                            Rollstock                 218                     1    0.6200 0.2079625       0.218      0.045     0.025     1.050       0.030   0.020      44       0.9
     Paper pkg                         Rollstock                 295                     1    0.6880 0.1950000       0.295      0.058     0.025     1.050       0.042   0.032      56       1.3
     Poly pkg                          Rollstock                 295                     1    0.5700 0.1950000       0.295      0.058     0.025     1.050       0.034   0.032      56       1.1



     Insert                                                                                   0.0315                                                1.030       0.032                       1.0
     Carton                                                                                   0.1635                                                1.030       0.168                       5.4




                                                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                  0.0177                                                1.000       0.018                       0.6


     Sterilization -                                                                                                                                1.000       0.101                       3.3


     Sub Total                                                                                                                          Sub Total               1.673                       53.8


     Labor, OH, Profit                                                                                                                                          1.439                       46.2


     Grand Total ...(duty not considered)                                                                                                Total                3.112                        100.0


                  5 count - EUR        Cost Model for CVT NXTGEN (Heel) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix    % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 155                     1    8.1780 0.2079625       0.155      0.032     0.025     1.050       0.277   0.007      22       8.9
     Foam                              Rollstock                 114                     1   10.2955 0.1492250       0.114      0.017     0.012     1.050       0.184   0.005      28       5.9
     Binder                            Rollstock                 114                     1    2.6400 0.1492250       0.114      0.017     0.012     1.050       0.047   0.005      28       1.5
     Laminate toll                       Toll                    114                     1    0.0000 0.1492250       0.114      0.017     0.012     1.050       0.000   0.005      28       0.0
     Perforation toll                    Toll                    114                     1    0.0000 0.1492250       0.114      0.017     0.012     1.050       0.000                       0.0
     Silicone                          Rollstock                 155                     1   21.8580 0.2079625       0.155      0.032     0.025     1.050       0.740   0.007      22       23.7
     Sacrificial liner                 Rollstock                 155                     1    0.0000 0.2079625       0.155      0.032     0.025     1.050       0.000   0.007      22       0.0
     Liners                            Rollstock                 218                     1    0.6200 0.2079625       0.218      0.045     0.025     1.050       0.030   0.020      44       0.9
     Paper pkg                         Rollstock                 295                     1    0.6880 0.1950000       0.295      0.058     0.025     1.050       0.042   0.032      56       1.3
     Poly pkg                          Rollstock                 295                     1    0.5700 0.1950000       0.295      0.058     0.025     1.050       0.034   0.032      56       1.1



     Insert                                                                                   0.0225                                                1.030       0.023                       0.7
     Carton                                                                                   0.1416                                                1.030       0.146                       4.7
     Shipper                                                                                  0.0133                                                1.000       0.013                       0.4


     Sterilization -                                                                                                                                1.000       0.141                       4.5


     Sub Total                                                                                                                          Sub Total               1.676                       53.6


     Labor, OH, Profit                                                                                                                                          1.451                       46.4


     Grand Total ...(duty not considered)                                                                                                Total                3.127                        100.0


                   5 count - NAI       Cost Model for CVT NXTGEN (Heel) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix    % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 155                     1    8.1780 0.2079625       0.155      0.032     0.025     1.050       0.277   0.007      22       8.7
     Foam                              Rollstock                 114                     1   10.2955 0.1492250       0.114      0.017     0.012     1.050       0.184   0.005      28       5.8
     Binder                            Rollstock                 114                     1    2.6400 0.1492250       0.114      0.017     0.012     1.050       0.047   0.005      28       1.5
     Laminate toll                       Toll                    114                     1    0.0000 0.1492250       0.114      0.017     0.012     1.050       0.000   0.005      28       0.0
     Perforation toll                    Toll                    114                     1    0.0000 0.1492250       0.114      0.017     0.012     1.050       0.000                       0.0
     Silicone                          Rollstock                 155                     1   21.8580 0.2079625       0.155      0.032     0.025     1.050       0.740   0.007      22       23.2
     Sacrificial liner                 Rollstock                 155                     1    0.0000 0.2079625       0.155      0.032     0.025     1.050       0.000   0.007      22       0.0
     Liners                            Rollstock                 218                     1    0.6200 0.2079625       0.218      0.045     0.025     1.050       0.030   0.020      44       0.9
     Paper pkg                         Rollstock                 295                     1    0.6880 0.1950000       0.295      0.058     0.025     1.050       0.042   0.032      56       1.3
     Poly pkg                          Rollstock                 295                     1    0.5700 0.1950000       0.295      0.058     0.025     1.050       0.034   0.032      56       1.1



     Insert                                                                                   0.0322                                                1.030       0.033                       1.0
     Carton                                                                                   0.1416                                                1.030       0.146                       4.6
     Shipper                                                                                  0.0133                                                1.000       0.013                       0.4


     Sterilization -                                                                                                                                1.000       0.141                       4.4


     Sub Total                                                                                                                          Sub Total               1.686                       53.0


     Labor, OH, Profit                                                                                                                                          1.498                       47.0


     Grand Total ...(duty not considered)                                                                                                Total                3.184                        100.0




67                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     AG Heel
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 146 of 168 PageID: 146




                  5 count - CEE        Cost Model for CVT NXTGEN (Heel) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix    % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost




                                                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 155                     1    8.1780 0.2079625       0.155      0.032     0.025     1.050       0.277   0.007      22       8.2
     Foam                              Rollstock                 114                     1   10.2955 0.1492250       0.114      0.017     0.012     1.050       0.184   0.005      28       5.4
     Binder                            Rollstock                 114                     1    2.6400 0.1492250       0.114      0.017     0.012     1.050       0.047   0.005      28       1.4
     Laminate toll                       Toll                    114                     1    0.0000 0.1492250       0.114      0.017     0.012     1.050       0.000   0.005      28       0.0
     Perforation toll                    Toll                    114                     1    0.0000 0.1492250       0.114      0.017     0.012     1.050       0.000                       0.0
     Silicone                          Rollstock                 155                     1   21.8580 0.2079625       0.155      0.032     0.025     1.050       0.740   0.007      22       21.9
     Sacrificial liner                 Rollstock                 155                     1    0.0000 0.2079625       0.155      0.032     0.025     1.050       0.000   0.007      22       0.0
     Liners                            Rollstock                 218                     1    0.6200 0.2079625       0.218      0.045     0.025     1.050       0.030   0.020      44       0.9
     Paper pkg                         Rollstock                 295                     1    0.6880 0.1950000       0.295      0.058     0.025     1.050       0.042   0.032      56       1.2
     Poly pkg                          Rollstock                 295                     1    0.5700 0.1950000       0.295      0.058     0.025     1.050       0.034   0.032      56       1.0



     Insert                                                                                   0.0315                                                1.030       0.032                       1.0
     Carton                                                                                   0.1416                                                1.030       0.146                       4.3
     Shipper                                                                                  0.0133                                                1.000       0.013                       0.4


     Sterilization -                                                                                                                                1.000       0.141                       4.2


     Sub Total                                                                                                                          Sub Total               1.685                       49.9


     Labor, OH, Profit                                                                                                                                          1.695                       50.1


     Grand Total ...(duty not considered)                                                                                                Total                3.380                        100.0


                   5 count - JP        Cost Model for CVT NXTGEN (Heel) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix    % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix    Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 155                     1    8.1780 0.2079625       0.155      0.032     0.025     1.050       0.277   0.007      22       8.9
     Foam                              Rollstock                 114                     1   10.2955 0.1492250       0.114      0.017     0.012     1.050       0.184   0.005      28       5.9
     Binder                            Rollstock                 114                     1    2.6400 0.1492250       0.114      0.017     0.012     1.050       0.047   0.005      28       1.5
     Laminate toll                       Toll                    114                     1    0.0000 0.1492250       0.114      0.017     0.012     1.050       0.000   0.005      28       0.0
     Perforation toll                    Toll                    114                     1    0.0000 0.1492250       0.114      0.017     0.012     1.050       0.000                       0.0
     Silicone                          Rollstock                 155                     1   21.8580 0.2079625       0.155      0.032     0.025     1.050       0.740   0.007      22       23.7
     Sacrificial liner                 Rollstock                 155                     1    0.0000 0.2079625       0.155      0.032     0.025     1.050       0.000   0.007      22       0.0
     Liners                            Rollstock                 218                     1    0.6200 0.2079625       0.218      0.045     0.025     1.050       0.030   0.020      44       0.9
     Paper pkg                         Rollstock                 295                     1    0.6880 0.1950000       0.295      0.058     0.025     1.050       0.042   0.032      56       1.3
     Poly pkg                          Rollstock                 295                     1    0.5700 0.1950000       0.295      0.058     0.025     1.050       0.034   0.032      56       1.1



     Insert                                                                                   0.0225                                                1.030       0.023                       0.7
     Carton                                                                                   0.1416                                                1.030       0.146                       4.7
     Shipper                                                                                  0.0133                                                1.000       0.013                       0.4


     Sterilization -                                                                                                                                1.000       0.141                       4.5


     Sub Total                                                                                                                          Sub Total               1.676                       53.6


     Labor, OH, Profit                                                                                                                                          1.451                       46.4


     Grand Total ...(duty not considered)                                                                                                Total                3.127                        100.0




68                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     AG Heel
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 147 of 168 PageID: 147

                  10 count - EUR       Cost Model for CVT NXTGEN (Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                     1    8.1780 0.1778000       0.230      0.041     0.034     1.050       0.351   0.007      17         9.7
     Foam                              Rollstock                 153                     1   10.2955 0.1270000       0.153      0.019     0.015     1.050       0.210   0.004      21         5.8
     Binder                            Rollstock                 153                     1    2.6400 0.1270000       0.153      0.019     0.015     1.050       0.054   0.004      21         1.5
     Laminate toll                       Toll                    153                     1    0.0000 0.1270000       0.153      0.019     0.015     1.050       0.000   0.004      21         0.0
     Perforation toll                    Toll                    153                     1    0.0000 0.1270000       0.153      0.019     0.015     1.050       0.000                         0.0
     Silicone                          Rollstock                 230                     1   21.8580 0.1778000       0.230      0.041     0.034     1.050       0.939   0.007      17        25.9
     Sacrificial liner                 Rollstock                 230                     1    0.0000 0.1778000       0.230      0.041     0.034     1.050       0.000   0.007      17         0.0
     Liners                            Rollstock                 319                     1    0.6200 0.1778000       0.319      0.057     0.034     1.050       0.037   0.023      40         1.0
     Paper pkg                         Rollstock                 295                     1    0.6880 0.2140100       0.295      0.063     0.034     1.050       0.046   0.029      46         1.3
     Poly pkg                          Rollstock                 295                     1    0.5700 0.2140100       0.295      0.063     0.034     1.050       0.038   0.029      46         1.0



     Insert                                                                                   0.0225                                                1.030       0.023                         0.6
     Carton                                                                                   0.1670                                                1.030       0.172                         4.7
     Shipper                                                                                  0.0152                                                1.000       0.015                         0.4




                                                                                                                                                                                                This Document is Confidential and Proprietary. CO-006546
     Sterilization -                                                                                                                                1.000       0.121                         3.3


     Sub Total                                                                                                                          Sub Total               2.005                        55.3


     Labor, OH, Profit                                                                                                                                          1.620                        44.7


     Grand Total ...(duty not considered)                                                                                                Total                3.625                          100.0


                  5 count - EUR        Cost Model for CVT NXTGEN (Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                     1    8.1780 0.1778000       0.230      0.041     0.034     1.050       0.351   0.007      17         9.9
     Foam                              Rollstock                 153                     1   10.2955 0.1270000       0.153      0.019     0.015     1.050       0.210   0.004      21         5.9
     Binder                            Rollstock                 153                     1    2.6400 0.1270000       0.153      0.019     0.015     1.050       0.054   0.004      21         1.5
     Laminate toll                       Toll                    153                     1    0.0000 0.1270000       0.153      0.019     0.015     1.050       0.000   0.004      21         0.0
     Perforation toll                    Toll                    153                     1    0.0000 0.1270000       0.153      0.019     0.015     1.050       0.000                         0.0
     Silicone                          Rollstock                 230                     1   21.8580 0.1778000       0.230      0.041     0.034     1.050       0.939   0.007      17        26.3
     Sacrificial liner                 Rollstock                 230                     1    0.0000 0.1778000       0.230      0.041     0.034     1.050       0.000   0.007      17         0.0
     Liners                            Rollstock                 319                     1    0.6200 0.1778000       0.319      0.057     0.034     1.050       0.037   0.023      40         1.0
     Paper pkg                         Rollstock                 295                     1    0.6880 0.2140100       0.295      0.063     0.034     1.050       0.046   0.029      46         1.3
     Poly pkg                          Rollstock                 295                     1    0.5700 0.2140100       0.295      0.063     0.034     1.050       0.038   0.029      46         1.1



     Insert                                                                                   0.0112                                                1.030       0.012                         0.3
     Carton                                                                                   0.0804                                                1.030       0.083                         2.3
     Shipper                                                                                  0.0066                                                1.000       0.007                         0.2


     Sterilization -                                                                                                                                1.000       0.150                         4.2


     Sub Total                                                                                                                          Sub Total               1.925                        54.0


     Labor, OH, Profit                                                                                                                                          1.637                        46.0


     Grand Total ...(duty not considered)                                                                                                Total                3.562                          100.0


                   5 count - NAI       Cost Model for CVT NXTGEN (Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                     1    8.1780 0.1778000       0.230      0.041     0.034     1.050       0.351   0.007      17         9.3
     Foam                              Rollstock                 153                     1   10.2955 0.1270000       0.153      0.019     0.015     1.050       0.210   0.004      21         5.6
     Binder                            Rollstock                 153                     1    2.6400 0.1270000       0.153      0.019     0.015     1.050       0.054   0.004      21         1.4
     Laminate toll                       Toll                    153                     1    0.0000 0.1270000       0.153      0.019     0.015     1.050       0.000   0.004      21         0.0
     Perforation toll                    Toll                    153                     1    0.0000 0.1270000       0.153      0.019     0.015     1.050       0.000                         0.0
     Silicone                          Rollstock                 230                     1   21.8580 0.1778000       0.230      0.041     0.034     1.050       0.939   0.007      17        24.8
     Sacrificial liner                 Rollstock                 230                     1    0.0000 0.1778000       0.230      0.041     0.034     1.050       0.000   0.007      17         0.0
     Liners                            Rollstock                 319                     1    0.6200 0.1778000       0.319      0.057     0.034     1.050       0.037   0.023      40         1.0
     Paper pkg                         Rollstock                 295                     1    0.6880 0.2140100       0.295      0.063     0.034     1.050       0.046   0.029      46         1.2
     Poly pkg                          Rollstock                 295                     1    0.5700 0.2140100       0.295      0.063     0.034     1.050       0.038   0.029      46         1.0



     Insert                                                                                   0.0323                                                1.030       0.033                         0.9
     Carton                                                                                   0.1608                                                1.030       0.166                         4.4
     Shipper                                                                                  0.0132                                                1.000       0.013                         0.3


     Sterilization -                                                                                                                                1.000       0.150                         4.0


     Sub Total                                                                                                                          Sub Total               2.036                        53.9


     Labor, OH, Profit                                                                                                                                          1.743                        46.1


     Grand Total ...(duty not considered)                                                                                                Total                3.779                          100.0




69                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     AG Sacral
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 148 of 168 PageID: 148


                  5 count - CEE        Cost Model for CVT NXTGEN (Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                     1    8.1780 0.1778000       0.230      0.041     0.034     1.050       0.351   0.007      17         9.2
     Foam                              Rollstock                 153                     1   10.2955 0.1270000       0.153      0.019     0.015     1.050       0.210   0.004      21         5.5
     Binder                            Rollstock                 153                     1    2.6400 0.1270000       0.153      0.019     0.015     1.050       0.054   0.004      21         1.4
     Laminate toll                       Toll                    153                     1    0.0000 0.1270000       0.153      0.019     0.015     1.050       0.000   0.004      21         0.0
     Perforation toll                    Toll                    153                     1    0.0000 0.1270000       0.153      0.019     0.015     1.050       0.000                         0.0
     Silicone                          Rollstock                 230                     1   21.8580 0.1778000       0.230      0.041     0.034     1.050       0.939   0.007      17        24.6
     Sacrificial liner                 Rollstock                 230                     1    0.0000 0.1778000       0.230      0.041     0.034     1.050       0.000   0.007      17         0.0
     Liners                            Rollstock                 319                     1    0.6200 0.1778000       0.319      0.057     0.034     1.050       0.037   0.023      40         1.0
     Paper pkg                         Rollstock                 295                     1    0.6880 0.2140100       0.295      0.063     0.034     1.050       0.046   0.029      46         1.2
     Poly pkg                          Rollstock                 295                     1    0.5700 0.2140100       0.295      0.063     0.034     1.050       0.038   0.029      46         1.0



     Insert                                                                                   0.0157                                                1.030       0.016                         0.4
     Carton                                                                                   0.0804                                                1.030       0.083                         2.2




                                                                                                                                                                                                This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                  0.0066                                                1.000       0.007                         0.2


     Sterilization -                                                                                                                                1.000       0.150                         3.9


     Sub Total                                                                                                                          Sub Total               1.930                        50.6


     Labor, OH, Profit                                                                                                                                          1.883                        49.4


     Grand Total ...(duty not considered)                                                                                                Total                3.813                          100.0


                   5 count - JP        Cost Model for CVT NXTGEN (Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                     1    8.1780 0.1778000       0.230      0.041     0.034     1.050       0.351   0.007      17         9.9
     Foam                              Rollstock                 153                     1   10.2955 0.1270000       0.153      0.019     0.015     1.050       0.210   0.004      21         5.9
     Binder                            Rollstock                 153                     1    2.6400 0.1270000       0.153      0.019     0.015     1.050       0.054   0.004      21         1.5
     Laminate toll                       Toll                    153                     1    0.0000 0.1270000       0.153      0.019     0.015     1.050       0.000   0.004      21         0.0
     Perforation toll                    Toll                    153                     1    0.0000 0.1270000       0.153      0.019     0.015     1.050       0.000                         0.0
     Silicone                          Rollstock                 230                     1   21.8580 0.1778000       0.230      0.041     0.034     1.050       0.939   0.007      17        26.4
     Sacrificial liner                 Rollstock                 230                     1    0.0000 0.1778000       0.230      0.041     0.034     1.050       0.000   0.007      17         0.0
     Liners                            Rollstock                 319                     1    0.6200 0.1778000       0.319      0.057     0.034     1.050       0.037   0.023      40         1.0
     Paper pkg                         Rollstock                 295                     1    0.6880 0.2140100       0.295      0.063     0.034     1.050       0.046   0.029      46         1.3
     Poly pkg                          Rollstock                 295                     1    0.5700 0.2140100       0.295      0.063     0.034     1.050       0.038   0.029      46         1.1



     Insert                                                                                   0.0112                                                1.030       0.012                         0.3
     Carton                                                                                   0.0804                                                1.030       0.083                         2.3
     Shipper                                                                                  0.0066                                                1.000       0.007                         0.2


     Sterilization -                                                                                                                                1.000       0.150                         4.2


     Sub Total                                                                                                                          Sub Total               1.925                        54.2


     Labor, OH, Profit                                                                                                                                          1.628                        45.8


     Grand Total ...(duty not considered)                                                                                                Total                3.553                          100.0


                   3 count - ES        Cost Model for CVT NXTGEN (Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                     1    8.1780 0.1778000       0.230      0.041     0.034     1.050       0.351   0.007      17         9.0
     Foam                              Rollstock                 153                     1   10.2955 0.1270000       0.153      0.019     0.015     1.050       0.210   0.004      21         5.4
     Binder                            Rollstock                 153                     1    2.6400 0.1270000       0.153      0.019     0.015     1.050       0.054   0.004      21         1.4
     Laminate toll                       Toll                    153                     1    0.0000 0.1270000       0.153      0.019     0.015     1.050       0.000   0.004      21         0.0
     Perforation toll                    Toll                    153                     1    0.0000 0.1270000       0.153      0.019     0.015     1.050       0.000                         0.0
     Silicone                          Rollstock                 230                     1   21.8580 0.1778000       0.230      0.041     0.034     1.050       0.939   0.007      17        24.2
     Sacrificial liner                 Rollstock                 230                     1    0.0000 0.1778000       0.230      0.041     0.034     1.050       0.000   0.007      17         0.0
     Liners                            Rollstock                 319                     1    0.6200 0.1778000       0.319      0.057     0.034     1.050       0.037   0.023      40         1.0
     Paper pkg                         Rollstock                 295                     1    0.6880 0.2140100       0.295      0.063     0.034     1.050       0.046   0.029      46         1.2
     Poly pkg                          Rollstock                 295                     1    0.5700 0.2140100       0.295      0.063     0.034     1.050       0.038   0.029      46         1.0



     Insert                                                                                   0.0369                                                1.030       0.038                         1.0
     Carton                                                                                   0.2680                                                1.030       0.276                         7.1
     Shipper                                                                                  0.0219                                                1.000       0.022                         0.6


     Sterilization -                                                                                                                                1.000       0.250                         6.4


     Sub Total                                                                                                                          Sub Total               2.260                        58.2


     Labor, OH, Profit                                                                                                                                          1.621                        41.8


     Grand Total ...(duty not considered)                                                                                                Total                3.881                          100.0




70                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     AG Sacral
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 149 of 168 PageID: 149


                  10 count - EUR       Cost Model for CVT NXTGEN (Large Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 263                     1    8.1780 0.1778000       0.263      0.047     0.034     1.050       0.402   0.013      28       8.5
     Foam                              Rollstock                 230                     1   10.2955 0.1270000       0.230      0.029     0.015     1.050       0.316   0.014      47       6.7
     Binder                            Rollstock                 230                     1    2.6400 0.1270000       0.230      0.029     0.015     1.050       0.081   0.014      47       1.7
     Laminate toll                       Toll                    230                     1    0.0000 0.1270000       0.230      0.029     0.015     1.050       0.000   0.014      47       0.0
     Perforation toll                    Toll                    230                     1    0.0000 0.1270000       0.230      0.029     0.015     1.050       0.000                       0.0
     Silicone                          Rollstock                 263                     1   21.8580 0.1778000       0.263      0.047     0.034     1.050       1.073   0.013      28      22.8
     Sacrificial liner                 Rollstock                 263                     1    0.0000 0.1778000       0.263      0.047     0.034     1.050       0.000   0.013      28       0.0
     Liners                            Rollstock                 341                     1    0.6200 0.1778000       0.341      0.061     0.034     1.050       0.039   0.027      44       0.8
     Paper pkg                         Rollstock                 330                     1    0.6880 0.2140100       0.330      0.071     0.034     1.050       0.051   0.037      52       1.1
     Poly pkg                          Rollstock                 335                     1    0.5700 0.2140100       0.335      0.072     0.034     1.050       0.043   0.038      53       0.9



     Insert                                                                                   0.0111                                                1.030       0.011                       0.2
     Carton                                                                                   0.7698                                                1.030       0.793                      16.9




                                                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                  0.0107                                                1.000       0.011                       0.2


     Sterilization -                                                                                                                                1.000       0.147                       3.1


     Sub Total                                                                                                                          Sub Total               2.967                      63.1


     Labor, OH, Profit                                                                                                                                          1.732                      36.9


     Grand Total ...(duty not considered)                                                                                                Total                4.699                        100.0


                  5 count - EUR        Cost Model for CVT NXTGEN (Large Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 263                     1    8.1780 0.1778000       0.263      0.047     0.034     1.050       0.402   0.013      28       8.1
     Foam                              Rollstock                 230                     1   10.2955 0.1270000       0.230      0.029     0.015     1.050       0.316   0.014      47       6.4
     Binder                            Rollstock                 230                     1    2.6400 0.1270000       0.230      0.029     0.015     1.050       0.081   0.014      47       1.6
     Laminate toll                       Toll                    230                     1    0.0000 0.1270000       0.230      0.029     0.015     1.050       0.000   0.014      47       0.0
     Perforation toll                    Toll                    230                     1    0.0000 0.1270000       0.230      0.029     0.015     1.050       0.000                       0.0
     Silicone                          Rollstock                 263                     1   21.8580 0.1778000       0.263      0.047     0.034     1.050       1.073   0.013      28      21.7
     Sacrificial liner                 Rollstock                 263                     1    0.0000 0.1778000       0.263      0.047     0.034     1.050       0.000   0.013      28       0.0
     Liners                            Rollstock                 341                     1    0.6200 0.1778000       0.341      0.061     0.034     1.050       0.039   0.027      44       0.8
     Paper pkg                         Rollstock                 330                     1    0.6880 0.2140100       0.330      0.071     0.034     1.050       0.051   0.037      52       1.0
     Poly pkg                          Rollstock                 335                     1    0.5700 0.2140100       0.335      0.072     0.034     1.050       0.043   0.038      53       0.9



     Insert                                                                                   0.0222                                                1.030       0.023                       0.5
     Carton                                                                                   0.7612                                                1.030       0.784                      15.9
     Shipper                                                                                  0.0255                                                1.000       0.026                       0.5


     Sterilization -                                                                                                                                1.000       0.201                       4.1


     Sub Total                                                                                                                          Sub Total               3.038                      61.5


     Labor, OH, Profit                                                                                                                                          1.900                      38.5


     Grand Total ...(duty not considered)                                                                                                Total                4.938                        100.0


                   5 count - NAI       Cost Model for CVT NXTGEN (Large Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 263                     1    8.1780 0.1778000       0.263      0.047     0.034     1.050       0.402   0.013      28       7.8
     Foam                              Rollstock                 230                     1   10.2955 0.1270000       0.230      0.029     0.015     1.050       0.316   0.014      47       6.2
     Binder                            Rollstock                 230                     1    2.6400 0.1270000       0.230      0.029     0.015     1.050       0.081   0.014      47       1.6
     Laminate toll                       Toll                    230                     1    0.0000 0.1270000       0.230      0.029     0.015     1.050       0.000   0.014      47       0.0
     Perforation toll                    Toll                    230                     1    0.0000 0.1270000       0.230      0.029     0.015     1.050       0.000                       0.0
     Silicone                          Rollstock                 263                     1   21.8580 0.1778000       0.263      0.047     0.034     1.050       1.073   0.013      28      21.0
     Sacrificial liner                 Rollstock                 263                     1    0.0000 0.1778000       0.263      0.047     0.034     1.050       0.000   0.013      28       0.0
     Liners                            Rollstock                 341                     1    0.6200 0.1778000       0.341      0.061     0.034     1.050       0.039   0.027      44       0.8
     Paper pkg                         Rollstock                 330                     1    0.6880 0.2140100       0.330      0.071     0.034     1.050       0.051   0.037      52       1.0
     Poly pkg                          Rollstock                 335                     1    0.5700 0.2140100       0.335      0.072     0.034     1.050       0.043   0.038      53       0.8



     Insert                                                                                   0.0318                                                1.030       0.033                       0.6
     Carton                                                                                   0.7612                                                1.030       0.784                      15.3
     Shipper                                                                                  0.0255                                                1.000       0.026                       0.5


     Sterilization -                                                                                                                                1.000       0.201                       3.9


     Sub Total                                                                                                                          Sub Total               3.048                      59.5


     Labor, OH, Profit                                                                                                                                          2.072                      40.5


     Grand Total ...(duty not considered)                                                                                                Total                5.120                        100.0




71                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                               AG Lg Sacral
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 150 of 168 PageID: 150




                  5 count - CEE        Cost Model for CVT NXTGEN (Large Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost




                                                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 263                     1    8.1780 0.1778000       0.263      0.047     0.034     1.050       0.402   0.013      28       6.7
     Foam                              Rollstock                 230                     1   10.2955 0.1270000       0.230      0.029     0.015     1.050       0.316   0.014      47       5.2
     Binder                            Rollstock                 230                     1    2.6400 0.1270000       0.230      0.029     0.015     1.050       0.081   0.014      47       1.3
     Laminate toll                       Toll                    230                     1    0.0000 0.1270000       0.230      0.029     0.015     1.050       0.000   0.014      47       0.0
     Perforation toll                    Toll                    230                     1    0.0000 0.1270000       0.230      0.029     0.015     1.050       0.000                       0.0
     Silicone                          Rollstock                 263                     1   21.8580 0.1778000       0.263      0.047     0.034     1.050       1.073   0.013      28      17.8
     Sacrificial liner                 Rollstock                 263                     1    0.0000 0.1778000       0.263      0.047     0.034     1.050       0.000   0.013      28       0.0
     Liners                            Rollstock                 341                     1    0.6200 0.1778000       0.341      0.061     0.034     1.050       0.039   0.027      44       0.7
     Paper pkg                         Rollstock                 330                     1    0.6880 0.2140100       0.330      0.071     0.034     1.050       0.051   0.037      52       0.8
     Poly pkg                          Rollstock                 335                     1    0.5700 0.2140100       0.335      0.072     0.034     1.050       0.043   0.038      53       0.7



     Insert                                                                                   0.0307                                                1.030       0.032                       0.5
     Carton                                                                                   0.7612                                                1.030       0.784                      13.0
     Shipper                                                                                  0.0255                                                1.000       0.026                       0.4


     Sterilization -                                                                                                                                1.000       0.201                       3.3


     Sub Total                                                                                                                          Sub Total               3.047                      50.6


     Labor, OH, Profit                                                                                                                                          2.971                      49.4


     Grand Total ...(duty not considered)                                                                                                Total                6.018                        100.0


                   5 count - JP        Cost Model for CVT NXTGEN (Large Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU Film                           Rollstock                 263                     1    8.1780 0.1778000       0.263      0.047     0.034     1.050       0.402   0.013      28       8.1
     Foam                              Rollstock                 230                     1   10.2955 0.1270000       0.230      0.029     0.015     1.050       0.316   0.014      47       6.4
     Binder                            Rollstock                 230                     1    2.6400 0.1270000       0.230      0.029     0.015     1.050       0.081   0.014      47       1.6
     Laminate toll                       Toll                    230                     1    0.0000 0.1270000       0.230      0.029     0.015     1.050       0.000   0.014      47       0.0
     Perforation toll                    Toll                    230                     1    0.0000 0.1270000       0.230      0.029     0.015     1.050       0.000                       0.0
     Silicone                          Rollstock                 263                     1   21.8580 0.1778000       0.263      0.047     0.034     1.050       1.073   0.013      28      21.7
     Sacrificial liner                 Rollstock                 263                     1    0.0000 0.1778000       0.263      0.047     0.034     1.050       0.000   0.013      28       0.0
     Liners                            Rollstock                 341                     1    0.6200 0.1778000       0.341      0.061     0.034     1.050       0.039   0.027      44       0.8
     Paper pkg                         Rollstock                 330                     1    0.6880 0.2140100       0.330      0.071     0.034     1.050       0.051   0.037      52       1.0
     Poly pkg                          Rollstock                 335                     1    0.5700 0.2140100       0.335      0.072     0.034     1.050       0.043   0.038      53       0.9



     Insert                                                                                   0.0288                                                1.030       0.030                       0.6
     Carton                                                                                   0.7612                                                1.030       0.784                      15.8
     Shipper                                                                                  0.0255                                                1.000       0.026                       0.5


     Sterilization -                                                                                                                                1.000       0.201                       4.1


     Sub Total                                                                                                                          Sub Total               3.045                      61.6


     Labor, OH, Profit                                                                                                                                          1.902                      38.4


     Grand Total ...(duty not considered)                                                                                                Total                4.947                        100.0




72                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                               AG Lg Sacral
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 151 of 168 PageID: 151

                  10 count - EUR       Cost Model for CVT NXTGEN (5 x 5 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix      % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste      Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 190                        3    8.1780 0.0571500       0.063      0.004     0.003     1.050       0.031   0.001      31         5.6
     Foam                              Rollstock                 190                        3   10.2955 0.0571500       0.063      0.004     0.003     1.050       0.039   0.001      31         7.1
     Binder                            Rollstock                 190                        3    2.6400 0.0571500       0.063      0.004     0.003     1.050       0.010   0.001      31         1.8
     Laminate toll                       Toll                    190                        3    0.0000 0.0571500       0.063      0.004     0.025     1.050       0.000   -0.021    -591        0.0
     Perforation toll                    Toll                    190                        3    0.0000 0.0571500       0.063      0.004     0.025     1.050       0.000                         0.0
     Silicone                          Rollstock                      0                     3   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000                 0.0
     Sacrificial liner                 Rollstock                      0                     3    0.0000 0.0000000       0.000      0.000     0.025     1.050       0.000   -0.025                0.0
     Liners                            Rollstock                      0                     3    0.6200 0.0000000       0.000      0.000     0.025     1.050       0.000   -0.025                0.0
     Paper pkg                         Rollstock                 232                        2    0.6880 0.0940000       0.116      0.011     0.025     1.050       0.008   -0.014    -129        1.4
     Poly pkg                          Rollstock                 242                        2    0.5700 0.0940000       0.121      0.011     0.025     1.050       0.007   -0.014    -120        1.2



     Insert                                                                                      0.0112                                                1.030       0.012                         2.1
     Carton                                                                                      0.0587                                                1.030       0.060                         11.0
     Shipper                                                                                     0.0028                                                1.000       0.003                         0.5




                                                                                                                                                                                                   This Document is Confidential and Proprietary. CO-006546
     Sterilization -                                                                                                                                   1.000       0.027                         4.9


     Sub Total                                                                                                                             Sub Total               0.197                         35.7


     Labor, OH, Profit                                                                                                                                             0.354                         64.3


     Grand Total ...(duty not considered)                                                                                                   Total                0.551                          100.0


                  10 count - NAI       Cost Model for CVT NXTGEN (5 x 5 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix      % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste      Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 190                        3    8.1780 0.0571500       0.063      0.004     0.003     1.050       0.031   0.001      31         5.7
     Foam                              Rollstock                 190                        3   10.2955 0.0571500       0.063      0.004     0.003     1.050       0.039   0.001      31         7.2
     Binder                            Rollstock                 190                        3    2.6400 0.0571500       0.063      0.004     0.003     1.050       0.010   0.001      31         1.8
     Laminate toll                       Toll                    190                        3    0.0000 0.0571500       0.063      0.004     0.025     1.050       0.000   -0.021    -591        0.0
     Perforation toll                    Toll                    190                        3    0.0000 0.0571500       0.063      0.004     0.025     1.050       0.000                         0.0
     Silicone                          Rollstock                      0                     3   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000                 0.0
     Sacrificial liner                 Rollstock                      0                     3    0.0000 0.0000000       0.000      0.000     0.025     1.050       0.000   -0.025                0.0
     Liners                            Rollstock                      0                     3    0.6200 0.0000000       0.000      0.000     0.025     1.050       0.000   -0.025                0.0
     Paper pkg                         Rollstock                 232                        2    0.6880 0.0940000       0.116      0.011     0.025     1.050       0.008   -0.014    -129        1.4
     Poly pkg                          Rollstock                 242                        2    0.5700 0.0940000       0.121      0.011     0.025     1.050       0.007   -0.014    -120        1.3



     Insert                                                                                      0.0161                                                1.030       0.017                         3.1
     Carton                                                                                      0.0587                                                1.030       0.060                         11.1
     Shipper                                                                                     0.0028                                                1.000       0.003                         0.5


     Sterilization -                                                                                                                                   1.000       0.027                         4.9


     Sub Total                                                                                                                             Sub Total               0.202                         37.1


     Labor, OH, Profit                                                                                                                                             0.342                         62.9


     Grand Total ...(duty not considered)                                                                                                   Total                0.544                          100.0


                  10 count - CEE       Cost Model for CVT NXTGEN (5 x 5 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix      % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste      Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 190                        3    8.1780 0.0571500       0.063      0.004     0.003     1.050       0.031   0.001      31         5.5
     Foam                              Rollstock                 190                        3   10.2955 0.0571500       0.063      0.004     0.003     1.050       0.039   0.001      31         6.9
     Binder                            Rollstock                 190                        3    2.6400 0.0571500       0.063      0.004     0.003     1.050       0.010   0.001      31         1.8
     Laminate toll                       Toll                    190                        3    0.0000 0.0571500       0.063      0.004     0.025     1.050       0.000   -0.021    -591        0.0
     Perforation toll                    Toll                    190                        3    0.0000 0.0571500       0.063      0.004     0.025     1.050       0.000                         0.0
     Silicone                          Rollstock                      0                     3   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000                 0.0
     Sacrificial liner                 Rollstock                      0                     3    0.0000 0.0000000       0.000      0.000     0.025     1.050       0.000   -0.025                0.0
     Liners                            Rollstock                      0                     3    0.6200 0.0000000       0.000      0.000     0.025     1.050       0.000   -0.025                0.0
     Paper pkg                         Rollstock                 232                        2    0.6880 0.0940000       0.116      0.011     0.025     1.050       0.008   -0.014    -129        1.4
     Poly pkg                          Rollstock                 242                        2    0.5700 0.0940000       0.121      0.011     0.025     1.050       0.007   -0.014    -120        1.2



     Insert                                                                                      0.0157                                                1.030       0.016                         2.9
     Carton                                                                                      0.0587                                                1.030       0.060                         10.7
     Shipper                                                                                     0.0028                                                1.000       0.003                         0.5


     Sterilization -                                                                                                                                   1.000       0.027                         4.8


     Sub Total                                                                                                                             Sub Total               0.201                         35.7


     Labor, OH, Profit                                                                                                                                             0.362                         64.3


     Grand Total ...(duty not considered)                                                                                                   Total                0.563                          100.0




73                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     AG 5x5 NA
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 152 of 168 PageID: 152


                   10 count - JP       Cost Model for CVT NXTGEN (5 x 5 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix      % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste      Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 190                        3    8.1780 0.0571500       0.063      0.004     0.003     1.050       0.031   0.001      31         5.6
     Foam                              Rollstock                 190                        3   10.2955 0.0571500       0.063      0.004     0.003     1.050       0.039   0.001      31         7.1
     Binder                            Rollstock                 190                        3    2.6400 0.0571500       0.063      0.004     0.003     1.050       0.010   0.001      31         1.8
     Laminate toll                       Toll                    190                        3    0.0000 0.0571500       0.063      0.004     0.025     1.050       0.000   -0.021    -591        0.0
     Perforation toll                    Toll                    190                        3    0.0000 0.0571500       0.063      0.004     0.025     1.050       0.000                         0.0
     Silicone                          Rollstock                      0                     3   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000                 0.0
     Sacrificial liner                 Rollstock                      0                     3    0.0000 0.0000000       0.000      0.000     0.025     1.050       0.000   -0.025                0.0
     Liners                            Rollstock                      0                     3    0.6200 0.0000000       0.000      0.000     0.025     1.050       0.000   -0.025                0.0
     Paper pkg                         Rollstock                 232                        2    0.6880 0.0940000       0.116      0.011     0.025     1.050       0.008   -0.014    -129        1.4
     Poly pkg                          Rollstock                 242                        2    0.5700 0.0940000       0.121      0.011     0.025     1.050       0.007   -0.014    -120        1.2



     Insert                                                                                      0.0112                                                1.030       0.012                         2.1
     Carton                                                                                      0.0587                                                1.030       0.060                         11.0




                                                                                                                                                                                                   This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                     0.0028                                                1.000       0.003                         0.5


     Sterilization -                                                                                                                                   1.000       0.027                         4.9


     Sub Total                                                                                                                             Sub Total               0.197                         35.7


     Labor, OH, Profit                                                                                                                                             0.354                         64.3


     Grand Total ...(duty not considered)                                                                                                   Total                0.551                          100.0


                   3 count - ES        Cost Model for CVT NXTGEN (5 x 5 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix      % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste      Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 190                        3    8.1780 0.0571500       0.063      0.004     0.003     1.050       0.031   0.001      31         2.9
     Foam                              Rollstock                 190                        3   10.2955 0.0571500       0.063      0.004     0.003     1.050       0.039   0.001      31         3.7
     Binder                            Rollstock                 190                        3    2.6400 0.0571500       0.063      0.004     0.003     1.050       0.010   0.001      31         0.9
     Laminate toll                       Toll                    190                        3    0.0000 0.0571500       0.063      0.004     0.025     1.050       0.000   -0.021    -591        0.0
     Perforation toll                    Toll                    190                        3    0.0000 0.0571500       0.063      0.004     0.025     1.050       0.000                         0.0
     Silicone                          Rollstock                      0                     3   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000                 0.0
     Sacrificial liner                 Rollstock                      0                     3    0.0000 0.0000000       0.000      0.000     0.025     1.050       0.000   -0.025                0.0
     Liners                            Rollstock                      0                     3    0.6200 0.0000000       0.000      0.000     0.025     1.050       0.000   -0.025                0.0
     Paper pkg                         Rollstock                 232                        2    0.6880 0.0940000       0.116      0.011     0.025     1.050       0.008   -0.014    -129        0.7
     Poly pkg                          Rollstock                 242                        2    0.5700 0.0940000       0.121      0.011     0.025     1.050       0.007   -0.014    -120        0.6



     Insert                                                                                      0.0293                                                1.030       0.030                         2.8
     Carton                                                                                      0.2290                                                1.030       0.236                         22.1
     Shipper                                                                                     0.0247                                                1.000       0.025                         2.3


     Sterilization -                                                                                                                                   1.000       0.055                         5.2


     Sub Total                                                                                                                             Sub Total               0.441                         41.3


     Labor, OH, Profit                                                                                                                                             0.627                         58.7


     Grand Total ...(duty not considered)                                                                                                   Total                1.068                          100.0


                  16 count - FR        Cost Model for CVT NXTGEN (5 x 5 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix      % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix      Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste      Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 190                        3    8.1780 0.0571500       0.063      0.004     0.003     1.050       0.031   0.001      31         5.6
     Foam                              Rollstock                 190                        3   10.2955 0.0571500       0.063      0.004     0.003     1.050       0.039   0.001      31         7.0
     Binder                            Rollstock                 190                        3    2.6400 0.0571500       0.063      0.004     0.003     1.050       0.010   0.001      31         1.8
     Laminate toll                       Toll                    190                        3    0.0000 0.0571500       0.063      0.004     0.025     1.050       0.000   -0.021    -591        0.0
     Perforation toll                    Toll                    190                        3    0.0000 0.0571500       0.063      0.004     0.025     1.050       0.000                         0.0
     Silicone                          Rollstock                      0                     3   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000                 0.0
     Sacrificial liner                 Rollstock                      0                     3    0.0000 0.0000000       0.000      0.000     0.025     1.050       0.000   -0.025                0.0
     Liners                            Rollstock                      0                     3    0.6200 0.0000000       0.000      0.000     0.025     1.050       0.000   -0.025                0.0
     Paper pkg                         Rollstock                 232                        2    0.6880 0.0940000       0.116      0.011     0.025     1.050       0.008   -0.014    -129        1.4
     Poly pkg                          Rollstock                 242                        2    0.5700 0.0940000       0.121      0.011     0.025     1.050       0.007   -0.014    -120        1.2



     Insert                                                                                      0.0070                                                1.030       0.007                         1.3
     Carton                                                                                      0.0485                                                1.030       0.050                         9.0
     Shipper                                                                                     0.0026                                                1.000       0.003                         0.5


     Sterilization -                                                                                                                                   1.000       0.025                         4.5


     Sub Total                                                                                                                             Sub Total               0.180                         32.3


     Labor, OH, Profit                                                                                                                                             0.377                         67.7


     Grand Total ...(duty not considered)                                                                                                   Total                0.557                          100.0




74                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     AG 5x5 NA
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 153 of 168 PageID: 153

                  10 count - EU        Cost Model for CVT NXTGEN (10 x 10 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                        2    8.1780 0.1047750       0.115      0.012     0.010     1.050       0.103   0.002      17      11.9
     Foam                              Rollstock                 230                        2   10.2955 0.1047750       0.115      0.012     0.010     1.050       0.130   0.002      17      15.0
     Binder                            Rollstock                 230                        2    2.6400 0.1047750       0.115      0.012     0.010     1.050       0.033   0.002      17       3.8
     Laminate toll                       Toll                    230                        2    0.0000 0.1047750       0.115      0.012     0.010     1.050       0.000   0.002      17       0.0
     Perforation toll                    Toll                    230                        2    0.0000 0.1047750       0.115      0.012     0.010     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     2   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     2    0.0000 0.0000000       0.000      0.000     0.010     1.050       0.000   -0.010              0.0
     Liners                            Rollstock                      0                     2    0.6200 0.0000000       0.000      0.000     0.010     1.050       0.000   -0.010              0.0
     Paper pkg                         Rollstock                 340                        2    0.6880 0.1440000       0.170      0.024     0.010     1.050       0.018   0.014      59       2.0
     Poly pkg                          Rollstock                 350                        2    0.5700 0.1440000       0.175      0.025     0.010     1.050       0.015   0.015      60       1.7



     Insert                                                                                      0.0112                                                1.030       0.012                       1.3
     Carton                                                                                      0.0369                                                1.030       0.038                       4.4
     Shipper                                                                                     0.0047                                                1.000       0.005                       0.5




                                                                                                                                                                                                 This Document is Confidential and Proprietary. CO-006546
     Sterilization -                                                                                                                                   1.000       0.050                       5.8


     Sub Total                                                                                                                             Sub Total               0.404                      46.5


     Labor, OH, Profit                                                                                                                                             0.465                      53.5


     Grand Total ...(duty not considered)                                                                                                   Total                0.869                        100.0


                  10 count - NAI       Cost Model for CVT NXTGEN (10 x 10 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                        2    8.1780 0.1047750       0.115      0.012     0.010     1.050       0.103   0.002      17      11.1
     Foam                              Rollstock                 230                        2   10.2955 0.1047750       0.115      0.012     0.010     1.050       0.130   0.002      17      14.0
     Binder                            Rollstock                 230                        2    2.6400 0.1047750       0.115      0.012     0.010     1.050       0.033   0.002      17       3.6
     Laminate toll                       Toll                    230                        2    0.0000 0.1047750       0.115      0.012     0.010     1.050       0.000   0.002      17       0.0
     Perforation toll                    Toll                    230                        2    0.0000 0.1047750       0.115      0.012     0.010     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     2   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     2    0.0000 0.0000000       0.000      0.000     0.010     1.050       0.000   -0.010              0.0
     Liners                            Rollstock                      0                     2    0.6200 0.0000000       0.000      0.000     0.010     1.050       0.000   -0.010              0.0
     Paper pkg                         Rollstock                 340                        2    0.6880 0.1440000       0.170      0.024     0.010     1.050       0.018   0.014      59       1.9
     Poly pkg                          Rollstock                 350                        2    0.5700 0.1440000       0.175      0.025     0.010     1.050       0.015   0.015      60       1.6



     Insert                                                                                      0.0161                                                1.030       0.017                       1.8
     Carton                                                                                      0.0789                                                1.030       0.081                       8.7
     Shipper                                                                                     0.0047                                                1.000       0.005                       0.5


     Sterilization -                                                                                                                                   1.000       0.050                       5.4


     Sub Total                                                                                                                             Sub Total               0.453                      48.5


     Labor, OH, Profit                                                                                                                                             0.480                      51.5


     Grand Total ...(duty not considered)                                                                                                   Total                0.933                        100.0


                  10 count - CEE       Cost Model for CVT NXTGEN (10 x 10 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                        2    8.1780 0.1047750       0.115      0.012     0.010     1.050       0.103   0.002      17      11.0
     Foam                              Rollstock                 230                        2   10.2955 0.1047750       0.115      0.012     0.010     1.050       0.130   0.002      17      13.9
     Binder                            Rollstock                 230                        2    2.6400 0.1047750       0.115      0.012     0.010     1.050       0.033   0.002      17       3.6
     Laminate toll                       Toll                    230                        2    0.0000 0.1047750       0.115      0.012     0.010     1.050       0.000   0.002      17       0.0
     Perforation toll                    Toll                    230                        2    0.0000 0.1047750       0.115      0.012     0.010     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     2   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     2    0.0000 0.0000000       0.000      0.000     0.010     1.050       0.000   -0.010              0.0
     Liners                            Rollstock                      0                     2    0.6200 0.0000000       0.000      0.000     0.010     1.050       0.000   -0.010              0.0
     Paper pkg                         Rollstock                 340                        2    0.6880 0.1440000       0.170      0.024     0.010     1.050       0.018   0.014      59       1.9
     Poly pkg                          Rollstock                 350                        2    0.5700 0.1440000       0.175      0.025     0.010     1.050       0.015   0.015      60       1.6



     Insert                                                                                      0.0157                                                1.030       0.016                       1.7
     Carton                                                                                      0.0789                                                1.030       0.081                       8.7
     Shipper                                                                                     0.0047                                                1.000       0.005                       0.5


     Sterilization -                                                                                                                                   1.000       0.050                       5.3


     Sub Total                                                                                                                             Sub Total               0.452                      48.1


     Labor, OH, Profit                                                                                                                                             0.487                      51.9


     Grand Total ...(duty not considered)                                                                                                   Total                0.939                        100.0




75                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                               AG 10x10 NA
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 154 of 168 PageID: 154


                   10 count - JP       Cost Model for CVT NXTGEN (10 x 10 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                        2    8.1780 0.1047750       0.115      0.012     0.010     1.050       0.103   0.002      17      11.9
     Foam                              Rollstock                 230                        2   10.2955 0.1047750       0.115      0.012     0.010     1.050       0.130   0.002      17      15.0
     Binder                            Rollstock                 230                        2    2.6400 0.1047750       0.115      0.012     0.010     1.050       0.033   0.002      17       3.8
     Laminate toll                       Toll                    230                        2    0.0000 0.1047750       0.115      0.012     0.010     1.050       0.000   0.002      17       0.0
     Perforation toll                    Toll                    230                        2    0.0000 0.1047750       0.115      0.012     0.010     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     2   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     2    0.0000 0.0000000       0.000      0.000     0.010     1.050       0.000   -0.010              0.0
     Liners                            Rollstock                      0                     2    0.6200 0.0000000       0.000      0.000     0.010     1.050       0.000   -0.010              0.0
     Paper pkg                         Rollstock                 340                        2    0.6880 0.1440000       0.170      0.024     0.010     1.050       0.018   0.014      59       2.0
     Poly pkg                          Rollstock                 350                        2    0.5700 0.1440000       0.175      0.025     0.010     1.050       0.015   0.015      60       1.7



     Insert                                                                                      0.0112                                                1.030       0.012                       1.3
     Carton                                                                                      0.0369                                                1.030       0.038                       4.4




                                                                                                                                                                                                 This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                     0.0047                                                1.000       0.005                       0.5


     Sterilization -                                                                                                                                   1.000       0.050                       5.8


     Sub Total                                                                                                                             Sub Total               0.404                      46.5


     Labor, OH, Profit                                                                                                                                             0.465                      53.5


     Grand Total ...(duty not considered)                                                                                                   Total                0.869                        100.0


                   3 count - ES        Cost Model for CVT NXTGEN (10 x 10 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                        2    8.1780 0.1047750       0.115      0.012     0.010     1.050       0.103   0.002      17       7.0
     Foam                              Rollstock                 230                        2   10.2955 0.1047750       0.115      0.012     0.010     1.050       0.130   0.002      17       8.8
     Binder                            Rollstock                 230                        2    2.6400 0.1047750       0.115      0.012     0.010     1.050       0.033   0.002      17       2.2
     Laminate toll                       Toll                    230                        2    0.0000 0.1047750       0.115      0.012     0.010     1.050       0.000   0.002      17       0.0
     Perforation toll                    Toll                    230                        2    0.0000 0.1047750       0.115      0.012     0.010     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     2   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     2    0.0000 0.0000000       0.000      0.000     0.010     1.050       0.000   -0.010              0.0
     Liners                            Rollstock                      0                     2    0.6200 0.0000000       0.000      0.000     0.010     1.050       0.000   -0.010              0.0
     Paper pkg                         Rollstock                 340                        2    0.6880 0.1440000       0.170      0.024     0.010     1.050       0.018   0.014      59       1.2
     Poly pkg                          Rollstock                 350                        2    0.5700 0.1440000       0.175      0.025     0.010     1.050       0.015   0.015      60       1.0



     Insert                                                                                      0.0293                                                1.030       0.030                       2.0
     Carton                                                                                      0.2530                                                1.030       0.261                      17.5
     Shipper                                                                                     0.0104                                                1.000       0.010                       0.7


     Sterilization -                                                                                                                                   1.000       0.104                       7.0


     Sub Total                                                                                                                             Sub Total               0.705                      47.4


     Labor, OH, Profit                                                                                                                                             0.783                      52.6


     Grand Total ...(duty not considered)                                                                                                   Total                1.488                        100.0


                  16 count - FR        Cost Model for CVT NXTGEN (10 x 10 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                        2    8.1780 0.1047750       0.115      0.012     0.010     1.050       0.103   0.002      17      11.7
     Foam                              Rollstock                 230                        2   10.2955 0.1047750       0.115      0.012     0.010     1.050       0.130   0.002      17      14.8
     Binder                            Rollstock                 230                        2    2.6400 0.1047750       0.115      0.012     0.010     1.050       0.033   0.002      17       3.8
     Laminate toll                       Toll                    230                        2    0.0000 0.1047750       0.115      0.012     0.010     1.050       0.000   0.002      17       0.0
     Perforation toll                    Toll                    230                        2    0.0000 0.1047750       0.115      0.012     0.010     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     2   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     2    0.0000 0.0000000       0.000      0.000     0.010     1.050       0.000   -0.010              0.0
     Liners                            Rollstock                      0                     2    0.6200 0.0000000       0.000      0.000     0.010     1.050       0.000   -0.010              0.0
     Paper pkg                         Rollstock                 340                        2    0.6880 0.1440000       0.170      0.024     0.010     1.050       0.018   0.014      59       2.0
     Poly pkg                          Rollstock                 350                        2    0.5700 0.1440000       0.175      0.025     0.010     1.050       0.015   0.015      60       1.7



     Insert                                                                                      0.0070                                                1.030       0.007                       0.8
     Carton                                                                                      0.0570                                                1.030       0.059                       6.7
     Shipper                                                                                     0.0047                                                1.000       0.005                       0.5


     Sterilization -                                                                                                                                   1.000       0.047                       5.3


     Sub Total                                                                                                                             Sub Total               0.417                      47.4


     Labor, OH, Profit                                                                                                                                             0.464                      52.6


     Grand Total ...(duty not considered)                                                                                                   Total                0.881                        100.0




76                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                               AG 10x10 NA
                 Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 155 of 168 PageID: 155




                                                                                                                                                                                                    This Document is Confidential and Proprietary. CO-006546
                  16 count - FR        Cost Model for CVT NXTGEN (12.5 x 12.5 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing      est       Material needed -one dressing      Net area   Useage   Cost per    Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length    Across       Cost        QPPU       QPPU        QPPU      Dressing     or     dressing    Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty         $/M2      Length(M) Width(M)         M2         M2      Waste       $         M2      % Waste   Cost
                                                                                     EA                       pitch                                      Factor
     PU Film                           Rollstock                 270                         2    8.1780 0.1317625       0.135       0.018     0.016     1.050        0.153   0.002      12      12.2
     Foam                              Rollstock                 270                         2   10.2955 0.1317625       0.135       0.018     0.016     1.050        0.192   0.002      12      15.4
     Binder                            Rollstock                 270                         2    2.6400 0.1317625       0.135       0.018     0.016     1.050        0.049   0.002      12       3.9
     Laminate toll                       Toll                    270                         2    0.0000 0.1317625       0.135       0.018     0.016     1.050        0.000   0.002      12       0.0
     Perforation toll                    Toll                    270                         2    0.0000 0.1317625       0.135       0.018     0.016     1.050        0.000                       0.0
     Silicone                          Rollstock                      0                      2   21.8580 0.0000000       0.000       0.000     0.016     1.050        0.000   -0.016              0.0
     Sacrificial liner                 Rollstock                      0                      2    0.0000 0.0000000       0.000       0.000     0.016     1.050        0.000   -0.016              0.0
     Liners                            Rollstock                      0                      2    0.6200 0.0000000       0.000       0.000     0.016     1.050        0.000   -0.016              0.0
     Paper pkg                         Rollstock                 396                         2    0.6880 0.1689900       0.198       0.033     0.016     1.050        0.024   0.018      53       1.9
     Poly pkg                          Rollstock                 406                         2    0.5700 0.1689900       0.203       0.034     0.016     1.050        0.021   0.019      54       1.6



     Insert                                                                                       0.0112                                                 1.030        0.012                       0.9
     Carton                                                                                       0.0608                                                 1.030        0.063                       5.0
     Shipper                                                                                      0.0082                                                 1.000        0.008                       0.7


     Sterilization -                                                                                                                                     1.000        0.070                       5.6


     Sub Total                                                                                                                               Sub Total                0.592                      47.4


     Labor, OH, Profit                                                                                                                                                0.657                      52.6


     Grand Total ...(duty not considered)                                                                                                     Total                1.249                         100.0




77                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                              AG 12.5x12.5 NA
             Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 156 of 168 PageID: 156




                                                                                                                                                                                            This Document is Confidential and Proprietary. CO-006546
              10 count - FR        Cost Model for CVT NXTGEN (17.5 x 17.5 cm) - non Adhesive
            Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                   Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                    Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                 EA                      pitch                                     Factor
 PU Film                           Rollstock                 190                        1    8.1780 0.1809750      0.190       0.034     0.031     1.050       0.295   0.004      11      13.7
 Foam                              Rollstock                 190                        1   10.2955 0.1809750      0.190       0.034     0.031     1.050       0.372   0.004      11      17.3
 Binder                            Rollstock                 190                        1    2.6400 0.1809750      0.190       0.034     0.031     1.050       0.095   0.004      11       4.4
 Laminate toll                       Toll                    190                        1    0.0000 0.1809750      0.190       0.034     0.031     1.050       0.000   0.004      11       0.0
 Perforation toll                    Toll                    190                        1    0.0000 0.1809750      0.190       0.034     0.031     1.050       0.000                       0.0
 Silicone                          Rollstock                      0                     1   21.8580 0.0000000      0.000       0.000     0.031     1.050       0.000   -0.031              0.0
 Sacrificial liner                 Rollstock                      0                     1    0.0000 0.0000000      0.000       0.000     0.031     1.050       0.000   -0.031              0.0
 Liners                            Rollstock                      0                     1    0.6200 0.0000000      0.000       0.000     0.031     1.050       0.000   -0.031              0.0
 Paper pkg                         Rollstock                 265                        1    0.6880 0.2190000      0.265       0.058     0.031     1.050       0.042   0.027      47       1.9
 Poly pkg                          Rollstock                 265                        1    0.5700 0.2190000      0.265       0.058     0.031     1.050       0.035   0.027      47       1.6



 Insert                                                                                      0.0112                                                1.030       0.012                       0.5
 Carton                                                                                      0.0818                                                1.030       0.084                       3.9
 Shipper                                                                                     0.0083                                                1.000       0.008                       0.4


 Sterilization -                                                                                                                                   1.000       0.113                       5.2


 Sub Total                                                                                                                             Sub Total               1.056                      49.1


 Labor, OH, Profit                                                                                                                                             1.096                      50.9


 Grand Total ...(duty not considered)                                                                                                   Total                2.152                        100.0




78                                                                    Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                           AG 17.5x17.5 NA
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 157 of 168 PageID: 157


                  10 count - EUR       Cost Model for CVT NXTGEN (20 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                        1    8.1780 0.2063750       0.230      0.047     0.040     1.050       0.408   0.007      16      14.5
     Foam                              Rollstock                 230                        1   10.2955 0.2063750       0.230      0.047     0.040     1.050       0.513   0.007      16      18.3
     Binder                            Rollstock                 230                        1    2.6400 0.2063750       0.230      0.047     0.040     1.050       0.132   0.007      16       4.7
     Laminate toll                       Toll                    230                        1    0.0000 0.2063750       0.230      0.047     0.040     1.050       0.000   0.007      16       0.0
     Perforation toll                    Toll                    230                        1    0.0000 0.2063750       0.230      0.047     0.040     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     1   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000 0.0000000       0.000      0.000     0.040     1.050       0.000   -0.040              0.0
     Liners                            Rollstock                      0                     1    0.6200 0.0000000       0.000      0.000     0.040     1.050       0.000   -0.040              0.0
     Paper pkg                         Rollstock                 295                        1    0.6880 0.2540000       0.295      0.075     0.040     1.050       0.054   0.035      47       1.9
     Poly pkg                          Rollstock                 295                        1    0.5700 0.2540000       0.295      0.075     0.040     1.050       0.045   0.035      47       1.6



     Insert                                                                                      0.0225                                                1.030       0.023                       0.8
     Carton                                                                                      0.1443                                                1.030       0.149                       5.3




                                                                                                                                                                                                 This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                     0.0176                                                1.000       0.018                       0.6


     Sterilization -                                                                                                                                   1.000       0.125                       4.5


     Sub Total                                                                                                                             Sub Total               1.466                      52.3


     Labor, OH, Profit                                                                                                                                             1.339                      47.7


     Grand Total ...(duty not considered)                                                                                                   Total                2.805                        100.0


                  5 count - EUR        Cost Model for CVT NXTGEN (20 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                        1    8.1780 0.2063750       0.230      0.047     0.040     1.050       0.408   0.007      16      14.7
     Foam                              Rollstock                 230                        1   10.2955 0.2063750       0.230      0.047     0.040     1.050       0.513   0.007      16      18.6
     Binder                            Rollstock                 230                        1    2.6400 0.2063750       0.230      0.047     0.040     1.050       0.132   0.007      16       4.8
     Laminate toll                       Toll                    230                        1    0.0000 0.2063750       0.230      0.047     0.040     1.050       0.000   0.007      16       0.0
     Perforation toll                    Toll                    230                        1    0.0000 0.2063750       0.230      0.047     0.040     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     1   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000 0.0000000       0.000      0.000     0.040     1.050       0.000   -0.040              0.0
     Liners                            Rollstock                      0                     1    0.6200 0.0000000       0.000      0.000     0.040     1.050       0.000   -0.040              0.0
     Paper pkg                         Rollstock                 295                        1    0.6880 0.2540000       0.295      0.075     0.040     1.050       0.054   0.035      47       2.0
     Poly pkg                          Rollstock                 295                        1    0.5700 0.2540000       0.295      0.075     0.040     1.050       0.045   0.035      47       1.6



     Insert                                                                                      0.0112                                                1.030       0.012                       0.4
     Carton                                                                                      0.0691                                                1.030       0.071                       2.6
     Shipper                                                                                     0.0070                                                1.000       0.007                       0.3


     Sterilization -                                                                                                                                   1.000       0.180                       6.5


     Sub Total                                                                                                                             Sub Total               1.421                      51.4


     Labor, OH, Profit                                                                                                                                             1.343                      48.6


     Grand Total ...(duty not considered)                                                                                                   Total                2.764                        100.0


                   5 count - NAI       Cost Model for CVT NXTGEN (20 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                        1    8.1780 0.2063750       0.230      0.047     0.040     1.050       0.408   0.007      16      13.8
     Foam                              Rollstock                 230                        1   10.2955 0.2063750       0.230      0.047     0.040     1.050       0.513   0.007      16      17.4
     Binder                            Rollstock                 230                        1    2.6400 0.2063750       0.230      0.047     0.040     1.050       0.132   0.007      16       4.5
     Laminate toll                       Toll                    230                        1    0.0000 0.2063750       0.230      0.047     0.040     1.050       0.000   0.007      16       0.0
     Perforation toll                    Toll                    230                        1    0.0000 0.2063750       0.230      0.047     0.040     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     1   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000 0.0000000       0.000      0.000     0.040     1.050       0.000   -0.040              0.0
     Liners                            Rollstock                      0                     1    0.6200 0.0000000       0.000      0.000     0.040     1.050       0.000   -0.040              0.0
     Paper pkg                         Rollstock                 295                        1    0.6880 0.2540000       0.295      0.075     0.040     1.050       0.054   0.035      47       1.8
     Poly pkg                          Rollstock                 295                        1    0.5700 0.2540000       0.295      0.075     0.040     1.050       0.045   0.035      47       1.5



     Insert                                                                                      0.0322                                                1.030       0.033                       1.1
     Carton                                                                                      0.1381                                                1.030       0.142                       4.8
     Shipper                                                                                     0.0139                                                1.000       0.014                       0.5


     Sterilization -                                                                                                                                   1.000       0.180                       6.1


     Sub Total                                                                                                                             Sub Total               1.521                      51.6


     Labor, OH, Profit                                                                                                                                             1.426                      48.4


     Grand Total ...(duty not considered)                                                                                                   Total                2.947                        100.0




79                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                               AG 20x20 NA
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 158 of 168 PageID: 158




                  5 count - CEE        Cost Model for CVT NXTGEN (20 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost




                                                                                                                                                                                                 This Document is Confidential and Proprietary. CO-006546
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                        1    8.1780 0.2063750       0.230      0.047     0.040     1.050       0.408   0.007      16      14.0
     Foam                              Rollstock                 230                        1   10.2955 0.2063750       0.230      0.047     0.040     1.050       0.513   0.007      16      17.7
     Binder                            Rollstock                 230                        1    2.6400 0.2063750       0.230      0.047     0.040     1.050       0.132   0.007      16       4.5
     Laminate toll                       Toll                    230                        1    0.0000 0.2063750       0.230      0.047     0.040     1.050       0.000   0.007      16       0.0
     Perforation toll                    Toll                    230                        1    0.0000 0.2063750       0.230      0.047     0.040     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     1   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000 0.0000000       0.000      0.000     0.040     1.050       0.000   -0.040              0.0
     Liners                            Rollstock                      0                     1    0.6200 0.0000000       0.000      0.000     0.040     1.050       0.000   -0.040              0.0
     Paper pkg                         Rollstock                 295                        1    0.6880 0.2540000       0.295      0.075     0.040     1.050       0.054   0.035      47       1.9
     Poly pkg                          Rollstock                 295                        1    0.5700 0.2540000       0.295      0.075     0.040     1.050       0.045   0.035      47       1.5



     Insert                                                                                      0.0315                                                1.030       0.032                       1.1
     Carton                                                                                      0.1381                                                1.030       0.142                       4.9
     Shipper                                                                                     0.0139                                                1.000       0.014                       0.5


     Sterilization -                                                                                                                                   1.000       0.180                       6.2


     Sub Total                                                                                                                             Sub Total               1.520                      52.4


     Labor, OH, Profit                                                                                                                                             1.383                      47.6


     Grand Total ...(duty not considered)                                                                                                   Total                2.903                        100.0


                   5 count - JP        Cost Model for CVT NXTGEN (20 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                        1    8.1780 0.2063750       0.230      0.047     0.040     1.050       0.408   0.007      16      14.7
     Foam                              Rollstock                 230                        1   10.2955 0.2063750       0.230      0.047     0.040     1.050       0.513   0.007      16      18.6
     Binder                            Rollstock                 230                        1    2.6400 0.2063750       0.230      0.047     0.040     1.050       0.132   0.007      16       4.8
     Laminate toll                       Toll                    230                        1    0.0000 0.2063750       0.230      0.047     0.040     1.050       0.000   0.007      16       0.0
     Perforation toll                    Toll                    230                        1    0.0000 0.2063750       0.230      0.047     0.040     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     1   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000 0.0000000       0.000      0.000     0.040     1.050       0.000   -0.040              0.0
     Liners                            Rollstock                      0                     1    0.6200 0.0000000       0.000      0.000     0.040     1.050       0.000   -0.040              0.0
     Paper pkg                         Rollstock                 295                        1    0.6880 0.2540000       0.295      0.075     0.040     1.050       0.054   0.035      47       2.0
     Poly pkg                          Rollstock                 295                        1    0.5700 0.2540000       0.295      0.075     0.040     1.050       0.045   0.035      47       1.6



     Insert                                                                                      0.0112                                                1.030       0.012                       0.4
     Carton                                                                                      0.0691                                                1.030       0.071                       2.6
     Shipper                                                                                     0.0070                                                1.000       0.007                       0.3


     Sterilization -                                                                                                                                   1.000       0.180                       6.5


     Sub Total                                                                                                                             Sub Total               1.421                      51.4


     Labor, OH, Profit                                                                                                                                             1.343                      48.6


     Grand Total ...(duty not considered)                                                                                                   Total                2.764                        100.0




80                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                               AG 20x20 NA
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 159 of 168 PageID: 159


                  10 count - EUR       Cost Model for CVT NXTGEN (15 x 15 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing         est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across           Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty            $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                          pitch                                     Factor
     PU Film                           Rollstock                 190                        1        8.1780 0.1571625       0.190      0.030     0.023     1.050       0.256   0.007      25      12.4
     Foam                              Rollstock                 190                        1       10.2955 0.1571625       0.190      0.030     0.023     1.050       0.323   0.007      25      15.6
     Binder                            Rollstock                 190                        1        2.6400 0.1571625       0.190      0.030     0.023     1.050       0.083   0.007      25       4.0
     Laminate toll                       Toll                    190                        1        0.0000 0.1571625       0.190      0.030     0.023     1.050       0.000   0.007      25       0.0
     Perforation toll                    Toll                    190                        1        0.0000 0.1571625       0.190      0.030     0.023     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     1       21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     1        0.0000 0.0000000       0.000      0.000     0.023     1.050       0.000   -0.023              0.0
     Liners                            Rollstock                      0                     1        0.6200 0.0000000       0.000      0.000     0.023     1.050       0.000   -0.023              0.0
     Paper pkg                         Rollstock                 232                        1        0.6880 0.1950000       0.232      0.045     0.023     1.050       0.033   0.023      50       1.6
     Poly pkg                          Rollstock                 242                        1        0.5700 0.1950000       0.242      0.047     0.023     1.050       0.028   0.025      52       1.4



     Insert                                                                                          0.0225                                                1.030       0.023                       1.1
     Carton                                                                                          0.1771                                                1.030       0.182                       8.8
     Shipper                                                                                         0.0147                                                1.000       0.015                       0.7




                                                                                                                                                                                                     This Document is Confidential and Proprietary. CO-006546
     Sterilization -                                                                                                                                       1.000       0.084                       4.1


     Sub Total                                                                                                                                 Sub Total               1.027                      49.8


     Labor, OH, Profit                                                                                                                                                 1.037                      50.2


     Grand Total ...(duty not considered)                                                                                                       Total                2.064                        100.0


                   3 count - ES        Cost Model for CVT NXTGEN (15 x 15 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing         est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across           Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty            $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                          pitch                                     Factor
     PU Film                           Rollstock                 190                        1        8.1780 0.1571625       0.190      0.030     0.023     1.050       0.256   0.007      25      10.8
     Foam                              Rollstock                 190                        1       10.2955 0.1571625       0.190      0.030     0.023     1.050       0.323   0.007      25      13.6
     Binder                            Rollstock                 190                        1        2.6400 0.1571625       0.190      0.030     0.023     1.050       0.083   0.007      25       3.5
     Laminate toll                       Toll                    190                        1        0.0000 0.1571625       0.190      0.030     0.023     1.050       0.000   0.007      25       0.0
     Perforation toll                    Toll                    190                        1        0.0000 0.1571625       0.190      0.030     0.023     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     1       21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     1        0.0000 0.0000000       0.000      0.000     0.023     1.050       0.000   -0.023              0.0
     Liners                            Rollstock                      0                     1        0.6200 0.0000000       0.000      0.000     0.023     1.050       0.000   -0.023              0.0
     Paper pkg                         Rollstock                 232                        1        0.6880 0.1950000       0.232      0.045     0.023     1.050       0.033   0.023      50       1.4
     Poly pkg                          Rollstock                 242                        1        0.5700 0.1950000       0.242      0.047     0.023     1.050       0.028   0.025      52       1.2



     Insert                                                                                          0.0369                                                1.030       0.038                       1.6
     Carton                                                                                          0.2351                                                1.030       0.242                      10.2
     Shipper                                                                                         0.0185                                                1.000       0.018                       0.8


     Sterilization -                                                                                                                                       1.000       0.234                       9.9


     Sub Total                                                                                                                                 Sub Total               1.256                      53.0


     Labor, OH, Profit                                                                                                                                                 1.115                      47.0


     Grand Total ...(duty not considered)                                                                                                       Total                2.371                        100.0


                   5 count - EU        Cost Model for CVT NXTGEN (15 x 15 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing         est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across           Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty            $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                          pitch                                     Factor
     PU Film                           Rollstock                 190                        1        8.1780 0.1571625       0.190      0.030     0.023     1.050       0.256   0.007      25      13.5
     Foam                              Rollstock                 190                        1       10.2955 0.1571625       0.190      0.030     0.023     1.050       0.323   0.007      25      17.0
     Binder                            Rollstock                 190                        1        2.6400 0.1571625       0.190      0.030     0.023     1.050       0.083   0.007      25       4.4
     Laminate toll                       Toll                    190                        1        0.0000 0.1571625       0.190      0.030     0.023     1.050       0.000   0.007      25       0.0
     Perforation toll                    Toll                    190                        1        0.0000 0.1571625       0.190      0.030     0.023     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     1       21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     1        0.0000 0.0000000       0.000      0.000     0.023     1.050       0.000   -0.023              0.0
     Liners                            Rollstock                      0                     1        0.6200 0.0000000       0.000      0.000     0.023     1.050       0.000   -0.023              0.0
     Paper pkg                         Rollstock                 232                        1        0.6880 0.1950000       0.232      0.045     0.023     1.050       0.033   0.023      50       1.7
     Poly pkg                          Rollstock                 242                        1        0.5700 0.1950000       0.242      0.047     0.023     1.050       0.028   0.025      52       1.5



     Insert                                                                                          0.0070                                                1.030       0.007                       0.4
     Carton                                                                                          0.0441                                                1.030       0.045                       2.4
     Shipper                                                                                         0.0035                                                1.000       0.003                       0.2


     Sterilization -                                                                                                                                       1.000       0.141                       7.4
                                                                                                .
     Sub Total                                                                                                                                 Sub Total               0.920                      48.4


     Labor, OH, Profit                                                                                                                                                 0.982                      51.6


     Grand Total ...(duty not considered)                                                                                                       Total                1.902                        100.0




81                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                   AG 15x15 NA
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 160 of 168 PageID: 160


                   5 count - NAI       Cost Model for CVT NXTGEN (15 x 15 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing         est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across           Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty            $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                          pitch                                     Factor
     PU Film                           Rollstock                 190                        1        8.1780 0.1571625       0.190      0.030     0.023     1.050       0.256   0.007      25      12.3
     Foam                              Rollstock                 190                        1       10.2955 0.1571625       0.190      0.030     0.023     1.050       0.323   0.007      25      15.5
     Binder                            Rollstock                 190                        1        2.6400 0.1571625       0.190      0.030     0.023     1.050       0.083   0.007      25       4.0
     Laminate toll                       Toll                    190                        1        0.0000 0.1571625       0.190      0.030     0.023     1.050       0.000   0.007      25       0.0
     Perforation toll                    Toll                    190                        1        0.0000 0.1571625       0.190      0.030     0.023     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     1       21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     1        0.0000 0.0000000       0.000      0.000     0.023     1.050       0.000   -0.023              0.0
     Liners                            Rollstock                      0                     1        0.6200 0.0000000       0.000      0.000     0.023     1.050       0.000   -0.023              0.0
     Paper pkg                         Rollstock                 232                        1        0.6880 0.1950000       0.232      0.045     0.023     1.050       0.033   0.023      50       1.6
     Poly pkg                          Rollstock                 242                        1        0.5700 0.1950000       0.242      0.047     0.023     1.050       0.028   0.025      52       1.4



     Insert                                                                                          0.0322                                                1.030       0.033                       1.6
     Carton                                                                                          0.1411                                                1.030       0.145                       7.0




                                                                                                                                                                                                     This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                         0.0111                                                1.000       0.011                       0.5


     Sterilization -                                                                                                                                       1.000       0.141                       6.8
                                                                                                .
     Sub Total                                                                                                                                 Sub Total               1.053                      50.7


     Labor, OH, Profit                                                                                                                                                 1.026                      49.3


     Grand Total ...(duty not considered)                                                                                                       Total                2.079                        100.0


                  5 count - CEE        Cost Model for CVT NXTGEN (15 x 15 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing         est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across           Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty            $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                          pitch                                     Factor
     PU Film                           Rollstock                 190                        1        8.1780 0.1571625       0.190      0.030     0.023     1.050       0.256   0.007      25      12.2
     Foam                              Rollstock                 190                        1       10.2955 0.1571625       0.190      0.030     0.023     1.050       0.323   0.007      25      15.3
     Binder                            Rollstock                 190                        1        2.6400 0.1571625       0.190      0.030     0.023     1.050       0.083   0.007      25       3.9
     Laminate toll                       Toll                    190                        1        0.0000 0.1571625       0.190      0.030     0.023     1.050       0.000   0.007      25       0.0
     Perforation toll                    Toll                    190                        1        0.0000 0.1571625       0.190      0.030     0.023     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     1       21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     1        0.0000 0.0000000       0.000      0.000     0.023     1.050       0.000   -0.023              0.0
     Liners                            Rollstock                      0                     1        0.6200 0.0000000       0.000      0.000     0.023     1.050       0.000   -0.023              0.0
     Paper pkg                         Rollstock                 232                        1        0.6880 0.1950000       0.232      0.045     0.023     1.050       0.033   0.023      50       1.6
     Poly pkg                          Rollstock                 242                        1        0.5700 0.1950000       0.242      0.047     0.023     1.050       0.028   0.025      52       1.3



     Insert                                                                                          0.0315                                                1.030       0.032                       1.5
     Carton                                                                                          0.1411                                                1.030       0.145                       6.9
     Shipper                                                                                         0.0111                                                1.000       0.011                       0.5


     Sterilization -                                                                                                                                       1.000       0.141                       6.7
                                                                                                .
     Sub Total                                                                                                                                 Sub Total               1.052                      50.0


     Labor, OH, Profit                                                                                                                                                 1.051                      50.0


     Grand Total ...(duty not considered)                                                                                                       Total                2.103                        100.0


                   5 count - JP        Cost Model for CVT NXTGEN (15 x 15 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing         est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across           Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty            $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                          pitch                                     Factor
     PU Film                           Rollstock                 190                        1        8.1780 0.1571625       0.190      0.030     0.023     1.050       0.256   0.007      25      13.5
     Foam                              Rollstock                 190                        1       10.2955 0.1571625       0.190      0.030     0.023     1.050       0.323   0.007      25      17.0
     Binder                            Rollstock                 190                        1        2.6400 0.1571625       0.190      0.030     0.023     1.050       0.083   0.007      25       4.4
     Laminate toll                       Toll                    190                        1        0.0000 0.1571625       0.190      0.030     0.023     1.050       0.000   0.007      25       0.0
     Perforation toll                    Toll                    190                        1        0.0000 0.1571625       0.190      0.030     0.023     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     1       21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     1        0.0000 0.0000000       0.000      0.000     0.023     1.050       0.000   -0.023              0.0
     Liners                            Rollstock                      0                     1        0.6200 0.0000000       0.000      0.000     0.023     1.050       0.000   -0.023              0.0
     Paper pkg                         Rollstock                 232                        1        0.6880 0.1950000       0.232      0.045     0.023     1.050       0.033   0.023      50       1.7
     Poly pkg                          Rollstock                 242                        1        0.5700 0.1950000       0.242      0.047     0.023     1.050       0.028   0.025      52       1.5



     Insert                                                                                          0.0070                                                1.030       0.007                       0.4
     Carton                                                                                          0.0441                                                1.030       0.045                       2.4
     Shipper                                                                                         0.0035                                                1.000       0.003                       0.2


     Sterilization -                                                                                                                                       1.000       0.141                       7.4
                                                                                                .
     Sub Total                                                                                                                                 Sub Total               0.920                      48.4


     Labor, OH, Profit                                                                                                                                                 0.982                      51.6


     Grand Total ...(duty not considered)                                                                                                       Total                1.902                        100.0




82                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                   AG 15x15 NA
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 161 of 168 PageID: 161


                  10 count - EUR       Cost Model for CVT NXTGEN (15 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                        1    8.1780 0.1571625       0.230      0.036     0.030     1.050       0.310   0.006      17      16.1
     Foam                              Rollstock                 230                        1   10.2955 0.1571625       0.230      0.036     0.030     1.050       0.391   0.006      17      20.2
     Binder                            Rollstock                 230                        1    2.6400 0.1571625       0.230      0.036     0.030     1.050       0.100   0.006      17       5.2
     Laminate toll                       Toll                    230                        1    0.0000 0.1571625       0.230      0.036     0.030     1.050       0.000   0.006      17       0.0
     Perforation toll                    Toll                    230                        1    0.0000 0.1571625       0.230      0.036     0.030     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     1   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000 0.0000000       0.000      0.000     0.030     1.050       0.000   -0.030              0.0
     Liners                            Rollstock                      0                     1    0.6200 0.0000000       0.000      0.000     0.030     1.050       0.000   -0.030              0.0
     Paper pkg                         Rollstock                 295                        1    0.6880 0.1950000       0.295      0.058     0.030     1.050       0.042   0.028      48       2.1
     Poly pkg                          Rollstock                 295                        1    0.5700 0.1950000       0.295      0.058     0.030     1.050       0.034   0.028      48       1.8



     Insert                                                                                      0.0112                                                1.030       0.012                       0.6
     Carton                                                                                      0.0323                                                1.030       0.033                       1.7




                                                                                                                                                                                                 This Document is Confidential and Proprietary. CO-006546
     Shipper                                                                                     0.0089                                                1.000       0.009                       0.5


     Sterilization -                                                                                                                                   1.000       0.101                       5.2


     Sub Total                                                                                                                             Sub Total               1.032                      53.4


     Labor, OH, Profit                                                                                                                                             0.901                      46.6


     Grand Total ...(duty not considered)                                                                                                   Total                1.933                        100.0


                  5 count - EUR        Cost Model for CVT NXTGEN (15 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                        1    8.1780 0.1571625       0.230      0.036     0.030     1.050       0.310   0.006      17      12.7
     Foam                              Rollstock                 230                        1   10.2955 0.1571625       0.230      0.036     0.030     1.050       0.391   0.006      17      16.0
     Binder                            Rollstock                 230                        1    2.6400 0.1571625       0.230      0.036     0.030     1.050       0.100   0.006      17       4.1
     Laminate toll                       Toll                    230                        1    0.0000 0.1571625       0.230      0.036     0.030     1.050       0.000   0.006      17       0.0
     Perforation toll                    Toll                    230                        1    0.0000 0.1571625       0.230      0.036     0.030     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     1   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000 0.0000000       0.000      0.000     0.030     1.050       0.000   -0.030              0.0
     Liners                            Rollstock                      0                     1    0.6200 0.0000000       0.000      0.000     0.030     1.050       0.000   -0.030              0.0
     Paper pkg                         Rollstock                 295                        1    0.6880 0.1950000       0.295      0.058     0.030     1.050       0.042   0.028      48       1.7
     Poly pkg                          Rollstock                 295                        1    0.5700 0.1950000       0.295      0.058     0.030     1.050       0.034   0.028      48       1.4



     Insert                                                                                      0.0375                                                1.030       0.039                       1.6
     Carton                                                                                      0.1400                                                1.030       0.144                       5.9
     Shipper                                                                                     0.0221                                                1.000       0.022                       0.9


     Sterilization -                                                                                                                                   1.000       0.141                       5.8


     Sub Total                                                                                                                             Sub Total               1.223                      50.1


     Labor, OH, Profit                                                                                                                                             1.217                      49.9


     Grand Total ...(duty not considered)                                                                                                   Total                2.440                        100.0


                   5 count - NAI       Cost Model for CVT NXTGEN (15 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                        1    8.1780 0.1571625       0.230      0.036     0.030     1.050       0.310   0.006      17      12.8
     Foam                              Rollstock                 230                        1   10.2955 0.1571625       0.230      0.036     0.030     1.050       0.391   0.006      17      16.1
     Binder                            Rollstock                 230                        1    2.6400 0.1571625       0.230      0.036     0.030     1.050       0.100   0.006      17       4.1
     Laminate toll                       Toll                    230                        1    0.0000 0.1571625       0.230      0.036     0.030     1.050       0.000   0.006      17       0.0
     Perforation toll                    Toll                    230                        1    0.0000 0.1571625       0.230      0.036     0.030     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     1   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000 0.0000000       0.000      0.000     0.030     1.050       0.000   -0.030              0.0
     Liners                            Rollstock                      0                     1    0.6200 0.0000000       0.000      0.000     0.030     1.050       0.000   -0.030              0.0
     Paper pkg                         Rollstock                 295                        1    0.6880 0.1950000       0.295      0.058     0.030     1.050       0.042   0.028      48       1.7
     Poly pkg                          Rollstock                 295                        1    0.5700 0.1950000       0.295      0.058     0.030     1.050       0.034   0.028      48       1.4



     Insert                                                                                      0.0322                                                1.030       0.033                       1.4
     Carton                                                                                      0.1416                                                1.030       0.146                       6.0
     Shipper                                                                                     0.0133                                                1.000       0.013                       0.5


     Sterilization -                                                                                                                                   1.000       0.141                       5.8


     Sub Total                                                                                                                             Sub Total               1.210                      49.9


     Labor, OH, Profit                                                                                                                                             1.213                      50.1


     Grand Total ...(duty not considered)                                                                                                   Total                2.423                        100.0




83                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                               AG 15x20 NA
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 162 of 168 PageID: 162




                  5 count - CEE        Cost Model for CVT NXTGEN (15 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost




                                                                                                                                                                                                 This Document is Confidential and Proprietary. CO-006546
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                        1    8.1780 0.1571625       0.230      0.036     0.030     1.050       0.310   0.006      17      12.8
     Foam                              Rollstock                 230                        1   10.2955 0.1571625       0.230      0.036     0.030     1.050       0.391   0.006      17      16.1
     Binder                            Rollstock                 230                        1    2.6400 0.1571625       0.230      0.036     0.030     1.050       0.100   0.006      17       4.1
     Laminate toll                       Toll                    230                        1    0.0000 0.1571625       0.230      0.036     0.030     1.050       0.000   0.006      17       0.0
     Perforation toll                    Toll                    230                        1    0.0000 0.1571625       0.230      0.036     0.030     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     1   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000 0.0000000       0.000      0.000     0.030     1.050       0.000   -0.030              0.0
     Liners                            Rollstock                      0                     1    0.6200 0.0000000       0.000      0.000     0.030     1.050       0.000   -0.030              0.0
     Paper pkg                         Rollstock                 295                        1    0.6880 0.1950000       0.295      0.058     0.030     1.050       0.042   0.028      48       1.7
     Poly pkg                          Rollstock                 295                        1    0.5700 0.1950000       0.295      0.058     0.030     1.050       0.034   0.028      48       1.4



     Insert                                                                                      0.0315                                                1.030       0.032                       1.3
     Carton                                                                                      0.1416                                                1.030       0.146                       6.0
     Shipper                                                                                     0.0133                                                1.000       0.013                       0.5


     Sterilization -                                                                                                                                   1.000       0.141                       5.8


     Sub Total                                                                                                                             Sub Total               1.210                      49.8


     Labor, OH, Profit                                                                                                                                             1.218                      50.2


     Grand Total ...(duty not considered)                                                                                                   Total                2.428                        100.0


                   5 count - JP        Cost Model for CVT NXTGEN (15 x 20 cm) - non Adhesive
                Material or Activity   Material    Material   Roll         Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width       Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm          Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                     EA                      pitch                                     Factor
     PU Film                           Rollstock                 230                        1    8.1780 0.1571625       0.230      0.036     0.030     1.050       0.310   0.006      17      12.1
     Foam                              Rollstock                 230                        1   10.2955 0.1571625       0.230      0.036     0.030     1.050       0.391   0.006      17      15.2
     Binder                            Rollstock                 230                        1    2.6400 0.1571625       0.230      0.036     0.030     1.050       0.100   0.006      17       3.9
     Laminate toll                       Toll                    230                        1    0.0000 0.1571625       0.230      0.036     0.030     1.050       0.000   0.006      17       0.0
     Perforation toll                    Toll                    230                        1    0.0000 0.1571625       0.230      0.036     0.030     1.050       0.000                       0.0
     Silicone                          Rollstock                      0                     1   21.8580 0.0000000       0.000      0.000     0.000     1.050       0.000   0.000               0.0
     Sacrificial liner                 Rollstock                      0                     1    0.0000 0.0000000       0.000      0.000     0.030     1.050       0.000   -0.030              0.0
     Liners                            Rollstock                      0                     1    0.6200 0.0000000       0.000      0.000     0.030     1.050       0.000   -0.030              0.0
     Paper pkg                         Rollstock                 295                        1    0.6880 0.1950000       0.295      0.058     0.030     1.050       0.042   0.028      48       1.6
     Poly pkg                          Rollstock                 295                        1    0.5700 0.1950000       0.295      0.058     0.030     1.050       0.034   0.028      48       1.3



     Insert                                                                                      0.0375                                                1.030       0.039                       1.5
     Carton                                                                                      0.2360                                                1.030       0.243                       9.5
     Shipper                                                                                     0.0221                                                1.000       0.022                       0.9


     Sterilization -                                                                                                                                   1.000       0.141                       5.5


     Sub Total                                                                                                                             Sub Total               1.322                      51.5


     Labor, OH, Profit                                                                                                                                             1.244                      48.5


     Grand Total ...(duty not considered)                                                                                                   Total                2.566                        100.0




84                                                                        Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                               AG 15x20 NA
         Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 163 of 168 PageID: 163




                                                                                                                                        This Document is Confidential and Proprietary. CO-006546
                                                                                                                        Total
                                                    Pack    Contract Model                                 Labor, OH, Dressing   MU PACK
                       Description         Market   Size       Volume      Sterilization       Materials     Profit    Price      PRICE
     1714052      Sacral ADH Foam Pro       NAI       5           650,000         0.121            2.267        1.383    3.770    18.8492
     1714053   Large Sacral ADH Foam Pro    NAI       5           345,000         0.202            3.245        2.127    5.574    27.8691
                                                                   995,000




85                                           Aquacel Scapa Pricing Model - Schedule 1 Part 2                                FP SummaryVolume
                                                 Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 164 of 168 PageID: 164




                                                                                                                                                                                                                                                             This Document is Confidential and Proprietary. CO-006546
Material                                                                                       Base Price /     Offcut
                Materials                               Mix %       Supplier                                                 Gross Price/M2 With Offcut                       Comment                                            Updated Price Reference Price
Element                                                                                        M2               Factor



                                                              50% Dermamed                             $7.310     1.67%                                             $7.432


            1 PU Film

                                                              50% Scapa                                $6.540            0                                            $6.54


                                                            100% Weighted                                                                                           $6.986
                                                              0% Polymer Health                       $10.923     0.00%                                            $10.923                                                               £6.45             £7.39
            2 Foam                                          100% Filtrona                             $10.000     0.00%                                            $10.000
                                                            100% Annual blended rate                                                                               $10.000
            3 Binder                                             Freudenberg                           $2.640     0.00%                                             $2.640
                                                            100% Polymer Science                      $28.677     0.00%                                            $28.677                                                              $25.92            $31.43
            4 Silicone                                        0% Scapa                                            0.00%                                             $0.000
                                                            100% Annual blended rate                                                                               $28.677
            5   Hydrofiber                                       CVT                                      -       0.00%                                                -
            6   Lamintion Toll                                                                            -       0.00%                                                -
            7   Perforation Toll                                                                                  0.00%                                                -
            8   Liners                                                                                0.6200      0.00%                                            0.6200
            9   Paper packaging                                                                       0.6880      0.00%                                            0.6880
           10   Poly packaging                                                                        0.5700      0.00%                                            0.5700
           11   Paper printing - Webtec                                                                  -        0.00%                                                -
           12   Sacrificial liners                                                                       -        0.00%                                                -
                Waste % Assumption - Roll Materials        11.37%


     The Price to be paid by CVT for each dressing is set out in Supplier’s cost model. The cost model assumes utilization of 80% Scapa silicone trilaminate across the total mix of Products supplied and for which Scapa silicone trilaminate is
                       Qualified. The cost model will be adjusted from time to time in the event that the mix of Products ordered by CVT facilitates actual utilisation of Scapa silicone trilaminate at a rate in excess of 80%.

                                         Paper Printing charge is included within the LOHP elements of the model at a charge or $0.35/sqm. The area for calcualtion is the same as the M2 QPPU area used within each dressing.




86                                                                                                      Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                                              FP INPUTS
         Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 165 of 168 PageID: 165




                                                     foreign               sq meter
                                                   exchange                      per      Total charge                    Duties and FDT cost /
                                           GBP/sqm      rate         $/sqm container        of material    freight cost        taxes      sq m


Pricing proposed for 4/1/2015   460mm           6.92      1.448      10.02      9,200       92,165.58        4,025.00      4,305.42       0.91    10.923




                                                                                                                                                                 This Document is Confidential and Proprietary. CO-006546
                                                                                         Duty charge                       4.2000%
                                                                                         Merchandise processing fee        0.3464%
                                                                                         Harbor maintenance fee           0.1250%
                                                                                         Duties and fees                   4.6714%




                                                          foreign             sq meter
                                                        exchange                   per    Total charge                    Duties and FDT cost /
                                           EUR/sqm           rate    $/sqm    shipment      of material    freight cost        taxes      sq m
Freudenberg binder

Pricing proposed for 4/1/2015   460mm           2.35      1.098       2.58     19,136       49,354.98         931.12        232.66        0.06     2.640

                                                                                         Duty charge                       0.0000%
                                                                                         Merchandise processing fee        0.3464%
                                                                                         Harbor maintenance fee            0.1250%
                                                                                         Duties and fees                   0.4714%




X-rates.com as of 3/16/16                                           USD/GBP                                                    USD/EURO
                                                 2016       2015       2014      2013            2012            2016          2015     2014        2013       2012
                                           1 1.440257      1.516      1.646     1.596            1.551       1.085931         1.162    1.362       1.330       1.289
                                           2 1.42999       1.533      1.656     1.549            1.581       1.110112         1.134    1.366       1.336       1.324
                                           3 1.422503      1.496      1.663     1.509            1.582       1.104032         1.081    1.383       1.296       1.321
                                           4               1.495      1.674     1.531            1.601                        1.082    1.381       1.303       1.317
                                           5               1.544      1.684     1.529            1.591                        1.116    1.373       1.298       1.280
                                           6               1.558      1.691     1.547            1.555                        1.122    1.360       1.318       1.254
                                           7               1.556      1.707     1.517            1.560                        1.100    1.354       1.308       1.229
                                           8               1.557      1.670     1.550            1.572                        1.113    1.332       1.331       1.240
                                           9               1.533      1.630     1.585            1.611                        1.123    1.289       1.335       1.287
                                          10               1.534      1.607     1.609            1.608                        1.123    1.267       1.364       1.298
                                          11               1.518      1.577     1.610            1.596                        1.072    1.247       1.349       1.283
                                          12               1.498      1.563     1.638            1.613                        1.090    1.231       1.371       1.311
                             Annual Averages    1.431      1.528      1.647     1.564            1.585          1.100         1.110    1.329       1.328       1.286
  Current rate December 15 to March 2016        1.448                                                           1.098
Prior rate
       PriorJanuary
             rate June
                    2015
                       2015
                         - June
                            - November
                                2015 2015       1.524                                                           1.116


Exchange rate "true-up"         Exchange rate calculated using the monthly averages from x-rates.com.
                                Fx rates tab and exchange rates to be updated when any changes made to model but at least every 6 months.




87                                                         Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                 FP fx rates
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 166 of 168 PageID: 166




                                                                                                                                                                                                This Document is Confidential and Proprietary. CO-006546
                   5 count - NAI       Cost Model for CVT NXTGEN (Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix     % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix     Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste     Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 230                     1    6.9860     0.178       0.230      0.041     0.034     1.114       0.318   0.007      17         8.4
     Foam                              Rollstock                 153                     1   10.0000     0.127       0.153      0.019     0.015     1.114       0.216   0.004      21         5.7
     Binder                            Rollstock                 153                     1    2.6400     0.127       0.153      0.019     0.015     1.114       0.057   0.004      21         1.5
     Laminate toll                       Toll                    153                     1    0.0000     0.127       0.153      0.019     0.015     1.114       0.000   0.004      21         0.0
     Perforation toll                    Toll                    153                     1    0.0000     0.127       0.153      0.019     0.015     1.114       0.000                         0.0
     Silicone                          Rollstock                 233                     1   28.6765     0.178       0.233      0.041     0.034     1.114       1.320   0.008      18        35.0
     Sacrificial liner                 Rollstock                 230                     1    0.0000     0.178       0.230      0.041     0.034     1.114       0.000   0.007      17         0.0
     Liners                            Rollstock                 319                     1    0.6200     0.178       0.319      0.057     0.034     1.114       0.039   0.023      40         1.0
     Paper pkg                         Rollstock                 295                     1    0.6880     0.214       0.295      0.063     0.034     1.114      0.0484   0.029      46         1.3
     Poly pkg                          Rollstock                 295                     1    0.5700     0.214       0.295      0.063     0.034     1.114       0.040   0.029      46         1.1



     Insert                                                                                   0.0470                                                1.030       0.048                         1.3
     Carton                                                                                   0.1608                                                1.030       0.166                         4.4
     Shipper                                                                                  0.0132                                                1.000       0.013                         0.3


     Sterilization -                                                                                                                                1.000       0.121                         3.2


     Sub Total                                                                                                                          Sub Total               2.387                        63.3


     Labor, OH, Profit                                                                                                                                          1.383                        36.7


     Grand Total ...(duty not considered)                                                                                                Total                3.770                          100.0




88                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                                     FP Sacral
                Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 167 of 168 PageID: 167




                                                                                                                                                                                              This Document is Confidential and Proprietary. CO-006546
                   5 count - NAI       Cost Model for CVT NXTGEN (Large Sacral) - Adhesive
                Material or Activity   Material    Material   Roll      Roll    Dressing     est       Material needed -one dressing     Net area   Useage   Cost per   Matrix    Matrix   % of
                                       Incoming    Supplier   Width    Length   Across       Cost        QPPU       QPPU        QPPU     Dressing     or     dressing   Waste     Matrix   Mfg
                                        Form                  mm       Meter      Qty        $/M2      Length(M) Width(M)         M2       M2       Waste       $        M2      % Waste   Cost
                                                                                  EA                      pitch                                     Factor
     PU film                           Rollstock                 263                     1    6.9860     0.224       0.263      0.059     0.075     1.114       0.458   -0.016     -27      8.2
     Foam                              Rollstock                 230                     1   10.0000     0.146       0.230      0.034     0.046     1.114       0.374   -0.012     -36      6.7
     Binder                            Rollstock                 230                     1    2.6400     0.146       0.230      0.034     0.046     1.114       0.099   -0.012     -36      1.8
     Laminate toll                       Toll                    230                     1    0.0000     0.146       0.230      0.034     0.029     1.114       0.000   0.005      14       0.0
     Perforation toll                    Toll                    230                     1    0.0000     0.146       0.230      0.034     0.029     1.114       0.000                       0.0
     Silicone                          Rollstock                 265                     1   28.6765     0.224       0.265      0.059     0.075     1.114       1.894   -0.016     -26     34.0
     Sacrificial liner                 Rollstock                 263                     1    0.0000     0.224       0.263      0.059     0.075     1.114       0.000   -0.016     -27      0.0
     Liners                            Rollstock                 341                     1    0.6200     0.224       0.341      0.076     0.075     1.114       0.053   0.001       2       0.9
     Paper pkg                         Rollstock                 330                     1    0.6880     0.295       0.330      0.097     0.075     1.114      0.0746   0.022      23       1.3
     Poly pkg                          Rollstock                 335                     1    0.5700     0.295       0.335      0.099     0.075     1.114       0.063   0.024      24       1.1



     Insert                                                                                   0.0470                                                1.030       0.048                       0.9
     Carton                                                                                   0.1588                                                1.030       0.164                       2.9
     Shipper                                                                                  0.0181                                                1.000       0.018                       0.3


     Sterilization -                                                                                                                                1.000       0.202                       3.6


     Sub Total                                                                                                                          Sub Total               3.447                      61.8


     Labor, OH, Profit                                                                                                                                          2.127                      38.2


     Grand Total ...(duty not considered)                                                                                                Total                5.574                        100.0




89                                                                     Aquacel Scapa Pricing Model - Schedule 1 Part 2                                                            FP Large Sacral
Case 3:19-cv-13173-FLW-TJB Document 1 Filed 05/31/19 Page 168 of 168 PageID: 168
  EXECUTION VERSION

                  Schedule 2 – Operational Efficiency Initiatives inherent in Prices

   Initative                                         Qualification date

   80/20 Knoxville silicone utilisation / coater 1   January 2016
   PSA qualification

   Perforation elimination – defined as the          April 2016 for non-AG
   replacement of the Freudenberg binder with




                                                                                                   This Document is Confidential and Proprietary. CO-006546
   the Protechnics binder. This also includes the    June 2016 for AG
   elimination of the release liner used in the
   current perforation process.

   Delta, Circle & Scapa Silicone AG BSI             April 2016 (BSI submittal)
   approval

   Alternative pouch materials supplier – The      August 2016 (BSI and sterilisation validation
   value of this is $50K in savings for equivalent required)
   materials. The parties agree that they are
   investigating alternate material structures.
   Any savings from using alternate structures
   will be shared 50/50.
   Optimise factory layout (multiple projects and October 2016
   due dates)
   April 2016 – initial factory plant move
   May 2016 – Cartoner qualification
   June 2016 – Carton changes – The cartons are
   equivalent structures and required to enable
   the cartons to run on the new cartoner.
   September 2016 – final factory plant move

   Windsor pattern coated PU Film                    June 2016

   Pouch & Inspect in-line                           December 2016

   Waste reduction (multiple projects and due        December 2016
   dates);
   Major initiatives are:
   April 2016 - Crease and hydrofibre lump
   waste reduction;
   Hydrofibre narrow width waste
   June 2016 - Part in seal waste (WIP Waste
   Reduction)
   December 2016 - PU film contamination –
   new supplier

   Alternative sterilisation vendor                  December 2016
